Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of May 8, 2013 (this “Amendment”),
among NEXEO SOLUTIONS, LLC, a Delaware limited liability company (the
“Company”), NEXEO SOLUTIONS CANADA CORP., a Canadian corporation (the “Canadian
Borrower” and together with the Company, collectively, the “Borrowers” and each,
individually, a “Borrower”), BANK OF AMERICA, N.A., as administrative agent and
as collateral agent (in such capacities, the “Agent”), and the Lenders (as
defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrowers, Nexeo Solutions Holdings, LLC, a Delaware limited liability
company (“Holdings”), Nexeo Solutions Sub Holding Corp., a Delaware corporation
(“Sub Holdco”), the Agent, General Electric Capital Corporation, as
co-collateral agent, and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of March 31, 2011, as
amended as of October 16, 2012 (as amended, and as otherwise amended, restated
supplemented or modified from time to time prior to the date hereof, the
“Original Credit Agreement”).

B. The Borrowers have requested that Agent and Lenders amend certain provisions
of the Original Credit Agreement.

C. The Borrowers have requested that, pursuant to Section 9.02 of the Original
Credit Agreement, the Lenders consent to the amendments described herein, and
the Lenders are willing to agree to such amendments on the terms and subject to
the conditions described herein.

D. In connection with the amendments set forth herein, the existing Lenders
under the Original Credit Agreement have agreed to the assignment and
re-allocation of the commitments in effect immediately prior to the effective
date of this Amendment (collectively, the “Existing Commitments”) as set forth
herein and, after giving effect to such assignment and re-allocation in
accordance herewith, the Lenders designated as “Continuing Lenders” on the
signature pages hereto (the “Continuing Lenders”) shall continue as Lenders
under the Original Credit Agreement, as amended hereby (the “Amended Credit
Agreement”), and the Lenders designated as “Exiting Lenders” on the signature
pages hereto (the “Exiting Lenders”) shall have no Commitments under the Amended
Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Amended Credit
Agreement.

SECTION 2. Amendment. Effective as of the Amendment Effective Date (as defined
below), and subject to the terms and conditions set forth herein and in reliance
upon representations and warranties set forth herein:

(a) Amendments to Original Credit Agreement. The Original Credit Agreement is
hereby amended such that, after giving effect to all such amendments, it shall
read in its entirety as attached hereto as Exhibit A, with all revisions to the
Original Credit Agreement reflected in Exhibit A in blacklined format. The
amendments to the Original Credit Agreement are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Original Credit Agreement are intended to be affected hereby.



--------------------------------------------------------------------------------

(b) Amendments to Security Agreements. Section 3.9(a) of the U.S. Security
Agreement is hereby amended by deleting the words “locations set forth on
Exhibit A” therein and replacing such words with the term “Permitted Inventory
Locations” and (ii) Section 2.6(a) of the Canadian Security Agreement is hereby
amended by deleting the words “locations set forth in Schedule “B”” and
replacing such words with the term “Permitted Inventory Locations.”

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

(a) Execution of Documents. The Agent shall have received (i) this Amendment,
duly executed and delivered by (A) the Borrowers and (B) all the Lenders, and
(ii) a Guarantor Consent and Reaffirmation, in the form of Annex 1 hereto, duly
executed and delivered by each Loan Guarantor.

(b) Certificate of Responsible Officer. The Agent shall have received a
certificate of a Responsible Officer of the Company, (i) certifying as to the
matters set forth in Section 4(c) and Section 4(d) of this Amendment on and as
of the Amendment Effective Date, (ii) attaching resolutions of each Loan Party
authorizing such Loan Party to enter into and perform its obligations under this
Amendment and/or the Guarantor Consent and Reaffirmation, as applicable, and
(iii) either confirming that there have been no changes in the bylaws or other
governing documents of each Loan Party since the copies delivered on the Closing
Date or attaching any amended, restated or otherwise modified bylaws or similar
governing documents of each Loan Party, as the case may be.

(c) Fees. The Borrower shall have paid all fees payable to the Agent and the
Lenders in accordance with the Engagement Letter, dated as of April 12, 2013,
between the Company and Merrill Lynch Fenner Price.

(d) Opinions. The Agent shall have received a favorable legal opinion of counsel
to the Loan Parties in form and substance reasonably acceptable to the Agent.

(e) Lien Search Results. The Agent shall have received copies of a recent Lien
and judgment search in each jurisdiction reasonably requested by the Agent with
respect to the Loan Parties.

(f) Flood Certification. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto).

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

2



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by such Borrower of this Amendment
are within such Borrower’s organizational powers and have been duly authorized
by all necessary organizational and, if required, equity holder action of such
Borrower. The execution, delivery and performance by such Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or other third party,
except such as have been obtained or made and are in full force and effect,
(ii) will not violate any Requirement of Law applicable to such Borrower or any
of its Subsidiaries, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by such Borrower or any of its Subsidiaries, and
(iv) will not result in the creation or imposition of any Lien on any asset of
such Borrower or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents; except, in each case other than with respect to the creation of
Liens, to the extent that any such violation, default or right, or any failure
to obtain such consent or approval or to take any such action, would not
reasonably be expected to result in a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by such Borrower. Each
of this Amendment and each other Loan Document to which such Borrower is a
party, after giving effect to the amendments pursuant to this Amendment, is a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) The representations and warranties of the Loan Parties set forth in the
Original Credit Agreement and in each of the other Loan Documents are true and
correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect (after giving
effect to any qualification therein), in all respects) on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties are
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect (after giving effect to any qualification therein), in all respects) as
of such earlier date).

SECTION 5. Reallocation of Commitments; Reference to and Effect on the Credit
Agreement and the Loan Documents.

(a) Simultaneously with the effectiveness of this Amendment on the Amendment
Effective Date, the parties hereby agree that (i) the Commitments of Exiting
Lenders shall be assigned to Continuing Lenders and after giving effect to such
assignments such Exiting Lenders shall have no Commitments under the Amended
Credit Agreement, (B) the Commitments of each of the Continuing Lenders under
the Amended Credit Agreement shall be as set forth on the updated Commitment
Schedule attached as Exhibit B to this Amendment (the “Amended Commitment
Schedule”), which shall replace the Commitment Schedule under the Original
Credit Agreement, (C) the outstanding amount of Loans (as defined in the
Original Credit Agreement) shall be reallocated among the Continuing Lenders as
Loans under the Amended Credit Agreement in accordance with their respective
Commitments specified on the Amended Commitment Schedule, and the requisite
assignments shall be deemed to be made in such amounts among the Lenders party
to this Amendment to the extent necessary to make such assignments and
reallocation, with the same force and effect as if such assignments were
evidenced by applicable Assignments and Assumptions (as defined in the Original
Credit Agreement) under the Original Credit Agreement, but without the payment
of any related assignment fee, (D) on and after the effectiveness of

 

3



--------------------------------------------------------------------------------

such assignment and re-allocation, any reference to the “Lenders” under the
Amended Credit Agreement shall refer to the Continuing Lenders and any other
Person that shall become a party to the Amended Credit Agreement pursuant to an
Assignment and Assumption (other than any such Person that ceases to be a party
to the Amended Credit Agreement pursuant to an Assignment and Assumption or
otherwise), and (E) the Loans and Letters of Credit outstanding under the
Original Credit Agreement on the Amendment Effective Date shall continue under
the Amended Credit Agreement as if such Loans or Letters of Credit were
originally made under the Amended Credit Agreement.

(b) Notwithstanding anything to the contrary in the Original Credit Agreement,
no other documents or instruments, including any assignment agreement, shall be
executed, and no fees payable to the Agent, in connection with the assignments
herein shall be payable. On the Amendment Effective Date, the Lenders shall make
full cash settlement with the Agent (as the Agent may direct or approve) with
respect to all assignments, reallocations and other changes in Commitments, such
that after giving effect to such settlements, each Continuing Lender’s pro rata
basis in the unpaid balance of Loans and Letters of Credit outstanding shall be
in accordance with their Commitments as set forth on the Amended Commitment
Schedule.

(c) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Agent or the Borrowers under
the Original Credit Agreement or any other Loan Document, and (ii) shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement
or any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.

(d) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 6. Costs and Expenses. The Company agrees to pay all reasonable
documented out-of-pocket expenses incurred by the Agent in connection with this
Amendment pursuant to Section 9.03(a) of the Original Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile, PDF format or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

SECTION 8. Miscellaneous. Notwithstanding anything herein or in any other Loan
Document to the contrary, on and after the Amendment Effective Date, each
reference in any Loan Document to “the Agent and the Co-Collateral Agent”, “the
Agent or the Co-Collateral Agent” or any similar reference to the Co-Collateral
Agent shall be deemed to be a reference to “the Agent”.

SECTION 9. Notices. All communications and notices hereunder shall be given as
provided in the Amended Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 10. Severability. To the extent permitted by law, any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 11. Successors. The provisions of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted under Section 9.04 of the Amended Credit Agreement.

SECTION 12. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEXEO SOLUTIONS, LLC, as a U.S. Borrower By:   /s/ Ross Crane Name:   Ross Crane
Title:  

Executive Vice President, Chief Financial

Officer and Assistant Treasurer

NEXEO SOLUTIONS CANADA CORP., as the Canadian Borrower By:   /s/ Ross Crane
Name:   Ross Crane Title:  

Executive Vice President, Chief Financial

Officer and Assistant Treasurer

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Agent, U.S. Issuing Bank, a U.S.
Lender (as a Continuing Lender) and U.S. Swingline Lender

By:   /s/ Robert Q. Mahoney Name:   Robert Q. Mahoney Title:   Sr. Vice
President BANK OF AMERICA, N.A. (acting through its Canada Branch), as a
Canadian Lender (as a Continuing Lender), Canadian Issuing Bank and Canadian
Swingline Lender By:   /s/ Medina Sales de Andrade Name:   Medina Sales de
Andrade Title:   Vice President

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 2 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

May 8, 2013

Reference is made to (i) Amendment No. 2 to Credit Agreement, dated as of the
date hereof, attached as Exhibit A hereto (the “Amendment”), among Nexeo
Solutions, LLC, a Delaware limited liability company (the “Company”), Nexeo
Solutions Canada Corp., a Canadian corporation (the “Canadian Borrower” and
together with the Company, collectively, the “Borrowers”), Bank of America,
N.A., as the Agent, and the Lenders party thereto and (ii) the Credit Agreement,
dated as of March 31, 2011, as amended as of October 16, 2012 (as amended, and
as otherwise amended, restated supplemented or modified from time to time prior
to the date hereof, the “Original Credit Agreement”), among the Borrowers, Nexeo
Solutions Holdings, LLC, a Delaware limited liability company, Nexeo Solutions
Sub Holding Corp., a Delaware corporation, the Agent, General Electric Capital
Corporation, as co-collateral agent, and each lender from time to time party
thereto. Capitalized terms used but not otherwise defined in this Guarantor
Consent and Reaffirmation (this “Consent”) are used with the meanings attributed
thereto in the Amendment.

Each Loan Guarantor hereby consents to the execution, delivery and performance
of the Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Amendment Effective Date, be deemed to be
a reference to the Amended Credit Agreement in effect in accordance with the
terms of the Amendment.

Each Loan Guarantor hereby acknowledges and agrees that, after giving effect to
the Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Loan Guarantor reaffirms each Lien
granted by it to the Agent for the benefit of the Secured Parties under each of
the Loan Documents to which it is a party, which Liens shall continue in full
force and effect during the term of the Amended Credit Agreement, and shall
continue to secure the Obligations (after giving effect to the Amendment), in
each case, on and subject to the terms and conditions set forth in the Amended
Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Loan Guarantors to the extent not required by the
express terms of the Loan Documents.

This Consent may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Consent by facsimile, PDF
format or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Consent.

This Consent is a Loan Document and shall be governed by and construed in
accordance with the laws of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEXEO SOLUTIONS HOLDINGS, LLC By:       Name:   Title: NEXEO SOLUTIONS SUB
HOLDING CORP. By:       Name:   Title: NEXEO SOLUTIONS FINANCE CORPORATION By:  
    Name:   Title:

[Guarantor Consent and Reaffirmation – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to Guarantor Consent and Reaffirmation

Amendment No. 2 to Credit Agreement

[See attached]



--------------------------------------------------------------------------------

COMPOSITE COPYEXHIBIT A

to Amendment No. 2 to Credit Agreement

 

 

 

CREDIT AGREEMENT 1

Dateddated as of March 31, 2011

as amended by Amendment No. 1 dated as of October 16, 2012

among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent

and

CITIBANK, N.A.,

as Syndication Agent,

and

BARCLAYSWELLS FARGO BANK PLC, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST BANK

and

SIEMENS FINANCIAL SERVICES, INC.,

as Co-Documentation Agents,

and

NEXEO SOLUTIONS, LLC

and the other U.S. Borrowers referred to herein,

as U.S. Borrowers,

and

NEXEO SOLUTIONS CANADA CORP.

as Canadian Borrower,

NEXEO SOLUTIONS HOLDINGS, LLC,

as Holdings

and

NEXEO SOLUTIONS SUB HOLDING CORP. as Sub Holdco,

and

The Subsidiaries of Nexeo Solutions, LLC from time to time parties hereto

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

CITIGROUP GLOBAL MARKETS INC. andBARCLAYS CAPITAL, INC.

as Joint- Lead Arrangers and Joint Bookrunners

 

 

 

 

 

1 

This composite copy includes copy of the Credit Agreement is a blackline of the
Amended Credit Agreement effected by Amendment No. 12 to the Credit Agreement
(the “Credit Agreement”) dated as of March 31, 2011. The composite copy is not
an official copy of the Credit Agreement and is intended for information
purposes onlyCredit Agreement, dated as of May 8, 2013 (referred to herein as
the “Second Amendment”), marked against the “Original Credit Agreement” referred
to in the Second Amendment.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page  

ARTICLE I DEFINITIONS

     - 2 -   

Section 1.01 Defined Terms

     - 2 -   

Section 1.02 Classification of Loans and Borrowings

     - 68 -73   

Section 1.03 Terms Generally

     - 68 -74   

Section 1.04 Accounting Terms; GAAP

     - 69 -74   

Section 1.05 Interpretation (Quebec)

     - 69 -74   

Section 1.06 Currency Equivalents Generally

     - 69 -75   

Section 1.07 Additional Alternative Currencies

     - 70 -75   

ARTICLE II THE CREDITS

     - 70 -75   

Section 2.01 Revolving Commitments

     - 70 -75   

Section 2.02 Revolving Loans and Borrowings

     - 71 -76   

Section 2.03 Requests for Revolving Borrowings

     - 72 -78   

Section 2.04 Protective Advances and Overadvances

     - 73 -78   

Section 2.05 Swingline Loans

     - 76 -82   

Section 2.06 Letters of Credit

     - 81 -86   

Section 2.07 Funding of Borrowings

     - 92 -97   

Section 2.08 Type; Interest Elections

     - 92 -98   

Section 2.09 Termination and Reduction of Revolving Commitments

     - 94 -99   

Section 2.10 Repayment of Loans; Evidence of Debt

     - 96 -102   

Section 2.11 Prepayment of Loans

     - 98 -103   

Section 2.12 Fees

     - 99 -104   

Section 2.13 Interest

     - 101 -106   

Section 2.14 Alternate Rate of Interest

     - 102 -107   

Section 2.15 Increased Costs

     - 103 -108   

Section 2.16 Break Funding Payments

     - 104 -109   

Section 2.17 Taxes

     - 104 -110   

Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     - 107 -112   

Section 2.19 Mitigation Obligations; Replacement of Lenders

     - 110 -116   

Section 2.20 Illegality

     - 111 -116   

Section 2.21 Cash Receipts

     - 111 -117   

Section 2.22 Reserves; Change in Reserves; Decisions by Agent and Co-Collateral
Agent

     - 113 -118   

Section 2.23 Revolving Commitment Increases

     - 114 -119   

Section 2.24 Borrower Agent

     - 118 -125   

Section 2.25 Joint and Several Liability of the U.S. Borrowers

     - 119 -126   

Section 2.26 Loan Account; Statement of Obligations

     - 120 -128   

Section 2.27 Extensions of Revolving Loans and Revolving Commitments

     - 121 -128   

Section 2.28 Defaulting Lenders

     - 127 -134   

Section 2.29 Currency Matters

     - 129 -136   

Section 2.30 Currency Fluctuations

     - 130 -137   

Section 2.31 Collection Allocation Mechanism (CAM) and Lender Loss Sharing
Agreement

     - 131 -138   

 

i



--------------------------------------------------------------------------------

ARTICLE III REPRESENTATIONS AND WARRANTIES

     - 132 -139   

Section 3.01 Organization; Powers

     - 132 -139   

Section 3.02 Authorization; Enforceability

     - 133 -140   

Section 3.03 Governmental and Third Party Approvals; No Conflicts

     - 133 -140   

Section 3.04 Financial Condition; No Material Adverse Effect

     - 133 -140   

Section 3.05 Properties

     - 134 -141   

Section 3.06 Litigation and Environmental Matters

     - 134 -141   

Section 3.07 Compliance with Laws, No Default

     - 134 -141   

Section 3.08 Investment Company Status

     - 134 -141   

Section 3.09 Taxes

     - 134 -141   

Section 3.10 Pension Plans

     - 135 -142   

Section 3.11 Disclosure

     - 136 -142   

Section 3.12 Solvency

     - 136 -143   

Section 3.13 Insurance

     - 136 -143   

Section 3.14 Capitalization and Subsidiaries

     - 136 -143   

Section 3.15 Security Interest in Collateral

     - 137 -144   

Section 3.16 Labor Disputes

     - 138 -145   

Section 3.17 Federal Reserve Regulations

     - 138 -145   

Section 3.18 Senior Indebtedness

     - 138 -145   

Section 3.19 Intellectual Property

     - 138 -145   

Section 3.20 Use of Proceeds

     - 139 -145   

Section 3.21 Anti-Terrorism Laws

     - 139 -146   

ARTICLE IV CONDITIONS

     - 139 -146   

Section 4.01 Effective Date

     - 139 -146   

Section 4.02 Each Credit Event

     - 142 -149   

ARTICLE V AFFIRMATIVE COVENANTS

     - 143 -150   

Section 5.01 Financial Statements; Borrowing Base and Other Information

     - 143 -150   

Section 5.02 Notices of Material Events

     - 146 -153   

Section 5.03 Existence; Conduct of Business

     - 147 -154   

Section 5.04 Payment of Obligations

     - 147 -154   

Section 5.05 Maintenance of Properties

     - 147 -154   

Section 5.06 Books and Records; Inspection Rights; Appraisals; Field
Examinations

     - 147 -154   

Section 5.07 Reserved

     - 148 -155   

Section 5.08 Compliance with Laws

     - 148 -155   

Section 5.09 Use of Proceeds

     - 148 -155   

Section 5.10 Insurance

     - 149 -156   

Section 5.11 Additional Loan Parties; Additional Collateral; Further Assurances

     - 149 -156   

Section 5.12 Designation of Subsidiaries

     - 151 -158   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI NEGATIVE COVENANTS

     - 152 -159   

Section 6.01 Indebtedness

     - 152 -159   

Section 6.02 Liens

     - 156 -164   

Section 6.03 Fundamental Changes

     - 161 -169   

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     - 162 -170   

Section 6.05 Asset Sales

     - 166 -173   

Section 6.06 Sale and Lease-Back Transactions

     - 167 -175   

Section 6.07 Accounting Changes

     - 168 -175   

Section 6.08 Restricted Payments; Certain Payments of Indebtedness

     - 168 -175   

Section 6.09 Transactions with Affiliates

     - 172 -180   

Section 6.10 Restrictive Agreements

     - 173 -181   

Section 6.11 Amendment of Material Documents

     - 174 -182   

Section 6.12 [Reserved]

     - 174 -182   

Section 6.13 Swap Agreements

     - 174 -182   

Section 6.14 Fixed Charge Coverage Ratio

     - 174 -182   

ARTICLE VII EVENTS OF DEFAULT

     - 175 -182   

Section 7.01 Events of Default

     - 175 -182   

Section 7.02 Cure Right

     - 178 -185   

Section 7.03 Exclusion of Immaterial Subsidiaries

     - 178 -186   

ARTICLE VIII THE AGENT

     - 179 -186   

ARTICLE IX MISCELLANEOUS

     - 182 -189   

Section 9.01 Notices

     - 182 -189   

Section 9.02 Waivers; Amendments

     - 183 -191   

Section 9.03 Expenses; Indemnity; Damage Waiver

     - 186 -194   

Section 9.04 Successors and Assigns

     - 188 -196   

Section 9.05 Survival

     - 194 -202   

Section 9.06 Counterparts; Integration; Effectiveness

     - 194 -202   

Section 9.07 Severability

     - 194 -202   

Section 9.08 Right of Setoff

     - 195 -202   

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     - 195 -203   

Section 9.10 WAIVER OF JURY TRIAL

     - 196 -204   

Section 9.11 Headings

     - 196 -204   

Section 9.12 Confidentiality

     - 196 -204   

Section 9.13 Several Obligations; Nonreliance; Violation of Law

     - 197 -205   

Section 9.14 PATRIOT Act

     - 197 -205   

Section 9.15 Disclosure

     - 197 -205   

Section 9.16 Appointment for Perfection

     - 197 -205   

Section 9.17 Interest Rate Limitation

     - 198 -205   

Section 9.18 Cumulative Effect; Conflict of Terms; Entire Agreement; Credit
Inquiries; No Advisory or Fiduciary Responsibility

     - 198 -206   

Section 9.19 Confirmation, Ratification and Affirmation by Loan Parties

     - 199 -207   

Section 9.20 INTERCREDITOR AGREEMENT

     - 199 -207   

Section 9.21 Judgment Currency

     - 200 -207   

 

iii



--------------------------------------------------------------------------------

ARTICLE X U.S. LOAN GUARANTY

     - 200 -208   

Section 10.01 Guaranty

     - 200 -208   

Section 10.02 Guaranty of Payment

     - 200 -208   

Section 10.03 No Discharge or Diminishment of U.S. Loan Guaranty

     - 200 -208   

Section 10.04 Defenses Waived

     - 201 -209   

Section 10.05 Rights of Subrogation

     - 202 -209   

Section 10.06 Reinstatement; Stay of Acceleration

     - 202 -209   

Section 10.07 Information

     - 202 -210   

Section 10.08 Maximum Liability

     - 202 -210   

Section 10.09 Contribution

     - 203 -210   

Section 10.10 Liability Cumulative

     - 203 -211   

Section 10.11 Termination; Release of U.S. Loan Guarantors and U.S. Borrowers

     - 203 -211   

SCHEDULES:

Commitment Schedule

 

Schedule 1.01(a)    Existing Letters of Credit Schedule 1.01(b)    Immaterial
Subsidiaries Schedule 1.01(c)    Mortgaged Properties Schedule 1.01(d)   
Permitted Inventory Locations Schedule 1.01(e)    Scheduled EBITDA Schedule 3.14
   Capitalization and Subsidiaries Schedule 4.01(c)    Local Counsel Schedule
6.01    Existing Indebtedness Schedule 6.02    Existing Liens Schedule 6.02(ll)
   Canadian Financing Statements Schedule 6.04    Existing Investments Schedule
6.05    Specified Asset Sales Schedule 6.09    Transactions with Affiliates
Schedule 6.10    Existing Restrictions

EXHIBITS:

 

Exhibit A —    Form of Assignment and Assumption Exhibit B —    Form of
Borrowing Base Certificate Exhibit C —    Form of Compliance Certificate Exhibit
D —    Joinder Agreement Exhibit E-1 —    Form of U.S. Letter of Credit Request
Exhibit E-2 —    Form of Canadian Letter of Credit Request Exhibit F —    Form
of Borrowing Request Exhibit G —    Form of Revolving Promissory Note Exhibit H
—    Form of Mortgage Exhibit I —    Form of Intercompany Note

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of March 31, 2011 (this “Agreement”), is made by
and among NEXEO SOLUTIONS, LLC, a Delaware limited liability company (the
“Company”), each domestic subsidiary of the Company from time to time party
hereto as a U.S. Borrower (each a “U.S. Borrower” and together with the Company,
the “U.S. Borrowers”), NEXEO SOLUTIONS CANADA CORP., a Canadian corporation (the
“Canadian Borrower” and together with the U.S. Borrowers, collectively the
“Borrowers”, and individually, each a “Borrower”), NEXEO SOLUTIONS HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), NEXEO SOLUTIONS SUB
HOLDING CORP. (“Sub Holdco”), a Delaware corporation, the Lenders and BANK OF
AMERICA, N.A., as administrative agent for the Lenders hereunder and as
collateral agent for the Secured Parties (in such capacities, together with its
successors in such capacities, the “Agent”), and GENERAL ELECTRIC CAPITAL
CORPORATION, as co-collateral agent (in such capacity, together with its
successors in such capacity, the “Co-Collateral Agent”).

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

WHEREAS, pursuant to the Acquisition Agreement, the Company and certain
subsidiaries of the Company will (a) purchase and acquire substantially all of
the assets of the Target and certain subsidiaries of the Target and (b) assume
substantially all of the liabilities of the Target and certain subsidiaries of
the Target (the “Acquisition”);

WHEREAS, in order to fund, in part, the Acquisition Funds, the Sponsor (together
with certain other investors) will, directly or indirectly, make cash equity
contributions (the “Equity Contribution”) to Holdings in an aggregate amount
equal to, when combined with the fair market value of the equity of management
and existing equity holders of Holdings rolled over or invested in connection
with the Transactions, at least 35% of the total pro forma debt and equity
capitalization of Holdings and its Subsidiaries on the Effective Date after
giving effect to the Transactions;

WHEREAS, in order to fund, in part, the Acquisition Funds, the Company will
(a) in combination (i) issue and sell Senior Subordinated Notes pursuant to the
Senior Subordinated Notes Documents in a principal amount of up to $175,000,00
and (ii) incur a term loan under the Senior Secured Term Loan Facility, in a
principal amount of up to $325,000,000 and (b) together with the Canadian
Borrower, borrow up to the Dollar Equivalent of $200,000,000 in aggregate
principal amount of Revolving Loans under this Agreement and obtain up to the
Dollar Equivalent of $40,000,000 in Letters of Credit hereunder on the Effective
Date;

WHEREAS, the Company has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Article IV below that,
from and after the Effective Date, the Revolving Lenders extend credit to the
Borrowers upon the terms and conditions set forth herein; and

WHEREAS, the Revolving Lenders have indicated their willingness to extend such
credit, and the Issuing Banks have indicated their willingness to issue Letters
of Credit, in each case on the terms and subject to the conditions set forth
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL First Lien Collateral” has the meaning specified in the ABL Intercreditor
Agreement.

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement, dated as of
the Effective Date, among Holdings, Sub Holdco, the Company, the Subsidiaries
party from time to time thereto, the Agent and the applicable agents or
representatives under the Permitted Senior Facilities.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” means collectively, “Account” as defined in either Security Agreement,
as applicable.

“Account Debtor” means any Person obligated on an Account.

“ACH” means automated clearing house transfers.

“Acquired EBITDA” means, with respect to any Acquired Entity or business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of EBITDA of such Pro Forma Entity
(determined using such definitions as if references to the Company and its
Subsidiaries therein were references to such Pro Forma Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in a manner not inconsistent with GAAP.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Acquisition” has the meaning assigned to such term in the recitals to this
Agreement.

“Acquisition Agreement” means that certain Agreement of Purchase and Sale, dated
as of November 5, 2010, among the Seller, Holdings and the Company, together
with all exhibits, schedules and disclosure letters thereto.

“Acquisition Funds” means the payment of the merger consideration to the Seller
of Target under the Acquisition Agreement and the payment of Transaction
Expenses.

“Additional Canadian Revolving Commitment Lender” has the meaning assigned to
such term in Section 2.23(c).

“Additional Pari Term Loan Debt Facility” has the meaning assigned to such term
in the ABL Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

“Additional U.S. Revolving Commitment Lender” has the meaning assigned to such
term in Section 2.23(b).

“Adjusted LIBOR Rate” means, for any Interest Period, the LIBOR Rate for such
Interest Period or, if the Board imposes a Reserve Percentage with respect to
eurodollar deposits in dollars in the London interbank market, the rate obtained
by dividing (a) the LIBOR Rate for such Interest Period by (b) 1 minus the
Reserve Percentage.

“Adjustment Date” means (i) with respect to determinations of the Applicable
Rate and the, Average Excess Availability, the first day of each calendar month,
and (ii) with respect to determinations of the and Average Revolving Loan
Utilization, the first day of each January, April, July and October.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Aggregate Incremental Capacity” has the meaning assigned to such term in
Section 2.23(a).

“Agreement” has the meaning assigned to such term in the preamble.

“Allowed Consignment Amount” has the meaning assigned to such term in the
definition of “Eligible Canadian Inventory”.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the LIBOR Rate for an
Interest Period of one month commencing on such date plus 1%; provided that, for
the avoidance of doubt, for purposes of calculating the LIBOR Rate pursuant to
clause (c) above, the LIBOR Rate for any day shall be based on the rate per
annum determined by the Agent at approximately 11:00 a.m. (London time) on such
day by reference to BBA LIBOR (as published by Reuters or other commercially
available source designated by the Agent) for a period equal to one-month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.

“Alternative Currency” means, with respect to Letters of Credit, each of Euro
and each other currency approved in accordance with Section 1.07.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Target as of the fiscal years ended September 30, 2009 and September 30,
2010, and the related audited, consolidated statements of operations, changes in
stockholders’ equity and cash flows for the Target for the fiscal years ended
September 30, 2009 and September 30, 2010.

 

3



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” shall meanmeans any Requirementlaw of Lawany jurisdiction
relating to terrorism or money laundering, including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, the PATRIOT Act, and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended)the PATRIOT Act and any other enabling legislation or
executive order relating thereto, each as amended from time to time.

“Applicable Issuing Bank” means (a) with respect to the Borrower Group made up
of U.S. Borrowers, the U.S. Issuing Bank, and (b) with respect to the Borrower
Group made up of the Canadian Borrower, the Canadian Issuing Bank.

“Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

“Applicable Lenders” means with respect to a Borrower Group, the Lenders having
Borrower Group Commitments to Borrowers within such Borrower Group.

“Applicable Percentage” means, with respect to any (i) U.S. Revolving Lender,
with respect to U.S. Revolving Loans, U.S. LC Exposure or U.S. Swingline Loans,
a percentage equal to a fraction the numerator of which is such U.S. Revolving
Lender’s Revolving Commitment and the denominator of which is the aggregate U.S.
Revolving Commitment of all U.S. Revolving Lenders as of such date or
(ii) Canadian Revolving Lender, with respect to Canadian Revolving Loans,
Canadian LC Exposure or Canadian Swingline Loans, a percentage equal to a
fraction the numerator of which is such Canadian Revolving Lender’s Revolving
Commitment and the denominator of which is the aggregate Canadian Revolving
Commitment of all Canadian Revolving Lenders as of such date (if the applicable
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Revolving Lender’s share of the aggregate
U.S. Revolving Exposure or Canadian Revolving Exposure, as applicable, at that
time).

“Applicable Rate” means, for any day, with respect to any Revolving Loan, the
applicable rate per annum set forth below under the caption “ABR/Canadian Prime
Rate Spread” or “LIBOR Rate/Canadian BA Rate Spread”, as the case may be, based
upon the Average Excess Availability as of the most recent Adjustment Date;
provided that until the first Adjustment Date occurring on or after the date
that is six (6) months after theSecond Amendment Effective Date, the “Applicable
Rate” shall be the applicable rate per annum set forth below in Category 2based
upon the Average Excess Availability for the immediately preceding calendar
quarter:

 

4



--------------------------------------------------------------------------------

Average Excess Availability

   ABR/Canadian
Prime Rate
Spread     LIBOR
Rate/Canadian BA
Rate Spread  

Category 1

Average Excess Availability less than 33.33% of the lesser of (i) the aggregate
Revolving Commitments and (ii) the Borrowing Base

     1.751.00 %      2.752.00 % 

Category 2

Average Excess Availability greater than or equal to 33.33% of the lesser of (i)
the aggregate Revolving Commitments and (ii) the Borrowing Base, but less than
66.67% of the lesser of (i) the aggregate Revolving Commitments and (ii) the
Borrowing Base

     1.500.75 %      2.501.75 % 

Category 3

Average Excess Availability greater than or equal to 66.67% of the lesser of (i)
the aggregate Revolving Commitments and (ii) the Borrowing Base

     1.250.50 %      2.251.50 % 

The Applicable Rate shall be adjusted monthlyquarterly on a prospective basis on
each Adjustment Date based upon the Average Excess Availability in accordance
with the table above; provided that (i) if ana Specified Event of Default shall
have occurred and be continuing at the time any reduction in the Applicable Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Specified Event of Default shall no longer be continuing, and
(ii) if any Borrowing Base Certificate delivered pursuant to this Agreement is
at any time restated or otherwise revised, or if it is subsequently determined
at any time prior to the date on which all Loans have been repaid in full in
cash and all Commitments have been terminated that the information set forth in
any such Borrowing Base Certificate otherwise proves to bewas false or
incorrect, in either case, such that the Applicable Rate would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default or Event of Default arising as a result thereof,then (1) interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand and shall be
payable only to the Applicable Lenders whose Commitments were outstanding during
such period when the Applicable MarginRate should have been higher (regardless
of whether such Lenders remain parties to this Agreement at the time such
payment is made), and (2) if the payment required under the immediately
preceding clause (1) is made no later than five (5) Business Days following such
demand, then the failure to pay such interest on the date(s) such higher
interest would have been due shall not, in and of itself, constitute a Default
or Event of Default (without constituting a waiver of any other Default or Event
of Default arising as a result thereof), and no amounts shall be payable at the
rate set forth in Section 2.13(e) in respect of any such interest.

 

5



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the applicable U.S.
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appointed Agent” has the meaning assigned to such term in Article VIII.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (1) a
Lender, (2) an Affiliate of a Lender or (3) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Attributable Debt” in respect of a Sale and Lease Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
for such lease, as reasonably determined by the Company) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Lease Back Transaction (including any period for
which such lease has been extended); provided, however, that if such Sale and
Lease Back Transaction results in a Capital Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capital Lease Obligation”.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means the sum of (a) U.S. Available Revolving
Commitments plus (b) the Dollar Equivalent of Canadian Available Revolving
Commitments.

“Average Excess Availability” means, at any Adjustment Date, the average daily
Excess Availability for the calendar monthquarter immediately preceding such
Adjustment Date.

“Average Revolving Loan Utilization” means, as of any Adjustment Date, the
aggregate Dollar Equivalent of the Canadian Average Revolving Loan Utilization
andor the U.S. Average Revolving Loan Utilization as of such date, as the case
may be.

“BANA” means Bank of America, N.A., a national banking association, acting in
its individual capacity, and its successors and assigns.

“Banking Services” means any U.S. Banking Services or Canadian Banking Services.
of the following products, services or facilities extended to any Borrower or
any Restricted Subsidiary by a Lender or any of its Affiliates: (a) services
provided under Cash Management Agreements and any other Cash Management
Services; (b) commercial credit card and merchant card services; and (c) other
banking products or services, other than Letters of Credit.

“Banking Services Obligations” means the U.S. Banking Services Obligations or
the Canadian Banking Services Obligations, as applicable.

“Bank of America – Canada Branch” means Bank of America, N.A. (acting through
its Canada branch), and its successors and assigns.

 

6



--------------------------------------------------------------------------------

“Bank of Canada Overnight Rate” means the rate of interest charged by the Bank
of Canada on one-day loans to financial institutions, for such day.

“Bankruptcy Law” means Title 11 of the United States Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), or
any similar foreign, federal, provincial or state law for the relief of debtors
as now or hereinafter in effect.

“Bankruptcy Proceeding” means (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law or any proceeding of the type specified in
Section 7.01(g), in each case, with respect to any Person, (b) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization, winding up or
other similar case or proceeding with respect to any Person, (c) any
liquidation, dissolution, reorganization or winding up of any Person whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Person.

“BBA LIBOR” has the meaning assigned to such term in the definition of “LIBOR
Rate”.

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(a).

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the Preamble.

“Borrower Agent” has the meaning assigned to such term in Section 2.24.

“Borrower Group” a group consisting of (a) U.S. Loan Parties or (b) Canadian
Loan Parties, as applicable.

“Borrower Group Collateral” means with respect to the U.S. Revolving Lenders and
U.S. Loan Parties, the U.S. Collateral and, with respect to Canadian Revolving
Lenders and Canadian Loan Parties, the Canadian Collateral.

“Borrower Group Commitment” means, with respect to the commitment of a U.S.
Revolving Lender as of any date, its U.S. Commitment as of such date and, with
respect to a Canadian Revolving Lender, its Canadian Commitment as of such date;
and the term “Borrower Group Commitments” means, collectively, the Borrower
Group Commitments of U.S. Revolving Lenders and the Borrower Group Commitments
of Canadian Revolving Lenders.

“Borrower Group Obligations” means, with respect to any Loan Party, the portion
of the Obligations owed by such Loan Party and such Loan Party’s Borrower Group.

“Borrower Percentage” has the meaning assigned to such term in Section 2.25(f).

 

7



--------------------------------------------------------------------------------

“Borrowing” means any (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Rate Loans and Canadian BA
Rate Loans, as to which a single Interest Period is in effect, (b) Swingline
Loan or (c) Protective Advance or Overadvance Loan.

“Borrowing Base” means the U.S. Borrowing Base or the Canadian Borrowing Base,
or the Dollar Equivalent of the combined U.S. Borrowing Base and Canadian
Borrowing Base, as the context may require.

“Borrowing Base Assets” means any U.S. Borrowing Base Assets and any Canadian
Borrowing Base Assets.

“Borrowing Base Certificate” means a U.S. Borrowing Base Certificate or a
Canadian Borrowing Base Certificate, as applicable.

“Borrowing Request” means a request by the Borrower Agent for a Revolving
Borrowing in accordance with Section 2.03 and substantially in the form attached
hereto as Exhibit F, or such other form as shall be approved by the Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Charlotte, North Carolina, or,
with respect to Canadian Loans and Canadian Letters of Credit, Toronto, Ontario,
are authorized or required by law to remain closed; provided that, (a) when used
in connection with a LIBOR Rate Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market and (b) when used in connection with any Loan or Letter
of Credit denominated in an Alternative Currency, the term “Business Day” shall
also exclude any day on which dealings in deposits in the relevant currency are
not open for dealings in deposits in the relevant Alternative Currency in the
London or other applicable offshore interbank market for such currency.

“Calculation Date” has the meaning assigned to such term in Section 2.30.

“CAM Exchange” has the meaning assigned to such term in Section 2.31.

“CAM Exchange Date” has the meaning assigned to such term in Section 2.31.

“CAM Percentage” has the meaning assigned to such term in Section 2.31.

“Canadian Availability Reserves” means, without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria, such reserves as the Agent or Co-Collateral Agent from time to time
determinedetermines in theirits Permitted Discretion as being appropriate (a) to
reflect any impediments to the Agent’s ability to realize upon the Canadian
Collateral consisting of Canadian Borrowing Base Assets included in the Canadian
Borrowing Base, (b) to reflect claims and liabilities that the Agent or
Co-Collateral Agent determines that will need to be satisfied in connection with
the realization upon the Canadian Collateral consisting of Canadian Borrowing
Base Assets included in the Canadian Borrowing Base or (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Canadian Borrowing Base, and includes the Canadian Priority Payables
Reserves.

 

8



--------------------------------------------------------------------------------

“Canadian Available Revolving Commitment” means, at any time, the aggregate of
the Canadian Commitments of all Canadian Revolving Lenders then in effect minus
the Canadian Revolving Exposure of all Canadian Revolving Lenders at such time.

“Canadian Average Revolving Loan Utilization” means, at any Adjustment Date, the
Dollar Equivalent of the average daily aggregate Canadian Revolving Exposure
(excluding any Canadian Revolving Exposure resulting from any outstanding
Swingline Loans) for the three-month period immediately preceding such
Adjustment Date (or, if less, the period from the Effective Date to such
Adjustment Date), divided by the aggregate Canadian Commitments at such time.

“Canadian BA Rate” means with respect to each Interest Period, the rate of
interest per annum equal to the average rate applicable to Canadian Dollar
bankers’ acceptances having an identical or comparable term as the proposed
Canadian BA Rate Loan displayed and identified as such on the display referred
to as the “CDOR Page” (or any display substituted therefor) of Reuter Monitor
Money Rates Service as at approximately 10:00 a.m. Toronto time on such day (or,
if such day is not a Business Day, as of 10:00 a.m. Toronto time on the
immediately preceding Business Day); provided, that if such rate does not appear
on the CDOR Page at such time on such date, the rate for such date will be the
annual discount rate (rounded upward to the nearest whole multiple of 1/100 of
1%) as of 10:00 a.m. Toronto time on such day at which a Canadian chartered bank
listed on Schedule 1 of the Bank Act (Canada) as selected by the Agent is then
offering to purchase Canadian Dollar bankers’ acceptances accepted by it having
such specified term (or a term as closely as possible comparable to such
specified term).

“Canadian BA Rate Loan” means a Canadian Revolver Loan, in Canadian Dollars,
that bears interest at a rate determined by reference to the Canadian BA Rate.

“Canadian Banking Services” means each and any of the following bank
servicesBanking Services provided to any Canadian Loan Party by the Agent or the
Co-Collateral Agent, any Canadian Revolving Lender or any of their respective
Affiliates or branches: (a) commercial credit cards, merchant card services,
purchase or debit cards, (b) treasury management services (including, without
limitation, controlled disbursement, ACH transactions, return items and
interstate depository network services), and (c) any other demand deposit or
operating account relationships or other cash management services, including
under Cash Management Agreements.

“Canadian Banking Services Obligations” means any and all obligations of the
Canadian Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Canadian
Banking Services.

“Canadian Banking Services Reserves” means all Canadian Reserves which the Agent
or Co-Collateral Agent from time to time after the occurrence and during the
continuation of a Liquidity Event establishes in theirits Permitted Discretion
as being appropriate to reflect reasonably anticipated Canadian Banking Services
Obligations then provided or outstanding.

“Canadian Borrowing Base” means the Dollar Equivalent of (a) during the Initial
Borrowing Base Period, if any, the Initial Borrowing Base for Canadian Loans,
and (b) at all times thereafter, (i) 85% of the Value of Eligible Canadian
Receivables, plus (ii) the lesser of (A) 75% of the Value of Eligible Canadian
Inventory and (B) 85% of the Net Orderly Liquidation Value of Eligible Canadian
Inventory, minus (iii) without duplication, the then amount of all Canadian
Availability

 

9



--------------------------------------------------------------------------------

Reserves and other Canadian Reserves as the Agent or Co-Collateral Agent may at
any time and from time to time in the exercise of its Permitted Discretion
establish or modify in accordance with the provisions of Section 2.22. The
Canadian Borrowing Base at any time shall be determined by reference to the most
recent Canadian Borrowing Base Certificate delivered to the Agent pursuant to
Section 5.01(h) and adjusted by the Agent or Co-Collateral Agent in the exercise
of each of theirits Permitted Discretion and in accordance with Section 2.22
based upon additional information, if any, received after the date of delivery
of such Canadian Borrowing Base Certificate.

“Canadian Borrowing Base Assets” means any Canadian Loan Party’s Inventory and
Receivables and other assets directly related thereto, including documents,
instruments, general intangibles, deposit accounts and the proceeds of all of
the same.

“Canadian Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Canadian Borrower, in
substantially the form of Exhibit B or another form which is acceptable to the
Agent in its reasonable discretion.

“Canadian Collateral” means any and all property owned, leased or operated by a
Person subject to a security interest or Lien under the Collateral Documents and
any and all other property of any Canadian Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, on behalf of itself and the Secured Parties, to
secure the Canadian Secured Obligations; provided however that Canadian
Collateral shall not at any time include any Margin Stock or any U.S.
Collateral.

“Canadian Commitment” means, at any time, a Canadian Revolving Commitment or an
Extended Canadian Revolving Commitment, as in effect at such time.

“Canadian Commitment Adjustment” has the meaning assigned to such term in
Section 2.09(f).

“Canadian Commitment Adjustment Date” has the meaning assigned to such term in
Section 2.09(f).

“Canadian Commitment Adjustment Notice” has the meaning assigned to such term in
Section 2.09(f).

“Canadian Commitment Percentage” means as to any Canadian Revolving Lender at
any time, the ratio, expressed as a percentage, which such Canadian Revolving
Lender’s Canadian Commitment bears to the aggregate Canadian Commitments at such
time.

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.

“Canadian Excess Availability” means, at any time, an amount equal to the Dollar
Equivalent of (a) the lesser of (i) the aggregate total Canadian Commitments at
such time and (ii) the Canadian Borrowing Base at such time, (as determined by
reference to the most recent Canadian Borrowing Base Certificate delivered to
the Agent pursuant to Section 5.01(h)), minus (b) the aggregate Canadian
Revolving Exposure (including Canadian LC Exposure) of all Canadian Revolving
Lenders at such time.

“Canadian Extension Agreement” has the meaning assigned to such term in
Section 2.27(b)(iii).

 

10



--------------------------------------------------------------------------------

“Canadian Extension Election” has the meaning assigned to such term in
Section 2.27(b)(ii).

“Canadian Extension Request” shall mean Canadian Revolving Extension Requests.

“Canadian Extension Series” shall mean all Extended Canadian Commitments that
are established pursuant to the same Canadian Extension Agreement (or any
subsequent Canadian Extension Agreement to the extent such Canadian Extension
Agreement expressly provides that Extended Canadian Revolving Commitments
provided for therein are intended to be a part of any previously established
Extension Series) and that provide for the same interest margins and extension
fees.

“Canadian Issuing Bank” means each of Bank of America – Canada Branch and any
other Canadian Revolving Lender which at the request of the Canadian Borrower
and after notice to the Agent agrees to become a Canadian Issuing Bank and,
solely with respect to any Existing Letter of Credit (and any amendment, renewal
or extension thereof in accordance with this Agreement), the Lender or Affiliate
of a Lender that issued such Existing Letter of Credit. Each Canadian Issuing
Bank may, in its discretion, arrange for one or more Canadian Letters of Credit
to be issued by Affiliates or branches of such Canadian Issuing Bank, in which
case the term “Canadian Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate or branch.

“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(b)(x).

“Canadian LC Disbursement” means a payment made by a Canadian Issuing Bank
pursuant to a drawing on a Canadian Letter of Credit.

“Canadian LC Exposure” means, at any time of determination, the Dollar
Equivalent of the sum (without duplication) of (a) the aggregate undrawn amount
of all outstanding Canadian Letters of Credit at such time plus (b) the
aggregate amount of all Canadian LC Disbursements that have not yet been
reimbursed by or on behalf of the Canadian Borrower or any other Canadian Loan
Party at such time, less (c) the amount then on deposit in the Canadian LC
Collateral Account. The Canadian LC Exposure of any Canadian Revolving Lender at
any time shall be its Applicable Percentage of the total Canadian LC Exposure at
such time.

“Canadian Lenders” means Bank of America – Canada Branch and each other Canadian
Qualified Lender permitted hereunder that has issued a Canadian Commitment.

“Canadian Letter of Credit” means any standby or commercial letter of credit
issued (or, in the case of an Existing Letter of Credit, deemed to be issued) by
a Canadian Issuing Bank for the account of the Canadian Borrower pursuant to
this Agreement.

“Canadian Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(b).

“Canadian Loan Guarantor” means each Canadian Loan Party other than the Canadian
Borrower.

 

11



--------------------------------------------------------------------------------

“Canadian Loan Parties” means the Canadian Borrower, each Canadian Subsidiary
(other than any Excluded Subsidiary), and any other Person who becomes a party
to this Agreement as a Canadian Loan Party pursuant to a Joinder Agreement, and
their respective successors and assigns.

“Canadian Loans” means the loans and advances made by the Canadian Lenders
pursuant to this Agreement, including Canadian Revolving Loans, Canadian
Swingline Loans, Canadian Protective Advances and Extended Canadian Revolving
Loans.

“Canadian Obligations” means on any date, the portion of the Obligations
outstanding that are owing by the Canadian Borrower or any other Canadian Loan
Party.

“Canadian Overadvance” means at any time the amount by which the aggregate
outstanding Canadian Revolving Exposure exceeds the Canadian Borrowing Base.

“Canadian Overadvance Condition” means and is deemed to exist any time the
aggregate outstanding Canadian Revolving Exposure exceeds the Canadian Borrowing
Base.

“Canadian Overadvance Loan” means a Canadian Prime Rate Loan made at a time a
Canadian Overadvance Condition exists or which results in a Canadian Overadvance
Condition.

“Canadian Pension Plan” means a plan, program or arrangement which is required
to be registered as a pension plan under any applicable pension benefits
standards or statute or tax statute or regulation in Canada maintained or
contributed to by, or to which there is or may be an obligation to contribute
by, any Loan Party in respect of its Canadian employees or former employees.

“Canadian Prime Rate” means, for any day, a per annum rate equal to the greater
of (a) the per annum rate of interest in effect for such day as publicly
announced from time to time by Bank of America-Canada Branch as its “prime rate”
for loans in Canadian Dollars made in Canada to commercial borrowers, and
(b) the sum of 1.00% plus the Canadian BA Rate for a one month Interest Period
as determined on such day. The “Canadian Prime Rate” is a rate set by Bank of
America-Canada Branch based upon various factors including Bank of
America-Canada Branch’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by Bank of America – Canada Branch shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Canadian Prime Rate Loan” means a Canadian Revolver Loan, in Canadian Dollars,
that bears interest at a rate determined by reference to the Canadian Prime
Rate.

“Canadian Priority Payables Reserves” means reserves established by the Agent or
the Co-Collateral Agent in theirits Permitted Discretion for amounts payable by
the Canadian Loan Parties and secured by any Liens, choate or inchoate, which
rank or which would reasonably be expected to rank in priority to or pari passu
with the Agent’s Liens, including, without limitation, any such amounts due and
not paid for wages, vacation pay, severance pay, amounts payable under the Wage
Earner Protection Program Act (Canada), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the Income
Tax Act (Canada), sales tax, goods and services tax, value added tax, harmonized
sales tax, excise tax, tax payable pursuant to Part IX of the Excise Tax Act
(Canada) or similar applicable provincial legislation, government royalties,
amounts currently or past

 

12



--------------------------------------------------------------------------------

due and not paid for realty, municipal or similar taxes and all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plan or under the Canada Pension Plan, the PBA or otherwise as required
to be contributed pursuant to any Requirement of Law relating to Canadian
Pension Plans, or any similar statutory or other claims that would have or would
reasonably be expected to have priority over or pari passu with any Liens
granted to the Agent in the future.

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(d).

“Canadian Qualified Lender” means a financial institution that is not prohibited
by a Requirement of Law, including under the Bank Act (Canada), from having a
Canadian Revolver Commitment or making any Canadian Revolver Loans to the
Canadian Borrower hereunder, and if such financial institution is not resident
in Canada and is not deemed to be resident in Canada for purposes of the Income
Tax Act (Canada), that financial institution deals at arm’s length with the
Canadian Borrower and the Canadian Loan Guarantors for purposes of the Income
Tax Act (Canada).

“Canadian Reserves” means all (if any) Canadian Availability Reserves (including
any Dilution Reserves, Rent Reserves and Canadian Banking Services Reserves and
Canadian Secured Swap Reserves with respect to the Canadian Borrower), and any
and all other reserves which the Agent or Co-Collateral Agent deems necessary in
its Permitted Discretion.

“Canadian Revolving Borrowing” means a request for Canadian Revolving Loans.

“Canadian Revolving Commitment” means, with respect to each Canadian Revolving
Lender, the commitment of such Canadian Revolving Lender to make Canadian
Revolving Loans and to acquire participations in Canadian Protective Advances,
Canadian Letters of Credit and Canadian Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Canadian
Revolving Lender’s Canadian Revolving Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.23. The initial amount of each Canadian Revolving Lender’s Canadian
Revolving Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Canadian Revolving Commitment, as applicable. The initial aggregate amount of
the Canadian Revolving Lenders’ Canadian Revolving Commitments is $40,000,000.

“Canadian Revolving Commitment Increase” has the meaning assigned to such term
in Section 2.23(c).

“Canadian Revolving Commitment Increase Date” has the meaning assigned to such
term in Section 2.23(c)(iii).

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the Dollar Equivalent sum of the outstanding principal amount of such
Lender’s Canadian Revolving Loans and its Canadian LC Exposure and an amount
equal to its Applicable Percentage of the aggregate principal amounts of
Canadian Swingline Loans and Canadian Protective Advances outstanding at such
time.

 

13



--------------------------------------------------------------------------------

“Canadian Revolving Extension Request” has the meaning assigned to such term in
Section 2.27(b)(i).

“Canadian Revolving Lender” means, as of any date of determination, a Canadian
Lender with a Canadian Commitment or, if the Canadian Commitments have
terminated or expired, a Lender with Canadian Revolving Exposure. Unless the
context otherwise requires, the term “Canadian Revolving Lenders” includes the
Canadian Swingline Lender.

“Canadian Revolving Loan” means the loans and advances made by the Canadian
Revolving Lenders to the Canadian Borrower pursuant to this Agreement, including
a Loan made pursuant to Section 2.01(b), Canadian Swingline Loans and Canadian
Protective Advances.

“Canadian Secured Banking Services Obligations” means all Canadian Banking
Services Obligations owing to the Agent, a Joint Lead Arranger, the
Co-Collateral Agent, a Canadian Revolving Lender or any branch or Affiliate
thereof and with respect to which the Canadian Borrower (or other Canadian Loan
Party) and the Canadian Revolving Lender or other Person referred to above in
this definition party thereto shall have delivered (except in the case of the
Agent) written notice to the Agent, at or prior to the time that the Canadian
Banking Service relating to such obligation is entered into or, if later, the
time that such Canadian Revolving Lender becomes a party to this Agreement,
(i) that such a transaction has been entered into, (ii) that it constitutes a
Canadian Secured Banking Services Obligation entitled to the benefits of the
Collateral Documents and the ABL Intercreditor Agreement, and (iii) the maximum
amount of such obligation, which amount may be established or increased (by
further written notice to the Agent from time to time) as long as no Default or
Event of Default exists and the establishment of a Canadian Reserve for such
amount and all other Canadian Secured Related Obligations would not result in a
Canadian Overadvance. For the avoidance of doubt, all Canadian Swap Obligations
owing to the Agent and the Co-Collateral Agent shall constitute Canadian Secured
Swap Obligations.

“Canadian Secured Obligations” means all Canadian Obligations.

“Canadian Secured Related Obligations” means all Canadian Secured Banking
Services Obligations and all Canadian Secured Swap Obligations.

“Canadian Secured Swap Obligations” means all Canadian Swap Obligations owing to
the Agent, a Joint Lead Arranger, the Co-Collateral Agent, a Canadian Revolving
Lender or any branch or Affiliate thereof and with respect to which the Canadian
Borrower (or other Canadian Loan Party) and the Canadian Revolving Lender or
other Person referred to above in this definition party thereto shall have
delivered (except in the case of the Agent) written notice to the Agent (which
notice shall be supplemented on a monthly basis (or more frequently as the Agent
may reasonably request) with notice to the Agent of the then outstanding
liability owing under such Swap Obligations), at or prior to the time that the
Swap Agreement relating to such obligation is entered into or, if later, the
time that such Canadian Revolving Lender becomes a party to this Agreement, that
such a transaction has been entered into and that it constitutes a Canadian
Secured Swap Obligation entitled to the benefits of the Collateral Documents and
the ABL Intercreditor Agreement.

“Canadian Secured Swap Reserves” means all Canadian Reserves which the Agent or
the Co-Collateral Agent from time to time establishes in its Permitted
Discretion as being appropriate to reflect reasonably anticipated Canadian
Secured Swap Obligations then provided or outstanding.

 

14



--------------------------------------------------------------------------------

“Canadian Security Agreement” means, collectively, those certain General
Security Agreements, between the Canadian Loan Parties and the Agent from time
to time.

“Canadian Settlement” has the meaning assigned to such term in Section 2.05(b).

“Canadian Settlement Date” has the meaning assigned to such term in
Section 2.05(b).

“Canadian Subsidiary” means a Subsidiary of a Loan Party organized under the
laws of Canada or any province or territory thereof.

“Canadian Swap Obligations” means Swap Obligations of a Canadian Loan Party.

“Canadian Swingline Exposure” means, with respect to any Canadian Revolving
Lender, at any time, such Canadian Revolving Lender’s Applicable Percentage of
the Canadian Swingline Loans outstanding at such time.

“Canadian Swingline Lender” means Bank of America – Canada Branch, in its
capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” means a Loan made pursuant to Section 2.05.2.05(b).

“Capital Expenditures” means, for any period, without duplication, any
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP; provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed from insurance proceeds or compensation awards paid on
account of a Recovery Event, (ii) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of sales, transfers or other dispositions that are not required to
be applied to prepay Revolving Loans pursuant to Section 2.11(c),
(iv) expenditures that are accounted for as capital expenditures by the Company
or any Subsidiary and that actually are paid for by a Person other than the
Company or any Subsidiary and for which neither the Company nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period, it being understood, however, that only the amount
of expenditures actually provided or incurred by the Company or any Subsidiary
in such period and not the amount required to be provided or incurred in any
future period shall constitute “Capital Expenditures” in the applicable period),
(v) the book value of any asset owned by the Company or any Subsidiary prior to
or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that (x) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period in which such expenditure
actually is made and (y) such book value shall have been included in Capital
Expenditures when such asset was originally acquired, (vi) any expenditures that
constitute Permitted Acquisitions (or similar investments) and expenditures made
in connection with the Transactions, (vii) any capitalized interest expense
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Company and the Subsidiaries for such period or (viii) any
Lease Expenses.

 

15



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the amount thereof accounted for as a liability determined in
accordance with GAAP.

“Cash Management Agreement” means any agreement entered into from time to time
between any Loan Party or any Restricted Subsidiary, on the one hand, and the
Agent, the Co-Collateral Agent or any Applicable Lender or any of their
Affiliates or branches, on the other hand, in connection with cash management
services for collections, other Banking Servicesbanking services and for
operating, payroll and trust accounts of such Loan Party or Restricted
Subsidiary provided by the Agent, the Co-Collateral Agent, LenderLenders or
their Affiliates or branches, including ACH services, controlled disbursement
services, electronic funds transfer services, information reporting services,
lockbox services, stop payment services and wire transfer services.

“Cash Management Services” means services relating to operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services.

“CEA Swap Obligations” means, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Change in Control” shall be deemed to have occurred if (a) prior to a Qualified
Public Offering, the Permitted Holders (i) shall fail to have the right,
directly or indirectly, by voting power, contract or otherwise, to elect or
designate for election at least a majority of the board of directors of Holdings
or (ii) shall fail to own, directly or indirectly, beneficially and of record,
shares of Holdings in an amount equal to more than 50% of the amount of shares
owned, directly or indirectly, by the Permitted Holders, beneficially and of
record, as of the Effective Date and such ownership by the Permitted Holders
shall not represent the largest single block of voting securities of Holdings
held, directly or indirectly, by any Person or related group for purposes of
Section 13(d) of the Exchange Act, (b) after a Qualified Public Offering, any
“person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than theone or more Permitted Holders
and, if applicable, any intermediate holding company parent of Holdings which is
owned, directly or indirectly, by the Permitted Holders, shall “beneficially
own” (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings (or
the Company after a Qualified Public Offering of the Company) and the percentage
of the aggregate ordinary voting power represented by such Equity Interests
beneficially owned by such person or group exceeds the percentage of the
aggregate ordinary voting power represented by Equity Interests of Holdings (or
the Company after a Qualified Public Offering of the Company) then beneficially
owned, directly or indirectly, by the Permitted Holders, unless (i) the
Permitted Holders have, at such time, the right or the ability, directly or
indirectly, by

 

16



--------------------------------------------------------------------------------

voting power, contract or otherwise to elect or designate for election at least
a majority of the board of directors of Holdings (or the Company after a
Qualified Public Offering of the Company) or (ii) during any period of twelve
(12) consecutive months, a majority of the seats (other than vacant seats) on
the board of directors of Holdings (or the Company after a Qualified Public
Offering of the Company) shall be occupied by persons who were (x) members of
the board of directors of Holdings on the Effective Date or nominated by the
board of directors of Holdings (or of the Company after a Qualified Public
Offering of the Company) or by one or more Permitted Holders or Persons
nominated by one or more Permitted Holders or (y) appointed by directors so
nominated, (c) any change in control (or similar event, however denominated)
with respect to Holdings or the Company shall occur under and as defined in the
Permitted Senior Facilities Documents, Senior Subordinated Notes Documents or
any Subordinated Indebtedness of Holdings or its Subsidiaries constituting
Material Indebtedness, or (d) at any time, Holdings shall cease to beneficially
own, directly or indirectly, 100% of the issued and outstanding Equity Interests
of the Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) any change arising from the enactment or enforcement of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any rules, Regulations, interpretations, guidelines or directives
promulgated thereunder, (b) the adoption of any law, rule or Regulation after
the date of this Agreement, (c, regulation or treaty (excluding the taking
effect after the Second Amendment Effective Date of a law, rule, regulation, or
treaty adopted prior to the Second Amendment Effective Date), (b) any change in
any law, rule, regulation or Regulationtreaty or in the administration,
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (d) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) withor (c) the making
or issuance of any request, guideline or directive (whether or not having the
force of law) ofby any Governmental Authority made or issued after the date of
this Agreement (other than any such request, guideline or directive to comply
with any law, rule, regulation or Regulationtreaty that was in effect on the
date of this Agreement)Second Amendment Effective Date). It is understood and
agreed that (i) the Dodd–Frank Wall Street Reform and Consumer Protection Act
(Public Law 111-203, H.R. 4173), all laws relating thereto and all
interpretations and applications thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall, for the purpose of this Agreement, be deemed to be adopted
subsequent to the date of this Agreement. Notwithstanding the foregoing, no
Lender or Issuing Bank shall be entitled to any compensation under Section 2.15
unless it is the applicable Lender’s or Issuing Bank’s general policy or
practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements with similarly situated borrowers.

“Charges” has the meaning assigned to such term in Section 9.17.

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
(and/or with respect to a Canadian Loan Party, “chattel paper,” as defined in
the PPSA) including electronic chattel paper, now owned or hereafter acquired by
any Loan Party, wherever located.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans (of the same Extension Series), Swingline Loans or Protective
Advances or Overadvance Loans; and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Extended
Revolving Commitment (of the same Extension Series).

 

17



--------------------------------------------------------------------------------

“Co-Collateral Agent” has the meaning assigned to such term in the preamble of
this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all U.S. Collateral and all Canadian
Collateral.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreements, as applicable.

“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Commitment” means a U.S. Commitment or a Canadian Commitment. The Commitments
of each Lender and the total Commitments of all Lenders as of the Second
Amendment Effective Date are set forth on the Amended Commitment Schedule
attached to, and as defined in, the Second Amendment.

“Commitment Fee Rate” means, a rate per annum equal to 0.50%; provided that,
commencing on the date that occurs six (6) months after the Effective Date, for
any day thereafter, the applicable rate per annum set forth below based upon the
Average Revolving Loan Utilization as of the most recent Adjustment Date:

 

Average Revolving Loan Utilization

   Commitment
Fee Rate  

Less than 25%

     0.500 % 

Greater than or equal to 25% but less than 50%

     0.375 % 

LessGreater than or equal to 33 1/350%

     0.6250.250 % 

Greater than 33 1/3% but less than or equal to 66 2/3%

     0.500 % 

Greater than 66 2/3%

     0.375 % 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above; provided that if an(a) until the first
Adjustment Date occurring on or after the Second Amendment Effective Date, the
“Commitment Fee Rate” shall be based upon the Average Revolving Loan Utilization
for the immediately preceding fiscal quarter of the Company, and (b) if a
Specified Event of Default shall have occurred and be continuing at the time any
reduction in the Commitment Fee Rate would otherwise be implemented, no such
reduction shall be implemented until the date on which such Specified Event of
Default shall have been cured or waived.

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

18



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Company and its Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, (b) obligations in respect of
Capital Lease Obligations and (c) debt obligations evidenced by bonds, notes,
debentures or similar instruments.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Company and/or other companies.

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Cost” means the cost of purchase of Inventory determined according to the
accounting policies used in the preparation of the Company’s audited financial
statements but excluding the LIFO reserve.

“Crossover Lender” means any U.S. Revolving Lender that is also a Canadian
Revolving Lender or that has an Affiliate or branch that is a Canadian Revolving
Lender.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral; and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Security Agreements and the ABL Intercreditor Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

19



--------------------------------------------------------------------------------

“Defaulting Lender” means any Revolving Lender that (a) fails to make any
payment or provide funds to the Agent or any Borrower as required hereunder or
fails otherwise to perform its obligations under any Loan Document, and such
failure is not cured within three Business Days, (b) notified the Agent or a
Loan Party in writing that it does not intend to satisfy any such obligation or
(c) been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or becomes
the subject of a Bankruptcy Proceeding; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its Subsidiaries shall be a Derivative Transaction.

“Designated Disbursement Account” has the meaning assigned to such term in
Section 2.21(d).

“Designated Obligations” has the meaning assigned to such term in Section 2.31.

“Dilution Reserve” means an amount equal to the excess of (i) the average
non-cash reductions to the Borrowers’ Receivables (on a combined basis) during a
12-month period prior to the date of determination as established by the
Borrowers’ records or by a field examination conducted by the Agent’s employees
or representatives, expressed as a percentage of the Borrowers’ average gross
sales (on a combined basis) during the same period, as the same may be adjusted
by the Agent or Co-Collateral Agent in the exercise of each of theirits
Permitted Discretion, over (ii) 5%, multiplied by an amount equal to Eligible
Receivables as of the date of determination.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the occurrence of the Termination Date), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part (except as a result of a change in
control or asset sale so long as any right of the holders thereof upon the
occurrence of a change in control or asset sale event shall be subject to the
occurrence of the Termination Date), (c) requires the payment of any cash
dividend or any other scheduled cash payment constituting a return of capital,
in each case, prior to the date that is ninety-one (91) days after the earlier
of the Maturity Date and the occurrence of the

 

20



--------------------------------------------------------------------------------

Termination Date or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the earlier of the Maturity Date and the occurrence of the Termination
Date; provided that if such Equity Interest is issued to any plan for the
benefit of employees of Holdings or any of its subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute Disqualified Equity
Interest solely because it may be required to be repurchased by Holdings or any
of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Document” has the meaning assigned to such term in Article 9 of the UCC (or,
with respect to any Document of a Canadian Loan Party, a “document of title” as
defined in the PPSA).

“Dollar Equivalent” means, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any other currency, the amount of Dollars that the Agent
determines (which determination shall be conclusive and binding absent manifest
error) would be necessary to be sold on such date at the applicable Exchange
Rate to obtain the stated amount of the other currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” means, for any period, Net Income for such period, plus

(a) without duplication and, other than in respect of expected cost savings
permitted to be added to Net Income under clauses (a)(vi) and (a)(x) and other
amounts permitted to be added to Net Income under clause (a)(xiii) below, to the
extent already deducted (and not added back) in arriving at such Net Income, the
sum of the following amounts attributable to Holdings, the Company or the
Restricted Subsidiaries for such period:

(i) Interest Expense for such period,

(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes paid or accrued during such
period (including in respect of repatriated funds),

(iii) depreciation and amortization (including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs),

(iv) Non-Cash Charges,

(v) extraordinary, unusual or non-recurring non-cash charges (including fees and
expenses relating thereto),

(vi) in connection with any acquisition or divestiture occurring after the
Effective Date, the following expected cost savings: (A) cost savings permitted
to be reflected in pro forma financial information under Rule 11.02 of
Regulation S-X under the Securities Act of 1933, as amended, and (B) additional
cost savings resulting from, or expected to result from, actions taken,
committed to be taken or planned to be taken

 

21



--------------------------------------------------------------------------------

pursuant to a plan that (1) are factually supported and determined in good faith
by the Company, as certified by the Company to the Agent, and (2) do not exceed
the actual cost savings expected in good faith to be realized by Holdings, the
Borrowers and their Restricted Subsidiaries as a result of such actions over the
Test Period commencing with the date as of which EBITDA is being determined (as
opposed to the annualized impact of such savings); provided, that the aggregate
amount of cost savings incurredadded to Net Income under this clause (a)(vi) in
such Test Period shall not exceed, when combined with the aggregate amount of
restructuring charges and other amounts permitted to be added to Net Income in
accordance with clauses (a)(vii) and clause (a)(x) of this definition in such
Test Period and the aggregate amount of any Pro Forma Adjustments made in any
such Test Period, (1) 1520.0% of EBITDA for any such Test Period ending prior to
the last day of the First Loan Year and (2) 10% of EBITDA for any such Test
Period ending on or after the first anniversary of the Effective Date (including
any Test Period ending on or after such date that includes any portion of the
First Loan Year) (in each case, calculated without giving effect to any
adjustments made pursuant to this clause (a)(vi), clause clauses (a)(vii),
clause and (a)(x) of this definition or any Pro Forma Adjustments),

(vii) cash restructuring costs actually incurred; provided, extraordinary,
non-recurring or unusual losses (including all legal fees and expenses related
thereto) or expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any strategic initiatives, costs or accruals or reserves incurred in
connection with acquisitions, other business optimization expenses (including
costs and expenses relating to business optimization programs and new systems
design and implementation costs) and curtailments or modifications to pension
and postretirement employee benefit plans; provided, that the aggregate amount
of restructuring charges, accruals or reserves incurredand other amounts added
to Net Income under this clause (a)(vii) in such Test Period shall not exceed,
when combined with the aggregate amount of cost savings and other amounts added
to Net Income pursuant to clause clauses (a)(vi) and clause (a)(x) of this
definition in such Test Period and the aggregate amount of any Pro Forma
Adjustments made in such Test Period, (1) 1520.0% of EBITDA for any such Test
Period ending prior to the last day of the First Loan year and (2) 10% of EBITDA
for any such Test Period ending on or after the first anniversary of the
Effective Date (including any Test Period on or after such date that includes
any portion of the First Loan Year) (in each case, calculated without giving
effect to any adjustments made pursuant to this clause (a)(vii), clause clauses
(a)(vi), clause (x) or and (a)(x) of this definition or any Pro Forma
Adjustments); provided, further, that in no event shall any such restructuring
costs with respect to any acquisition occurring before the Effective Date be
added back to EBITDA at any time on or after the second anniversary of the
Effective Date,

(viii) the amount of any minority interest expense (or income (loss) allocable
to non-controlling interests) consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly-owned Subsidiary
deducted (and not added back in such period to Net Income),

(ix) the amount of management, monitoring, consulting and advisory fees,
(including termination and transaction fees) and related indemnities and
expenses paid or accrued in such period to (or on behalf of) the Sponsor, to the
extent otherwise permitted by Sections 6.09,

 

22



--------------------------------------------------------------------------------

(x) with respect to each Specified Restructuring that occurs prior to the
applicable date of calculation of EBITDA, cost savings resulting from or
reasonably expected to result from actions taken or committed to be taken
pursuant to a plan, which cost savings (a) are factually supportable as
determined in good faith by the Company and certified by the Company to the
Agent, and (b) do not exceed the actual cost savings expected in good faith to
be realized by Holdings, the Borrowers and their Restricted Subsidiaries as a
result of such actions over the Test Period commencing with the date as of which
EBITDA is being determined (as opposed to the annualized impact of such
savings); provided that (A) no cost savings shall be added pursuant to this
clause (a)(x) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (a)(vi) above or in the definition
of the term “Pro Forma Adjustment”, and (B) the aggregate amount of cost savings
added pursuant to this clause (a)(x) shall not exceed for any Test Period, when
combined with the aggregate amount of cost savings, restructuring charges,
accruals or reserves incurredand other amounts added to Net Income under clauses
(a)(vi) and (a)(vii) aboveof this definition in such Test Period and the
aggregate amount of any Pro Forma Adjustments made in any such Test Period,
(1) 1520.0% of EBITDA for any such Test Period ending prior to the last day of
the First Loan Year and (2) 10% of EBITDA for any such Test Period ending on any
date thereafter (including any Test Period ending on or after such date that
includes any portion of the First Loan Year) (in each case, calculated without
giving effect to any adjustments made pursuant to clauses (a)(vi) or and
(a)(vii) aboveof this definition, this clause (a)(x) or any Pro Forma
Adjustments), and (C) no such cash restructuring charges arising from a
Specified Restructuring shall be added back to EBITDA on or after the third
anniversary of the Effective Date,

(xi) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business),

(xii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any equity subscription or equity holder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Company or Net Cash Proceeds of an issuance of Qualified Equity Interests
contributed or issued, as the case may be, contemporaneously with the incurrence
of such costs or expenses, and

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
EBITDA pursuant to paragraph (b) below for any previous period not added back,

less

 

23



--------------------------------------------------------------------------------

(b) without duplication and only to the extent included in arriving at such Net
Income, the sum of the following amounts attributable to Holdings, the Company
or the Restricted Subsidiaries for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced Net
Income or EBITDA in any prior period),

(ii) gains on asset sales, disposals and abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business),

(iii) the amount of any minority interest income (or income (loss) allocable to
non-controlling interests) consisting of Subsidiary loss attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
added (and not deducted) in such period in arriving at Net Income,

(iv) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at EBITDA or Net Income in any period to
the extent non-cash losses relating to such income were added in the calculation
of EBITDA pursuant to paragraph (a) above for any previous period and not
deducted, and

(v) extraordinary, unusual and non-recurring non-cash gains (less all fees and
expenses relating thereto),

in each case, as determined on a consolidated basis for Holdings, the Company
and its Restricted Subsidiaries in accordance with GAAP; provided that,

(i) to the extent included in Net Income, there shall be excluded in determining
EBITDA currency translation gains and losses,

(ii) to the extent included in Net Income, there shall be excluded in
determining EBITDA for any period, any adjustments resulting from the
application of Accounting Standards Codification 815,

(iii) there shall be included in determining EBITDA for any period, without
duplication, (A) the Acquired EBITDA of any Person, property, business or asset
acquired by the Company or any Subsidiary during such period or after such
period but on or prior to, or simultaneously with, the calculation of EBITDA, in
the case of each of the foregoing, to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to
the Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”) and
the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period or after such period but on or prior
to, or simultaneously with, the calculation of EBITDA (each, a “Converted
Restricted Subsidiary”), in the case of each of the foregoing, based on the
Acquired EBITDA of such Pro Forma Entity for such period (including

 

24



--------------------------------------------------------------------------------

the portion thereof occurring prior to such acquisition or conversion)
determined on a historical Pro Forma Basis and (B) an adjustment equal to the
amount of the Pro Forma Adjustment for such period (including the portion
thereof occurring prior to such acquisition or conversion) as specified in the
Pro Forma Adjustment Certificate delivered to the Agent (for further delivery to
the Lenders); and

(iv) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise disposed of, closed or classified as discontinued operations by the
Company or any Restricted Subsidiary during such period or after such period but
on or prior to, or simultaneously with, the calculation of EBITDA (each such
Person, property, business or asset so sold, transferred or otherwise disposed
of, closed or classified, a “Sold Entity or Business”) and the Disposed EBITDA
of any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period or after such period but on or prior to, or simultaneously
with, the calculation of EBITDA (each, a “Converted Unrestricted Subsidiary”),
in the case of each of the foregoing, based on the Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a historical Pro Forma Basis.

Notwithstanding anything to the contrary contained herein, (a) and subject to
adjustment as provided in clauses (iii) and (iv) of the immediately preceding
proviso with respect to acquisitions and dispositions occurring following the
Effective Date and adjustments as provided under clauses (a)(vi), (a)(vii) and
(a)(x) aboveof this definition, EBITDA shall be deemed to be as set forth on
Schedule 1.01(e) for the periods described on such schedule and, (b) all
calculations for “EBITDA” will be determined in accordance with GAAP and
(c) when calculating the Fixed Charge Coverage Ratio for purposes of determining
actual compliance (and not compliance on a Pro Forma Basis) with Section 6.14,
the events described in clauses (iii) and (iv) of the immediately preceding
proviso occurring following the Effective Date that occurred subsequent to the
end of the applicable period shall not be given Pro Forma Effect.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date was March 31, 2011.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, or company engaged in the business of making asset based loans or
commercial loans or a commercial finance company, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $750,000,000,
(c) any Affiliate of a Lender or (d) an Approved Fund of a Lender; provided
that, in any event, “Eligible Assignee” shall not include (i) any natural
person, (ii) any Defaulting Lender, (iii) with respect to any Canadian Revolving
Lender, any of the foregoing listed in clauses (a) through (c) of this
definition that is not a Canadian Qualified Lender unless an Event of Default
has occurred and is continuing, or (iv) Holdings, Sub Holdco, the Company or any
Subsidiary.

“Eligible Canadian Inventory” means items of Inventory of the Canadian Borrower
subject to the Lien in favor of the Agent held for sale in the ordinary course
of the business of the Canadian Borrower (but not including packaging or
shipping materials or maintenance supplies) that, unless otherwise approved by
the Agent or Co-Collateral Agent in theirits Permitted Discretion, meet all of
the following requirements, subject to the ability of the Agent or the
Co-Collateral Agent to establish other criteria of eligibility in theirits
Permitted Discretion or modify the criteria established below, in either case
subject to the requirements of Section 2.22 and Section 9.02(b)(K).

 

25



--------------------------------------------------------------------------------

(a) such Inventory is owned by the Canadian Borrower and is subject to a first
priority perfected Lien in favor of the Agent;

(b) such Inventory is not subject to any other Lien other than Liens permitted
by Section 6.02, and other than Liens permitted under Section 6.02(ll), so long
as such Liens do not have priority over the Lien of the Agent and are junior to
the Lien of the Agent;

(c) such Inventory consists of raw materials or finished goods and does not
consist of work-in-process, supplies or consigned goods, except that consigned
goods valued at up to the Dollar Equivalent of $5,000,000 in the aggregate (the
“Allowed Consignment Amount”) shall be eligible at any time as Eligible Canadian
Inventory or Eligible U.S. Inventory on a combined basis;

(d) such Inventory is in good condition and meets in all material respects all
material standards applicable to such goods, their use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

(e) such Inventory is currently either usable or saleable, at prices
approximating at least the Cost thereof, in the normal course of the Canadian
Borrower’s business;

(f) such Inventory is not obsolete or returned (except Inventory that is placed
back into stock in the ordinary course of business) or repossessed or used goods
taken in trade;

(g) such Inventory does not constitute Hazardous Material classified as
Inventory of the Environmental Services Division;

(h) such Inventory is either located within Canada at one of the Permitted
Inventory Locations or is in transit within Canada from one Permitted Inventory
Location to another Permitted Inventory Location for not more than seven
consecutive days;

(i) if such Inventory is located at any location leased by the Canadian
Borrower, (i) the lessor has delivered to the Agent a Collateral Access
Agreement as to such location or (ii) a Rent Reserve with respect to such
location has been established by the Agent or the Co-Collateral Agent in theirin
its Permitted Discretion; and

(j) such Inventory is not subject to any warehouse receipt or negotiable
Document unless in the possession of the Agent, and if such Inventory is located
in any third party warehouse or is in the possession of a bailee and is not
evidenced by a Document, (i) such warehouseman or bailee has delivered to the
Agent a Collateral Access Agreement and such other documentation as the Agent
may reasonably require or (ii) an appropriate Reserve has been established by
the Agent or the Co-Collateral Agent in theirin its Permitted Discretion.

If the Agent or the Co-Collateral Agent deems Inventory ineligible in its
Permitted Discretion (and not based upon the criteria set forth above), then the
Agent or the Co-Collateral Agent, as applicable, shall give the Borrower Agent
five (5) Business Days’ prior notice thereof; provided that (i) any modification
of the eligibility criteria set forth above shall have a reasonable relationship
to circumstances, conditions, events or contingencies which are the basis for
such eligibility criteria, as determined by the Agent or the Co-Collateral Agent
in theirits Permitted Discretion and (ii)

 

26



--------------------------------------------------------------------------------

circumstances, conditions, events or contingencies arising prior to the
Effective Date of which the Agent or the Co-Collateral Agent had actual
knowledge prior to the Effective Date shall not be the basis for any such
modification after the Effective Date unless such circumstances, conditions,
events or contingencies shall have changed since the Effective Date.

With respect to any Inventory that was acquired or originated by any Person
acquired by the Canadian Borrower after the Effective Date, the Agent and the
Co-Collateral Agent shall use commercially reasonable efforts, at the expense of
the Canadian Borrower, to complete diligence in respect of such Inventory,
within a reasonable time following request of the Borrower Agent.

“Eligible Canadian Receivable” means the unpaid portion of a Receivable payable
in Dollars or Canadian Dollars to the Canadian Borrower subject to the Lien in
favor of the Agent net of any returns, discounts, credits or other allowances or
deductions agreed to by the Canadian Borrower and net of any amounts owed by the
Canadian Borrower to the Account Debtor on such Receivable (including to the
extent of any set-off), which Receivable, unless otherwise approved by the Agent
or the Co-Collateral Agent in theirin its Permitted Discretion, meets all of the
following requirements, subject to the ability of the Agent or the Co-Collateral
Agent to establish other criteria of eligibility in theirits Permitted
Discretion or modify the criteria established below, in either case subject to
the requirements of Section 2.22 and Section 9.02(b)(K).

(a) such Receivable is owned by the Canadian Borrower and represents a complete
bona fide transaction which requires no further act under any circumstances on
the part of the Canadian Borrower to make such Receivable payable by the Account
Debtor, and, for the avoidance of doubt, in the case a Receivable related to
goods shipped where title to such goods passes to the customer upon receipt of
the goods, such transaction shall not be deemed a bona fide transaction
requiring no further act until such goods have been received by the customer;

(b) such Receivable is not past due more than 60 days after its due date, which
due date shall not be later than 90 days after the invoice date; provided that
in calculating delinquent portions of Receivables, credit balances which are
unapplied for more than 60 days shall not reduce the past due portion of the
Receivables balance;

(c) such Receivable does not arise out of any transaction with any Loan Party,
Excluded Subsidiary, or any Affiliate of any of the foregoing, other than
Receivables arising out of transactions with domestic Affiliates of the Sponsor
(other than Holdings, Sub Holdco, the Company or any Subsidiary thereof), which
Receivables (i) arise from arms-length transactions entered to in the ordinary
course of business upon standard market terms and (ii) would otherwise be an
Eligible Canadian Receivable hereunder;

(d) such Receivable is not owing by an Account Debtor from which an aggregate
amount of more than 50% of the Receivables owing therefrom are, based (i) on the
most recent Canadian Borrowing Base Certificate, not Eligible Canadian
Receivables pursuant to clause (b) above or (ii) based on the most recent
Canadian Borrowing Base Certificate and U.S. Borrowing Base Certificate, on a
consolidated basis, past due more than 60 days after their applicable due date
or later than 90 days after their applicable invoice date;

(e) if the Account Debtor with respect thereto is located outside of the United
States of America, Canada or Puerto Rico, the goods which gave rise to such
Receivable were shipped after receipt by the Canadian Borrower from the Account
Debtor of an irrevocable letter of credit that

 

27



--------------------------------------------------------------------------------

has been confirmed by a financial institution reasonably acceptable to the Agent
or Co-Collateral Agent, and on terms, reasonably acceptable to the Agent or
Co-Collateral Agent, payable in the full face amount of the face value of the
Receivable in Dollars at a place of payment located within the Canada and has
been duly assigned to the Agent, except that up to $1,000,000 of such
Receivables outstanding at any time that are otherwise Eligible Canadian
Receivables, may be included in Eligible Canadian Receivables without such
letter of credit supports;

(f) if such Receivable is owed by a Governmental Authority, the Canadian
Borrower has assigned to the Agent its right to payments of such Receivable so
as to comply with the Financial Administration Act (Canada), as amended from
time to time, or any such other Applicable Law;

(g) the representations and warranties set forth in the Canadian Security
Agreement applicable to Receivables are correct in all material respects with
respect to such Receivable;

(h) such Receivable (i) is a valid, legally enforceable obligation of the
Account Debtor with respect thereto and (ii) is not disputed, is not subject to
a claim, counterclaim, discount, deduction, reserve, allowance for rebate, other
allowance, recoupment, offset or chargeback that has been asserted with respect
thereto by the applicable Account Debtor (but only to the extent of such
dispute, claim, counterclaim, discount, deduction, reserve, allowance for
rebate, other allowance, recoupment, offset or chargeback), and is not subject
to offset or reduction based upon cash received by the Canadian Borrower but not
yet applied against such Receivable;

(i) such Receivable is not owed by an Account Debtor that is subject to a
Bankruptcy Proceeding or that is liquidating, dissolving or winding up its
affairs or otherwise deemed not creditworthy by the Agent or Co-Collateral Agent
in its Permitted Discretion;

(j) the goods the sale of which gave rise to such Receivable were shipped or
delivered to the Account Debtor on an absolute sale basis and not on a bill and
hold sale basis, a consignment sale basis, a guaranteed sale basis, a sale or
return basis or on the basis of any other similar understanding, and such goods
have not been returned or rejected;

(k) such Receivable is not owing by an Account Debtor whose then-existing
Receivables owing to the Borrowers, based on the most recent U.S. Borrowing Base
Certificate and Canadian Borrowing Base Certificate, exceed 20% of the net
amount of all Eligible Receivables, but such Receivable shall be ineligible only
to the extent of such excess;

(l) such Receivable is evidenced by a customary invoice or other customary
documentation reasonably satisfactory to the Agent or Co-Collateral Agent in
theirin its Permitted Discretion;

(m) such Receivable is not evidenced by Chattel Paper or an Instrument of any
kind;

(n) such Receivable is subject to a first priority perfected Lien in favor of
the Agent; and

 

28



--------------------------------------------------------------------------------

(o) such Receivable is not subject to any Lien other than Liens permitted by
Section 6.02 so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent; and

(p) such Receivable is not subject to a Permitted Receivables Transaction.

If the Agent or Co-Collateral Agent deems Receivables ineligible in theirits
Permitted Discretion (and not based upon the criteria set forth above), then the
Agent or the Co-Collateral Agent shall give the Borrower Agent five (5) Business
Days’ prior notice thereof; provided that (i) any modification of the
eligibility criteria set forth above shall have a reasonable relationship to
circumstances, conditions, events or contingencies which are the basis for such
eligibility criteria, as determined by the Agent or the Co-Collateral Agent in
theirits Permitted Discretion and (ii) circumstances, conditions, events or
contingencies arising prior to the Effective Date of which the Agent or the
Co-Collateral Agent had actual knowledge prior to the Effective Date shall not
be the basis for any such modification after the Effective Date unless such
circumstances, conditions, events or contingencies shall have changed since the
Effective Date.

With respect to any Receivables that were acquired or originated by any Person
acquired by the Canadian Borrower after the Effective Date, the Agent and the
Co-Collateral Agent shall use commercially reasonable efforts, at the expense of
the Canadian Borrower, to complete diligence in respect of such Person and such
Receivables, within a reasonable time following request of the Borrower Agent.

“Eligible Inventory” means Eligible Canadian Inventory or Eligible U.S.
Inventory.

“Eligible Receivable” means an Eligible Canadian Receivable or an Eligible U.S.
Receivable.

“Eligible U.S. Inventory” means items of Inventory of a U.S. Borrower subject to
the Lien in favor of the Agent held for sale in the ordinary course of the
business of such U.S. Borrower (but not including packaging or shipping
materials or maintenance supplies) that, unless otherwise approved by the Agent
or Co-Collateral Agent in theirin its Permitted Discretion, meet all of the
following requirements, subject to the ability of the Agent or Co-Collateral
Agent to establish other criteria of eligibility in theirits Permitted
Discretion or modify the criteria established below, in either case subject to
the requirements of Section 2.22 and Section 9.02(b)(K):

(a) such Inventory is owned by a U.S. Borrower and is subject to a first
priority perfected Lien in favor of the Agent;

(b) such Inventory is not subject to any other Lien other than Liens permitted
by Section 6.02 so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent;

(c) such Inventory consists of raw materials or finished goods and does not
consist of work-in-process, supplies or consigned goods, except that consigned
goods valued at up to the Dollar Equivalent of the Allowed Consignment Amount
shall be eligible at any time as Eligible Canadian Inventory or Eligible U.S.
Inventory on a combined basis;

 

29



--------------------------------------------------------------------------------

(d) such Inventory is in good condition and meets in all material respects all
material standards applicable to such goods, their use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

(e) such Inventory is currently either usable or saleable, at prices
approximating at least the Cost thereof, in the normal course of the applicable
U.S. Borrower’s business;

(f) such Inventory is not obsolete or returned (except Inventory that is placed
back into stock in the ordinary course of business) or repossessed or used goods
taken in trade;

(g) such Inventory does not constitute Hazardous Material classified as
Inventory of the Environmental Services Division;

(h) such Inventory is either located within the United States at one of the
Permitted Inventory Locations or is in transit within the United States from one
Permitted Inventory Location to another Permitted Inventory Location for not
more than seven consecutive days;

(i) if such Inventory is located at any location leased by a U.S. Loan Party,
(i) the lessor has delivered to the Agent a Collateral Access Agreement as to
such location or (ii) a Rent Reserve with respect to such location has been
established by the Agent or Co-Collateral Agent in its Permitted Discretion; and

(j) such Inventory is not subject to any warehouse receipt or negotiable
Document unless in the possession of the Agent, and if such Inventory is located
in any third party warehouse or is in the possession of a bailee and is not
evidenced by a Document, (i) such warehouseman or bailee has delivered to the
Agent a Collateral Access Agreement and such other documentation as the Agent
may reasonably require or (ii) an appropriate Reserve has been established by
the Agent or the Co-Collateral Agent in theirin its Permitted Discretion.

If either the Agent or Co-Collateralthe Agent deems Inventory ineligible in its
Permitted Discretion (and not based upon the criteria set forth above), then the
Agent or the Co-Collateral Agent, as applicable, shall give the Borrower Agent
five (5) Business Days’ prior notice thereof; provided that (i) any modification
of the eligibility criteria set forth above shall have a reasonable relationship
to circumstances, conditions, events or contingencies which are the basis for
such eligibility criteria, as determined by the Agent or the Co-Collateral Agent
in theirits Permitted Discretion and (ii) circumstances, conditions, events or
contingencies arising prior to the Effective Date of which the Agent or the
Co-Collateral Agent had actual knowledge prior to the Effective Date shall not
be the basis for any such modification after the Effective Date unless such
circumstances, conditions, events or contingencies shall have changed since the
Effective Date.

With respect to any Inventory that was acquired or originated by any Person
acquired after the Effective Date, the Agent and the Co-Collateral Agent shall
use commercially reasonable efforts, at the expense of the U.S. Loan Parties, to
complete diligence in respect of such Person and such Inventory, within a
reasonable time following request of the Borrower Agent.

“Eligible U.S. Receivable” means the unpaid portion of a Receivable payable in
Dollars or Canadian Dollars to a U.S. Borrower subject to the Lien in favor of
the Agent net of any returns, discounts, credits or other allowances or
deductions agreed to by a U.S. Borrower and net of any amounts owed by a U.S.
Borrower to the Account Debtor on such Receivable (including to the

 

30



--------------------------------------------------------------------------------

extent of any set-off), which Receivable, unless otherwise approved by the Agent
or the Co-Collateral Agent in theirin its Permitted Discretion, meets all of the
following requirements, subject to the ability of the Agent or the Co-Collateral
Agent to establish other criteria of eligibility in theirits Permitted
Discretion or modify the criteria established below, in either case subject to
the requirements of Section 2.22 and Section 9.02(b)(K):

(a) such Receivable is owned by a U.S. Borrower and represents a complete bona
fide transaction which requires no further act under any circumstances on the
part of any U.S. Borrower to make such Receivable payable by the Account Debtor,
and, for the avoidance of doubt, in the case a Receivable related to goods
shipped where title to such goods passes to the customer upon receipt of the
goods, such transaction shall not be deemed a bona fide transaction requiring no
further act until such goods have been received by the customer;

(b) such Receivable is not past due more than 60 days after its due date, which
due date shall not be later than 90 days after the invoice date; provided that
in calculating delinquent portions of Receivables, credit balances which are
unapplied for more than 60 days shall not reduce the past due portion of the
Receivables balance;

(c) such Receivable does not arise out of any transaction with any Loan Party,
Excluded Subsidiary, or any Affiliate of any of the foregoing, other than
Receivables arising out of transactions with domestic Affiliates of the Sponsor
(other than Holdings, Sub Holdco, the Company or any Subsidiary thereof), which
Receivables (i) arise from arms-length transactions entered to in the ordinary
course of business upon standard market terms and (ii) would otherwise be
Eligible U.S. Receivables hereunder;

(d) such Receivable is not owing by an Account Debtor from which an aggregate
amount of more than 50% of the Receivables owing therefrom are (i) based on the
most recent U.S. Borrowing Base Certificate, not Eligible U.S. Receivables
pursuant to clause (b) above or (ii) based on the most recent Canadian Borrowing
Base Certificate and U.S. Borrowing Base Certificate, on a consolidated basis,
past due more than 60 days after their applicable due date or later than 90 days
after their applicable invoice date;

(e) if the Account Debtor with respect thereto is located outside of the United
States of America, Canada or Puerto Rico, the goods which gave rise to such
Receivable were shipped after receipt by the applicable U.S. Borrower from the
Account Debtor of an irrevocable letter of credit that has been confirmed by a
financial institution reasonably acceptable to the Agent or Co-Collateral Agent,
and on terms, reasonably acceptable to the Agent or Co-Collateral Agent, payable
in the full face amount of the face value of the Receivable in Dollars at a
place of payment located within the United States and has been duly assigned to
the Agent, except that up to $10,000,000 of such Receivables outstanding at any
time that are otherwise Eligible U.S. Receivables, may be included in Eligible
U.S. Receivables without such letter of credit supports;

(f) such Receivable is not subject to the Assignment of Claims Act of 1940, as
amended from time to time, or any other Applicable Law now or hereafter existing
similar in effect thereto, unless the applicable Borrower has assigned its right
to payments of such Receivable so as to comply with the Assignment of Claims Act
of 1940, as amended from time to time, or any such other Applicable Law, or to
any contractual provision accepted in writing by such Borrower prohibiting its
assignment or requiring notice of or consent to such assignment which notice or
consent has not been made or obtained;

 

31



--------------------------------------------------------------------------------

(g) the representations and warranties set forth in the U.S. Security Agreement
applicable to Receivables are correct in all material respects with respect to
such Receivables;

(h) such Receivable (i) is a valid, legally enforceable obligation of the
Account Debtor with respect thereto and (ii) is not disputed, is not subject to
a claim, counterclaim, discount, deduction, reserve, allowance for rebate, other
allowance recoupment, offset or chargeback that has been asserted with respect
thereto by the applicable Account Debtor (but only to the extent of such
dispute, claim, counterclaim, discount, deduction, reserve, allowance for
rebate, other allowance, recoupment, offset or chargeback), and is not subject
to offset or reduction based upon cash received by such Borrower but not yet
applied against such Receivable;

(i) such Receivable is not owed by an Account Debtor that is subject to a
Bankruptcy Proceeding or that is liquidating, dissolving or winding up its
affairs or otherwise deemed not creditworthy by the Agent or Co-Collateral Agent
in its Permitted Discretion;

(j) the goods the sale of which gave rise to such Receivable were shipped or
delivered to the Account Debtor on an absolute sale basis and not on a bill and
hold sale basis, a consignment sale basis, a guaranteed sale basis, a sale or
return basis or on the basis of any other similar understanding, and such goods
have not been returned or rejected;

(k) such Receivable is not owing by an Account Debtor whose then-existing
Receivables owing to the Borrowers, based on the most recent U.S. Borrowing Base
Certificate and Canadian Borrowing Base Certificate, exceed 20% of the net
amount of all Eligible Receivables, but such Receivable shall be ineligible only
to the extent of such excess;

(l) such Receivable is evidenced by a customary invoice or other customary
documentation reasonably satisfactory to the Agent in its Permitted Discretion;

(m) such Receivable is not evidenced by Chattel Paper or an Instrument of any
kind;

(n) such Receivable is subject to a first priority perfected Lien in favor of
the Agent; and

(o) such Receivable is not subject to any Lien other than Liens permitted by
Section 6.02 so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent; and

(p) such Receivable is not subject to a Permitted Receivables Transaction.

If the Agent or Co-Collateral Agent deems Receivables ineligible in theirits
Permitted Discretion (and not based upon the criteria set forth above), then the
Agent or the Co-Collateral Agent shall give the Borrower Agent five (5) Business
Days’ prior notice thereof; provided that (i) any modification of the
eligibility criteria set forth above shall have a reasonable relationship to
circumstances, conditions, events or contingencies which are the basis for such
eligibility criteria, as determined by the Agent or Co-Collateral Agent in its
Permitted Discretion and (ii) circumstances, conditions, events or contingencies
arising prior to the Effective Date of which the Agent or the Co-Collateral
Agent had actual knowledge prior to the Effective Date shall not be the basis
for any such modification after the Effective Date unless such circumstances,
conditions, events or contingencies shall have changed since the Effective Date.

 

32



--------------------------------------------------------------------------------

With respect to any Receivables that were acquired or originated by any Person
acquired by any U.S. Borrower after the Effective Date, the Agent and the
Co-Collateral Agent shall use commercially reasonable efforts, at the expense of
the U.S. Loan Parties, to complete diligence in respect of such Person and such
Receivables, within a reasonable time following request of the Borrower Agent.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the protection of the environment, the preservation or reclamation
of natural resources, the management, transportation, disposal, release or
threatened release of any Hazardous Material or to health and safety matters (to
the extent related to the exposure to any Hazardous Material).

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement in writing pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“Equity Contribution” has the meaning assigned to such term in the recitals to
this Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any

 

33



--------------------------------------------------------------------------------

Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon a Borrower or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Availability” means the sum of (a) U.S. Excess Availability plus (b) the
Dollar Equivalent of Canadian Excess Availability.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” means, on any date, (i) with respect to Canadian Dollars in
relation to Dollars, the spot rate as quoted by BANA at its noon spot rate at
which Dollars are offered on such date for Canadian Dollars, and (ii) with
respect to Dollars in relation to Canadian Dollars, the spot rate as quoted by
BANA at its noon spot rate at which Canadian Dollars are offered on such date
for such Dollars.

“Excluded Accounts” means collectively, any “Excluded Account” as defined in
either of the Security Agreements.

“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which the Company and the Agent have reasonably determined in writing that the
cost or other consequences (including any material adverse tax consequences) of
pledging such Equity Interests shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (b) solely in the case of any pledge
of Equity Interests to secure the Obligations, (i) any Equity Interests of any
Domestic Subsidiary that is treated as a disregarded entity for U.S. federal
income tax purposes substantially all of the assets of which consist of the
stock of one or more Foreign Subsidiaries, and (ii) any Equity Interests that
are voting Equity Interests of a Foreign Subsidiary, in each of clauses (i) and
(ii), in excess of 65% of the outstanding voting Equity Interests of such class
(provided, that if a Domestic Subsidiary described in the foregoing clause
(b)(i) owns any Equity Interests described in the foregoing clause (b)(ii),
solely for the purpose of pledging Equity Interests, such Equity Interests
described in clause (i) shall be deemed to be Excluded Equity Interests),
(c) any Equity Interests to the extent the pledge thereof would be prohibited by
any Requirement of Law, (d) the Equity Interests of any Subsidiary that is not
wholly owned by the Company and its Subsidiaries at the time such Subsidiary
becomes a Subsidiary (for so long as such Subsidiary remains a non-wholly owned
Subsidiary), (e) the Equity Interests of any Immaterial Subsidiary or
Unrestricted Subsidiary, (f) the Equity Interests of any Subsidiary of a Foreign
Subsidiary and (g) any Equity Interests of a joint venture to the extent that
the joint venture agreement applicable thereto restricts the pledge of such
Equity Interests; provided, that, notwithstanding anything herein to the
contrary, any Equity Interests pledged to secure any obligations under any
Permitted Senior Facilities Documents shall not be deemed to be Excluded Equity
Interests hereunder and shall be pledged to secure the Obligations.

 

34



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly-owned
Subsidiary on any date such Subsidiary would otherwise be required to become a
Loan Party pursuant to the requirements of Section 5.11 (for so long as such
Subsidiary remains a non-wholly owned Subsidiary), (b) any Subsidiary that is
prohibited by any Requirements of Law or any Contractual Obligation existing on
the Effective Date or by any Contractual Obligation existing at the time such
Subsidiary becomes a Subsidiary of the Company, in each case from guaranteeing
the Obligations or that would require a governmental (including regulatory)
consent, approval, license or authorization in order to grant such guarantee
(for so long as such restrictions or any replacement or renewal thereof is in
effect), (c) any Domestic Subsidiary that is (i) treated as a disregarded entity
for U.S. federal income tax purposes substantially all of the assets of which
consist of the stock of one or more Foreign Subsidiaries or (ii) a direct or
indirect Subsidiary of a Foreign Subsidiary that is a controlled foreign
corporation within the meaning of Section 957 of the Code, (d) any Immaterial
Subsidiary and any Unrestricted Subsidiary, (e) any other Subsidiary with
respect to which the Company and the Agent have reasonably determined that the
cost or other consequences (including any material adverse tax consequences) of
providing a guarantee shall be excessive in view of the benefits to be obtained
by the Secured Parties therefrom, (f) any non-for-profit Subsidiary, if any,
(g) any captive insurance Subsidiary, if any, and (h) each Foreign Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any CEA Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such CEA Swap Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 2.25(h) and
any other “keepwell, support, or other agreement” for the benefit of such Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act) at the time the guaranty of such Loan Party, or a grant by such Loan Party
of a security interest, becomes effective with respect to such CEA Swap
Obligation. If a CEA Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such CEA
Swap Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Company or any other Loan Party hereunder or any other Loan
Document, (a) income or franchise taxesTaxes imposed on (or measured by) its net
income (however denominated), franchise taxes and branch profit taxes, in each
case (i) imposed by the United States of America or Canada or any political
subdivision of either thereof, or(ii) imposed by the jurisdiction or any
political subdivision thereof under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any political
subdivision thereof or any similar tax imposed by any other jurisdiction in
which the Company or any other Loan Party is located, (c) any withholding tax
that is attributable to such recipient’s failure to comply with Section 2.17(e)
or (f), as applicable, (d or (iii) that are Other Connection Taxes, (b) other
than in the case of an assignee pursuant to a request by the Borrower Agent
under Section 2.19(b), any U.S. federal withholding tax and, after the effective
date, any non-U.S. federal withholding tax, in each case, that is imposed on
amounts payable to a Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) (or where the Lender is a
partnership for purposes of the relevant taxing authority, on the later of the
date on which such Lender becomes a party hereto or on the date when the

 

35



--------------------------------------------------------------------------------

affected partner becomes a partner of such Lender) or is attributable to such
Lender’s failure to comply with Section 2.17(e) or (f), as applicable, except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment, as the case may be), to
receive additional amounts from the Company or any other Loan Party with respect
to such withholding tax pursuant to Section 2.17(a), and (ec) any withholding
tax that is imposed by reason of Section 1471 or Section 1472 of the Codeunder
FATCA.

“Existing Class” means each Class of Existing Revolving Commitments.

“Existing Letter of Credit” means any letter of credit previously issued for the
account of the Company or any other Loan Party by a Lender or an Affiliate of a
Lender that is (a) outstanding on the Effective Date and (b) listed on Schedule
1.01(a).

“Existing Canadian Revolving Commitments” has the meaning assigned to such term
in Section 2.27(b)(i).

“Existing Canadian Revolving Loans” has the meaning assigned to such term in
Section 2.27(b)(i).

“Existing Revolving Commitments” means the Existing U.S. Revolving Commitments
and the Existing Canadian Revolving Commitments, as applicable.

“Existing U.S. Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a)(i).

“Existing U.S. Revolving Loans” has the meaning assigned to such term in
Section 2.27(a)(i).

“Extended Canadian Loans/Commitments” means Extended Canadian Revolving Loans
and/or Extended Canadian Revolving Commitments.

“Extended Canadian Revolving Commitments” has the meaning assigned to such term
in Section 2.27(b)(i).

“Extended Canadian Revolving Loans” has the meaning assigned to such term in
Section 2.27(b)(i).

“Extended Revolving Commitments” means Extended U.S. Revolving Commitments or
Extended Canadian Revolving Commitments, as applicable.

“Extended U.S. Loans/Commitments” means Extended U.S. Revolving Loans and/or
Extended U.S. Revolving Commitments.

“Extended U.S. Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a)(i).

“Extended U.S. Revolving Loans” has the meaning assigned to such term in
Section 2.27(a)(i).

 

36



--------------------------------------------------------------------------------

“Extending Canadian Lender” has the meaning assigned to such term in
Section 2.27(b)(iii).

“Extending U.S. Lender” has the meaning assigned to such term in
Section 2.27(a)(ii).

“Extension Series” means a Canadian Extension Series or a U.S. Extension Series,
as applicable.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Second Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant thereto (including Section 1471(b)(1) of the Code or any
intergovernmental agreements).

“Federal Funds Effective Rate” means, (a) the weighted average of interest rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on the applicable Business Day (or on
the preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the Agent on the
applicable day on such transactions, as determined by the Agent.

“Fee Letter” means the amended and restated fee letter, dated as of November 24,
2010, between the Agent, the Co-Collateral AgentGeneral Electric Capital
Corporation, the Joint Lead Arrangers and Holdings.

“Financed Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period that are
financed with the proceeds of Indebtedness (other than Revolving Loans) or Net
Cash Proceeds of any Proceeds Event.

“Financial Officer” means the chief financial officer, treasurer or controller
of the Company.

“First Loan Year” means the period commencing on the Effective Date and ending
on the date immediately preceding the first anniversary of the Effective Date.

“First Priority Lien” means any Lien on any asset of any Loan Party that is
granted under the Senior Securedany Pari Term Loan and Pari PassuDebt Security
Documents and that, pursuant and subject to the provisions of the ABL
Intercreditor Agreement, is senior in priority to the Liens of the Agent in the
Collateral.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) Interest Expense actually paid in cash for such period, plus (b) the
aggregate amount of scheduled principal payments in respect of long-term
Consolidated Total Indebtedness of Holdings, the Company and its Restricted
Subsidiaries made during such period (other than payments made by the Company or
any Restricted Subsidiary to Holdings, the Company or a Restricted Subsidiary)
plus (c) any cash Restricted Payments made in such period (provided, however,
that such cash Restricted Payments shall exclude all Restricted Payments made
pursuant to Section 6.08(a)(v)), all calculated for such period for Holdings,
the Company and its Restricted Subsidiaries on a consolidated basispayments on
account

 

37



--------------------------------------------------------------------------------

of Disqualified Equity Interests of the Company or any Restricted Subsidiary or
preferred Equity Interests of the Company or any Restricted Subsidiary (whether
in the nature of dividends, redemption, repurchase or otherwise) required to be
made in cash in such period.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of:

(i) (A) EBITDA of Holdings, the Company and its Restricted Subsidiaries for the
most recent Test Period ended on or prior to such date of determination plus
(B) only for purposes of the calculation of the Fixed Charge Coverage Ratio
under, and as provided in, Section 7.02, Permitted Cure Securities minus
(C) taxes based on income, profits or capital, including federal, foreign,
state, franchise, excise and similar taxes (including in respect of repatriated
funds), net of cash refunds received, of Holdings, the Company and its
Restricted Subsidiaries paid in cash during such Test Period minus
(D) Unfinanced Capital Expenditures made by Holdings, the Company and its
Restricted Subsidiaries during such Test Period, to

(ii) Fixed Charges payable by Holdings, the Company and its Restricted
Subsidiaries in cash during such Test Period;.

In calculating the Fixed Charge Coverage Ratio in connection with determining
compliance with Section 6.14, at any time when U.S. Excess Availability on a Pro
Forma Basis is less than 35% of the lesser of (A) the aggregate U.S. Commitments
and (B) the U.S. Borrowing Base, as of such date, the amount of Fixed Charges
included in clause (ii) above shall include, without duplication of any payments
already constituting Fixed Charges, the amount of any Specified Payment actually
made on such date of determination.

For purposes of calculating the Fixed Charge Coverage Ratio for any period
ending prior to the first anniversary of the Effective Date, Interest Expense
shall be an amount equal to actual Interest Expense from the Effective Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the
Effective Date through the date of determination.

“Floating Rate” means Alternate Base Rate or Canadian Prime Rate.

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Code, which for the avoidance of doubt,
does not include Canadian Subsidiaries that are Loan Parties.

“Foreign Subsidiary Borrowing Base” means, as of any date, an amount equal to
the sum of (a) 85% of the aggregate book value of all accounts receivable of the
applicable Foreign Subsidiary or Subsidiaries and (b) 70% of the aggregate book
value of all inventory owned by the applicable Foreign Subsidiary or
Subsidiaries.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiary or Subsidiaries that are not Loan Parties, as determined in
accordance with GAAP in good faith by the Company, without intercompany
eliminations between such Foreign Subsidiaries and the Company and its other
Subsidiaries.

 

38



--------------------------------------------------------------------------------

“FSCO” means the Financial Services Commission of Ontario or like body in any
other province or territory of Canada and any other Governmental Authority
succeeding to the functions thereof.

“Funding Account” has the meaning assigned to such term in Section 4.01(j).

“GAAP” means generally accepted accounting principles in the United States of
America, in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
Canada or any other nation or any political subdivision thereof, whether
federal, state, provincial, territorial, municipal or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and including any
obligation of the Guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the Primary Obligor so as to enable the
Primary Obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guaranteed Obligations” means the U.S. Guaranteed Obligations and the Canadian
Guaranteed Obligations; provided, that Guaranteed Obligations of a Loan Party
shall not include any Excluded Swap Obligations.

“Guarantor Percentage” has the meaning assigned to such term in Section 10.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent the foregoing are regulated
pursuant to any Environmental Law.

 

39



--------------------------------------------------------------------------------

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by the Company to the Agent and that
(a) contributed 5.0% or less of EBITDA for the Test Period most recently ended
prior to such date of determination and (b) had consolidated assets representing
5.0% or less of the Total Assets of the Company and the Subsidiaries on the last
day of the Test Period most recently ended prior to such date of determination.
The Immaterial Subsidiaries as of the Effective Date are listed on Schedule
1.01(b).

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Foreign Facility” means any Permitted Foreign Facility established
in accordance with Section 2.23.

“Incremental Foreign Facility Lender” has the meaning specified in Section
2.23(d).

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse), without duplication, (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except
(i) accrued expenses and trade accounts payable that arise in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and is not paid after becoming due and payable, (d) all Capital Lease
Obligations of such Person, (e) all obligations of such Person in respect of
Disqualified Equity Interests, (f) any obligation of such Person (whether or not
contingent) to any other Person in respect of a letter of credit or other
Guarantee issued by such other Person, (g) any Swap Obligation, except that if
any Swap Agreement relating to such Swap Obligation provides for the netting of
amounts payable by and to such Person thereunder or if any such agreement
provides for the simultaneous payment of amounts by and to such Person, then in
each such case, the amount of such obligation shall be the net amount thereof,
(h) any Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person (provided that the amount of such Indebtedness
shall be the lesser of the fair market value of such asset at the date of
determination determined by such Person in good faith and the amount of such
Indebtedness of others so secured) and (i) any Indebtedness of others Guaranteed
by such Person. For all purposes hereof, the Indebtedness of any Person shall
exclude purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset to satisfy warranties or
other unperformed obligations of the seller of such asset (other than earn-out
obligations).

“IndemnitiesIndemnitees” has the meaning assigned to such term in
Section 9.03(b).

 

40



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning assigned to such term in Section 3.11(a).

“Initial Borrowing Base” means, at any time during the Initial Borrowing Base
Period, (a) with respect to U.S. Loans, (i) 65% of the net book value of the
U.S. Borrowers’ domestic Receivables plus (ii) 40% of the net book value
(determined in accordance with GAAP but excluding LIFO reserve) of the U.S.
Borrowers’ domestic Inventory (as otherwise adjusted for U.S. Reserves in
accordance with the definition of “U.S. Borrowing Base”), and (b) with respect
to Canadian Loans, (i) 65% of the net book value of the Canadian Borrower’s
domestic Receivables plus (ii) 40% of the net book value (determined in
accordance with GAAP but excluding LIFO reserve) of the Canadian Borrower’s
domestic Inventory (as otherwise adjusted for Canadian Reserves in accordance
with the definition of “Canadian Borrowing Base”), as determined based on the
most recent monthly financial statements of the Borrowers delivered to the
Agent; provided that each of the percentages set forth in the foregoing clauses
(a)(i)-(ii) and (b)(i)-(ii) shall be reduced by 5.0% on the date that occurs
sixty (60) days after the Effective Date.

“Initial Borrowing Base Period” means if the U.S. Borrowers or the Canadian
Borrower, as applicable do not deliver to the Agent and the Co-Collateral Agent
both a completed inventory appraisal and a field examination, each in form and
substance satisfactory to the Agent and the Co-Collateral Agent, prior to the
Effective Date, the period commencing on the Effective Date and ending on the
earlier of (a) the ninetieth day after the Effective Date and (b) such earlier
date as the Borrowers may elect after delivery to the Agent and the
Co-Collateral Agent of both an inventory appraisal and a field examination in
each case in form and substance satisfactory to the Agent and the Co-Collateral
Agent; provided that notwithstanding the delivery of an acceptable inventory
appraisal and field examination, the Borrowers may elect to keep the Initial
Borrowing Base in effect until the ninetieth day after the Effective Date.

“Initial Increase Effective Date” means the effective date of the first U.S.
Revolving Commitment Increase, Canadian Revolving Commitment Increase or
Incremental Foreign Facility under this Agreement.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Instrument” shall have the meaning assigned to such term in Article 9 of the
UCC.

“Intercompany Note” means the Intercompany Subordinated Note, dated as of the
Effective Date, substantially in the form of Exhibit I hereto executed by
Holdings, Sub Holdco, the Company and each other Subsidiary of the Company.

“Interest Election Request” means a request by the Borrower Agent to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, with respect to any period, without duplication, the
sum of:

(1) consolidated interest expense of Holdings, the Company and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Restricted Subsidiaries, to the extent such expense was deducted
(and not added back) in

 

41



--------------------------------------------------------------------------------

computing Net Income (including (a) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances
during such period, (b) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Swap Agreements or other Derivative Transactions pursuant to GAAP or Accounting
Standards Codification 815), (c) the interest component of Capital Lease
Obligations and (d) net payments, if any, made (less net payments, if any,
received) pursuant to obligations under interest rate Swap Agreements with
respect to Indebtedness, and excluding (i) accretion or accrual of discounted
liabilities not constituting Indebtedness, (ii) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting, (iii) all
additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities,
(iv) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (v) any expensing of commitment and
other financing fees, (vi) any interest in respect of items excluded from
Indebtedness in the proviso to the definition thereof, (vii) any one-time costs
associated with breakage in respect of Swap Agreements for interest rates and
(viii) penalties and interest relating to taxes); plus

(2) consolidated capitalized interest of Holdings, the Company and its
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of Holdings, the Company and its Restricted Subsidiaries for
such period.

For purposes of this definition, (x) interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (y) the Interest Expense of any Person accrued prior to
the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries shall be excluded.

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan (other than a Swingline Loan), the first Business Day of each January,
April, July and October and the Maturity Date, (b) with respect to any LIBOR
Rate Loan or Canadian BA Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBOR Rate Borrowing or Canadian BA Rate Loan with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period (or if such day is not a Business Day, the next succeeding
Business Day) and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid.

“Interest Period” means (a) with respect to any LIBOR Rate Borrowing or Canadian
BA Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, to the extent available to and agreed to by each
Lender, nine or twelve months) thereafter, as the Borrower Agent may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period

 

42



--------------------------------------------------------------------------------

shall end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interest Period Rate” means the Adjusted LIBOR Rate or the Canadian BA Rate.

“Inventory” means collectively, any “Inventory” as defined in either Security
Agreement.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Permitted Investments), (b) debt securities
or debt instruments with a rating of BBB- or higher by S&P or Baa3 by Moody’s or
the equivalent of such rating by such rating organization, or if no rating of
S&P’s or Moody’s then exists, the equivalent of such rating by any other
nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the Borrowers and
their Subsidiaries and (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b) which fund may also
hold immaterial amounts of cash pending investment and/or distribution.

“IRS” has the meaning assigned to such term in Section 2.17(e).

“Issuing Banks” means, collectively, the U.S. Issuing Banks and the Canadian
Issuing Banks.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner and Smith
Incorporated and Citigroup Global Markets Inc., and Barclays Capital.

“LC Collateral Account” means the Canadian LC Collateral Account or the U.S. LC
Collateral Account, as applicable.

“LC Disbursement” means a Canadian LC Disbursement or a U.S. LC Disbursement, as
applicable.

“LC Exposure” means, at any time of determination, the sum of the Canadian LC
Exposure and the U.S. LC Exposure.

“Lease Expense” means, for any period, all rental expenses of the Company and
its Subsidiaries during such period under operating leases for real or personal
property (including in connection with Sale and Lease-Back Transactions), but
excluding real estate taxes, insurance costs and common area maintenance charges
and net of sublease income; provided that Lease Expense shall not include
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to the Transactions and pursuant to an acquisition (including a Permitted
Acquisition) to the extent that such rental expenses relate to operating leases
(i) in effect at the time of (and immediately prior to) such acquisition and
(ii) related to periods prior to such acquisition, (c) Capital Lease
Obligations, all as determined on a consolidated basis in accordance with GAAP
and (d) the effects from applying purchase accounting.

 

43



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

“Letter of Credit” means any U.S. Letter of Credit or Canadian Letter of Credit.

“LIBOR Rate” means, with respect to any Interest Period, the per annum rate of
interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined by
the Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
the Agent); or (b) if BBA LIBOR is not available for any reason, the interest
rate at which Dollar deposits in the approximate amount of the LIBOR Rate Loan
would be offered by the Agent’s London branch to major banks in the London
interbank Eurodollar market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, trust (deemed or statutory) or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities; provided that (i) in no event shall an operating
lease be deemed to be a Lien and (ii) in no event shall the grant of any Lien
under any Loan Document secure an Excluded Swap Obligation of the granting Loan
Party.

“Liquidity Event” means the determination by the Agent or the Co-Collateral
Agent that (a) Trigger Event Excess Availability is less than the greater of
(1) 12.510.0% of the lesser of (A) the aggregate Revolving Commitments and
(B) the combined Borrowing Base, as of such date, and
(2) $40,000,000,35,000,000, in either case for a period of five consecutive
Business Days, or (b) ana Specified Event of Default has occurred; provided that
the Agent or the Co-Collateral Agent has notified the Borrower Agent of either
thereof. The occurrence of a Liquidity Event shall be deemed continuing
(i) until such date as such Specified Event of Default shall no longer be
continuing and (ii) until such date as Trigger Event Excess Availability exceeds
such amount for thirty (30) consecutive days, in which event a Liquidity Event
shall no longer be deemed to be continuing.

“Loan Account” has the meaning assigned to such term in Section 2.26(a).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Fee Letter, any Letters of Credit or Letter of Credit
applications, the Collateral Documents, the Perfection Certificate and, the ABL
Intercreditor Agreement and any intercreditor agreement(s) entered into in
connection with any Permitted Foreign Facility.

“Loan Guarantor” means (a) each U.S. Loan Guarantor and (b) each Canadian Loan
Guarantor.

“Loan Parties” means the U.S. Loan Parties and the Canadian Loan Parties.

 

44



--------------------------------------------------------------------------------

“Loans” means U.S. Loans and, Canadian Loans and loans and advances under any
Incremental Foreign Facilities.

“Management Fees” has the meaning given such term in the Management Services
Agreement.

“Management Services Agreement” means, collectively, the Management Services
Agreement by and among the Company and the Sponsor, dated as of the Effective
Date, pursuant to which the Sponsor agreed to provide certain management and
advisory services to the Company in exchange for certain fees and indemnities,
and any amendment, restatement, supplement or other modification thereto, but
only to the extent that any such amendment, restatement, supplement or other
modification is permitted under Section 6.11(b).

“Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members) of Holdings (or its direct
parent) who are holders of Equity Interests of any direct or indirect parent
companies of Holdings on the date hereof or will become holders of such Equity
Interests in connection with the Acquisition.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, results of operations or financial condition of Holdings, the Company
and the Restricted Subsidiaries, taken as a whole, (b) a material adverse effect
on the rights and remedies of the Agent, the Co-Collateral Agent or any Lender
under any Loan Document or (c) a material adverse effect on the ability of any
Borrower or any Loan Guarantor to perform its payment obligations under any Loan
Document.

“Material Indebtedness” means Indebtedness under any Permitted Senior Facilities
Documents and the Senior Subordinated Notes Documents and all other Indebtedness
(other than the Loans and Letters of Credit), or obligations in respect of one
or more Swap Agreements, of any one or more of Holdings, the Company and its
Subsidiaries in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “obligations” of Holdings,
the Company or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Company or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary, other than an Immaterial
Subsidiary.

“Maturity Date” means March 31, 2016, orthe first to occur of
(a)                     , 20182, (b) the date that is sixty (60) days prior to
the earliest stated maturity date of the Permitted Senior Facilities in effect
at any time, or (c) any earlier date on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof; provided, orthat in
the case of any Extension Series of Extended Revolving Commitments, “Maturity
Date” in clause (a) shall mean the maturity date related thereto.

“Maximum Liability” has the meaning assigned to such term in Section 10.08.

 

 

2

Fifth Anniversary of Second Amendment Effective Date.

 

45



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(c), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement entered into by
the owner of a Mortgaged Property and the Agent, which conveys or evidences a
Lien in favor of the Agent, for the benefit of the Secured Parties, on such
Mortgaged Property, substantially in the form of Exhibit H (with such changes
thereto as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Company and the Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to any Proceeds Event, (a) the gross
cash proceeds (including payments from time to time in respect of installment
obligations, if applicable) received by or on behalf of Holdings, the Company or
any of the Restricted Subsidiaries in respect of such Proceeds Event, less
(b) the sum of the following (without duplication):

(i) the amount, if any, of all taxes paid or reasonably estimated to be payable
by Holdings, the Company or any of the Restricted Subsidiaries in connection
with such Proceeds Event (including withholding taxes imposed on the
repatriation of any such proceeds) or any amounts that would be distributed to
cover tax obligations of a parent company pursuant to Section 6.08(a)(v)(B) in
connection with such Proceeds Event;

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such Proceeds
Event and (y) retained by Holdings, the Company or any of the Restricted
Subsidiaries including any pension and other post-employment benefit liabilities
and liabilities related to environmental matters or against any indemnification
obligations associated with such transaction; provided, that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Proceeds Event occurring on the date of such reduction;

(iii) in the case of any Proceeds Event constituting a sale, transfer or
disposition of assets or a Recovery Event by any non-wholly owned Subsidiary,
the pro rata portion of the net cash proceeds thereof (calculated without regard
to this clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Company or a wholly owned Subsidiary
as a result thereof; and

 

46



--------------------------------------------------------------------------------

(iv) reasonable and customary fees, commissions, expenses (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees), issuance
costs, discounts and other costs paid by Holdings, the Company or any of the
Restricted Subsidiaries, as applicable, in connection with such Proceeds Event
(other than those payable to Holdings, the Company or any Restricted
Subsidiary), in each case only to the extent not already deducted in arriving at
the amount referred to in clause (a) above.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings, Company and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application, in each case,
in accordance with GAAP) and changes as a result of the adoption or modification
of accounting policies during such period shall be excluded;

(b) any net after-tax effect of gains or losses attributable to asset
dispositions or abandonments (including any disposal of abandoned or
discontinued operations) or the sale or other disposition of any Equity
Interests of any Person other than in the ordinary course of business as
determined in good faith by the Company shall be excluded;

(c) the Net Income for such period of any Person that is not a Restricted
Subsidiary or is an Unrestricted Subsidiary or that is accounted for by the
equity method of accounting, shall be excluded; provided that Net Income of the
Company shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Permitted Investments (or to the
extent converted into cash or Permitted Investments) by such Person to the
Company or any Restricted Subsidiary in respect of such period, and the net
losses of any such Person shall only be included to the extent funded with cash
from the Company or any Restricted Subsidiary;

(d) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items and other noncash charges in the
Company’s consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or, if applicable, purchase
accounting in relation to the Transactions or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;

(e) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Swap Obligations or other Derivative Transactions shall be
excluded;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

 

47



--------------------------------------------------------------------------------

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management of the Company or any of its direct or
indirect parent companies in connection with the Transactions, shall be
excluded;

(h) accruals and reserves that are established or adjusted by Holdings, the
Company or its Restricted Subsidiaries within twelve months after the Effective
Date that are so required to be established or adjusted as a result of the
Transactions (or within twelve months after the closing of any acquisition that
are so required to be established as a result of such acquisition) in accordance
with GAAP shall be excluded;

(i) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any investment, acquisition or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Issuer has made
a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is (i) not denied by the
applicable carrier (without any right of appeal thereof) within 180 days and
(ii) in fact indemnified or reimbursed within 365 days of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so indemnified or reimbursed within such 365 days), shall be
excluded;

(j) to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 day period),
expenses, charges or losses with respect to liability or casualty events or
business interruption of Holdings, the Company and its Restricted Subsidiaries
shall be excluded;

(k) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations or other Derivative Transactions and the application of
Accounting Standards Codification 815 shall be excluded;

(l) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Swap Obligations for currency exchange risk) and any other
monetary assets and liabilities shall be excluded;

(m) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves shall be
excluded; and

(n) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition, sale
or disposition, recapitalization, investment, issuance, incurrence or repayment
of Indebtedness, issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument (in each case, including any
such transaction consummated on or prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case, whether or not successful, shall be excluded.

 

48



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Net Income of Holdings,
the Company and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Net Income shall include the amount of proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted under this Agreement.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, net of all costs of liquidation thereof,
as based upon the most recent Inventory appraisal conducted in accordance with
this Agreement and expressed as a percentage of Cost of such Inventory.

“Non-Cash Charges” mean (a) any impairment charge or asset write-off or
write-down of intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (b) all losses from
investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of purchase accounting, (e) the non-cash
impact of accounting changes or restatements and (f) other non-cash charges
(provided that, in each case, that if any non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Ordinary Course Asset Disposition” mean any sale, transfer or other
disposition by one or more Loan Parties of Borrowing Base Assets with a Value in
an aggregate amount in excess of $25,000,000.

“Non-Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

“Non-Paying U.S. Guarantor” has the meaning assigned to such term in
Section 10.09.

“Obligations” mean the collective reference to (a) the due and punctual payment
of (i) the principal of and premium, if any, and interest at the applicable rate
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by a Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any Bankruptcy
Proceeding with respect to such Borrower, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of a Borrower or any other Loan Party
to any of the Secured Parties under this Agreement

 

49



--------------------------------------------------------------------------------

and the other Loan Documents, (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrowers under or
pursuant to this Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each other Loan Party under or pursuant to this Agreement or
the other Loan Documents, (d) the due and punctual payment and performance of
all Secured Swap Obligations and (e) the due and punctual payment and
performance of all Secured Banking Services Obligations. Notwithstanding the
foregoing, (i) the obligations of Holdings, Sub Holdco, the Company or any
Subsidiary in respect of any Secured Swap Obligations or any Secured Banking
Services Obligations shall be secured and guaranteed pursuant to the Collateral
Documents and the U.S. Loan Guaranty or the Canadian Loan Guarantee Agreement,
as applicable, only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed (provided, that Obligations of any
Loan Party shall not include any Excluded Swap Obligations) and (ii) any release
of Collateral or Loan Guarantors effected in the manner permitted by this
Agreement and the other Loan Documents shall not require the consent of the
holders of Secured Swap Obligations or the holders of Secured Banking Services
Obligations.

“Original Currency” has the meaning assigned to such term in Section 9.21.

“Other Connection Taxes” means, with respect to the Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Company or any other Loan Party hereunder, Taxes that
are imposed as a result of a present or former connection between such recipient
and the jurisdiction imposing such Tax (other than connections arising solely
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19).

“Overadvance” means a Canadian Overadvance or a U.S. Overadvance.

“Overadvance Condition” means a Canadian Overadvance Condition or a U.S.
Overadvance Condition.

“Overadvance Loan” means a Canadian Overadvance Loan or a U.S. Overadvance Loan.

“Pari Term Loan Debt Security Documents” has the meaning assigned to such term
in the ABL Intercreditor Agreement.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

50



--------------------------------------------------------------------------------

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, 115 Stat. 272 (2001).

“Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

“Paying U.S. Guarantor” has the meaning assigned to such term in Section 10.09.

“Payment Account” has the meaning assigned to such term in Section 2.21(c).

“Payment Conditions” means, at any time of determination with respect to any
Specified Payment, as of the date of such Specified Payment and after giving
effect thereto, that (a) no Event of Default exists or has occurred and is
continuing, (b) if the amount of any such Specified Payment exceeds $5,000,000,
Trigger Event Excess Availability (after giving Pro Forma Effect to such
Specified Payment both as of such date and during the thirty (30) consecutive
day period immediately preceding the making of such Specified Payment) shall be
not less than 1512.5% (with respect to a Specified Investments and Specified
Restricted Debt Payments) or 2015.0% (with respect to Specified Restricted
Payments) of the lesser of (i) the aggregate Revolving Commitments and (ii) the
combined Borrowing Base, as of such date, and (c) the Fixed Charge Coverage
Ratio as of the end of the most recently ended Test Period prior to the making
of such Specified Payment, calculated on a Pro Forma Basis to give effect to
such Specified Payment as if such Specified Payment had been made as of the
first day of such period, shall be equal to or greater than 1.10 to 1.00 with
respect to Specified Restricted Payments or 1.00 to 1.00 with respect to
Specified Investments or Specified Restricted Debt Payments1.00 to 1.00;
provided, that with respect to Specified Investments and Specified Restricted
Debt Payments, if Trigger Event Excess Availability (after giving Pro Forma
Effect to such Specified Payment both as of such date and during the thirty
(30) consecutive day period immediately preceding the making of such Specified
Payment), is greater than 2520.0% with respect to Specified Investments or 30and
Specified Restricted Debt Payments or 25.0% with respect to Specified Restricted
Debt Payments of the lesser of (i) the aggregate Revolving Commitments and
(ii) the combined Borrowing Base, as of such date, the Fixed Charge Coverage
Ratio test described in clause (c) shall not apply.

“PBA” means the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial statute in relation to Canadian Pension Plans.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

51



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit I to the
U.S. Security Agreement or the Canadian Security Agreement, as applicable, or
any other form approved by the Agent.

“Permitted ABL Amount” has the meaning assigned to such term in Section 2.01(a).

“Permitted Acquisition” means the acquisition, by merger or otherwise, by the
Company or any Subsidiary of assets or businesses of a Person (including assets
constituting a business unit, line of business or division of such Person) or of
the Equity Interests of a Person; provided that as of the date of such
acquisition and after giving effect thereto, (i) no Event of Default shall exist
or have occurred and be continuing or would result therefrom after giving Pro
Forma Effect thereto; (ii) the acquired assets, division or Person are in the
same or generally related line of business as that conducted by the Company and
the Subsidiaries during the then current and most recent fiscal year or
businesses reasonably related or ancillary thereto; (iii) in the event that the
purchase price of the proposed acquisition is greater than
$15,000,000,15,000,000 (after giving Pro Forma Effect to such acquisition both
as of such date and during the thirty (30) consecutive day period immediately
preceding the making of such acquisition), Trigger Event Excess Availability
shall not be less than 1512.5% of the lesser of (x) the aggregate Revolving
Commitments and (y) the combined Borrowing Base as of such date, as calculated
after giving Pro Forma Effect to such Permitted Acquisition; provided, however,
that in no event shall the number of acquisitions involving a purchase price of
$15,000,000 or less exceed (two) (2) per fiscal year unless the Trigger Event
Excess Availability threshold of this clause (iii) is also met; (iv) the Fixed
Charge Coverage Ratio as of the end of the most recently ended Test Period prior
to such Permitted Acquisition, calculated on a Pro Forma Basis to give effect to
such Permitted Acquisition as if such Permitted Acquisition had been consummated
as of the first day of such period, shall be equal to or greater than 1.00 to
1.00; (v) any Indebtedness incurred in connection with such acquisition that is
secured by a Lien on ABL First Lien Collateral shall be subordinated to the
Liens in favor of the Agent, for the benefit of the Secured Parties, under the
Loan Documents, pursuant to the ABL Intercreditor Agreement or otherwise upon
terms and conditions reasonably satisfactory to the Agent, and (vi) the Company
and the Subsidiaries shall comply, and (if applicable) shall cause the acquired
Person to comply, with the applicable provisions of Section 5.11 and the
Collateral Documents; provided, that if Trigger Event Excess Availability (after
giving Pro Forma Effect to such acquisition both as of such date and during the
thirty (30) consecutive day period immediately preceding the making of such
acquisition) is greater than 2520.0% of the lesser of (A) the aggregate
Revolving Commitments and (B) the combined Borrowing Base, the Fixed Charge
Coverage Ratio test described in clause (iv) shall not apply.

“Permitted Cure Security” means any Qualified Equity Interest of Holdings.

“Permitted Discretion” means the Agent’s and the Co-Collateral Agent’s
commercially reasonable credit judgment in establishing eligibility criteria and
Reserves and exercised in good faith in accordance with customary business
practices for similar asset based lending facilities, based upon its
consideration of any factor that it reasonably believes (i) could materially
adversely affect the quantity, quality, mix or value of Collateral (including
any Applicable Laws that may inhibit collection of a Receivable), the
enforceability or priority of the Agent’s Liens thereon, or the amount that the
Agent, the Lenders or the Issuing Banks could receive in liquidation of any
Collateral; (ii) that any collateral report or financial information delivered
by any Loan Party is incomplete, inaccurate or misleading in any material
respect; (iii) materially increases the likelihood of any Bankruptcy Proceeding
involving a Loan Party; or (iv) creates or could result in an Event of Default.
In exercising

 

52



--------------------------------------------------------------------------------

such judgment, the Agent may consider any factors that could materially increase
the credit risk of lending to the Borrowers on the security of the Collateral;
provided that, in the event that the Agent and the Co-Collateral Agent cannot
agree on a determination with respect to eligibility criteria and Reserves, the
determination shall be made by the individual agent asserting the more
conservative credit judgment.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges (i) not yet
overdue for a period of more than thirty (30) days or not yet payable or subject
to penalties for nonpayment or which are being contested in good faith by
appropriate proceedings and where such Person has set aside on its books
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP (or, in the case of the Canadian Loan Parties
only, other appropriate accounting standards);

(b) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
processor’s, customs broker’s, repairmen’s and mechanics’ Liens, in each case
for sums not yet overdue for a period of more than thirty (30) days or being
contested in good faith by appropriate actions if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP; and

(c) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(j) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Foreign Facility” means one or more credit facilities of one or more
of the Company’s or any U.S. Borrower’s Foreign Subsidiaries (other than
Canadian Subsidiaries) that (a) are guaranteed by the U.S. Borrowers, (b) have
such guarantees secured by the U.S. Collateral on an equal and ratable basis
with the other Obligations, (c) are either (A) subject to the provisions of
Section 2.18 or (B) otherwise, if reasonably requested by the Agent, subject to
a customary intercreditor agreement, and (d) do not exceed an aggregate
principal amount at any one time outstanding in excess of $60,000,000.

“Permitted Holders” means the Sponsors and Management Stockholders.

“Permitted Inventory Locations” means each location listed on Schedule 1.01(d)
and from time to time each other location within the United States or Canada
which the Company has notified the Agent is a location at which Inventory of a
Borrower is maintained.

“Permitted Investments” means (a) marketable securities issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or any agency of the United States government, in each case having
maturities of not more than 12 months from the date of acquisition thereof;
(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating

 

53



--------------------------------------------------------------------------------

generally available from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, then from another nationally
recognized rating service); (c) commercial paper issued by any Revolving Lender
or any bank holding company owning any Revolving Lender who is not a Defaulted
Lender at the time of acquisition thereof; (d) commercial paper maturing no more
than 12 months after the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 or P-1 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);
(e) domestic and Eurodollar certificates of deposit or bankers’ acceptances
issued or accepted by any Revolving Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia that is at least (i) “adequately capitalized” (as defined
in the regulations of its primary federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $250,000,000, in each
case maturing within 12 months after issuance or acceptance thereof;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing; (g) marketable short-term
money market and similar securities having a rating of at least A-1 or P-1 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); (h) shares of investment companies that are registered under
the Investment Company Act of 1940 and invest solely in one or more of the types
of securities described in
clauses (a) through (g) above, (i) in the case of investments by any Canadian
Subsidiary or investments made in Canada, other customarily utilized
high-quality investments in Canada or in which such investment is made that
would customarily constitute “cash equivalents” and (j) in the case of
investments by any Foreign Subsidiary or investments made in a country outside
the United States of America, other customarily utilized high-quality
investments in the country where such Foreign Subsidiary is located or in which
such investment is made that would customarily constitute “cash equivalents”.

“Permitted Junior Secured Refinancing Debt” means any Permitted Second Priority
Debt as defined in and permitted in accordance with the terms and conditions of
the Senior Secured Term Loan Documents (including, without limitation, the
condition that such Indebtedness be subject to the ABL Intercreditor Agreement),
including any exchange, modification, refinancing, refunding, renewal,
replacement or extension thereof permitted under and in accordance with the
Senior Secured Term Loan Documents and the ABL Intercreditor Agreement.

“Permitted Pari Passu Secured Debt” means any “Permitted Additional Pari Term
Loan Debt” as defined in and permitted in accordance with the terms and
conditions of the Senior Secured Term Loan Documents (including, without
limitation, the condition that such Indebtedness be subject to the ABL
Intercreditor Agreement), including any exchange, modification, refinancing,
refunding, renewal, replacement or extension thereof permitted under and in
accordance with the Senior Secured Term Loan Documents and the ABL Intercreditor
Agreement.

“Permitted Receivables Transaction” means a transaction entered in the ordinary
course of business by any Borrower or any Subsidiary under a Qualified
Receivables Program pursuant to which such Borrower or such Subsidiary agrees to
assign to a Qualified Receivables Counterparty its right, title and interest in
and to all or a portion of such Borrower’s or such Subsidiary’s Accounts (and
related assets) owing from a Qualified Account Debtor; provided, that:

 

54



--------------------------------------------------------------------------------

(a) prior notice shall be given to the Agent before entering into a Qualified
Receivables Program;

(b) once party to a Qualified Receivables Program with respect to a Qualified
Account Debtor, all Accounts originated by such Borrower or Subsidiary owed by
such Qualified Account Debtor shall be excluded from the Borrowing Base until
such Qualified Receivables Program is terminated;

(c) a pro forma Borrowing Base Certificate for the latest available reporting
period shall be delivered to the Agent prior to entering into a Qualified
Receivables Program excluding the Accounts of a Qualified Account Debtor from
the calculation of the Borrowing Base;

(d) there shall be no Liens on the Receivables Transaction Assets other than in
connection with the Permitted Receivables Transactions and other Liens permitted
under Section 6.02;

(e) if estimated sales under any such Qualified Receivables Program entered into
with any Qualified Account Debtor are expected to equal or exceed $10,000,000
per year (as determined in good faith by the Company), a customary and
reasonable intercreditor agreement shall be put in place if so requested by the
Agent;

(f) a list of Qualified Account Debtors with Accounts subject to a Qualified
Receivables Program shall be provided on a schedule or otherwise be reasonably
identified in writing to the Agent; and

(g) at the initiation of any Permitted Receivables Transaction, no Event of
Default shall have occurred and be continuing and no Event of Default would
occur as result thereof.

“Permitted Senior Facilities” means, as of any date of determination, the Senior
Secured Term Loan Facility as in effect as of such date, and any facilities
providing Permitted Pari Passu Secured Debt or Permitted Junior Secured
Refinancing Debt (as and to the extent permitted under the Senior Secured Term
Loan Documents).

“Permitted Senior Facilities Documents” means (a) the Senior Secured Term Loan
Documents and (b) other definitive documentation with respect to Indebtedness
permitted under Section 6.01(b)(ii) and otherwise subject to terms and
conditions permitted under the Senior Secured Term Loan Documents and the ABL
Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Borrower or any
ERISA Affiliate or any such Plan to which any Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

55



--------------------------------------------------------------------------------

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, that if validity, perfection and effect of
perfection and non-perfection of Agent’s security interest in any Collateral of
any Canadian Loan Party are governed by the personal property security laws of
any jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code of Quebec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection,
and effect of perfection and non-perfection and for the definitions related to
such provisions, as from time to time in effect.

“Prime Rate” means the rate of interest announced by the Agent from time to time
as its prime rate. Such rate is set by the Agent on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
the Agent shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Pro Forma Adjustment” means, with respect to the Acquired EBITDA of the
applicable Pro Forma Entity or the EBITDA of the Company, in either case arising
from any Specified Transaction, the pro forma increase or decrease in such
Acquired EBITDA or such EBITDA, as the case may be, either (a) permitted to be
reflected in pro forma financial information under Rule 11.02 of Regulation S-X
under the Securities Act or (b) projected by the Borrower in good faith to
result from actions taken, committed to be taken or planned to be taken pursuant
to a factually supported plan entered into in connection with such Specified
Transaction prior to the time in which such Acquired EBITDA or such EBITDA is
required to be calculated; provided that such cost savings referred to in this
clause (ii) (x) are factually supportable and determined in good faith by the
Company, as certified to the Agent on a Pro Forma Adjustment Certificate, (y) do
not exceed the actual cost savings expected in good faith to be realized by the
Company during the Test Period commencing with the date as of which EBITDA is
being determined (as opposed to the annualized impact of such cost savings) and
(z) the aggregate amount of Pro Forma Adjustments shall not exceed for any Test
Period, when combined with the aggregate amount of restructuring charges,
accruals or reserves incurred and other amounts added to Net Income under clause
(a)(vii) of the definition of EBITDA in such Test Period and the aggregate
amount of cost savings and other amounts added to Net Income pursuant to
clauseclauses (a)(vi) and clause (a)(x) of the definition of EBITDA in such Test
Period, (1) 1520.0% of EBITDA for any such Test Period ending prior to the last
day of the First Loan year and (2) 10% of EBITDA for any such Test Period ending
on or after the first anniversary of the Effective Date (including any Test
Period occurring on or after such date that includes any portion of the First
Loan Year) (in each case, calculated without giving effect to any adjustments
made pursuant to such clause (a)(vi), such clause (a)(vii), such clause (a)(x)
or such Pro Forma Adjustments).

“Pro Forma Adjustment Certificate” means any certificate of a Financial Officer
delivered pursuant to Section 5.01(l) or setting forth the information described
in clause (iv) to Section 5.01(d).

“Pro Forma Balance Sheet” has the meaning assigned to such term in
Section 3.04(a).

“Pro Forma Balance Sheet Date” has the meaning assigned to such term in
Section 3.04(a).

 

56



--------------------------------------------------------------------------------

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant unless otherwise expressly specified
herein: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a sale, transfer or other disposition of all or substantially all Equity
Interests in any Subsidiary of the Company or any division, product line, or
facility used for operations of the Company or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction”, shall be
included, (b) any retirement or repayment of Indebtedness and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
EBITDA and give effect to events (including operating expense reductions) that
are (i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
the term “Pro Forma Adjustment”. For the avoidance of doubt, any pro forma
basis, compliance or effect for acquisitions or dispositions will include the
corresponding impact on interest, capital expenditures and, if any, other fixed
charges.

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Proceeds Event” means any sale, transfer or other disposition of assets, any
Recovery Event, any incurrence or issuance of Indebtedness or any issuance of
Equity Interests.

“Projections” means the projections of the Company and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements of such entities furnished to the Lenders or the Agent by or on
behalf of Holdings, Sub Holdco, the Company or any of the Subsidiaries prior to
the Effective Date.

“Protective Advances” means U.S. Protective Advances and Canadian Protective
Advances.

“Purchasing Debt Affiliate” means any Affiliate of the Borrower, including the
Sponsor, other than Holdings, the Company and its Restricted Subsidiaries.

“Qualified Account Debtors” means up to five (5) Account Debtors that have been
specified on a written schedule delivered to the Agent, as such schedule may be
updated from time to time by the Company.

“Qualified ECP” means, in respect of any CEA Swap Obligation, each Loan Party
that constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

57



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Public Offering” means the initial underwritten public offering of
common Equity Interests of Holdings or any direct or indirect parent of Holdings
or the Company pursuant to an effective registration statement filed with the
SEC in accordance with the Securities Act (other than a registration statement
on Form S-8 or any successor form).

“Qualified Receivables Counterparty” means each bank or other financial
institution that is a Lender or Affiliate of a Lender, or any other bank or
financial institution reasonably satisfactory to Agent.

“Qualified Receivables Program” means a financing program (including customer
sponsored acceleration payment programs) sponsored by a Qualified Account Debtor
in partnership with one or more Qualified Receivables Counterparties, under
which one or more participating suppliers of such Qualified Account Debtor may
sell, convey, transfer or assign from time to time, on a non-recourse basis
(except for customary representations, warranties, covenants and indemnities
made in connection with such financing program), all or a portion of its
Receivables Transaction Assets to one or more Qualified Receivables
Counterparties on mutually-agreed terms and conditions.

“Quarterly Financial Statements” means the unaudited condensed consolidated
balance sheets and related statements of income and cash flows of the Target for
the most recent fiscal quarters after the date of the Annual Financial
Statements and ended at least forty-five (45) days before the Effective Date.

“Real Property Collateral Requirements” means, with respect to any Mortgaged
Property, each of the following, in form and substance reasonably satisfactory
to the Agent:

(a) a Mortgage on such Mortgaged Property;

(b) evidence that a counterpart of the Mortgage has been recorded or delivered
to the appropriate title insurance company subject to arrangements reasonably
satisfactory to the Agent for the prompt recording thereof;

(c) an ALTA or other mortgagee’s title policy or amendment thereto (or a marked
unconditional binder thereof insuring the Lien of the Mortgage at ordinary
rates);

(d) an opinion of counsel in the jurisdiction in which such Mortgaged Property
is located as to the recordability and enforceability of the applicable Mortgage
in the relevant jurisdiction; and

(e) a flood zone certificate in favor of the Agent, and, if any Mortgaged
Property with improvements located thereon is being identified as being within a
special flood hazard area, flood insurance in an amount required by Applicable
Law or by the Agent.

“Receivables” means Accounts.

 

58



--------------------------------------------------------------------------------

“Receivables Transaction Assets” means in connection with any Permitted
Receivables Transaction, Accounts owing by the applicable Qualified Account
Debtor, together with the books and records with respect thereto, all payments
made on such Account and any other payments, receipts or recoveries received by
the seller of such Account with respect to such Account, all rights of the
seller of such Accounts to enforce rights to reimbursement constituting, or for
the payment of money arising from, such Accounts and all other contractual
rights of the seller of such Accounts related to such Accounts or arising from
the sale of goods or the rendition of services which gave rise to such Accounts,
and the proceeds of any of the foregoing (including “proceeds” as defined in the
UCC).

“Recovery Event” has the meaning specified in Section 6.05(f).

“Register” has the meaning assigned to such term in Section 9.04(b)(v).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Funds” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
other representatives and controlling persons of such Person and such Person’s
Affiliates.

“Rent Reserve” means an amount approximately equal to two months of the
aggregate rent payable by Holdings and the Borrowers on all leased properties in
respect of which landlord’s or warehouseman’s waivers, in form and substance
reasonably acceptable to the Agent, or Collateral Access Agreements, are not in
effect or such greater amount as the Agent or Co-Collateral Agent may, in each
of theirits Permitted Discretion, reasonably determine to be appropriate.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Report” means reports prepared by the Agent or Co-Collateral Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Loan Parties’ assets from information furnished by or on
behalf of the Loan Parties, after the Agent or Co-Collateral Agent has exercised
its rights of inspection pursuant to this Agreement, which Reports may be
distributed to the Lenders by the Agent or Co-Collateral Agent, subject to the
provisions of Section 9.12.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Canadian Lenders” means, at any time and subject to the limitations
set forth in Section 9.04(g), Canadian Revolving Lenders having Canadian
Revolving Exposure and unused Canadian Revolving Commitments representing more
than 50% of the sum of the total Canadian Revolving Exposure and unused Canadian
Revolving Commitments at such time; provided

 

59



--------------------------------------------------------------------------------

that (i) the Canadian Revolving Exposure and unused Canadian Revolving
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Canadian Lenders at any time and (ii) if any Extended Canadian
Revolving Commitments are outstanding, such Canadian Commitments shall be
included in the determination of the Required Lenders.

“Required Lenders” means, at any time and subject to the limitations set forth
in Section 9.04(g), Revolving Lenders having Revolving Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total
RevolvingTotal Revolver Exposure and unused Revolving Commitments at such time;
provided that (i) the Revolving Exposure and unused Revolving Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time and (ii) if any Extended Revolving Commitments are
outstanding, such Commitments shall be included in the determination of the
Required Lenders.

“Required Reserve Notice” means (a) so long as no Event of Default has occurred
and is continuing, at least three days’ advance notice to the Borrower Agent,
and (b) if an Event of Default has occurred and is continuing, one days’ advance
notice to the Borrower Agent (or no advance notice to the Borrower Agent, as may
reasonably be determined to be appropriate by the Agent or the Co-Collateral
Agent in theirin its Permitted Discretion to protect the interests of the
Lenders).

“Required U.S. Lenders” means, at any time and subject to the limitations set
forth in Section 9.04(g), U.S. Revolving Lenders having U.S. Revolving Exposure
and unused U.S. Revolving Commitments representing more than 50% of the sum of
the total U.S. Revolving Exposure and unused U.S. Revolving Commitments at such
time; provided that (i) the U.S. Revolving Exposure and unused U.S. Revolving
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required U.S. Lenders at any time and (ii) if any Extended U.S. Revolving
Commitments are outstanding, such U.S. Commitments shall be included in the
determination of the Required Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or Regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means U.S. Reserves or Canadian Reserves, as applicable.

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

“Reset Date” has the meaning assigned to such term in Section 2.30.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Effective Date (but
subject to the express requirements set forth in Article IV), shall include any
secretary or assistant secretary of a

 

60



--------------------------------------------------------------------------------

Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Debt Payment” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Indebtedness” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or the Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in Holdings or the Company or any option, warrant or other
right to acquire any such Equity Interests in Holdings or the Company.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Borrowing” means a request for Revolving Loans.

“Revolving Commitment” means for any Lender as of any time, the sum of such
Lender’s U.S. Commitment and such Lender’s Canadian Commitment in effect at such
time.

“Revolving Lender” means any Canadian Revolving Lender and any U.S. Revolving
Lender.

“Revolving Loan” means a U.S. Revolving Loan or a Canadian Revolving Loan.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of the McGraw-Hill Companies, Inc., and any successor to its rating agency
business.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.06.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of _________, 2013, among the Loan Parties party thereto, the Lenders and the
Agent.

“Second Amendment Effective Date” means the “Amendment Effective Date” under and
as defined in the Second Amendment.

“Second Currency” has the meaning assigned to such term in Section 9.21.

“Second Priority Lien” means any Lien on any asset of any Loan Party that is
granted under the Senior Securedany Pari Term Loan and Pari PassuDebt Security
Documents and that, pursuant and subject to the provisions of the ABL
Intercreditor Agreement, is junior in priority to the Liens of the Agent in the
Collateral.

 

61



--------------------------------------------------------------------------------

“Section 2.27 Additional Canadian Agreement” has the meaning assigned to such
term in Section 2.27(b)(iii).

“Section 2.27 Additional U.S. Agreement” has the meaning assigned to such term
in Section 2.27(a)(iii).

“Secured Banking Services Obligations” means Canadian Secured Banking Services
Obligations or the U.S. Secured Banking Services Obligations, as applicable.

“Secured Obligations” means all Obligations.

“Secured Parties” means, collectively, the “Secured Parties” under the Security
Agreements as applicable, and as defined therein.

“Secured Swap Obligations” means Canadian Secured Swap Obligations and U.S.
Secured Swap Obligations, as applicable; provided, that Secured Swap Obligations
of a Loan Party shall not include any Excluded Swap Obligations.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreements” means, collectively, (a) the U.S. Security Agreement and
(b) the Canadian Security Agreement.

“Seller” means the company known as “Accolade Seller”.

“Senior Secured Term Loan and Pari Passu Security Documents” has the meaning
assigned to such term in the ABL Intercreditor Agreement.

“Senior Secured Term Loan Documents” means the $325,000,000 Credit Agreement,
dated as of March 9, 2011, among the Loan Parties, Bank of America, N.A., as
administrative agent and the other lenders from time to time party thereto, and
all other instruments, agreements and other documents evidencing the Senior
Secured Term Loans or providing for any Guarantee or other right in respect
thereof, as the foregoing may be amended, modified, supplemented, replaced,
refinanced, renewed or extended as permitted thereunder and in accordance with
the ABL Intercreditor Agreement.

“Senior Secured Term Loan Facility” means the senior secured term loan facility
pursuant to which the Company has obtained the Senior Secured Term Loans,
including any exchange, modification, refinancing, refunding, renewal,
replacement or extension thereof permitted under and in accordance with the
Senior Secured Term Loan Documents and the ABL Intercreditor Agreement.

“Senior Secured Term Loan Facility Agent” has the meaning assigned to such term
in the ABL Intercreditor Agreement.

“Senior Secured Term Loans” means the loans to the Company made pursuant to the
Senior Secured Term Loan Documents in an initial aggregate principal amount of
$325,000,000, which may be increased from time to time pursuant to the Senior
Secured Term Loan Documents, and any change, modification, refinancing,
refunding, renewal, replacement or extension of the Senior Secured Term Loans
otherwise permitted hereunder.

 

62



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Indebtedness of the Company and its
Subsidiaries as of the last day of the most recent Test Period ended on or prior
to such date of determination, which Indebtedness is secured by Liens, less an
amount equal to the amount of any cash and Permitted Investments of the Company
and its Subsidiaries as of such date, to (b) EBITDA of the Company and its
Subsidiaries for such Test Period.

“Senior Subordinated Note Documents” means the Senior Subordinated Note
Indenture and all other instruments, agreements and other documents evidencing
the Senior Subordinated Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Subordinated Note Indenture” means the indenture under which the Senior
Subordinated Notes are issued.

“Senior Subordinated Notes” means the Company’s 8.375% Senior Subordinated Notes
due 2018, in an initial aggregate principal amount of $175,000,000 and any
exchange notes and related exchange guarantees to be issued in exchange
therefor.

“Settlement” and “Settlement Date” have the meanings assigned to such terms in
Section 2.05(a)(iii).

“Solidary Claim” has the meaning assigned to such term in Article VIII.

“SPC” has the meaning assigned to such term in Section 9.04(e).

“Specified Acquisition Agreement Representations” means such of the
representations made by the Seller with respect to the Target in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Holdings or the Company (or an Affiliate of Holdings or the Company,
as applicable) has the right to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representation(s) in the Acquisition
Agreement.

“Specified Event of Default” means any Event of Default of the type described in
Section 7.01(a), Section 7.01(b) (solely with respect to any representation or
warranty in the Borrowing Base Certificate that is untrue in any material
respect when made or deemed made), Section 7.01(c)(i) (solely with respect to
failure to observe or perform any covenant, condition or agreement contained in
(i) Section 2.21 (solely with respect to the application of amounts, in each
case, during the continuance of a Liquidity Event pursuant to Sections 2.21(c)
and (d)) or (ii) Section 6.14 (subject to the Cure Right in Section 7.02)),
Section 7.01(c)(ii) (for purposes of this definition, after a five (5) Business
Day grace period), Section 7.01(g) or Section 7.01(h).

“Specified Existing Canadian Revolving Commitment Class” has the meaning
assigned to such term in Section 2.27(b)(i).

“Specified Existing U.S. Revolving Commitment Class” has the meaning assigned to
such term in Section 2.27(a)(i).

“Specified Investment” means any investment, loan or advance pursuant to
Section 6.04(v).

 

63



--------------------------------------------------------------------------------

“Specified Obligor” means, in respect of any CEA Swap Obligation, each Loan
Party that is not then an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder (determined prior to
giving effect to Section 2.25(h)).

“Specified Payment” means any Specified Investment, Specified Restricted Payment
and/or Specified Restricted Debt Payment

“Specified Restricted Debt Payment” means any Restricted Debt Payment pursuant
to Section 6.08(b)(viv).

“Specified Restricted Payment” means any Restricted Payment pursuant to
Section 6.08(a)(viii) or 6.08(a)(xii).

“Specified Representations” means the representations made in Sections 3.01,
3.02, 3.03(b) and (c), 3.08, 3.12, 3.15, 3.17, 3.18 and 3.21.

“Specified Restructuring” means any restructuring of Holdings, the Company
and/or its Subsidiaries not in the ordinary course of business and described in
a Specified Restructuring Certificate.

“Specified Restructuring Certificate” means a certificate of the Company, in
form and substance reasonably satisfactory to the Agent, describing in
reasonable detail any proposed restructuring of Holdings, the Company and/or its
Subsidiaries, setting forth the amount and basis of the cost savings expected to
arise therefrom and certifying all other matters required in a Pro Forma
Adjustment Certificate.

“Specified Senior Amendment” means any amendment, modification or waiver of any
term or condition under any Subject Senior Debt Document that would (a) reduce
availability under the TLB Borrowing Base or otherwise reduce the amount of
Indebtedness permitted to be incurred under the Loan Documents or any instrument
or agreement governing any permitted refinancing Indebtedness in respect of any
Loan Documents; (b) modify the definitions of “Excess Cash Flow” or “ECF
Percentage,” or the component financial definitions contained in the foregoing
definitions, to require an increase in the amount of any “Excess Cash Flow”
mandatory prepayment, but in each case under this clause (b), solely if the
primary purpose of such modification(s) is to increase the amount of any “Excess
Cash Flow” mandatory prepayment; (c) add any new mandatory prepayment obligation
that is not a customary mandatory prepayment obligation for facilities that are
similar to the Subject Senior Debt Facilities then in effect and that have
credit ratings that are the same as those of such Subject Senior Debt
Facilities, but in each case under this clause (c), (i) solely to the extent
such new mandatory prepayment obligation would be adverse to the Lenders in any
material respect and (ii) excluding any amendment, modification or waiver
requiring application of all or any portion of the net proceeds of any
Indebtedness incurred in accordance with this Agreement to prepay all or any
portion of the Subject Senior Debt Facilities then in effect substantially
simultaneously with the issuance of such other Indebtedness; (d) shorten the
maturity date of any Subject Senior Debt Facilities to a date which is prior to
sixty (60) days after the Maturity Date; or (e) increase scheduled amortization
payments or require scheduled amortization payments to be made earlier than
required prior to any such amendment, modification or waiver (provided, that
this clause (e) shall not apply to any increase to, or earlier required payment
of, scheduled amortization payments that arises as a result of any amendment,
modification or waiver because

 

64



--------------------------------------------------------------------------------

of the Company’s prior application of any prepayment (i) to future amortization
payments in direct, reverse or other order of maturity or (ii) to any applicable
existing tranche of Indebtedness under any Subject Senior Debt Facilities if
such application to scheduled amortization payments is made (A) in accordance
with the terms of the applicable Subject Senior Debt Documents in effect as of
the date of such application or (B) in connection with a permitted refinancing
of all or any portion of any Subject Senior Debt Facilities).

“Specified Transaction” means, with respect to any period, any investment
(including any acquisition), sale, transfer or other disposition of assets,
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or other event that by the terms of the Loan Documents requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis”.

“Sponsor” means TPG Capital, L.P. and its Affiliates but not including, however,
any portfolio companies of the foregoing.

“Sub Holdco” has the meaning assigned to such term in the preamble to this
Agreement.

“Subject Persons” has the meaning assigned to such term in Section 9.12.

“Subject Senior Debt Documents” has the meaning assigned to such term in Section
6.11(a).

“Subject Senior Debt Facilities” means facilities in effect under the Subject
Senior Debt Documents at any time and from time to time.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations on
terms and conditions at least as favorable to the Lenders as those contained in
the Senior Subordinated Note Documents.

“Subsequent Fee” has the meaning given such term in the Management Services
Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Company. Notwithstanding the foregoing (and except for purposes of Sections
3.06, 3.09, 3.10, 3.14, 5.04, 5.08, and the definition of “Unrestricted
Subsidiary” contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Company or any of its Subsidiaries for purposes of this
Agreement.

“Success Fee” has the meaning given such term in the Management Services
Agreement.

 

65



--------------------------------------------------------------------------------

“Super Majority Lenders” means, at any time and subject to the limitations set
forth in Section 9.04(g), Revolving Lenders having Total RevolvingRevolver
Exposure and unused Revolving Commitments representing more than 66  2/3% of the
sum of the total RevolvingTotal Revolver Exposure and unused Revolving
Commitments at such time; provided that (i) the Revolving Exposure and unused
Revolving Commitments of any Defaulting Lender shall be disregarded in the
determination of the Super Majority Lenders at any time and (ii) if any Extended
Revolving Commitments are outstanding, such Commitments shall be included in the
determination of the Super Majority Lenders.

“Swap Agreement” means any agreement with respect to any Derivative Transaction
between the Company or any Subsidiary and any other Person.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Borrowing” means a request for Swingline Loans.

“Swingline Lender” means the Canadian Swingline Lender or the U.S. Swingline
Lender, or both, as the context may require.

“Swingline Loan” means a Canadian Swingline Loan or a U.S. Swingline Loan or
both, as the context may require.

“Target” means the global distribution business of Ashland Inc.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the date on which all Obligations are indefeasibly paid
in full in cash (other than Secured Swap Obligations, Secured Banking Services
Obligations and any contingent or inchoate obligations not then due and payable)
and the Commitments and all Letters of Credit are terminated (other than Letters
of Credit that have been cash collateralized on terms set forth in
Section 2.06(ja)(x) or Section 2.06(b)(x) or back-stopped following the
termination of the Commitments).

“Termination Event” means (a) the whole or partial withdrawal of the Canadian
Borrower or any Canadian Loan Guarantor from a Canadian Pension Plan during a
plan year; or (b) the filing of a notice of interest to terminate in whole or in
part a Canadian Pension Plan or the treatment of a Canadian Pension Plan
amendment as a termination or partial termination; or (c) the institution of
proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Canadian Pension Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of a trustee
to administer, any Canadian Pension Plan.

 

66



--------------------------------------------------------------------------------

“Test Period” means, for any determination under this Agreement, the twelve
consecutive calendar months then last ended and for which financial statements
have been delivered to the Agent pursuant to Section 5.01(a) or Section 5.01(b),
as applicable. For the avoidance of doubt, to the extent that any Test Period
for any Loan Party includes periods prior to the Effective Date, the results for
Target or Target’s Subsidiaries (as applicable) for the applicable periods prior
to the Effective Dates shall be included in such Test Period.

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
and reasonably satisfactory in form and substance to the Agent with respect to
the Mortgaged Properties.

“TLB Borrowing Base” means the “Borrowing Base” as defined in the Senior Secured
Term Loan Documents.

“Total Assets” means the total assets of the Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent balance sheet of the Company or such other Person as may be expressly
stated.

“Total Exposure” means on any date, the sum of (i) Total Revolver Exposure and
(ii) the Dollar Equivalent of the outstanding principal amount of Loans under
each Incremental Foreign Facility (if any).

“Total Revolver Commitments” means the aggregate outstanding amount of U.S.
Commitments of all U.S. Revolving Lenders and the Canadian Commitments of all
Canadian Revolving Lenders.

“Total Revolver Exposure” means on any date, the sum of (i) the U.S. Revolving
Exposure plus (ii) the Canadian Revolving Exposure.

“Transaction Expenses” means any fees or expenses incurred or paid by or on
behalf of the Sponsor, Holdings, the Company or any of their respective
Subsidiaries or Affiliates in connection with the Transactions and the
transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Acquisition and the payment of the
Acquisition Funds, (b) the Equity Contribution, (c) the entering into of the
Permitted Senior Facilities Documents and the use of the proceeds thereof,
(d) issuance of the Senior Subordinated Notes, (e) the consummation of any other
transactions connected with the foregoing and (f) the payment of Transaction
Expenses.

“Trigger Event” means, at any time, that Trigger Event Excess Availability, is
less than the greater of (a) $40,000,00035,000,000 and (b) 12.510.0% of the
lesser of (i) the aggregate Revolving Commitments and (ii) the combined
Borrowing Base, as of such date. Upon the occurrence of any Trigger Event, such
Trigger Event shall be deemed to be continuing notwithstanding that Trigger
Event Excess Availability may thereafter exceed the amount set forth in the
preceding sentence unless and until Trigger Event Excess Availability exceeds
such amount for thirty (30) consecutive days, in which event a Trigger Event
shall no longer be deemed to be continuing.

 

67



--------------------------------------------------------------------------------

“Trigger Event Excess Availability” means, as of any date of determination, the
sum of (a) U.S. Excess Availability as of such date plus (b) the lesser of
(i) Canadian Excess Availability as of such date and (ii) 20% of the Canadian
Commitments at the relevant time.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate, the Alternate Base Rate, the
Canadian Prime Rate or the Canadian BA Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Uncontrolled Cash” means all amounts from time to time on deposit in the
Designated Disbursement Account.

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period that are not
Financed Capital Expenditures.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Company after the Effective Date as an Unrestricted Subsidiary hereunder by
written notice to the Agent in accordance with Section 5.12.

“U.S. Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent or Co-Collateral Agent from time to time
determinedetermines in theirits Permitted Discretion as being appropriate (a) to
reflect any impediments to the Agent’s ability to realize upon the U.S.
Collateral consisting of U.S. Borrowing Base Assets included in the U.S.
Borrowing Base, (b) to reflect claims and liabilities that the Agent or
Co-Collateral Agent determines that will need to be satisfied in connection with
the realization upon the U.S. Collateral consisting of U.S. Borrowing Base
Assets included in the U.S. Borrowing Base or (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
U.S. Borrowing Base.

“U.S. Available Revolving Commitment” means, at any time, the aggregate of the
U.S. Commitments of all U.S. Revolving Lenders then in effect minus the U.S.
Revolving Exposure of all U.S. Revolving Lenders at such time.

“U.S. Average Revolving Loan Utilization” means, at any Adjustment Date, the
average daily aggregate U.S. Revolving Exposure (excluding any U.S. Revolving
Exposure resulting from any outstanding Swingline Loans) for the three-month
period immediately preceding such Adjustment Date (or, if less, the period from
the Effective Date to such Adjustment Date), divided by the aggregate U.S.
Commitments in effect at such time.

 

68



--------------------------------------------------------------------------------

“U.S. Banking Services” means each and any of the following bank servicesBanking
Services provided to any U.S. Loan Party or any Restricted Subsidiary (other
than the Canadian Loan Parties) by the Agent, any U.S. Revolving Lender or any
of their respective Affiliates: (a) commercial credit cards, merchant card
services, purchase or debit cards, (b) treasury management services (including,
without limitation, controlled disbursement, ACH transactions, return items and
interstate depository network services) and (c) any other demand deposit or
operating account relationships or other cash management services, including
under Cash Management Agreements or branches.

“U.S. Banking Services Obligations” of the Loan Parties means any and all
obligations of the U.S. Loan Parties and any Restricted Subsidiary (other than
the Canadian Loan Parties), whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with U.S. Banking Services.

“U.S. Banking Services Reserves” means all U.S. Reserves which the Agent from
time to time after the occurrence and during the continuation of a Liquidity
Event establishes in its Permitted Discretion as being appropriate to reflect
reasonably anticipated U.S. Secured Banking Services Obligations then provided
or outstanding.

“U.S. Borrower” means any of the Company and each other Domestic Subsidiary of
the Company that becomes a Borrower from time to time pursuant to
Section 5.11(a).

“U.S. Borrower’s Maximum Liability” has the meaning assigned to such term in
Section 2.25(e).

“U.S. Borrowing Base” means (a) during the Initial Borrowing Base Period, if
any, the Initial Borrowing Base for U.S. Loans, and (b) at all times thereafter,
(i) 85% of the Value of Eligible U.S. Receivables, plus (ii) the lesser of
(A) 75% of the Value of Eligible U.S. Inventory and (B) 85% of the Net Orderly
Liquidation Value of Eligible U.S. Inventory, minus (iii) without duplication,
the then amount of all U.S. Availability Reserves and other U.S. Reserves as the
Agent or Co-Collateral Agent may at any time and from time to time in the
exercise of its Permitted Discretion establish or modify in accordance with the
provisions of Section 2.22(a). The U.S. Borrowing Base at any time shall be
determined by reference to the most recent U.S. Borrowing Base Certificate
delivered to the Agent pursuant to Section 5.01(h) and adjusted by the Agent or
Co-Collateral Agent in the exercise of its Permitted Discretion and in
accordance with Section 2.22(a) based upon additional information, if any,
received after the date of delivery of such U.S. Borrowing Base Certificate.

“U.S. Borrowing Base Assets” means any U.S. Loan Party’s Inventory and
Receivables and other assets directly related thereto, including documents,
instruments, general intangibles, deposit accounts and the proceeds of all of
the same.

“U.S. Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit B or another form which is acceptable to the Agent in its
reasonable discretion.

“U.S. Collateral” means any and all property owned, leased or operated by a
Person subject to a security interest or Lien under the Collateral Documents and
any and all other property of any U.S. Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Agent, on behalf of itself and the Secured Parties, to secure
the U.S. Secured Obligations; provided however that U.S. Collateral shall not at
any time include any Margin Stock or any Canadian Collateral.

 

69



--------------------------------------------------------------------------------

“U.S. Commitment” means, at any time, a U.S. Revolving Commitment or an Extended
U.S. Revolving Commitment as in effect at such time.

“U.S. Excess Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate U.S. Commitments at such time and (ii) the U.S. Borrowing
Base at such time, (as determined by reference to the most recent U.S. Borrowing
Base Certificate delivered to the Agent pursuant to Section 5.01(h)), minus
(b) the aggregate U.S. Revolving Exposures (including the U.S. LC Exposure) of
all U.S. Revolving Lenders at such time.

“U.S. Extension Agreement” has the meaning assigned to such term in
Section 2.27(a)(iii).

“U.S. Extension Election” has the meaning assigned to such term in
Section 2.27(a)(iiiii).

“U.S. Extension Request” shall mean Revolving Extension Requests.

“U.S. Extension Series” shall mean all Extended U.S. Revolving Commitments that
are established pursuant to the same U.S. Extension Agreement (or any subsequent
U.S. Extension Agreement to the extent such U.S. Extension Agreement expressly
provides that Extended U.S. Revolving Commitments provided for therein are
intended to be a part of any previously established Extension Series) and that
provide for the same interest margins and extension fees.

“U.S. Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.

“U.S. Issuing Bank” means each of Bank of America, N.A. and any other U.S.
Revolving Lender which at the request of the Borrower Agent and after notice to
the Agent agrees to become a U.S. Issuing Bank and, solely with respect to any
Existing Letter of Credit (and any amendment, renewal or extension thereof in
accordance with this Agreement), the Lender or Affiliate of a Lender that issued
such Existing Letter of Credit. Each U.S. Issuing Bank may, in its discretion,
arrange for one or more U.S. Letters of Credit to be issued by Affiliates of
such U.S. Issuing Bank, in which case the term “U.S. Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“U.S. LC Collateral Account” has the meaning assigned to such term in
Section 2.06(a)(x).

“U.S. LC Disbursement” means a payment made by a U.S. Issuing Bank pursuant to a
drawing on a U.S. Letter of Credit. All U.S. LC Disbursements shall be
denominated in Dollars.

“U.S. LC Exposure” means, at any time of determination, the sum (without
duplication) of the Dollar Equivalent of (a) the aggregate undrawn amount of all
outstanding U.S. Letters of Credit at such time plus (b) the aggregate amount of
all U.S. LC Disbursements that have not yet been reimbursed by or on behalf of
the U.S. Borrower or any other U.S. Loan Party at such time, less (c) the amount
then on deposit in the U.S. LC Collateral Account. The U.S. LC Exposure of any
U.S. Revolving Lender at any time shall be its Applicable Percentage of the
total U.S. LC Exposure at such time.

 

70



--------------------------------------------------------------------------------

“U.S. Lenders” means Bank of America, N.A. and each other Lender permitted
hereunder that has issued a U.S. Commitment in effect at such time.

“U.S. Letter of Credit” means any standby or commercial letter of credit issued
(or, in the case of an Existing Letter of Credit, deemed to be issued) by a U.S.
Issuing Bank for the account of a U.S. Borrower or any Subsidiary (other than
Canadian Loan Parties) pursuant to this Agreement. U.S. Letters of Credit may be
issued in Dollars or in an Alternative Currency.

“U.S. Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(a).

“U.S. Loan Guarantor” means each U.S. Loan Party that is not a U.S. Borrower.

“U.S. Loan Guaranty” means Article X of this Agreement.

“U.S. Loan PartiesParty” means Holdings, Sub Holdco, each U.S. Borrower, each
Domestic Subsidiary (other than any Excluded Subsidiary), and any other Person
who becomes a party to this Agreement as a U.S. Loan Party pursuant to a Joinder
Agreement, and their respective successors and assigns.

“U.S. Loans” means the loans and advances made by the U.S. Lenders pursuant to
this Agreement, including U.S. Revolving Loans, U.S. Swingline Loans, U.S.
Protective Advances and Extended U.S. Revolving Loans.

“U.S. Obligated Party” has the meaning assigned to such term in Section 10.02.

“U.S. Obligations” means on any date, the portion of the Obligations outstanding
that are owing by a U.S. Borrower or any other U.S. Loan Party.

“U.S. Overadvance” means at any time the amount by which the aggregate
outstanding U.S. Revolving Exposure exceeds the U.S. Borrowing Base.

“U.S. Overadvance Condition” means and is deemed to exist any time the aggregate
outstanding U.S. Revolving Exposure exceeds the U.S. Borrowing Base.

“U.S. Overadvance Loan” means an ABR U.S. Revolving Loan made at a time a U.S.
Overadvance Condition exists or which results in a U.S. Overadvance Condition.

“U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“U.S. Reserves” means all (if any) U.S. Availability Reserves (including any
Dilution Reserves, Rent Reserves and U.S. Banking Services Reserves and U.S.
Secured Swap Reserves with respect to Holdings and the U.S. Borrowers), and any
and all other reserves which the Agent or Co-Collateral Agent deems necessary in
its Permitted Discretion.

“U.S. Revolving Borrowing” means a request for U.S. Revolving Loans.

 

71



--------------------------------------------------------------------------------

“U.S. Revolving Commitment” means, with respect to each U.S. Revolving Lender,
the commitment of such U.S. Revolving Lender to make U.S. Revolving Loans and to
acquire participations in U.S. Protective Advances, U.S. Letters of Credit and
U.S. Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such U.S. Revolving Lender’s U.S. Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.23. The initial amount of each U.S. Revolving
Lender’s U.S. Revolving Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its U.S. Revolving Commitment, as applicable. The initial aggregate
amount of the U.S. Revolving Lenders’ U.S. Revolving Commitments is
$500,000,000.

“U.S. Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.23(b)(i).

“U.S. Revolving Commitment Increase Date” has the meaning assigned to such term
in Section 2.23(b)(iii).

“U.S. Revolving Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s U.S. Revolving Loans and
its U.S. LC Exposure and an amount equal to its Applicable Percentage of the
aggregate principal amounts of U.S. Swingline Loans and U.S. Protective Advances
outstanding at such time.

“U.S. Revolving Extension Request” has the meaning assigned to such term in
Section 2.27(a)(i).

“U.S. Revolving Lender” means, as of any date of determination, a Lender with a
U.S. Commitment or, if the U.S. Commitments have terminated or expired, a Lender
with U.S. Revolving Exposure. Unless the context otherwise requires, the term
“U.S. Revolving Lenders” includes the U.S. Swingline Lender.

“U.S. Revolving Loan” means the loans and advances made by the U.S. Revolving
Lenders pursuant to this Agreement, including a Loan made pursuant to
Section 2.01(a), U.S. Swingline Loans and U.S. Protective Advances.

“U.S. Secured Banking Services Obligations” means all U.S. Banking Services
Obligations owing to the Agent, a Joint Lead Arranger, the Co-Collateral Agent,
a U.S. Revolving Lender or any Affiliate or branch thereof and with respect to
which the U.S. Borrower (or other U.S. Loan Party) and the U.S. Revolving Lender
or other Person referred to above in this definition party thereto shall have
delivered (except in the case of the Agent) written notice to the Agent, at or
prior to the time that the U.S. Banking Service relating to such obligation is
entered into or, if later, the time that such U.S. Revolving Lender becomes a
party to this Agreement, (i) that such a transaction has been entered into,
(ii) that it constitutes a U.S. Secured Banking Services Obligation entitled to
the benefits of the Collateral Documents and the ABL Intercreditor Agreement,
and (iii) the maximum amount of such obligation, which amount may be established
or increased (by further written notice to the Agent from time to time) as long
as no Default or Event of Default exists and the establishment of a U.S. Reserve
for such amount and all other U.S. Secured Related Obligations would not result
in a U.S. Overadvance. For the avoidance of doubt, all U.S. Swap Obligations
owing to the Agent and the Co-Collateral Agent shall constitute U.S. Secured
Swap Obligations.

 

72



--------------------------------------------------------------------------------

“U.S. Secured Obligations” means all U.S. Obligations.

“U.S. Secured Related Obligations” means all U.S. Secured Banking Services
Obligations and all U.S. Secured Swap Obligations.

“U.S. Secured Swap Obligations” means all U.S. Swap Obligations owing to the
Agent, a Joint Lead Arranger, the Co-Collateral Agent, a U.S. Revolving Lender
or any Affiliate thereof and with respect to which the Company (or other U.S.
Loan Party) and the U.S. Revolving Lender or other Person referred to above in
this definition party thereto shall have delivered (except in the case of the
Agent) written notice to the Agent (which notice shall be supplemented on a
monthly basis (or more frequently as the Agent may reasonably request) with
notice to the Agent of the then outstanding liability owing under such Swap
Obligations), at or prior to the time that the Swap Agreement relating to such
obligation is entered into or, if later, the time that such U.S. Revolving
Lender becomes a party to this Agreement, that such a transaction has been
entered into and that it constitutes a U.S. Secured Swap Obligation entitled to
the benefits of the Collateral Documents and the ABL Intercreditor Agreement.

“U.S. Secured Swap Reserves” means all U.S. Reserves which the Agent or the
Co-Collateral Agent from time to time establishes in its Permitted Discretion as
being appropriate to reflect reasonably anticipated U.S. Secured Swap
Obligations then provided or outstanding.

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the U.S. Loan Parties and the Agent.

“U.S. Subsidiary” means a Subsidiary of a Loan Party that is organized under the
laws of a state of the United States or the District of Columbia.

“U.S. Swap Obligations” means Swap Obligations of a U.S. Loan Party.

“U.S. Swingline Exposure” means, with respect to any U.S. Revolving Lender, at
any time, such U.S. Revolving Lender’s Applicable Percentage of the U.S.
Swingline Loans outstanding at such time.

“U.S. Swingline Lender” means Bank of America, N.A., in its capacity as lender
of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” means a Loan made pursuant to Section 2.05.2.05(a).

“Value” means with reference to (a) Eligible Inventory, on any date, the value
thereof determined on the basis of the lower of (i) cost thereof calculated
based upon the book value thereof determined in accordance with GAAP but
excluding the LIFO reserves and (ii) the market value thereof, and (b) Eligible
Receivables, the book value thereof determined in accordance with GAAP.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Rate Loan”) or by Class and Type (e.g., a
“LIBOR Rate Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Rate
Borrowing”) or by Class and Type (e.g., a “LIBOR Rate Revolving Borrowing”).

 

73



--------------------------------------------------------------------------------

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendment and
restatements, extensions, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance with the provisions of Section 9.02.

Section 1.05 Interpretation (Quebec). For purposes of any Collateral located in
the Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (f) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (h) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (j) an “agent” shall be deemed to include a
“mandatary”.

 

74



--------------------------------------------------------------------------------

Section 1.06 Currency Equivalents Generally.

(a) Covenant Compliance. For purposes of determining compliance under Sections
6.01 through 6.10 with respect to any amount in a currency other than Dollars
(other than with respect to any calculation of the Fixed Charge Coverage Ratio,
EBITDA or any other amount derived from the financial statements of Holdings or
any other Loan Party), compliance will be determined at the time of incurrence
or advancing thereof using the prevailing currency exchange rates reasonably
determined by the Borrowers at the time of such incurrence or advancement. For
purposes of determining compliance with Section 6.14, any calculation of the
Fixed Charge Coverage Ratio, EBITDA or any other amount derived from the
financial statements of Holdings or any Loan Party, such amount shall be
determined in a manner consistent with that used in calculating EBITDA for the
related period.

(b) Generally. Any amount specified in this Agreement (other than in Articles
II, VIII and IX or as otherwise provided in Section 1.06(a)) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars to the extent necessary to give effect to the
intent, where applicable, that this Agreement apply to Canadian Loan Parties,
such equivalent amount thereof in the applicable currency to be determined by
the Agent at such time on the basis of the Exchange Rate for the purchase of
such currency with Dollars or the screen rate for the purchase of such currency
with Dollars quoted by Bloomberg or other nationally recognized information
bureau.

Section 1.07 Additional Alternative Currencies. The Borrowers may from time to
time request that U.S. Letters of Credit be issued in a currency other than
Dollars, Euros or any other any other currency previously approved under this
Section 1.07 from time to time as an “Alternative Currency”; provided, that such
requested currency is (a) lawful currency that is readily available and freely
transferrable and convertible into Dollars and (b) approved by the
Administrative Agent and the Issuing Bank. Any such request shall be made to the
Administrative Agent not later than ten (10) Business Days (or such other time
period agreed by the Administrative Agent and the Issuing Bank in their sole
discretion) prior to the date of the desired issuance of a Letter of Credit in
such currency, and the Administrative Agent shall promptly notify the Issuing
Bank thereof. The Issuing Bank shall notify the Administrative Agent, not later
than 11:00 a.m., five (5) Business Days (or such other period of time as may be
agreed by the Administrative Agent and the Issuing Bank in their sole
discretion) after receipt of such request whether it consents, in its sole
discretion, to the issuance of U.S. Letters of Credit in such requested
currency. Any failure to so respond shall be deemed a refusal by the Issuing
Bank to issue U.S. Letters of Credit in the requested currency. If such
alternative currency is approved by the Administrative Agent and the Issuing
Bank, the Administrative Agent shall so notify the Borrowers and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of the issuance of U.S. Letters of Credit.

ARTICLE II

THE CREDITS

Section 2.01 Revolving Commitments

(a) U.S. Revolving Loans. Subject to the terms and conditions set forth herein,
each U.S. Revolving Lender agrees, severally and not jointly, to make U.S.
Revolving Loans to the U.S. Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such U.S.
Revolving Lender’s U.S. Revolving Exposure exceeding such U.S. Revolving
Lender’s U.S. Commitment at such time, (ii) the total U.S. Revolving Exposures
exceeding the lesser of (x) the sum of the total U.S. Commitments, and (y) the
U.S. Borrowing Base (subject to

 

75



--------------------------------------------------------------------------------

the Agent’s authority, in its sole discretion, to make U.S. Protective Advances
and U.S. Overadvances pursuant to the terms of Section 2.04) at such time, or
(iii) the total Revolving Loans made on the Effective Date to be used to finance
a portion of the Acquisition exceeding $100,000,000 or (iv) the total Revolving
Loans made on the Effective Date to be used to cover working capital of the
Borrowers exceeding $100,000,000. at any time on or after the Initial Increase
Effective Date when the aggregate principal amount of Loans that are outstanding
(or will be outstanding after giving effect to such U.S. Revolving Loan) is (or
will be) greater than $540,000,000 (or, if applicable, any greater fixed
principal amount of Indebtedness permitted to be incurred under this Agreement
in accordance with the Permitted Senior Facilities Documents then in effect)
($540,000,000 or such greater amount, as applicable, the “Permitted ABL
Amount”), the Total Exposure (including Protective Advances) exceeding 90% of
the TLB Borrowing Base. Within the foregoing limits and subject to the terms and
conditions set forth herein, the U.S. Borrowers may borrow, repay and reborrow
U.S. Revolving Loans. Each U.S. Revolving Loan shall be funded and repaid in
Dollars.

(b) Canadian Revolving Loans. Subject to the terms and conditions set forth
herein, each Canadian Revolving Lender agrees, severally and not jointly, to
make Canadian Revolving Loans to the Canadian Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Canadian Revolving Lender’s Canadian Revolving Exposure exceeding such
Canadian Revolving Lender’s Canadian Commitment at such time, (ii) the total
Canadian Revolving Exposures exceeding the lesser of (x) the sum of the total
Canadian Commitments and (y) the Canadian Borrowing Base (subject to the Agent’s
authority, in its sole discretion, to make Canadian Protective Advances and
Canadian Overadvances pursuant to the terms of Section 2.04) at such time, or
(iii) the total Revolving Loans made on the Effective Date to be used to finance
a portion of the merger exceeding $100,000,000 or (iv) the total Revolving Loans
made on the Effective Date to be used to cover working capital of the Borrowers
exceeding $100,000,000. at any time on or after the Initial Increase Effective
Date when the aggregate principal amount of Loans that are outstanding (or will
be outstanding after giving effect to such Canadian Revolving Loan) is (or will
be) greater than the Permitted ABL Amount, the Total Exposure (including
Protective Advances) exceeding 90% of the TLB Borrowing Base. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Canadian Borrower may borrow, repay and reborrow Canadian Revolving Loans. Each
Canadian Revolving Loan shall be funded and repaid in Canadian Dollars.

Section 2.02 Revolving Loans and Borrowings

(a) Revolving Loans. Each Revolving Loan (other than a Swingline Loan or a
Protective Advance) shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Revolving Lenders ratably in accordance with
their respective Commitments of the applicable Class. Any Protective Advance and
any Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05, respectively.

(b) Revolving Borrowings.

(i) Subject to Section 2.14, each U.S. Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Rate Loans as the Borrower Agent may request in
accordance herewith. Each U.S. Swingline Loan and each U.S. Protective Advance
shall be an ABR Loan. Each U.S. Revolving Lender at its option may make any
LIBOR Rate Loan by causing any domestic or foreign branch or Affiliate of such

 

76



--------------------------------------------------------------------------------

U.S. Revolving Lender to make such U.S. Revolving Loan; provided that (i) any
exercise of such option shall not affect the obligation of the U.S. Borrowers to
repay such U.S. Revolving Loan in accordance with the terms of this Agreement
and (ii) in exercising such option, such U.S. Revolving Lender shall use
reasonable efforts to minimize any increase in the Adjusted LIBOR Rate or
increased costs to the U.S. Borrowers resulting therefrom (which obligation of
such Lender shall not require it to take, or refrain from taking, actions that
it determines would result in increased costs for which it will not be
compensated hereunder or that it otherwise determines would be disadvantageous
to it and in the event of such request for costs for which compensation is
provided under this Agreement, the provisions of Section 2.15 shall apply).

(ii) Subject to Section 2.14, each Canadian Revolving Borrowing shall be
comprised entirely of Canadian BA Rate Loans or Canadian Prime Rate Loans as the
Canadian Borrower may request in accordance herewith. Each Canadian Swingline
Loan and each Canadian Protective Advance shall be a Canadian Prime Rate Loan.

(c) Minimum Amounts of Borrowings.

(i) At the commencement of each Interest Period for any LIBOR Rate U.S.
Revolving Borrowing, such U.S. Revolving Borrowing shall comprise an aggregate
principal amount that is an integral multiple of $500,000 and not less than
$1,000,000. Each ABR U.S. Revolving Borrowing when made shall be in a minimum
principal amount of $500,000; provided that an ABR U.S. Revolving Borrowing may
be made in a lesser aggregate amount that is equal to the entire unused balance
of the total U.S. Commitments at such time or that is required to finance the
reimbursement of a U.S. LC Disbursement as contemplated by Section 2.06(a)(v).
U.S. Revolving Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
ten different Interest Periods in effect for LIBOR Rate U.S. Revolving
Borrowings at any time outstanding.

(ii) At the commencement of each Interest Period for any Canadian BA Rate
Revolving Borrowing, such Revolving Borrowing of Canadian Revolving Loans shall
comprise an aggregate principal amount that is an integral multiple of Cdn
$100,000 and not less than Cdn $1,000,000. Each Canadian Prime Rate Canadian
Revolving Borrowing when made shall be in a minimum principal amount of Cdn
$100,000; provided that a Canadian Prime Rate Canadian Revolving Borrowing may
be made in a lesser aggregate amount that is equal to the entire unused balance
of the total Canadian Commitments at such time or that is required to finance
the reimbursement of a Canadian LC Disbursement as contemplated by
Section 2.06(b)(v). Canadian Revolving Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of four different Interest Periods in effect for
Canadian BA Rate Revolving Borrowings at any time outstanding.

(d) Borrowings Beyond Maturity Date. Notwithstanding any other provision of this
Agreement, the Borrower Agent shall not be entitled to request, or to elect to
convert or continue, any Revolving Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

77



--------------------------------------------------------------------------------

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Agent shall notify the Agent of such request either in
writing by delivery of a Borrowing Request (by hand or facsimile) signed by the
Borrower Agent or by telephone (a) in the case of a LIBOR Rate Borrowing, not
later than 12:00 noon, New York City time, two (2) Business Days) before the
date of the proposed Borrowing, (b) in the case of an ABR Borrowing or a
Canadian Prime Rate Borrowing (including any such notice of an ABR Borrowing or
Canadian Prime Rate Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(a)(v) or Section 2.06(b)(v), as applicable), not
later than 12:00 noon, New York City time, one (1) Business Day before the date
of the proposed Borrowing, and (c) in the case of a Canadian BA Rate Borrowing,
not later than 12:00 noon, New York City time, three (3) Business Days before
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or facsimile to
the Agent of a written Borrowing Request signed by the Borrower Agent. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

(i) the aggregate amount of the requested Revolving Borrowing.

(ii) the date of such Revolving Borrowing, which shall be a Business Day;

(iii) whether such Revolving Borrowing is to be an ABR Borrowing, a LIBOR Rate
Borrowing, a Canadian Prime Rate Borrowing or a Canadian BA Rate Borrowing;

(iv) in the case of a LIBOR Rate Borrowing or a Canadian BA Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

(v) whether the Borrowing is for a Canadian Revolving Loan or a U.S. Revolving
Loan; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Borrowing or U.S. Borrowing is
specified, then the requested Revolving Borrowing shall be an ABR Borrowing. If
no election as to the Type of Canadian Revolving Borrowing is specified, then
the requested Canadian Revolving Borrowing shall be a Canadian Prime Rate
Borrowing. If no Interest Period is specified with respect to any requested
LIBOR Rate Borrowing or Canadian BA Rate Borrowing, then the Borrower Agent
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Agent shall advise each Applicable Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Protective Advances and Overadvances.

(a) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 4.02), the Agent is authorized by the U.S. Borrowers and
the U.S. Revolving Lenders, from time to time in the Agent’s sole discretion
(but shall have absolutely no obligation), to make U.S. Loans to the U.S.
Borrowers, on behalf of all U.S. Lenders whether or not any condition precedent
set forth in Section 4.02 has not been satisfied or waived, including the
failure to comply

 

78



--------------------------------------------------------------------------------

with the conditions set forth in Section 2.01, which the Agent, in its Permitted
Discretion, deems necessary or desirable (x) to preserve or protect the U.S.
Collateral, or any portion thereof, (y) to enhance the likelihood of, or
maximize the amount of, repayment of the U.S. Loans and other U.S. Obligations,
or (z) to pay any other amount chargeable to or required to be paid by the U.S.
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (each such U.S.
Loan, a “U.S. Protective Advance”). Any U.S. Protective Advance may be made in a
principal amount that would cause the aggregate U.S. Revolving Exposure to
exceed the U.S. Borrowing Base; provided, that no U.S. Protective Advance may be
made to the extent that, after giving effect to such U.S. Protective Advance
(together with the outstanding principal amount of any outstanding U.S.
Protective Advances), the aggregate principal amount of U.S. Protective Advances
outstanding hereunder would exceed, as determined on the date of such proposed
U.S. Protective Advance, and is not known by the Agent to exceed, together with
U.S. Overadvances described in Section 2.04(c), 10% of the lesser of (i) the
total U.S. Commitments and (ii) the U.S. Borrowing Base, at such time; provided,
further, that, the aggregate amount of outstanding U.S. Protective Advances plus
any U.S. Overadvances described in Section 2.04(c) plus the aggregate of all
other U.S. Revolving Exposure shall not exceed (A) the aggregate total U.S.
Commitments or (B) at any time on or after the Initial Increase Effective Date
when the aggregate principal amount of Loans that are outstanding (or will be
outstanding after giving effect to such U.S. Protective Advance) is (or will be)
greater than the Permitted ABL Amount, an amount equal to (1) the TLB Borrowing
Base times (2) a fraction, the numerator of which is the total U.S. Commitments
and the denominator of which is the total Commitments. Notwithstanding anything
herein to the contrary, U.S. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied or
waived. The Agent agrees to use reasonable efforts to deliver prompt notice to
the U.S. Lenders of any U.S. Protective Advance or U.S. Overadvance. Each U.S.
Protective Advance shall be secured by the Liens in favor of the Agent in and to
the U.S. Collateral and shall constitute U.S. Obligations hereunder. The Agent’s
authorization to make U.S. Protective Advances may be revoked at any time by the
Required U.S. Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof. The making of a U.S.
Protective Advance on any one occasion shall not obligate the Agent to make any
U.S. Protective Advance on any other occasion. At any time that the conditions
precedent set forth in Section 4.02 have been satisfied or waived, the Agent may
request the U.S. Revolving Lenders to make a U.S. Revolving Loan to repay a U.S.
Protective Advance. At any other time, the Agent may require the U.S. Lenders to
fund their risk participations described in Section 2.04(b).

(b) Upon the making of a U.S. Protective Advance by the Agent (whether before or
after the occurrence of a Default), each U.S. Revolving Lender shall be deemed,
without further action by any party hereto, unconditionally and irrevocably to
have purchased from the Agent without recourse or warranty, an undivided
interest and participation in such U.S. Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any U.S.
Revolving Lender is required to fund its participation in any U.S. Protective
Advance purchased hereunder, the Agent shall promptly distribute to such U.S.
Revolving Lender, such U.S. Revolving Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of U.S. Collateral received
by the Agent in respect of such U.S. Protective Advance.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Section 2.04 or this Agreement or the other Loan Documents and whether or not a
Default or Event of Default exists at the time, the Agent may require all U.S.
Revolving Lenders to honor requests or deemed requests by the U.S. Borrowers for
U.S. Revolving Loans at a time that a U.S. Overadvance Condition

 

79



--------------------------------------------------------------------------------

exists or which would result in a U.S. Overadvance Condition and each Lender
shall be obligated to continue to make its Applicable Percentage of any such
U.S. Overadvance Loan up to a maximum amount outstanding equal to its U.S.
Commitment at such time, so long as such U.S. Overadvance is not known by the
Agent to exceed, 5% of the lesser of (i) the total U.S. Commitments and (ii) the
U.S. Borrowing Base, at such time, but in no event shall such U.S. Overadvance
exist for more than thirty (30) consecutive Business Days or more than
forty-five (45) Business Days in any twelve month period; provided, that, the
aggregate amount of outstanding U.S. Overadvances plus any U.S. Protective
Advances described in Section 2.04(a) plus the aggregate of all other U.S.
Revolving Exposure shall not exceed (A) the aggregate total U.S. Commitments or
(B) at any time on or after the Initial Increase Effective Date when the
aggregate principal amount of Loans that are outstanding (or will be outstanding
after giving effect to such U.S. Overadvance) is (or will be) greater than the
Permitted ABL Amount, an amount equal to (1) the TLB Borrowing Base times (2) a
fraction, the numerator of which is the total U.S. Commitments and the
denominator of which is the total Commitments. The Agent’s authorization to
require U.S. Revolving Lenders to honor requests or deemed requests for U.S.
Overadvance Loans may be revoked at any time by the Required U.S. Lenders.

(d) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 4.02), the Agent is authorized by the Canadian Borrower
and the Canadian Revolving Lenders, from time to time in the Agent’s sole
discretion (but shall have absolutely no obligation), to make Canadian Loans to
the Canadian Borrower, on behalf of all Canadian Lenders whether or not any
condition precedent set forth in Section 4.02 has been satisfied or waived,
including the failure to comply with the conditions set forth in Section 2.01,
which the Agent, in its Permitted Discretion, deems necessary or desirable
(x) to preserve or protect the Canadian Collateral, or any portion thereof,
(y) to enhance the likelihood of, or maximize the amount of, repayment of the
Canadian Loans and other Canadian Obligations, or (z) to pay any other amount
chargeable to or required to be paid by the Canadian Loan Parties pursuant to
the terms of this Agreement, including payments of reimbursable expenses
(including costs, fees, and expenses as described in Section 9.03) and other
sums payable under the Loan Documents (each such Canadian Loan, a “Canadian
Protective Advance”). Any Canadian Protective Advance may be made in a principal
amount that would cause the aggregate Canadian Revolving Exposure to exceed the
Canadian Borrowing Base; provided that no Canadian Protective Advance may be
made to the extent that, after giving effect to such Canadian Protective Advance
(together with the outstanding principal amount of any outstanding Canadian
Protective Advances), the aggregate principal amount of Canadian Protective
Advances outstanding hereunder would exceed, as determined on the date of such
proposed Canadian Protective Advance, and is not known by the Agent to exceed,
together with Canadian Overadvances described in Section 2.04(f), 10% of the
lesser of (i) the total Canadian Commitments and (ii) the Canadian Borrowing
Base, at such time; provided, further, that, the aggregate amount of outstanding
Canadian Protective Advances plus any Canadian Overadvances described in
Section 2.04(f) plus the aggregate of all other Canadian Revolving Exposure
shall not exceed (A) the aggregate total Canadian Commitments or (B) at any time
on or after the Initial Increase Effective Date when the aggregate principal
amount of Loans that are outstanding (or will be outstanding after giving effect
to such Canadian Protective Advance) is (or will be) greater than the Permitted
ABL Amount, an amount equal to (1) the TLB Borrowing Base times (2) a fraction,
the numerator of which is the total Canadian Commitments and the denominator of
which is the total Commitments. Notwithstanding anything herein to the contrary,
Canadian Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied or waived. The Agent agrees to use
reasonable efforts to deliver prompt notice to the Canadian Lenders of any
Canadian Protective Advance or Overadvance. Each Canadian Protective Advance
shall be secured by the Liens in favor of

 

80



--------------------------------------------------------------------------------

the Agent in and to the Canadian Collateral and shall constitute Canadian
Obligations hereunder. The Agent’s authorization to make Canadian Protective
Advances may be revoked at any time by the Required Canadian Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof. The making of a Canadian Protective Advance on any one
occasion shall not obligate the Agent to make any Canadian Protective Advance on
any other occasion. At any time that the conditions precedent set forth in
Section 4.02 have been satisfied or waived, the Agent may request the Revolving
Canadian Lenders to make a Canadian Revolving Loan to repay a Canadian
Protective Advance. At any other time, the Agent may require the Canadian
Revolving Lenders to fund their risk participations described in
Section 2.04(e).

(e) Upon the making of a Canadian Protective Advance by the Agent (whether
before or after the occurrence of a Default), each Canadian Revolving Lender
shall be deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Agent without recourse or warranty, an
undivided interest and participation in such Canadian Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Canadian Revolving Lender is required to fund its participation in any
Canadian Protective Advance purchased hereunder, the Agent shall promptly
distribute to such Canadian Revolving Lender, such Canadian Revolving Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Canadian Collateral received by the Agent in respect of such Canadian
Protective Advance.

(f) Notwithstanding anything to the contrary contained elsewhere in this
Section 2.04 or this Agreement or the other Loan Documents and whether or not a
Default or Event of Default exists at the time, the Agent may require all
Canadian Revolving Lenders to honor requests or deemed requests by the Canadian
Borrower for Canadian Revolving Loans at a time that a Canadian Overadvance
Condition exists or which would result in a Canadian Overadvance Condition and
each Lender shall be obligated to continue to make its Applicable Percentage of
any such Canadian Overadvance Loan up to a maximum amount outstanding equal to
its Canadian Commitment at such time, so long as such Canadian Overadvance is
not known by the Agent to exceed, 5% of the lesser of (i) the total Canadian
Commitments and (ii) the Canadian Borrowing Base, at such time, but in no event
shall such Canadian Overadvance exist for more than thirty (30) consecutive
Business Days or more than forty-five (45) Business Days in any twelve month
period; provided, that, the aggregate amount of outstanding Canadian
Overadvances plus any Canadian Protective Advances described in
Section 2.04(d) plus the aggregate of all other Canadian Revolving Exposure
shall not exceed (A) the aggregate total Canadian Commitments or (B) at any time
on or after the Initial Increase Effective Date when the aggregate principal
amount of Loans that are outstanding (or will be outstanding after giving effect
to such Canadian Overadvance) is (or will be) greater than Permitted ABL Amount,
an amount equal to (1) the TLB Borrowing Base times (2) a fraction, the
numerator of which is the total Canadian Commitments and the denominator of
which is the total Commitments. The Agent’s authorization to require Canadian
Revolving Lenders to honor requests or deemed requests for Canadian Overadvance
Loans may be revoked at any time by the Required Canadian Lenders.

 

81



--------------------------------------------------------------------------------

Section 2.05 Swingline Loans.

(a) U.S. Swingline Loans.

(i) Subject to the terms and conditions set forth herein, the U.S. Swingline
Lender may in its discretion, and in reliance upon the agreements of the other
U.S. Revolving Lenders set forth in this Section 2.05, make available U.S.
Swingline Loans to the U.S. Borrowers from time to time during the Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding U.S. Swingline Loans
exceeding $50,000,000 or (ii) the total U.S. Revolving Exposures exceeding the
lesser of the total U.S. Commitments and the U.S. Borrowing Base, at such time;
provided, that the U.S. Swingline Lender shall not be required to make a U.S.
Swingline Loan to refinance an outstanding U.S. Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
U.S. Borrowers may borrow, prepay and reborrow U.S. Swingline Loans. To request
a U.S. Swingline Loan, the Borrower Agent shall notify the Agent of such request
by telephone (confirmed by facsimile), not later than 1:00 p.m., New York City
time, on the day of a proposed U.S. Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested U.S. Swingline Loan. The Agent will promptly advise
the U.S. Swingline Lender of any such notice received from the Borrower Agent.
The U.S. Swingline Lender shall make each U.S. Swingline Loan available to the
U.S. Borrowers by means of a credit to the Funding Account or otherwise in
accordance with the instructions of the Borrower Agent (including, in the case
of a U.S. Swingline Loan made to finance the reimbursement of a U.S. LC
Disbursement as provided in Section 2.06(a)(v), by remittance to the applicable
U.S. Issuing Bank, and in the case of repayment of another Loan or fees or
expenses as provided by
Section 2.18(c), by remittance to the Agent to be distributed to the U.S.
Lenders) on the requested date of such U.S. Swingline Loan.

(ii) To facilitate administration of the U.S. Revolving Loans, the U.S.
Revolving Lenders and the Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by any U.S. Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the U.S. Revolving Loans and the U.S. Swingline
Loans and the U.S. Protective Advances shall take place on a periodic basis in
accordance with this clause (ii). The Agent shall request settlement (a
“Settlement”) with the U.S. Revolving Lenders on at least a weekly basis, or on
a more frequent basis if so determined by the Agent, (A) on behalf of the U.S.
Swingline Lender, with respect to each outstanding U.S. Swingline Loan and
(B) with respect to collections received, in each case, by notifying the U.S.
Revolving Lenders of such requested Settlement by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than
2:30p.m. New York City Time, on the date of such requested Settlement (the
“Settlement Date”). Each U.S. Revolving Lender (other than the U.S. Swingline
Lender, in the case of U.S. Swingline Loans) shall make the amount of such U.S.
Revolving Lender’s Applicable Percentage of the outstanding principal amount of
the U.S. Swingline Loans with respect to which Settlement is requested available
to the Agent, to such account of the Agent as the Agent may designate, not later
than 3:30 p.m., New York City time, on the Settlement Date applicable thereto,
which may occur before or after the occurrence or during the continuation of a
Default or an Event of Default and whether or not the applicable conditions
precedent set forth in Article IV have then been satisfied without regard to any
minimum amount specified therein. Such amounts made available to the Agent shall
be applied against the amounts of the applicable U.S. Swingline Loan and,
together with the portion of such U.S. Swingline Loan representing the U.S.
Swingline Lender’s pro rata share thereof, shall constitute

 

82



--------------------------------------------------------------------------------

U.S. Revolving Loans of the U.S. Revolving Lenders. If any such amount is not
made available to the Agent by any U.S. Revolving Lender on the Settlement Date
applicable thereto, the Agent shall, on behalf of the U.S. Swingline Lender with
respect to each outstanding U.S. Swingline Loan, be entitled to recover such
amount on demand from such U.S. Revolving Lender together with interest thereon
at the Federal Funds Effective Rate for the first three days from and after the
Settlement Date and thereafter at the interest rate then applicable to U.S.
Revolving Loans. Between Settlement Dates the Agent may pay over to the U.S.
Swingline Lender any payments received by the Agent, which in accordance with
the terms of this Agreement would be applied to the reduction of the U.S.
Revolving Loans, for application to the U.S. Swingline Lender’s U.S. Revolving
Loans or U.S. Swingline Loans. If, as of any Settlement Date, collections
received since the then immediately preceding Settlement Date have been applied
to the U.S. Swingline Lender’s U.S. Revolving Loans, the U.S. Swingline Lender
shall pay to the Agent for the accounts of the U.S. Revolving Lenders, to be
applied to the outstanding U.S. Revolving Loans of such U.S. Revolving Lenders,
an amount such that each U.S. Revolving Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Applicable Percentage of the U.S.
Revolving Loans. During the period between Settlement Dates, the U.S. Swingline
Lender with respect to U.S. Swingline Loans, the Agent with respect to U.S.
Protective Advances and each U.S. Revolving Lender with respect to its U.S.
Revolving Loans shall be entitled to interest thereon at the applicable rate or
rates payable under this Agreement.

(iii) In addition, the U.S. Swingline Lender may by written notice given to the
Agent not later than 1:00 p.m., New York City time, on any Business Day require
the U.S. Revolving Lenders to acquire participations on such Business Day in all
or a portion of the U.S. Swingline Loans outstanding. Such notice shall specify
the aggregate amount of U.S. Swingline Loans in which U.S. Revolving Lenders
will participate. Promptly upon receipt of such notice, the Agent will give
notice thereof to each U.S. Revolving Lender, specifying in such notice such
U.S. Revolving Lender’s Applicable Percentage of such U.S. Swingline Loan or
Loans. Each U.S. Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Agent, for the account
of the U.S. Swingline Lender, such U.S. Revolving Lender’s Applicable Percentage
of such U.S. Swingline Loan or Loans. Each U.S. Revolving Lender acknowledges
and agrees that its obligation to acquire participations in U.S. Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each U.S. Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to U.S. Loans made
by such U.S. Revolving Lender (and Section 2.07 shall apply, mutatis mutandis,
to the payment obligations of the U.S. Revolving Lenders), and the Agent shall
promptly pay to the U.S. Swingline Lender the amounts so received by it from the
U.S. Revolving Lenders. The Agent shall notify the Borrower Agent of any
participations in any U.S. Swingline Loan acquired pursuant to this paragraph.
Any amounts received by the U.S. Swingline Lender from the U.S. Borrowers (or
other party on behalf of any U.S. Borrower) in respect of a U.S. Swingline Loan
after receipt by the U.S. Swingline Lender of the proceeds of a sale of
participations therein shall be

 

83



--------------------------------------------------------------------------------

promptly remitted to the Agent; any such amounts received by the Agent shall be
promptly remitted by the Agent to the U.S. Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the U.S. Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the U.S. Swingline Lender or the Agent, as applicable, if and to
the extent such payment is required to be refunded to any U.S. Borrower for any
reason. The purchase of participations in a U.S. Swingline Loan pursuant to this
paragraph shall not relieve the U.S. Borrowers of any default in the payment
thereof.

(b) Canadian Swingline Loans.

(i) Subject to the terms and conditions set forth herein, the Canadian Swingline
Lender may in its discretion, and in reliance upon the agreements of the other
Canadian Revolving Lenders set forth in this Section 2.05, make available
Canadian Swingline Loans to the Canadian Borrower from time to time during the
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Canadian Swingline Loans exceeding the Dollar Equivalent of $10,000,000 or
(ii) the total Canadian Revolving Exposures exceeding the lesser of the total
Canadian Commitments and the Canadian Borrowing Base, at such time; provided,
that the Canadian Swingline Lender shall not be required to make a Canadian
Swingline Loan to refinance an outstanding Canadian Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Canadian Borrower may borrow, prepay and reborrow Canadian Swingline Loans. To
request a Canadian Swingline Loan, the Canadian Borrower shall notify the Agent
of such request by telephone (confirmed by facsimile), not later than 1:00 p.m.,
Toronto time, on the day of a proposed Canadian Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Canadian Swingline Loan. The Agent
will promptly advise the Canadian Swingline Lender of any such notice received
from the Canadian Borrower. The Canadian Swingline Lender shall make each
Canadian Swingline Loan available to the Canadian Borrower by means of a credit
to the Funding Account or otherwise in accordance with the instructions of the
Canadian Borrower (including, in the case of a Canadian Swingline Loan made to
finance the reimbursement of a Canadian LC Disbursement as provided in
Section 2.06(b)(v), by remittance to the applicable Canadian Issuing Bank, and
in the case of repayment of another Loan or fees or expenses as provided by
Section 2.18(c), by remittance to the Agent to be distributed to the Canadian
Lenders) on the requested date of such Canadian Swingline Loan.

(ii) To facilitate administration of the Canadian Revolving Loans, the Canadian
Revolving Lenders and the Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by the Canadian Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the Canadian Revolving Loans and the Canadian
Swingline Loans and the Canadian Protective Advances shall take place on a
periodic basis in accordance with this clause (ii). The Agent shall request
settlement (a “Canadian Settlement”) with the Canadian Revolving Lenders on at
least a weekly basis, or on a more frequent basis if so determined by the Agent,
(A) on behalf of the Canadian Swingline Lender, with respect to each outstanding
Canadian Swingline

 

84



--------------------------------------------------------------------------------

Loan and (B) with respect to collections received, in each case, by notifying
the Canadian Revolving Lenders of such requested Canadian Settlement by
telecopy, telephone, or other similar form of transmission, of such requested
Canadian Settlement, no later than 2:30p.m. Toronto Time, on the date of such
requested Canadian Settlement (the “Canadian Settlement Date”). Each Canadian
Revolving Lender (other than the Canadian Swingline Lender, in the case of
Canadian Swingline Loans) shall make the amount of such Canadian Revolving
Lender’s Applicable Percentage of the outstanding principal amount of the
Canadian Swingline Loans with respect to which Canadian Settlement is requested
available to the Agent, to such account of the Agent as the Agent may designate,
not later than 3:30 p.m., Toronto time, on the Canadian Settlement Date
applicable thereto, which may occur before or after the occurrence or during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article IV have then been satisfied
without regard to any minimum amount specified therein. Such amounts made
available to the Agent shall be applied against the amounts of the applicable
Canadian Swingline Loan and, together with the portion of such Canadian
Swingline Loan representing the Canadian Swingline Lender’s pro rata share
thereof, shall constitute Canadian Revolving Loans of the Canadian Revolving
Lenders. If any such amount is not made available to the Agent by any Canadian
Revolving Lender on the Settlement Date applicable thereto, the Agent shall, on
behalf of the Canadian Swingline Lender with respect to each outstanding
Canadian Swingline Loan, be entitled to recover such amount on demand from such
Canadian Revolving Lender together with interest thereon at the Bank of Canada
Overnight Rate for the first three days from and after the Settlement Date and
thereafter at the interest rate then applicable to Canadian Revolving Loans.
Between Canadian Settlement Dates the Agent may pay over to the Canadian
Swingline Lender any payments received by the Agent, which in accordance with
the terms of this Agreement would be applied to the reduction of the Canadian
Revolving Loans, for application to the Canadian Swingline Lender’s Canadian
Revolving Loans or Canadian Swingline Loans. If, as of any Settlement Date,
collections received since the then immediately preceding Settlement Date have
been applied to the Canadian Swingline Lender’s Canadian Revolving Loans, the
Canadian Swingline Lender shall pay to the Agent for the accounts of the
Canadian Revolving Lenders, to be applied to the outstanding Canadian Revolving
Loans of such Canadian Revolving Lenders, an amount such that each Canadian
Revolving Lender shall, upon receipt of such amount, have, as of such Canadian
Settlement Date, its Applicable Percentage of the Canadian Revolving Loans.
During the period between Settlement Dates, the Canadian Swingline Lender with
respect to Canadian Swingline Loans, the Agent with respect to Canadian
Protective Advances and each Canadian Revolving Lender with respect to its
Canadian Revolving Loans shall be entitled to interest thereon at the applicable
rate or rates payable under this Agreement.

(iii) In addition, the Canadian Swingline Lender may by written notice given to
the Agent not later than 1:00 p.m., Toronto time, on any Business Day require
the Canadian Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Canadian Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Canadian Swingline Loans in which Canadian
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Agent will give notice thereof to each Canadian Revolving Lender, specifying in
such notice such

 

85



--------------------------------------------------------------------------------

Canadian Revolving Lender’s Applicable Percentage of such Canadian Swingline
Loan or Loans. Each Canadian Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Agent, for the account of the Canadian Swingline Lender, such Canadian Revolving
Lender’s Applicable Percentage of such Canadian Swingline Loan or Loans. Each
Canadian Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Canadian Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Canadian Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Canadian Revolving Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Canadian Revolving Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Canadian Revolving Lenders), and the Agent shall promptly pay to the
Canadian Swingline Lender the amounts so received by it from the Canadian
Revolving Lenders. The Agent shall notify the Canadian Borrower of any
participations in any Canadian Swingline Loan acquired pursuant to this
paragraph. Any amounts received by the Canadian Swingline Lender from the
Canadian Borrower (or other party on behalf of the Canadian Borrower) in respect
of a Canadian Swingline Loan after receipt by the Canadian Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Agent; any such amounts received by the Agent shall be promptly remitted by
the Agent to the Canadian Revolving Lenders that shall have made their payments
pursuant to this paragraph and to the Canadian Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Canadian Swingline Lender or the Agent, as applicable, if and to the
extent such payment is required to be refunded to the Canadian Borrower for any
reason. The purchase of participations in a Canadian Swingline Loan pursuant to
this paragraph shall not relieve the Canadian Borrower of any default in the
payment thereof.

Section 2.06 Letters of Credit.

(a) U.S. Letters of Credit.

(i) General. Subject to the terms and conditions set forth herein, (i) each U.S.
Issuing Bank agrees, in reliance upon the agreements of the other U.S. Revolving
Lenders set forth in this Section 2.06, (A) from time to time on any Business
Day during the period from the Effective Date to but not including the 5th
Business Day, prior to the Maturity Date, upon the request of the Borrower
Agent, to issue U.S. Letters of Credit denominated in Dollars or in one or more
Alternative Currencies and issued on sight basis only for the account of one or
more of the U.S. Borrowers (or any other U.S.or any Subsidiary of the Company
(other than the Canadian Loan Parties) (so long as with respect to any Letter of
Credit issued for the account of any Subsidiary of the Company so long as the
Companythat is not a U.S. Loan Party, the Company is a joint and several
co-applicant, and references to the Company or a “U.S. Borrower” in this
Section 2.06 shall be deemed to include reference to such U.S. Subsidiary) and
to amend or renew U.S. Letters of Credit previously issued by it, in accordance
with Section 2.06(a)(ii), and (B) to honor drafts under the U.S. Letters of

 

86



--------------------------------------------------------------------------------

Credit, and (ii) the U.S. Revolving Lenders severally agree to participate in
the U.S. Letters of Credit issued pursuant to Section 2.06(a)(iv). Subject to
the terms and conditions hereof, the U.S. Borrowers’ ability to obtain U.S.
Letters of Credit shall be fully revolving, and accordingly the U.S. Borrowers
may, during the foregoing period, obtain U.S. Letters of Credit to replace U.S.
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a U.S. Letter of Credit (or the amendment, renewal or
extension of an outstanding U.S. Letter of Credit), the Borrower Agent shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable U.S. Issuing
Bank) to the applicable U.S. Issuing Bank and the Agent, at least two
(2) Business Days, in advance of the requested date of issuance (or such shorter
period as is acceptable to the applicable U.S. Issuing Bank), a request to issue
in the form of Exhibit E-1 attached hereto (each a “U.S. Letter of Credit
Request”). To request an amendment, extension or renewal of a U.S. Letter of
Credit, the Borrower Agent shall submit such a request on its letterhead,
addressed to the applicable U.S. Issuing Bank (with a copy to the Agent) at
least two (2) Business Days, in advance of the requested date of amendment,
extension or renewal, identifying the U.S. Letter of Credit to be amended,
renewed or extended, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. Requests for
issuance, amendment, renewal or extension must be accompanied by such other
information as shall be necessary to issue, amend, renew or extend such U.S.
Letter of Credit. If requested by the applicable U.S. Issuing Bank, the Borrower
Agent also shall submit a U.S. Letter of Credit application on such U.S. Issuing
Bank’s standard form in connection with any request for a U.S. Letter of Credit.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of U.S. Letter of Credit
application or other agreement submitted by the Borrower Agent to, or entered
into by the Borrower Agent or any Borrower with, the applicable U.S. Issuing
Bank relating to any U.S. Letter of Credit, the terms and conditions of this
Agreement shall control. A U.S. Letter of Credit shall be issued, amended,
renewed or extended if (and on issuance, amendment, renewal or extension of each
U.S. Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the U.S. LC Exposure (including U.S. Letters of Credit denominated
in an Alternative Currency) shall not exceed $100,000,000,200,000,000, and
(ii) the total U.S. Revolving Exposures shall not exceed the lesser of the total
U.S. Commitments and the U.S. Borrowing Base, at such time. Promptly after the
delivery of any U.S. Letter of Credit or any amendment to a U.S. Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the applicable U.S. Issuing Bank will also deliver to the Borrower Agent and the
Agent a true and complete copy of such U.S. Letter of Credit or amendment.
Promptly after receipt of such U.S. Letter of Credit or amendment, the Agent
shall notify the U.S. Revolving Lenders, in writing, of such U.S. Letter of
Credit or amendment, and if so requested by a U.S. Revolving Lender the Agent
will provide such U.S. Revolving Lender with copies of such U.S. Letter of
Credit or amendment. With respect to commercial U.S. Letters of Credit, each
U.S. Issuing Bank shall, on the first Business Day of each week, submit to the
Agent, by facsimile, a report detailing the daily aggregate total of commercial
U.S. Letters of Credit for the previous calendar week.

 

87



--------------------------------------------------------------------------------

(iii) Expiration Date. Each standby U.S. Letter of Credit shall expire not later
than the earlier of (i) the date one year after the date of the issuance of such
U.S. Letter of Credit and (ii) the date that is five (5) Business Days prior to
the Maturity Date; provided that any standby U.S. Letter of Credit may provide
for the automatic extension thereof for any number of additional periods each of
up to one year in duration (none of which, in any event, shall extend beyond the
date referred to in clause (ii) of this paragraph (c)). Each commercial U.S.
Letter of Credit shall expire on the earlier of (i) 180 days after the date of
the issuance of such U.S. Letter of Credit and (ii) the date that is thirty
(30) days prior to the Maturity Date.

(iv) Participations. By the issuance of a U.S. Letter of Credit (or an amendment
to a U.S. Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable U.S. Issuing Bank or the U.S.
Revolving Lenders, the applicable U.S. Issuing Bank hereby grants to each U.S.
Revolving Lender, and each U.S. Revolving Lender hereby acquires from such U.S.
Issuing Bank, a participation in such U.S. Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such U.S. Letter of Credit. In consideration and in furtherance of the
foregoing, each U.S. Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Agent in Dollars, for the account of the applicable U.S.
Issuing Bank, such U.S. Lender’s Applicable Percentage of each U.S. LC
Disbursement made by such U.S. Issuing Bank and not reimbursed by the U.S.
Borrowers on the date due as provided in paragraph (v) of this Section 2.06(a),
or of any reimbursement payment required to be refunded to any Borrower for any
reason. Each U.S. Revolving Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of U.S. Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
U.S. Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(v) Reimbursement. If the applicable U.S. Issuing Bank shall make any U.S. LC
Disbursement in respect of a U.S. Letter of Credit, the U.S. Borrowers shall
reimburse such U.S. LC Disbursement by paying to the Agent an amount equal to
such U.S. LC Disbursement not later than (i) for a U.S. Letter of Credit to be
reimbursed in Dollars, 5:00 p.m. New York City time, on the same Business Day
the Borrower Agent is presented with notice of such U.S. LC Disbursement under
paragraph (vii) of this Section 2.06(a) if such notice is presented before 10:00
a.m. New York City time, (ii) for a U.S. Letter of Credit to be reimbursed in
Dollars, 12:00 noon, New York City time, on the Business Day immediately
following the date the Borrower Agent is presented notice of such U.S. LC
Disbursement under paragraph (vii) of this Section 2.06 if such notice is
presented on or after 10:00 a.m. New York City time and (iii) for a U.S. Letter
of Credit to be reimbursed in an Alternative Currency, the Applicable Time on
the date of an payment by a U.S. Issuing Bank; provided that the Borrower Agent
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
U.S.

 

88



--------------------------------------------------------------------------------

Revolving Borrowing or U.S. Swingline Loan in an equivalent amount and, to the
extent so financed, the U.S. Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR U.S. Revolving Borrowing or U.S.
Swingline Loan. In the case of a U.S. Letter of Credit denominated in an
Alternative Currency, the U.S. Borrowers shall reimburse the applicable U.S.
Issuing Bank in such Alternative Currency, unless (A) such U.S. Issuing Bank (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the U.S. Borrowers shall have notified the applicable
U.S. Issuing Bank promptly following receipt of the notice of drawing that the
U.S. Borrowers will reimburse such U.S. Issuing Bank in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a U.S. Letter of Credit
denominated in an Alternative Currency, the applicable U.S. Issuing Bank shall
notify the Borrower Agent of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. If the U.S. Borrowers fail to make
such payment when due, the Agent shall notify each U.S. Revolving Lender of the
applicable U.S. LC Disbursement (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a U.S. Letter of Credit denominated in
an Alternative Currency), the payment then due from the U.S. Borrowers in
respect thereof and such U.S. Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each U.S. Revolving Lender shall pay to the
Agent its Applicable Percentage of the payment then due from the U.S. Borrowers,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the U.S. Revolving Lenders), and the Agent shall promptly pay to
the applicable U.S. Issuing Bank the amounts so received by it from the U.S.
Revolving Lenders. Promptly following receipt by the Agent of any payment from
the U.S. Borrowers pursuant to this paragraph, the Agent shall distribute such
payment in Dollars and in the same funds as those received by the Agent to the
applicable U.S. Issuing Bank or, to the extent that U.S. Revolving Lenders have
made payments pursuant to this paragraph to reimburse such U.S. Issuing Bank,
then to such Lenders and such U.S. Issuing Bank as their interests may appear.

(vi) Obligations Absolute. The U.S. Borrowers’ obligation to reimburse U.S. LC
Disbursements as provided in paragraph (v) of this Section 2.06(a) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
U.S. Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a U.S. Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect, (iii) payment by the applicable U.S.
Issuing Bank under a U.S. Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such U.S. Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.06(a)(vi), constitute a legal or equitable discharge of, or provide a
right of setoff against, any U.S. Borrower’s obligations hereunder. Neither the
Agent, the U.S. Revolving Lenders nor any U.S. Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any U.S. Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding

 

89



--------------------------------------------------------------------------------

sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
U.S. Letter of Credit (including any document required to make a drawing
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of such U.S. Issuing Bank; provided that
the foregoing shall not be construed to excuse such U.S. Issuing Bank from
liability to the U.S. Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by each
U.S. Borrower to the extent permitted by Applicable Law) suffered by any U.S.
Borrower that are caused by such U.S. Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a U.S.
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of applicable U.S. Issuing Bank (as finally determined by a court of competent
jurisdiction), such U.S. Issuing Bank shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a U.S. Letter of Credit, the applicable U.S. Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
U.S. Letter of Credit.

(vii) Disbursement Procedures. The applicable U.S. Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a U.S. Letter of Credit. Such U.S. Issuing Bank shall
promptly notify the Agent and the Borrower Agent by telephone (confirmed by
facsimile) of such demand for payment and whether such U.S. Issuing Bank has
made or will make a U.S. LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such U.S. Issuing Bank and the U.S. Revolving Lenders
with respect to any such U.S. LC Disbursement.

(viii) Interim Interest. If a U.S. Issuing Bank shall make any U.S. LC
Disbursement, then, unless the U.S. Borrowers shall reimburse such U.S. LC
Disbursement in full on the date such U.S. LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such U.S. LC Disbursement is made to but excluding the date that the U.S.
Borrowers reimburse such U.S. LC Disbursement, at the rate per annum then
applicable to ABR U.S. Revolving Loans; provided that, if the U.S. Borrowers
fail to reimburse such U.S. LC Disbursement when due pursuant to paragraph
(v) of this Section 2.06(a), then Section 2.13(e) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable U.S.
Issuing Bank, except that interest accrued on and after the date of payment by
any U.S. Revolving Lender pursuant to paragraph (v) of this Section 2.06(a) to
reimburse such U.S. Issuing Bank shall be for the account of such U.S. Lender to
the extent of such payment.

 

90



--------------------------------------------------------------------------------

(ix) Replacement of a U.S. Issuing Bank. A U.S. Issuing Bank may be replaced at
the written request of the Borrower Agent and without the consent of the Agent
at any time by written agreement among the Borrower Agent, the replaced U.S.
Issuing Bank and the successor U.S. Issuing Bank, and acknowledged by the Agent.
The Agent shall notify the U.S. Revolving Lenders of any such replacement of a
U.S. Issuing Bank. At the time any such replacement shall become effective, the
U.S. Borrowers shall pay all unpaid fees accrued for the account of the replaced
U.S. Issuing Bank pursuant to Section 2.12(b). From and after the effective date
of any such replacement, (i) the successor U.S. Issuing Bank shall have all the
rights and obligations of the replaced U.S. Issuing Bank under this Agreement
with respect to U.S. Letters of Credit to be issued thereafter and
(ii) references herein to the term “U.S. Issuing Bank” shall be deemed to refer
to such successor or to any previous U.S. Issuing Bank, or to such successor and
all previous U.S. Issuing Banks, as the context shall require. After the
replacement of a U.S. Issuing Bank hereunder, the replaced U.S. Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of a U.S. Issuing Bank under this Agreement with respect to U.S.
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional U.S. Letters of Credit.

(x) Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, (B) U.S. Excess Availability shall at any time be less than zero,
(C) the Maturity Date shall occur or (D) if and to the extent required in
accordance with the provisions of Section 2.28, on the Business Day that the
Borrower Agent receives notice from the Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, U.S. Revolving Lenders with U.S.
LC Exposure representing greater than 50% of the total U.S. LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, upon such
demand, the U.S. Borrowers shall deposit, in an account with the Agent, in the
name of the Agent and for the benefit of the U.S. Revolving Lenders (the “U.S.
LC Collateral Account”), an amount in cash equal to 103% of the U.S. LC Exposure
as of such date; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (g) or
(h) of Article VII; provided further that such deposit may be required at times
and in the amounts specified in Section 2.11(b)(ii) and Section 2.11(c)(ii).
Such deposit shall be held by the Agent as collateral for the payment and
performance of the Secured Obligations in accordance with the provisions of this
paragraph (x). The Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account and each U.S. Borrower
hereby grants the Agent a security interest in the U.S. LC Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the Agent and at
the U.S. Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Agent to reimburse the
applicable U.S. Issuing Bank for U.S. LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the U.S. Borrowers for the U.S. LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of U.S. Revolving Lenders with U.S. LC Exposure representing
greater than 50% of the total U.S. LC Exposure), be applied to satisfy other
Secured Obligations. If the U.S. Borrowers are required to provide an amount of
cash collateral hereunder as a result of

 

91



--------------------------------------------------------------------------------

the occurrence of an Event of Default, such amount (together with all interest
and other earnings with respect thereto, to the extent not applied as aforesaid)
shall be returned promptly to the Borrower Agent but in no event later than
three (3) Business Days after such Event of Default has been cured or waived. If
U.S. Borrowers fail to provide any cash collateral as required by this
Section 2.06(a)(x), the U.S. Lenders may (and, upon direction of the Agent,
shall) advance, as U.S. Revolving Loans, the amount of the cash collateral
required (whether or not the Commitments have terminated, a U.S. Protective
Advance or U.S. Overadvance exists or the conditions in Article IV are
satisfied).

(b) Canadian Letters of Credit.

(i) General. Subject to the terms and conditions set forth herein, (i) each
Canadian Issuing Bank agrees, in reliance upon the agreements of the other
Canadian Revolving Lenders set forth in this Section 2.06(b), (A) from time to
time on any Business Day during the period from the Effective Date to but not
including the 5th Business Day, prior to the Maturity Date, upon the request of
the Borrower Agent, to issue Canadian Letters of Credit denominated in Canadian
Dollars only and issued on sight basis only for the account of the Canadian
Borrower (or any other Canadian Subsidiary of the Canadian Borrower so long as
the Canadian Borrower is a joint and several co-applicant, and references to the
Canadian Borrower in this Section 2.06(b) shall be deemed to include reference
to such Subsidiary) and to amend or renew Canadian Letters of Credit previously
issued by it, in accordance with Section 2.06(b)(ii), and (B) to honor drafts
under the Canadian Letters of Credit, and (ii) the Canadian Revolving Lenders
severally agree to participate in the Canadian Letters of Credit issued pursuant
to Section 2.06(b)(iv). Subject to the terms and conditions hereof, the Canadian
Borrower’s ability to obtain Canadian Letters of Credit shall be fully
revolving, and accordingly the Canadian Borrower may, during the foregoing
period, obtain Canadian Letters of Credit to replace Canadian Letters of Credit
that have expired or that have been drawn upon and reimbursed.

(ii) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Canadian Letter of Credit (or the amendment, renewal
or extension of an outstanding Canadian Letter of Credit), the Borrower Agent
shall hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Canadian Issuing
Bank) to the applicable Canadian Issuing Bank and the Agent, at least two
(2) Business Days in advance of the requested date of issuance (or such shorter
period as is acceptable to the applicable Canadian Issuing Bank), a request to
issue in the form of Exhibit E-2 attached hereto (each a “Canadian Letter of
Credit Request”). To request an amendment, extension or renewal of a Canadian
Letter of Credit, the Borrower Agent shall submit such a request on its
letterhead, addressed to the applicable Canadian Issuing Bank (with a copy to
the Agent) at least two (2) Business Days, in advance of the requested date of
amendment, extension or renewal, identifying the Canadian Letter of Credit to be
amended, renewed or extended, and specifying the proposed date (which shall be a
Business Day) and other details of the amendment, extension or renewal. Requests
for issuance, amendment, renewal or extension must be accompanied by such other
information as shall be necessary to issue, amend, renew or extend such Canadian
Letter of Credit. If requested by the applicable Canadian

 

92



--------------------------------------------------------------------------------

Issuing Bank, the Borrower Agent also shall submit a Canadian Letter of Credit
application on such Canadian Issuing Bank’s standard form in connection with any
request for a Canadian Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of Canadian Letter of Credit application or other agreement
submitted by the Borrower Agent to, or entered into by the Borrower Agent or any
Canadian Borrower with, the applicable Canadian Issuing Bank relating to any
Canadian Letter of Credit, the terms and conditions of this Agreement shall
control. A Canadian Letter of Credit shall be issued, amended, renewed or
extended if (and on issuance, amendment, renewal or extension of each Canadian
Letter of Credit the applicable Canadian Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Canadian LC Exposure shall not exceed the Dollar Equivalent of
$10,000,000 and (ii) the total Canadian Revolving Exposures shall not exceed the
lesser of the total Canadian Commitments and the Canadian Borrowing Base, at
such time. Promptly after the delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Canadian Issuing Bank will
also deliver to the Borrower Agent and the Agent a true and complete copy of
such Canadian Letter of Credit or amendment. Promptly after receipt of such
Canadian Letter of Credit or amendment, the Agent shall notify the Canadian
Revolving Lenders, in writing, of such Canadian Letter of Credit or amendment,
and if so requested by a Canadian Revolving Lender the Agent will provide such
Canadian Revolving Lender with copies of such Canadian Letter of Credit or
amendment. With respect to commercial Canadian Letters of Credit, each Canadian
Issuing Bank shall, on the first Business Day of each week, submit to the Agent,
by facsimile, a report detailing the daily aggregate total of commercial
Canadian Letters of Credit for the previous calendar week.

(iii) Expiration Date. Each standby Canadian Letter of Credit shall expire not
later than the earlier of (i) the date one year after the date of the issuance
of such Canadian Letter of Credit and (ii) the date that is five (5) Business
Days prior to the Maturity Date; provided that any standby Canadian Letter of
Credit may provide for the automatic extension thereof for any number of
additional periods each of up to one year in duration (none of which, in any
event, shall extend beyond the date referred to in clause (ii) of this paragraph
(c)). Each commercial Canadian Letter of Credit shall expire on the earlier of
(i) 180 days after the date of the issuance of such Canadian Letter of Credit
and (ii) the date that is thirty (30) days prior to the Maturity Date.

(iv) Participations. By the issuance of a Canadian Letter of Credit (or an
amendment to a Canadian Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Canadian Issuing Bank
or the Canadian Revolving Lenders, the applicable Canadian Issuing Bank hereby
grants to each Canadian Revolving Lender, and each Canadian Revolving Lender
hereby acquires from such Canadian Issuing Bank, a participation in such
Canadian Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Canadian Letter of Credit. In
consideration and in furtherance of the foregoing, each Canadian Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the applicable Canadian Issuing Bank, such Lender’s Applicable
Percentage of each Canadian LC Disbursement made by

 

93



--------------------------------------------------------------------------------

such Canadian Issuing Bank and not reimbursed by the Canadian Borrower on the
date due as provided in paragraph (v) of this Section 2.06(b), or of any
reimbursement payment required to be refunded to the Canadian Borrower for any
reason. Each Canadian Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Canadian Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Canadian Letter of Credit or the occurrence and continuance of
a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(v) Reimbursement. If the applicable Canadian Issuing Bank shall make any
Canadian LC Disbursement in respect of a Canadian Letter of Credit, the Canadian
Borrower shall reimburse such Canadian LC Disbursement by paying to the Agent an
amount equal to such Canadian LC Disbursement not later than (i) 5:00 p.m. New
York City time, on the same Business Day the Borrower Agent is presented with
notice of such Canadian LC Disbursement under paragraph (vii) of this
Section 2.06(b) if such notice is presented before 10:00 a.m. New York City time
and (ii) 12:00 noon, New York City time, on the Business Day immediately
following the date the Borrower Agent is presented notice of such Canadian LC
Disbursement under paragraph (vii) of this Section 2.06 if such notice is
presented on or after 10:00 a.m. New York City time; provided that the Borrower
Agent may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with a
Canadian Prime Rate Revolving Borrowing or Canadian Swingline Loan in an
equivalent amount and, to the extent so financed, the Canadian Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Canadian Prime Rate Revolving Borrowing or Swingline Loan. If the
Canadian Borrower fails to make such payment when due, the Agent shall notify
each Canadian Revolving Lender of the applicable Canadian LC Disbursement, the
payment then due from the Canadian Borrower in respect thereof and such Canadian
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Canadian Revolving Lender shall pay to the Agent its Applicable
Percentage of the payment then due from the Canadian Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Canadian Revolving Lenders), and the Agent shall promptly pay to the
applicable Canadian Issuing Bank the amounts so received by it from the Canadian
Revolving Lenders. Promptly following receipt by the Agent of any payment from
the Canadian Borrower pursuant to this paragraph, the Agent shall distribute
such payment to the applicable Canadian Issuing Bank or, to the extent that
Canadian Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Canadian Issuing Bank, then to such Lenders and such Canadian
Issuing Bank as their interests may appear.

(vi) Obligations Absolute. The Canadian Borrower’s obligation to reimburse
Canadian LC Disbursements as provided in paragraph (v) of this Section 2.06(b)
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Canadian Letter of Credit or this Agreement, or any term
or provision therein, (ii) any

 

94



--------------------------------------------------------------------------------

draft or other document presented under a Canadian Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Canadian
Issuing Bank under a Canadian Letter of Credit against presentation of a draft
or other document that does not comply with the terms of such Canadian Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Canadian Borrower’s obligations hereunder. Neither the
Agent, the Canadian Revolving Lenders nor any Canadian Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Canadian Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Canadian Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Canadian Issuing Bank; provided that the foregoing shall not
be construed to excuse such Canadian Issuing Bank from liability to the Canadian
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Canadian Borrower
to the extent permitted by Applicable Law) suffered by the Canadian Borrower
that are caused by such Canadian Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Canadian Letter
of Credit comply with the terms thereof. The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of an
applicable Canadian Issuing Bank (as finally determined by a court of competent
jurisdiction), such Canadian Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Canadian Letter of Credit, the applicable Canadian Issuing Bank may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Canadian Letter of Credit.

(vii) Disbursement Procedures. The applicable Canadian Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Canadian Letter of Credit. Such Canadian
Issuing Bank shall promptly notify the Agent and the Borrower Agent by telephone
(confirmed by facsimile) of such demand for payment and whether such Canadian
Issuing Bank has made or will make a Canadian LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Canadian Borrower of its obligation to reimburse such Canadian
Issuing Bank and the Canadian Revolving Lenders with respect to any such
Canadian LC Disbursement.

 

95



--------------------------------------------------------------------------------

(viii) Interim Interest. If a Canadian Issuing Bank shall make any Canadian LC
Disbursement, then, unless the Canadian Borrower shall reimburse such Canadian
LC Disbursement in full on the date such Canadian LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Canadian LC Disbursement is made to but excluding the date that the
Canadian Borrower reimburses such Canadian LC Disbursement, at the rate per
annum then applicable to Canadian Prime Rate Revolving Loans; provided that, if
the Canadian Borrower fails to reimburse such Canadian LC Disbursement when due
pursuant to paragraph (v) of this Section 2.06(b), then
Section 2.13(e) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Canadian Issuing Bank, except that interest
accrued on and after the date of payment by any Canadian Revolving Lender
pursuant to paragraph (v) of this Section 2.06(b) to reimburse such Canadian
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(ix) Replacement of a Canadian Issuing Bank. A Canadian Issuing Bank may be
replaced at the written request of the Borrower Agent and without the consent of
the Agent at any time by written agreement among the Borrower Agent, the
replaced Canadian Issuing Bank and the successor Canadian Issuing Bank, and
acknowledged by the Agent. The Agent shall notify the Canadian Revolving Lenders
of any such replacement of a Canadian Issuing Bank. At the time any such
replacement shall become effective, the Canadian Borrower shall pay all unpaid
fees accrued for the account of the replaced Canadian Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Canadian Issuing Bank shall have all the rights and
obligations of the replaced Canadian Issuing Bank under this Agreement with
respect to Canadian Letters of Credit to be issued thereafter and
(ii) references herein to the term “Canadian Issuing Bank” shall be deemed to
refer to such successor or to any previous Canadian Issuing Bank, or to such
successor and all previous Canadian Issuing Banks, as the context shall require.
After the replacement of a Canadian Issuing Bank hereunder, the replaced
Canadian Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of a Canadian Issuing Bank under this Agreement with
respect to Canadian Letters of Credit issued by it prior to such replacement,
but shall not be required to issue additional Canadian Letters of Credit.

(x) Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, (B) Excess Availability shall at any time be less than zero, (C) the
Maturity Date shall occur or (D) if and to the extent required in accordance
with the provisions of Section 2.28, on the Business Day that the Borrower Agent
receives notice from the Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Canadian Revolving Lenders with Canadian LC
Exposure representing greater than 50% of the total Canadian LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, upon such
demand, the Canadian Borrower shall deposit, in an account with the Agent, in
the name of the Agent and for the benefit of the Canadian Revolving Lenders (the
“Canadian LC Collateral Account”), an amount in cash equal to 103% of the
Canadian LC Exposure as of such date; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Canadian
Borrower described in clause (g) or (h) of Article VII; provided further that
such deposit may be required at times and in the amounts specified in
Section 2.11(b)(ii) and

 

96



--------------------------------------------------------------------------------

Section 2.11(c)(ii). Such deposit shall be held by the Agent as collateral for
the payment and performance of the Canadian Obligations in accordance with the
provisions of this paragraph (x). The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Canadian Borrower hereby grants the Agent a security interest in the Canadian LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Agent and at the Canadian Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the Agent
to reimburse the applicable Canadian Issuing Bank for Canadian LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Canadian
Borrower for the Canadian LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Canadian Revolving
Lenders with Canadian LC Exposure representing greater than 50% of the total
Canadian LC Exposure), be applied to satisfy other Secured Obligations. If the
Canadian Borrower is required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (together with
all interest and other earnings with respect thereto, to the extent not applied
as aforesaid) shall be returned promptly to the Borrower Agent but in no event
later than three (3) Business Days after such Event of Default has been cured or
waived. If the Canadian Borrower fails to provide any cash collateral as
required by this Section 2.06(b)(x), the Canadian Revolving Lenders may (and,
upon direction of the Agent, shall) advance, as Canadian Revolving Loans, the
amount of the cash collateral required (whether or not the Commitments have
terminated, a Canadian Protective Advance or Canadian Overadvance exists or the
conditions in Article IV are satisfied).

Section 2.07 Funding of Borrowings. (a) Each Applicable Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Agent in an amount equal to such Applicable Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. The
Agent will make such Loans available to the Borrowers within the applicable
Borrower Group by promptly transferring or crediting the amounts so received, in
like funds, to the Funding Account or as otherwise directed by the Borrower
Agent; provided that Floating Rate Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(a)(v) or
Section 2.06(b)(v) shall be remitted by the Agent to the applicable Issuing Bank
and (ii) a Protective Advance shall be retained by the Agent to be applied as
contemplated by Section 2.04 (and the Agent shall, upon the request of the
Borrower Agent, deliver to the Borrower Agent a reasonably detailed accounting
of such application).

(b) Unless the Agent shall have received notice from an Applicable Lender prior
to the proposed date of any Borrowing that such Applicable Lender will not make
available to the Agent such Applicable Lender’s share of such Borrowing, the
Agent may assume that such Applicable Lender has made such share available on
such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrowers within the
applicable Borrower Group a corresponding amount. In such event, if an
Applicable Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrowers within the
applicable Borrower Group severally agree to pay to the Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and

 

97



--------------------------------------------------------------------------------

including the date such amount is made available to such Borrowers to but
excluding the date of payment to the Agent, at (i) in the case of such
Applicable Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers within the applicable Borrower
Group, the interest rate applicable to ABR Loans or Canadian Prime Rate Loans,
as applicable. If such Applicable Lender pays such amount to the Agent, then
such amount shall constitute such Applicable Lender’s Loan included in such
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the Agent
or any Borrower or any Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

Section 2.08 Type; Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Rate Borrowing or a Canadian BA Rate Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Agent may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a LIBOR Rate Borrowing or a Canadian BA Rate
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Borrower Agent may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Applicable Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section 2.08 shall not apply to Swingline
Borrowings or Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.08, the Borrower Agent shall
notify the Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower Agent were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be confirmed promptly by hand delivery or facsimile to the Agent
of a written Interest Election Request in a form approved by the Agent and
signed by the Borrower Agent.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR Rate
Borrowing, a Canadian Prime Rate Borrowing or a Canadian BA Rate Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Rate Borrowing or a Canadian BA Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

98



--------------------------------------------------------------------------------

If any such Interest Election Request requests a LIBOR Rate Borrowing or a
Canadian BA Rate Borrowing but does not specify an Interest Period, then the
Borrower Agent shall be deemed to have selected an Interest Period of one
month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Applicable Lender of the details thereof and of such Applicable
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Agent fails to deliver a timely Interest Election Request
with respect to a LIBOR Rate Borrowing or a Canadian BA Rate Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing or a Canadian Prime Rate Borrowing,
respectively. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Agent, at the request of the
Required U.S. Lenders or the Required Canadian Lenders, as applicable, so
notifies the Borrower Agent, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing with respect to Revolving Loans may be converted to
or continued as a LIBOR Rate Borrowing or a Canadian BA Rate Borrowing and
(ii) unless repaid, each LIBOR Rate Borrowing and Canadian BA Rate Borrowing
shall be converted to an ABR Borrowing or Canadian Prime Rate Borrowing,
respectively, at the end of the then-current Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Revolving Commitments.

(a) Termination Generally. Unless previously terminated, all Revolving
Commitments shall terminate on the Maturity Date applicable to them and each
Extension Series of Extended Revolving Credit Commitments shall terminate on the
Maturity Date applicable to such Series.

(b) Termination of Revolving Commitments. Upon delivering the notice required by
Section 2.09(h), the Borrower Agent may at any time terminate the Revolving
Commitments, which termination shall terminate all U.S. Revolving Commitments
and Canadian Revolving Commitments, upon (i) the payment in full of all
outstanding Revolving Loans, together with accrued and unpaid interest thereon,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Agent of a cash deposit (or at the discretion of the Agent a back up standby
letter of credit reasonably satisfactory to the Agent) equal to 103% of the LC
Exposure as of such date) and (iii) the payment in full of all accrued and
unpaid fees and all reimbursable expenses then due and payable under the Loan
Documents.

(c) Termination of Canadian Revolving Commitments. Upon delivering the notice
required by Section 2.09(h), the Borrower Agent may at any time terminate the
Canadian Revolving Commitments, upon (i) the payment in full of all outstanding
Canadian Revolving Loans, together with accrued and unpaid interest thereon,
(ii) the cancellation and return of all outstanding Canadian Letters of Credit
(or alternatively, with respect to each such Canadian Letter of Credit, the
furnishing to the Agent of a cash deposit (or at the discretion of the Agent a
back up standby letter of credit reasonably satisfactory to the Agent) equal to
103% of the Canadian LC Exposure as of such date) and (iii) the payment in full
of all accrued and unpaid fees and all reimbursable expenses then due and
payable under the Loan Documents.

 

99



--------------------------------------------------------------------------------

(d) Reduction of U.S. Revolving Commitments. Upon delivering the notice required
by Section 2.09(h), the Borrower Agent may from time to time reduce the U.S.
Commitments; provided that (i) each reduction of the U.S. Commitments shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000, (ii) the Borrower Agent shall not reduce the U.S. Commitments if,
after giving effect to any concurrent prepayment of the U.S. Revolving Loans in
accordance with Section 2.10, the sum of the U.S. Revolving Exposures would
exceed the lesser of the total U.S. Commitments and the U.S. Borrowing Base, at
such time, and (iii) any such reduction shall apply proportionately and
permanently to reduce the U.S. Commitments of each of the U.S. Revolving
Lenders, except that, notwithstanding the foregoing, in connection with the
establishment on any date of any Extended U.S. Revolving Commitments pursuant to
Section 2.27, the U.S. Revolving Commitments of any one or more Lenders
providing any such Extended U.S. Revolving Commitments on such date shall be
reduced in an amount equal to the amount of U.S. Revolving Commitments so
extended on such date (provided that (x) after giving effect to any such
reduction and to the repayment of any U.S. Revolving Loans made on such date,
the U.S. Revolving Exposure of any such Lender does not exceed the lesser of the
U.S. Revolving Commitment thereof and its Applicable Percentage of the U.S.
Borrowing Base (such U.S. Revolving Exposure, U.S. Revolving Commitment and
Applicable Percentage being determined in each case, for the avoidance of doubt,
exclusive of such U.S. Lender’s Extended U.S. Revolving Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of U.S. Revolving Loans contemplated by the preceding clause shall be
made in compliance with the requirements of Section 2.18 with respect to the
ratable allocation of payments hereunder, with such allocation being determined
after giving effect to any exchange pursuant to Section 2.27 of U.S. Revolving
Commitments and U.S. Revolving Loans into Extended U.S. Revolving Commitments
and Extended U.S. Revolving Loans, respectively, and prior to any reduction
being made to the U.S. Revolving Commitment of any other Lender).

(e) Reduction of Canadian Revolving Commitments. Upon delivering the notice
required by Section 2.09(h), the Borrower Agent may from time to time reduce the
Canadian Commitments; provided that (i) each reduction of the Canadian
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000, (ii) the Borrower Agent shall not reduce the Canadian
Commitments if, after giving effect to any concurrent prepayment of the Canadian
Revolving Loans in accordance with Section 2.10, the sum of the Canadian
Revolving Exposures would exceed the lesser of the total Canadian Commitments
and the Canadian Borrowing Base, at such time, and (iii) any such reduction
shall apply proportionately and permanently to reduce the Canadian Commitments
of each of the Canadian Revolving Lenders, except that, notwithstanding the
foregoing, in connection with the establishment on any date of any Extended
Canadian Revolving Commitments pursuant to Section 2.27, the Canadian Revolving
Commitments of any one or more Lenders providing any such Extended Canadian
Revolving Commitments on such date shall be reduced in an amount equal to the
amount of Canadian Revolving Commitments so extended on such date (provided that
(x) after giving effect to any such reduction and to the repayment of any
Canadian Revolving Loans made on such date, the Canadian Revolving Exposure of
any such Lender does not exceed the lesser of the Canadian Revolving Commitment
thereof and its Applicable Percentage of the Canadian Borrowing Base (such
Canadian Revolving Exposure, Canadian Revolving Commitment and Applicable
Percentage being determined in each case, for the avoidance of doubt, exclusive
of such Canadian Lender’s Extended Canadian Revolving Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of Canadian Revolving Loans contemplated by the preceding clause shall
be made in compliance with the requirements of Section 2.18 with respect to the
ratable allocation of payments hereunder, with such allocation being determined
after giving effect to any exchange pursuant to Section 2.27 of Canadian
Revolving Commitments and Canadian Revolving Loans into Extended Canadian
Revolving Commitments and Extended Canadian Revolving Loans, respectively, and
prior to any reduction being made to the Canadian Revolving Commitment of any
other Lender).

 

100



--------------------------------------------------------------------------------

(f) Adjustment of Canadian Revolver Commitments.

(i) From time to time other than during the existence of an Event of Default, on
the first day of any calendar quarter (a “Canadian Commitment Adjustment Date”)
and upon at least 30 days prior written notice to the Agent (a “Canadian
Commitment Adjustment Notice”), the Borrower Agent may increase or decrease the
aggregate amount of all Canadian Commitments (a “Canadian Commitment
Adjustment”), which adjustment shall automatically change the Canadian
Commitment of each Canadian Lender on a Pro Rata basis, effective as of the
Canadian Commitment Adjustment Date. Each Canadian Commitment Adjustment shall
be in a minimum amount of $5,000,000, or an increment of $1,000,000 in excess
thereof and in no event shall the Canadian Revolving Commitments exceed
$75,000,000.

(ii) The parties to this Agreement acknowledge and agree that the adjustments to
the Canadian Commitments hereunder are made as an accommodation to the Borrowers
and at no time shall the Canadian Revolving Exposure exceed the Canadian
Commitments at such time.

(g) Adjustment of U.S. Revolver Commitments.

(i) On each Canadian Commitment Adjustment Date occurring in accordance with
Section 2.09(f), the U.S. Commitment of each Crossover Lender shall
automatically adjust dollar-for-dollar in an inverse manner to any Canadian
Commitment Adjustment (an increase in the Canadian Revolving Commitments shall
result in a decrease in such U.S Revolving Commitments and vice versa) in an
amount equal to such Canadian Commitment Adjustment (a “U.S. Commitment
Adjustment”), which adjustment shall automatically change the U.S. Commitment of
each Crossover Lender, effective as of the Canadian Commitment Adjustment Date.

(ii) The parties to this Agreement acknowledge and agree that (A) at no time
shall the Total Revolver Exposure exceed the Total Revolver Commitments and
(B) at no time on or after the Initial Increase Effective Date when the
aggregate principal amount of Loans that are outstanding (or will be outstanding
after giving effect to any Loan) is (or will be) greater than the Permitted ABL
Amount shall (x) the Total Revolver Exposure (excluding Protective Advances)
exceed 90% of the TLB Borrowing Base or (y) the Total Revolver Exposure
(including Protective Advances) exceed the TLB Borrowing Base.

(h) The Borrower Agent shall notify the Agent of any election to terminate or
reduce the Revolving Commitments under paragraph (a) through (e) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the U.S. Revolving
Lenders or the Canadian Revolving Lenders, as applicable, of the contents
thereof. Any termination or reduction of the Revolving Commitments pursuant to
this Section 2.09 shall be permanent.

 

101



--------------------------------------------------------------------------------

Section 2.10 Repayment of Loans; Evidence of Debt. (a) (i) The Canadian Borrower
hereby unconditionally promises to pay (A) to the Agent for the account of each
Canadian Revolving Lender the then unpaid principal amount of each Canadian
Revolving Loan on the Maturity Date, (B) to the Agent the then unpaid amount of
each Canadian Protective Advance on the earlier of the Maturity Date and demand
by the Agent, (C) to the Canadian Swingline Lender the then unpaid principal
amount of each Canadian Swingline Loan on the Maturity Date and (D) to the Agent
for the account of each Extending Canadian Lender of each Canadian Extension
Series, the then unpaid principal amount of each Extended Canadian Revolving
Loan of such Canadian Extension Series on the maturity date for such Canadian
Extension Series; provided that on each date that a Canadian Revolving Loan is
made while any Canadian Swingline Loan or Canadian Protective Advance is
outstanding, the Canadian Borrower shall repay all such Canadian Swingline Loans
and Canadian Protective Advances with the proceeds of such Canadian Revolving
Loan then outstanding.

(ii) Each U.S. Borrower hereby unconditionally promises to pay (A) to the Agent
for the account of each U.S. Revolving Lender the then unpaid principal amount
of each U.S. Revolving Loan on the Maturity Date, (B) to the Agent the then
unpaid amount of each U.S. Protective Advance on the earlier of the Maturity
Date and demand by the Agent, (C) to the U.S. Swingline Lender the then unpaid
principal amount of each U.S. Swingline Loan on the Maturity Date and (D) to the
Agent for the account of each Extending U.S. Lender of each U.S. Extension
Series, the then unpaid principal amount of each Extended U.S. Revolving Loan of
such U.S. Extension Series on the maturity date for such U.S. Extension Series;
provided that on each date that a U.S. Revolving Loan is made while any U.S.
Swingline Loan or U.S. Protective Advance is outstanding, the U.S. Borrowers
shall repay all such U.S. Swingline Loans and U.S. Protective Advances with the
proceeds of such U.S. Revolving Loan then outstanding.

(b) At all times after the occurrence and during the continuance of a Liquidity
Event and notification thereof by the Agent to the Borrower Agent (subject to
the provisions of Section 2.18(b) and to the terms of the Security Agreement),
on each Business Day, at or before 1:00 p.m., New York City time, the Agent
shall apply all immediately available funds credited (i) on behalf of the U.S.
Borrowers to the Payment Account or such other account directed by the Agent
pursuant to Section 2.21(b), first to pay any fees or expense reimbursements
then due to the Agent, the Issuing Banks and the U.S. Revolving Lenders (other
than in connection with U.S. Secured Banking Services Obligations or U.S.
Secured Swap Obligations), pro rata, second to pay interest due and payable in
respect of any U.S. Revolving Loans (including U.S. Swingline Loans) and any
U.S. Protective Advances that may be outstanding, pro rata, third to prepay the
principal of any U.S. Protective Advances that may be outstanding, pro rata, and
fourth to prepay the principal of the U.S. Revolving Loans (including U.S.
Swingline Loans) and to cash collateralize outstanding U.S. LC Exposure, pro
rata, and (ii) on behalf of the Canadian Borrower to the Payment Account or such
other account directed by the Agent pursuant to
Section 2.21(b), first to pay any fees or expense reimbursements then due to the
Agent, the Canadian Issuing Banks and the Canadian Revolving Lenders (other than
in connection with Canadian Secured Banking Services Obligations or Canadian
Secured Swap Obligations), pro rata, second to pay interest due and payable in
respect of any Canadian Revolving Loans (including Canadian Swingline Loans) and
any Canadian Protective Advances that may be outstanding, pro rata, third to
prepay the principal of any Canadian Protective Advances that may be
outstanding, pro rata, and fourth to prepay the principal of the Canadian
Revolving Loans (including Canadian Swingline Loans) and to cash collateralize
outstanding Canadian LC Exposure, pro rata.

 

102



--------------------------------------------------------------------------------

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Class and Type thereof and the Interest Period (if
any) applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Revolving Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, the Borrowers of the applicable
Borrower Group shall prepare, execute and deliver to such Revolving Lender a
promissory note payable to such Revolving Lender and its registered assigns and
in substantially the form of Exhibit G hereto.

Section 2.11 Prepayment of Loans. (a) Upon prior notice in accordance with
paragraph (d) of this Section 2.11, the Borrowers shall have the right at any
time and from time to time to prepay any Revolving Borrowing in whole or in part
without premium or penalty (but subject to Section 2.16).

(b) (i) Except for Canadian Protective Advances and Canadian Overadvance Loans
permitted under Section 2.04, in the event and on each Business Day on which the
total Canadian Revolving Exposure exceeds the lesser of (A) the aggregate
Canadian Commitments and (B) the Canadian Borrowing Base, on such date, the
Canadian Borrower shall promptly prepay first, any outstanding Canadian
Swingline Loans in an amount equal to such excess Canadian Swingline Loans,
second, if any excess remains after prepaying all Canadian Swingline Loans, any
outstanding Canadian Revolving Loans in an amount equal to any remaining excess
and third, if any excess remains after prepaying all Canadian Swingline Loans
and all Canadian Revolving Loans, depositing an amount in cash in an amount
equal to any remaining excess in the Canadian LC Collateral Account.

(ii) Except for U.S. Protective Advances and U.S. Overadvance Loans permitted
under Section 2.04, in the event and on each Business Day on which the total
U.S. Revolving Exposure exceeds the lesser of (A) the aggregate U.S. Commitments
and (B) the U.S. Borrowing Base, on such date, the U.S. Borrowers shall promptly
prepay first, any outstanding U.S. Swingline Loans in an amount equal to such
excess U.S. Swingline Loans, second, if any excess remains after prepaying all
U.S. Swingline Loans, any outstanding U.S. Revolving Loans in an amount equal to
any remaining excess and third, if any excess remains after prepaying all U.S.
Swingline Loans and all U.S. Revolving Loans, depositing an amount in cash in an
amount equal to any remaining excess in the U.S. LC Collateral Account.

 

103



--------------------------------------------------------------------------------

(c) On each occasion that a Non-Ordinary Course Asset Disposition or Recovery
Event in respect of any Borrowing Base Asset occurs that would cause
(i) Canadian Excess Availability to be less than 12.510.0% of the lesser of
(A) the aggregate Canadian Commitments and (B) the Canadian Borrowing Base, on
such date, the Canadian Borrower shall promptly prepay after receipt of any Net
Cash Proceeds therefrom, first, any outstanding Canadian Swingline Loans, in an
amount equal to such Net Cash Proceeds, second, if any Net Cash Proceeds remain
after prepaying all Canadian Swingline Loans, any outstanding Canadian Revolving
Loans in an amount equal to any remaining Net Cash Proceeds, and third, if any
Net Cash Proceeds remain after prepaying all Canadian Swingline Loans and all
Canadian Revolving Loans, depositing an amount in cash equal to any remaining
Net Cash Proceeds in the Canadian LC Collateral Account, and (ii) U.S. Excess
Availability is less than 12.510.0% of the lesser of (A) the aggregate U.S.
Commitments and (B) the U.S. Borrowing Base, on such date, the U.S. Borrowers
shall promptly prepay after receipt of any Net Cash Proceeds therefrom, first,
any outstanding U.S. Swingline Loans, in an amount equal to such Net Cash
Proceeds, second, if any Net Cash Proceeds remain after prepaying all U.S.
Swingline Loans, any outstanding U.S. Revolving Loans in an amount equal to any
remaining Net Cash Proceeds, and third, if any Net Cash Proceeds remain after
prepaying all U.S. Swingline Loans and all U.S. Revolving Loans, depositing an
amount in cash equal to any remaining Net Cash Proceeds in the U.S. LC
Collateral Account.

(d) The Borrower Agent shall notify the Agent (and, in the case of prepayment of
a Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a LIBOR
Rate Borrowing or a Canadian BA Rate Borrowing, not later than 12:00 noon, New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Borrowing or a Canadian Prime Rate Borrowing,
not later than 10:00 a.m., New York City time, on the day of prepayment, or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment. Each such notice shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid. Promptly following receipt of any such notice relating to
a Borrowing, the Agent shall advise the Applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the U.S. Loans or Canadian Loans, as applicable, included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

Section 2.12 Fees. (a) Commitment Fees.

(i) U.S. Commitment Fee. The U.S. Borrowers agree to pay to the Agent for the
account of each U.S. Revolving Lender a commitment fee, which shall accrue at
the Commitment Fee Rate on the average daily amount of the U.S. Available
Revolving Commitment of such U.S. Revolving Lender during the period from and
including the Effective Date to but excluding the date on which the U.S.
Lenders’ U.S. Commitments terminate. Accrued commitment fees shall be payable in
arrears on the first Business Day of each January, April, July and October and
on the date on which the U.S. Commitments terminate, commencing on the first
such date to occur after the date hereof. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of calculating the commitment fees only, no portion of the U.S. Commitments
shall be deemed utilized as a result of outstanding U.S. Swingline Loans.

 

104



--------------------------------------------------------------------------------

(ii) Canadian Commitment Fee. The Canadian Borrower agrees to pay to the Agent
for the account of each Canadian Revolving Lender a commitment fee, which shall
accrue at the Commitment Fee Rate on the average daily amount of the Canadian
Available Revolving Commitment of such Canadian Revolving Lender during the
period from and including the Effective Date to but excluding the date on which
the Canadian Lenders’ Canadian Commitments terminate. Accrued commitment fees
shall be payable in arrears on the first Business Day of each January, April,
July and October and on the date on which the Canadian Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 365 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of calculating the commitment fees only, no portion of
the Canadian Commitments as of such date shall be deemed utilized as a result of
outstanding Canadian Swingline Loans.

(b) (i) The U.S. Borrowers agree to pay (A) to the Agent for the account of each
U.S. Revolving Lender a participation fee with respect to its participations in
U.S. Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBOR Rate Revolving Loans on the
daily amount of such U.S. Revolving Lender’s U.S. LC Exposure (excluding any
portion thereof attributable to unreimbursed U.S. LC Disbursements), during the
period from and including the Effective Date to but excluding the later of the
date on which such U.S. Revolving Lender’s U.S. Commitment terminates and the
date on which such U.S. Revolving Lender ceases to have any U.S. LC Exposure,
and (B) to each U.S. Issuing Bank, for its own account, a fronting fee, in
respect of each U.S. Letter of Credit issued by such U.S. Issuing Bank for the
period from the date of issuance of such U.S. Letter of Credit through the
expiration date of such U.S. Letter of Credit (or if terminated on an earlier
date to the termination date of such U.S. Letter of Credit), computed at a rate
equal to 0.125% per annum or such other percentage per annum to be agreed upon
between the Borrower Agent and such U.S. Issuing Bank of the daily stated amount
of such U.S. Letter of Credit, as well as such U.S. Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any U.S. Letter
of Credit or processing of drawings thereunder; provided that no fronting fee
payable pursuant to this clause (B) shall be less than $500.00 per annum.
Participation fees and fronting fees accrued through and including the last day
of each March, June, September and December shall be payable on the first
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the U.S. Commitments terminate and any such fees accruing after
the date on which the U.S. Commitments terminate shall be payable on demand. Any
other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

(ii) The Canadian Borrower agrees to pay (A) to the Agent for the account of
each Canadian Revolving Lender a participation fee with respect to its
participations in Canadian Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Canadian BA
Rate Revolving Loans on the daily amount of such Canadian Revolving Lender’s
Canadian LC Exposure (excluding any portion thereof attributable to unreimbursed
Canadian LC Disbursements), during the period from and including the Effective
Date to but excluding the later of the date on which such Canadian Revolving
Lender’s Canadian Commitment terminates and the date on which such Canadian
Revolving Lender ceases to have any Canadian LC

 

105



--------------------------------------------------------------------------------

Exposure, and (B) to each Canadian Issuing Bank, for its own account, a fronting
fee, in respect of each Canadian Letter of Credit issued by such Canadian
Issuing Bank for the period from the date of issuance of such Canadian Letter of
Credit through the expiration date of such Canadian Letter of Credit (or if
terminated on an earlier date to the termination date of such Canadian Letter of
Credit), computed at a rate equal to 0.125% per annum or such other percentage
per annum to be agreed upon between the Borrower Agent and such Canadian Issuing
Bank of the daily stated amount of such Canadian Letter of Credit, as well as
such Canadian Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Canadian Letter of Credit or processing
of drawings thereunder; provided that no fronting fee payable pursuant to this
clause (B) shall be less than $500.00 per annum. Participation fees and fronting
fees accrued through and including the last day of each March, June, September
and December shall be payable on the first Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Canadian
Commitments terminate and any such fees accruing after the date on which the
Canadian Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 365 days and shall be payable for the actual number of
days elapsed.

(c) The Borrowers agree to pay to the Agent, for its own account, such agency
fees as may be separately agreed upon by the Company and the Agent, including
pursuant to the Fee Letter, payable in the amounts and at the times so agreed.

(d) The Borrowers agree to pay to the Co-Collateral Agent, for its own account,
such fees as may be separately agreed upon by the Company and the Co-Collateral
Agent, including pursuant to the Fee Letter, payable in the amounts and at the
times so agreed.[Reserved].

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or to the applicable Issuing Bank, in the case of
fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest. (a) The U.S. Revolving Loans comprising each ABR
Borrowing (including each U.S. Swingline Loan and each U.S. Protective Advance)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The U.S. Revolving Loans comprising each LIBOR Rate Borrowing shall bear
interest at the Adjusted LIBOR Rate for the Interest Period in effect for such
U.S. Borrowing plus the Applicable Rate.

(c) The Canadian Revolving Loans comprising each Canadian Prime Rate Borrowing
(including each Canadian Swingline Loan and each Canadian Protective Advance)
shall bear interest at the Canadian Prime Rate plus the Applicable Rate.

(d) The Canadian Revolving Loans comprising each Canadian BA Rate Borrowing
shall bear interest at the Canadian BA Rate for the Interest Period in effect
for such Canadian Borrowing plus the Applicable Rate.

 

106



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans or Canadian Prime Rate Revolving Loans, as
applicable, as provided in paragraph (a) of this Section 2.13.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Commitments;
provided that (i) interest accrued pursuant to paragraph (ce) of this
Section 2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or
Canadian Prime Rate Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Rate Loan or Canadian BA Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate and the Canadian Prime
Rate and Canadian BA Rate shall be computed on the basis of a year of 365 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBOR Rate, LIBOR Rate, Canadian Prime Rate and Canadian BA
Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

For the purposes of the Interest Act (Canada), (i) whenever any interest or fees
under this Agreement or any other Loan Document is calculated using a rate based
on a year of 360 days, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest is payable (or compounded) ends, and (z) divided
by 360, (ii) the principle of deemed reinvestment of interest does not apply to
any interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

Section 2.14 Alternate Rate of Interest. (a) U.S. Alternate Rate of Interest. If
prior to the commencement of any Interest Period for a LIBOR Rate Borrowing:

(i) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest
Period; or

(ii) the Agent is advised by the Required U.S. Lenders that the Adjusted LIBOR
Rate or the LIBOR Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such U.S. Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

107



--------------------------------------------------------------------------------

then the Agent shall promptly give notice thereof to the Borrower Agent and the
U.S. Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Agent notifies the Borrower Agent and the U.S. Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereof, and (ii) if any Borrowing Request requests a
LIBOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b) Canadian Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Canadian BA Rate Borrowing:

(i) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Canadian BA Rate for such Interest Period; or

(ii) the Agent is advised by the Required Canadian Lenders that the Canadian BA
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Canadian Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall promptly give notice thereof to the Borrower Agent and the
Canadian Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Agent notifies the Borrower Agent and the Canadian Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Canadian BA Rate Borrowing shall be
ineffective and such Borrowing shall be converted to a Canadian Prime Rate
Borrowing on the last day of the Interest Period applicable thereof, and (ii) if
any Borrowing Request requests a Canadian BA Rate Borrowing, such Borrowing
shall be made as a Canadian Prime Rate Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBOR Rate
or the Canadian BA Rate) or Issuing Bank; or impose on any Lender or Issuing
Bank or the London interbank market or the market for Canadian bankers’
acceptances any other condition affecting this Agreement or Interest Period Rate
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Interest Period Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then, following
delivery of the certificate contemplated by paragraph (c) of this Section 2.15,
the Borrowers to which such Lender or Issuing Bank has Borrower Group
Commitments will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered (except for
any Taxes, which shall be dealt with exclusively pursuant to Section 2.17).

(b) If any Lender or Issuing Bank determines that any Change in Law, other than
with respect to Taxes, which shall be dealt with exclusively pursuant to
Section 2.17, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by,

 

108



--------------------------------------------------------------------------------

such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time following delivery of the certificate
contemplated by paragraph (c) of this Section 2.15 the Borrowers to which such
Lender or Issuing Bank has Borrower Group Commitments will pay to such Lender or
such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 and setting forth in reasonable detail the manner in which such
amount or amounts was determined shall be delivered to the Borrower Agent and
shall be conclusive absent manifest error. The Borrowers to which such Lender or
Issuing Bank has Borrower Group Commitments shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers of a Borrower Group shall not be required to compensate a Lender to
such Borrower Group or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Interest Period Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Interest Period Rate Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Interest Period Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Interest Period Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower Agent pursuant to Section 2.19 or 9.02(e), then, in any such event, the
Borrowers of the relevant Borrower Group shall compensate each Applicable Lender
for the loss, cost and expense attributable to such event. In the case of a
LIBOR Rate Loan, such loss, cost or expense to any U.S. Revolving Lender shall
be deemed to be the amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16

 

109



--------------------------------------------------------------------------------

and the basis therefor and setting forth in reasonable detail the manner in
which such amount or amounts was determined shall be delivered to the Borrower
Agent and shall be conclusive absent manifest error. The Borrowers to which such
Lender has Borrower Group Commitments shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party shall be required to deduct, withhold, or remit any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) the Agent, Lender
or any Issuing Bank (as applicable) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law. If at any time a Loan Party is required by Applicable Law to make any
deduction or withholding from any sum payable hereunder, such Loan Party shall
promptly notify the relevant Lender, Agent or Issuing Bank upon becoming aware
of the same. In addition, each Lender, Agent or Issuing Bank shall promptly
notify a Loan Party upon becoming aware of any circumstances as a result of
which a Loan Party is or would be required to make any deduction or withholding
from any sum payable hereunder.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) Borrowers within each Borrower Group shall indemnify and reimburse the
Agent, the Co-Collateral Agent, each Applicable Lender and each applicable
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Agent, such Co-Collateral
Agent, such Applicable Lender or such applicable Issuing Bank, as applicable, on
or with respect to any payment by or on account of any obligation of such
Borrower Group hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Agent by an Applicable Lender or an applicable Issuing Bank, or by the
Agent on its own behalf or on behalf of an Applicable Lender, Co-Collateral
Agent or an applicable Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower Agent (with a copy to the Agent), at the time or times prescribed by
Applicable Law, such properly completed and executed documentation prescribed by

 

110



--------------------------------------------------------------------------------

Applicable Law or reasonably requested by the Borrower Agent as will permit such
payments to be made without, or at a reduced rate of, withholding (including any
documentation necessary to prevent withholding under Sections 1471 or 1472 of
the Code). With respect to U.S. withholding taxes in particular, on or prior to
the date which is ten (10) Business Days after the Effective Date, each Foreign
Lender shall deliver to the Borrower Agent (with a copy to the Agent) two duly
signed, properly completed copies of Internal Revenue Service (“IRS”) Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, United States withholding tax on
payments to be made to such Foreign Lender by any Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document), IRS Form W-8ECI or
any successor thereto (relating to payments to be made to such Foreign Lender by
any Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document), IRS Form W-8IMY (and any applicable underlying IRS Forms) or
such other evidence reasonably satisfactory to the Borrower Agent and the Agent
that such Foreign Lender is entitled to an exemption from, or reduction of,
United States withholding tax, including any exemption pursuant to
Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrower Agent and the Agent that such Foreign
Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code,
(ii) a 10-percent shareholder within the meaning of Section 871(h)(3)(B) of the
Code, or (iii) a controlled foreign corporation related to a Borrower with the
meaning of Section 864(d)(4) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly so long as it is eligible to do so,
submit to the Borrower Agent (with a copy to the Agent) such additional duly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant taxing authorities) as may then be available under then current
laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the Borrower Agent and the Agent of any available exemption from, or reduction
of, withholding taxes in respect of all payments to be made to such Foreign
Lender by any Borrower or other Loan Party pursuant to this Agreement, or any
other Loan Document, in each case, (1) on or before the date that any such
previously provided form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of any event requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
Agent and (3) from time to time thereafter if reasonably requested by the
Borrower Agent or the Agent, and (B) promptly notify the Borrower Agent and the
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction. For the avoidance of doubt, if, as a result of a
Change in Law, a Foreign Lender is no longer legally able to provide
documentation with respect to an exemption from or a reduction of withholding
tax, such Foreign Lender will be treated as complying with this Section 2.17(e)
and such inability will not affect the Foreign Lender’s rights under
Section 2.17(a). If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA, applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable) or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (e), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

 

111



--------------------------------------------------------------------------------

(f) Each Lender, Agent or Issuing Bank that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code, agrees to complete and deliver
to the Borrower Agent a statement signed by an authorized signatory of the
Lender to the effect that it is a United States person together with a duly
completed and executed copy of IRS Form W-9 or successor form and any
documentation necessary to prevent withholding under Sections 1471 or 1472 of
the Code, to the extent applicable.

(g) If the Agent, Issuing Bank or a Lender determines, in good faith in its
reasonable sole discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Agent or such Lender in good faith in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender in the event the Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Loan Party or any other Person.

(h) If the Borrower Agent determines in good faith that a reasonable basis
exists for contesting any Indemnified Taxes or Other Taxes for which additional
amounts have been paid under this Section 2.17, the relevant Lender, Agent or
Issuing Bank shall cooperate with the Borrower Agent in challenging such
Indemnified Taxes or Other Taxes, at the Borrowers’ expense, if so requested by
the Borrower Agent in writing.

Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent to the applicable account designated to the Borrower Agent by the Agent,
except payments to be made directly to the applicable Issuing Bank or the
applicable Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars or Canadian Dollars, as applicable. Any
payment required to be made by the Agent hereunder shall be deemed to have been
made by the time required if the Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the Agent to
make

 

112



--------------------------------------------------------------------------------

such payment. At all times that the circumstances specified in Section 2.21(d)
are in effect, solely for purposes of determining the amount of Revolving Loans
available for borrowing purposes, checks and cash or other immediately available
funds from collections of items of payment and proceeds of any Collateral shall
be applied in whole or in part against the applicable Obligations, on the day of
receipt, subject to actual collection.

(b) Subject in all respects to the provisions of the ABL Intercreditor
Agreement, all proceeds of Collateral received by the Agent after an Event of
Default has occurred and is continuing shall upon election by the Agent or at
the direction of the Required U.S. Lenders or Required Canadian Lenders, as
applicable, be applied as follows:

(i) with respect to amounts received from or on account of any U.S. Loan Party,
or in respect of any U.S. Collateral, first, to, ratably, pay any fees,
indemnities, or expense reimbursements then due to the Agent, the Co-Collateral
Agent or any U.S. Issuing Bank from the U.S. Borrowers (other than in connection
with U.S. Secured Banking Services Obligations or U.S. Secured Swap
Obligations), second, ratably, to pay any fees or expense reimbursements then
due to the U.S. Revolving Lenders from the U.S. Borrowers (other than in
connection with U.S. Secured Banking Services Obligations or U.S. Secured Swap
Obligations), third, to pay interest due and payable in respect of any U.S.
Revolving Loans (including any U.S. Swingline Loans) and any U.S. Protective
Advances, ratably, fourth, to pay the principal of the U.S. Protective Advances,
fifth, to prepay principal on the U.S. Revolving Loans (other than the U.S.
Protective Advances), unreimbursed U.S. LC Disbursements and U.S. Obligations
then owing under U.S. Secured Swap Obligations up to the amount of U.S. Secured
Swap Reserves and U.S. Secured Banking Services Obligations up to the amount of
U.S. Banking Services Reserves, ratably, sixth, to pay an amount to the Agent
equal to 103% of the U.S. LC Exposure on such date, to be held in the U.S. LC
Collateral Account as cash collateral for such U.S. Obligations, seventh, to pay
any amounts of U.S. Obligations owing with respect to U.S. Secured Banking
Services Obligations to the extent the amount of U.S. Secured Banking Services
Obligations exceeds the U.S. Banking Services Reserves and U.S. Secured Swap
Obligations to the extent the amount of U.S. Secured Swap Obligations exceeds
the U.S. Secured Swap Reserves, ratably, eighth, to the payment of any other
U.S. Obligation due to the Agent, the Co-Collateral Agent or any U.S. Revolving
Lender by the U.S. Borrowers, ninth, to payment of the Canadian Obligations
described in Section 2.18(b)(ii), in the order set forth therein; tenth, as
provided for under the ABL Intercreditor Agreement and eleventh, to the U.S.
Borrowers or as the Borrower Agent shall direct; and

(ii) with respect to amounts received from or on account of any Canadian Loan
Party, or in respect of any Canadian Collateral, first, to, ratably, pay any
fees, indemnities, or expense reimbursements then due to the Agent, the
Co-Collateral Agent or any Canadian Issuing Bank from the Canadian Borrower
(other than in connection with Canadian Secured Banking Services Obligations or
Canadian Secured Swap Obligations), second, ratably, to pay any fees or expense
reimbursements then due to the Canadian Revolving Lenders from the Canadian
Borrower (other than in connection with Canadian Secured Banking Services
Obligations or Canadian Secured Swap Obligations), third, to pay interest due
and payable in respect of any Canadian Revolving Loans (including any Canadian
Swingline Loans) and any Canadian Protective Advances, ratably, fourth, to pay
the principal of the Canadian Protective

 

113



--------------------------------------------------------------------------------

Advances, fifth, to prepay principal on the Canadian Revolving Loans (other than
the Canadian Protective Advances), unreimbursed Canadian LC Disbursements and
Canadian Obligations then owing under Canadian Secured Swap Obligations up to
the amount of Canadian Secured Swap Reserves and Canadian Secured Banking
Services Obligations up to the amount of Canadian Banking Services Reserves,
ratably, sixth, to pay an amount to the Agent equal to 103% of the Canadian LC
Exposure on such date, to be held in the Canadian LC Collateral Account as cash
collateral for such Canadian Obligations, seventh, to pay any amounts of
Canadian Obligations owing with respect to Canadian Secured Banking Services
Obligations to the extent the amount of Secured Canadian Banking Services
Obligations and Canadian Secured Swap Obligations to the extent the amount of
Canadian Secured Swap Obligations exceeds the Canadian Secured Swap Reserves,
ratably, eighth, to the payment of any other Canadian Obligation due to the
Agent, the Co-Collateral Agent or any Canadian Revolving Lender by the Canadian
Loan Party, ninth, as provided for under the ABL Intercreditor Agreement and
tenth, to the Canadian Borrower or as the Borrower Agent shall direct.

(c) (i) If any Canadian Revolving Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Canadian Revolving Loans or participations in
Canadian LC Disbursements, Canadian Swingline Loans or Canadian Protective
Advances resulting in such Canadian Revolving Lender receiving payment of a
greater proportion of the aggregate amount of its Canadian Revolving Loans and
participations in Canadian LC Disbursements, Canadian Swingline Loans or
Canadian Protective Advances and accrued interest thereon than the proportion
received by any other Canadian Revolving Lender, then the Canadian Revolving
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Canadian Revolving Loans and participations in Canadian LC
Disbursements, Canadian Swingline Loans and Canadian Protective Advances of
other Canadian Revolving Lenders at such time outstanding to the extent
necessary so that the benefit of all such payments shall be shared by the
Canadian Revolving Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Canadian Revolving Loans
and participations in Canadian LC Disbursements, Canadian Swingline Loans and
Canadian Protective Advances; provided that (A) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (B) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Canadian Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Canadian Revolving Lender as
consideration for the assignment of or sale of a participation in any of its
Canadian Revolving Loans or participations in Canadian LC Disbursements,
Canadian Swingline Loans or Canadian Protective Advances to any assignee or
participant. The Canadian Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under Applicable Law, that any Canadian
Revolving Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Canadian Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Canadian
Revolving Lender were a direct creditor of the Canadian Borrower in the amount
of such participation.

(ii) If any U.S. Revolving Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its U.S. Revolving Loans or participations in U.S. LC
Disbursements, U.S. Swingline Loans or U.S. Protective Advances resulting in
such U.S. Revolving Lender

 

114



--------------------------------------------------------------------------------

receiving payment of a greater proportion of the aggregate amount of its U.S.
Revolving Loans and participations in U.S. LC Disbursements, U.S. Swingline
Loans or U.S. Protective Advances and accrued interest thereon than the
proportion received by any other U.S. Revolving Lender, then the U.S. Revolving
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the U.S. Revolving Loans and participations in U.S. LC
Disbursements, U.S. Swingline Loans and U.S. Protective Advances of other U.S.
Revolving Lenders at such time outstanding to the extent necessary so that the
benefit of all such payments shall be shared by the U.S. Revolving Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective U.S. Revolving Loans and participations in U.S. LC
Disbursements, U.S. Swingline Loans and U.S. Protective Advances; provided that
(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (B) the provisions of this paragraph shall not be construed to
apply to any payment made by any U.S. Borrower pursuant to and in accordance
with the express terms of this Agreement or any payment obtained by a U.S.
Revolving Lender as consideration for the assignment of or sale of a
participation in any of its U.S. Revolving Loans or participations in U.S. LC
Disbursements, U.S. Swingline Loans or U.S. Protective Advances to any assignee
or participant. Each U.S. Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under Applicable Law, that any U.S. Revolving
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such U.S. Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such U.S. Revolving Lender were a
direct creditor of such U.S. Borrower in the amount of such participation.

(d) Unless the Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Agent for the account of the Lenders
or the applicable Issuing Bank hereunder that the Borrowers will not make such
payment, the Agent may assume that the Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Applicable Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Applicable Lender or applicable Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b) and (e), 2.05(a)(ii) and (iii), 2.05(b)(ii) and
(iii), 2.06(a)(iv) or (v), 2.06(b)(iv) or (v), 2.07(b), 2.18(c) or 9.03(c), then
the Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

(f) Anything contained herein to the contrary notwithstanding, the Agent may
(but shall not be required to), in its discretion, retain any payments or other
funds received by the Agent that are otherwise to be provided to a Defaulting
Lender hereunder, and may apply such funds to such Defaulting Lender’s defaulted
obligations or readvance such funds to the Borrowers in connection with the
funding of any Revolving Loan or issuance of any Letters of Credit hereunder,
including cash collateralization thereof, in accordance with this Agreement.

 

115



--------------------------------------------------------------------------------

(g) Agent shall have no obligation to calculate the amount of any Secured
Banking Services Obligation or Secured Swap Obligation and may request a
reasonably detailed calculation thereof from each applicable Banking Services or
Swap provider.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if Borrowers of any Borrower Group
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) in each case, would not subject such Lender
to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. Borrowers of each
Borrower Group hereby agree to pay all reasonable costs and expenses incurred by
any Lender that has issued a Commitment to such Borrower Group in connection
with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower Agent may, at its sole expense
and effort, upon notice to such Lender and the Agent, replace such Lender by
requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower Agent shall have received the prior
written consent of the Agent and each Issuing Bank, which consent in each case
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, Swingline Loans and Protective Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. The
Agent is irrevocably appointed as attorney-in-fact to execute any Assignment and
Assumption(s) if the Defaulting Lender fails to execute the same. A Lender
(other than a Defaulting Lender) shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower Agent to require
such assignment and delegation cease to apply. Nothing in this Section 2.19
shall be deemed to prejudice any rights that any Borrower or any Lender may have
against any Lender that is a Defaulting Lender.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Effective Date that it is unlawful, for such Lender or its applicable
lending office to make or maintain any Interest Period Rate Loans, then, on
notice thereof by such Lender to the Borrower Agent through the Agent, any

 

116



--------------------------------------------------------------------------------

obligations of such Lender to make or continue Interest Period Rate Loans or to
convert Floating Rate Borrowings to Interest Period Rate Borrowings shall be
suspended until such Lender notifies the Agent and the Borrower Agent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower Agent shall upon demand from such Lender (with a copy
to the Agent), either convert all Interest Period Rate Borrowings of such Lender
to Floating Rate Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Interest Period
Rate Borrowings to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans. Upon any such prepayment or conversion, the
Borrowers of the applicable Borrower Group shall also pay accrued interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be disadvantageous to it.

Section 2.21 Cash Receipts. (a) Each Loan Party shall, within sixty (60) days
after the Effective Date (or such later date approved by the Agent and
Co-Collateral Agent in theirits reasonable discretion), enter into a control
agreement (each, a “Blocked Account Agreement”), in form reasonably satisfactory
to the Agent and the Co-Collateral Agent, with the Agent and any bank with which
such Loan Party maintains a DDA (other than an Excluded Account) (collectively,
the “Blocked Accounts”).

(b) Each Borrower agrees that it will cause all proceeds of the ABL First Lien
Collateral (other than the Uncontrolled Cash) to be deposited into a Blocked
Account, which deposits may be made through a remote scanning process for
purposes of depositing payment items into the Blocked Accounts from time to
time. Each Borrower agrees that it will promptly cause all such payment items to
be scanned and deposited into Blocked Accounts and will provide copies at the
Agent’s reasonable written request of any and all agreements entered into by a
Borrower with any third party that provides the scanning equipment or the
services to reconcile the invoices with any scanned payment items.

(c) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Event of Default or othera Liquidity Event (and
delivery of notice thereof from the Agent to the Borrower Agent and the other
parties to such instrument or agreement) the ACH or wire transfer no less
frequently than once per Business Day (unless the Termination Date shall have
occurred), of all available cash balances and cash receipts, including the then
contents or then entire ledger balance of each Blocked Account (net of such
minimum balance, not to exceed $50,000 in any one Blocked Account or $250,000 in
the aggregate, as may be required to be maintained in the subject Blocked
Account by the bank at which such Blocked Account is maintained and other than
any Uncontrolled Cash), to one or more accounts maintained by the Agent at BANA
or Bank of America – Canada Branch (the “Payment Accounts”) or such other
account as directed by the Agent. Subject to the terms of the Security
Agreement, all amounts received in the Payment Account or such other account
shall be applied (and allocated) by the Agent in accordance with
Section 2.10(b); provided that if the circumstances described in Section 2.18(b)
are applicable, all such amounts shall be applied in accordance with such
Section 2.18(b).

(d) If, at any time after the occurrence and during the continuance of an Event
of Default or othera Liquidity Event, any cash or cash equivalents owned by any
Loan Party (other than (i) for the U.S. Loan Parties, an amount not to exceed
$15,000,000 in the aggregate that is on deposit in a segregated DDA which the
Borrower Agent designates in writing to the Agent as being the “uncontrolled
cash account,” (ii) for the Canadian Loan Parties, an amount not to exceed
$3,000,000 in the aggregate that is on deposit in a segregated DDA which the
Canadian Borrower designates in

 

117



--------------------------------------------------------------------------------

writing to the Agent as being the “uncontrolled cash account” (each such
account, a “Designated Disbursement Account” and collectively, the “Designated
Disbursement Accounts”), which funds shall not be funded from, or when withdrawn
from the Designated Disbursement Accounts, shall not be replenished by, funds
constituting proceeds of the ABL First Lien Collateral so long as such Event of
Default or other Liquidity Event continues, (iii) de minimusminimis cash or cash
equivalents from time to time inadvertently misapplied by any Loan Party and
(iv) payroll, trust and tax withholding accounts funded in the ordinary course
of business and required by Applicable Law) are deposited to any account, or
held or invested in any manner, otherwise than in a Blocked Account subject to a
Blocked Account Agreement or a lockbox, the Agent shall be entitled to require
the applicable Loan Party to close such account and have all funds therein
transferred to a Blocked Account or lockbox, and to cause all future deposits to
be made to a Blocked Account or lockbox, as applicable.

(e) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts without the Agent’s consent, subject to the contemporaneous
execution and delivery to the Agent of a Blocked Account Agreement consistent
with the provisions of this Section 2.21 and otherwise reasonably satisfactory
to the Agent. The Loan Parties may open or close Excluded Accounts at any time,
without requirement of delivery of a Blocked Account Agreement and, so long as
no Event of Default has occurred and is continuing, without consent of the
Agent.

(f) So long as (i) no Event of Default has occurred and is continuing, and
(ii) no otherno Liquidity Event as to which the Agent has notified the Borrower
Agent has occurred and is continuing, the Loan Parties may direct, and shall
have sole control over, the manner of disposition of funds in the Blocked
Accounts.

(g) Any amounts (x) received in the Payment Accounts (including all interest and
other earnings with respect thereto, if any) at any time after the Termination
Date or (y) if any amountsthat continue to be swept to the Payment Accounts
after all Events of Default and other Liquidity Events have been cured, in each
case, shall (subject in the case of clause (x), to the provisions of the ABL
Intercreditor Agreement), be remitted to the operating account of the applicable
Borrower as specified by the Borrower Agent.

Section 2.22 Reserves; Change in Reserves; Decisions by Agent and Co-Collateral
Agent.

(a) U.S. Reserves. The Agent and the Co-Collateral Agent may at any time and
from time to time in the exercise of theirits Permitted Discretion establish and
increase or decrease U.S. Reserves; provided that, as a condition to the
establishment of any new category of U.S. Reserves, or any increase in U.S.
Reserves resulting from a change in the manner of determination thereof, any
Required Reserve Notice shall have been given to the Borrower Agent. The amount
of any U.S. Reserve established by the Agent or Co-Collateral Agent shall have a
reasonable relationship to the event, condition or other matter that is the
basis for the U.S. Reserve. Upon delivery of such notice, the Agent and
Co-Collateral Agent shall be available to discuss the proposed U.S. Reserve or
increase, and the U.S. Borrowers may take such action as may be required so that
the event, condition or matter that is the basis for such U.S. Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Agent or the Co-Collateral Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Agent or the Co-Collateral Agent to establish or change such U.S. Reserve,
unless the Agent or Co-Collateral Agent shall have determined in its Permitted
Discretion that the event, condition or other matter that is the basis for such
new U.S. Reserve or such change no longer exists or has otherwise been
adequately addressed by the U.S. Borrowers. Notwithstanding anything herein to
the contrary, U.S. Reserves shall not duplicate

 

118



--------------------------------------------------------------------------------

eligibility criteria contained in the definition of “Eligible U.S. Receivable”
or “Eligible U.S. Inventory” and vice versa, or reserves or criteria deducted in
computing the cost or market value or Value of any Eligible U.S. Receivable, any
Eligible U.S. Inventory or the Net Orderly Liquidation Value of any Eligible
U.S. Inventory and vice versa.

(b) Canadian Reserves. The Agent and the Co-Collateral Agent may at any time and
from time to time in the exercise of theirits Permitted Discretion establish and
increase or decrease Canadian Reserves; provided that, as a condition to the
establishment of any new category of Canadian Reserves, or any increase in
Canadian Reserves resulting from a change in the manner of determination
thereof, any Required Reserve Notice shall have been given to the Borrower
Agent. The amount of any Canadian Reserve established by the Agent or
Co-Collateral Agent shall have a reasonable relationship to the event, condition
or other matter that is the basis for the Canadian Reserve. Upon delivery of
such notice, the Agent and the Co-Collateral Agent shall be available to discuss
the proposed Canadian Reserve or increase, and the Canadian Borrower may take
such action as may be required so that the event, condition or matter that is
the basis for such Canadian Reserve or increase no longer exists, in a manner
and to the extent reasonably satisfactory to the Agent or the Co-Collateral
Agent in the exercise of its Permitted Discretion. In no event shall such notice
and opportunity limit the right of the Agent to establish or change such
Canadian Reserve, unless the Agent and the Co-Collateral Agent shall have
determined in theirits Permitted Discretion that the event, condition or other
matter that is the basis for such new Canadian Reserve or such change no longer
exists or has otherwise been adequately addressed by the Canadian Borrower.
Notwithstanding anything herein to the contrary, Canadian Reserves shall not
duplicate eligibility criteria contained in the definition of “Eligible Canadian
Receivable” or “Eligible Canadian Inventory” and vice versa, or reserves or
criteria deducted in computing the cost or market value or Value of any Eligible
Canadian Receivable, any Eligible Canadian Inventory or the Net Orderly
Liquidation Value of any Eligible Canadian Inventory and vice versa.

(c) Anything contained herein to the contrary notwithstanding, (i) any Reserve
may be established or increased by the Agent or Co-Collateral Agent without the
consent of the other, and (ii) no Reserve may be decreased or eliminated without
the consent of both the Agent and the Co-Collateral Agent.

Section 2.23 Revolving Commitment Increases. (a) Total Revolving Commitments. So
long as no Default or Event of Default then exists, or would result therefrom,
the Borrower Agent shall have the right at any time, and from time to time, to
request one or more increases in the amount of the total U.S. Revolving
Commitments in an aggregate amount not to exceed $200,000,000 or, if less, the
amount by which $700,000,000 exceeds the total U.S. Revolving Commitments then
in effect (such amount, the “Aggregate Incremental Capacity”). Anything
contained herein to the contrary notwithstanding, the aggregate amount of
Commitments and, without duplication, Loans outstanding hereunder at any time,
including the aggregate amount of U.S. Revolving Commitment Increases but
excluding any Permitted Foreign Facilities, shall not exceed $700,000,000 at any
time.

(b) U.S. Revolving Commitment Increases. (i) The Agent or any other Person may
arrange for existing U.S. Revolving Lenders to increase their U.S. Revolving
Commitments or for other Persons to become a U.S. Revolving Lender hereunder and
to issue revolving commitments in an amount equal to the amount of the increase
in the aggregate total of U.S. Revolving Commitments requested by the Borrower
Agent (each such increase by either means, a “U.S. Revolving Commitment

 

119



--------------------------------------------------------------------------------

Increase”, and each such Person issuing, or Lender increasing, its U.S.
Revolving Commitment, an “Additional U.S. Revolving Commitment Lender”);
provided, however, that (A) no U.S. Revolving Lender shall be obligated to
provide a U.S. Revolving Commitment Increase as a result of any such request by
the Borrower Agent, and the Borrower Agent shall not be obligated to provide any
existing U.S. Revolving Lender with the opportunity to provide a U.S. Revolving
Commitment Increase, (B) any Additional U.S. Revolving Commitment Lender which
is not an existing U.S. Revolving Lender shall be an Eligible Assignee and shall
be subject to the approval of the Agent, each U.S. Issuing Bank and the Borrower
Agent (each such consent not to be unreasonably withheld) and (C) the aggregate
amount of increases in the U.S. Revolving Commitments shall not exceed
$200,000,000 less the aggregate Dollar Equivalent of all increases in the
Canadian Revolving Commitments in accordance with Section 2.23(c). Each U.S.
Revolving Commitment Increase shall be in a minimum aggregate amount of at least
$50,000,000 and in integral multiples of $1,000,000 in excess thereof. Each U.S.
Revolving Commitment Increase shall be subject to the terms and conditions set
forth in this Section 2.23(b) and any U.S. Revolving Loans pursuant to such U.S.
Revolving Commitment Increase or new U.S. Revolving Commitments shall be on the
same terms and conditions as all other U.S. Revolving Loans (including the
Applicable Rate), except with respect to any fees payable in connection
therewith as may be separately agreed among the Borrower Agent and the
Additional U.S. Revolving Commitment Lenders. The proceeds of any U.S. Revolving
Commitment Increase may be used for general corporate purposes.

(ii) No U.S. Revolving Commitment Increase shall become effective unless and
until each of the following conditions have been satisfied:

(A) the Borrower Agent, the Agent, and any Additional U.S. Revolving Commitment
Lender shall have executed and delivered a customary joinder to the Loan
Documents;

(B) the Borrowers shall have paid such fees and other compensation as the
Borrower Agent and each such Additional U.S. Revolving Commitment Lender may
agree;

(C) the Borrower Agent shall have delivered to the Agent and the U.S. Revolving
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the U.S. Borrowers reasonably satisfactory to the
Agent (it being agreed that the counsel that delivers the legal opinions on the
Effective Date shall be satisfactory to the Agent) and dated such date;

(D) to the extent requested by any Additional U.S. Revolving Commitment Lender,
a promissory note will be issued at the U.S. Borrowers’ expense, to each such
Additional U.S. Revolving Commitment Lender, to be in conformity with the
requirements of Section 2.10 (with appropriate modification) to the extent
necessary to reflect the new U.S. Revolving Commitment of such Additional U.S.
Revolving Commitment Lender; and

(E) the Borrower Agent shall have delivered to the Agent (1) the resolutions
adopted by each U.S. Borrower approving or consenting to such U.S. Revolving
Commitment Increase and (2) a certificate of a Responsible Officer of the
Company to the effect that, after giving effect to the requested

 

120



--------------------------------------------------------------------------------

U.S. Revolving Commitment Increase, (x) no Event of Default shall have occurred
and be continuing and (y) the representations and warranties of the Loan Parties
set forth in this Agreement and in each of the other Loan Documents shall be
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such U.S. Revolving Credit
Increase, as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date).

(iii) The Agent shall promptly notify each Lender as to the effectiveness of
each U.S. Commitment Increase (with each date of such effectiveness being
referred to herein as a “U.S. Revolving Commitment Increase Date”), and at such
time (A) the aggregate total U.S. Revolving Commitments and the aggregate total
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such U.S. Revolving Commitment Increases, (B) the
Commitment Schedule shall be deemed modified, without further action, to reflect
the revised U.S. Revolving Commitments of the Lenders, and (C) this Agreement
shall be deemed amended, without further action, to the extent necessary to
reflect such increased aggregate total Commitments.

(iv) In connection with U.S. Revolving Commitment Increases hereunder, the U.S.
Lenders and the U.S. Borrowers agree that, notwithstanding anything to the
contrary in this Agreement, (A) the U.S. Borrowers shall, in coordination with
the Agent, (1) repay outstanding U.S. Revolving Loans of certain U.S. Lenders,
and obtain U.S. Revolving Loans from certain other U.S. Revolving Lenders
(including the Additional U.S. Revolving Commitment Lenders), or (2) take such
other actions as reasonably may be required by the Agent, in each case to the
extent necessary so that all of the U.S. Revolving Lenders effectively
participate in each of the outstanding U.S. Revolving Loans pro rata on the
basis of their Applicable Percentages (determined after giving effect to any
increase in the aggregate total U.S. Revolving Commitments pursuant to this
Section 2.23); and (B) the U.S. Borrowers shall pay to the U.S. Revolving
Lenders any costs of the type referred to in Section 2.16 in connection with any
repayment and/or prepayment of U.S. Revolving Loans required pursuant to
preceding clause (A). Without limiting the obligations of the U.S. Borrowers
provided for in this Section 2.23(b), the Agent and the U.S. Lenders agree that
they will use their commercially reasonable efforts to attempt to minimize the
costs of the type referred to in Section 2.16 which the U.S. Borrowers would
otherwise occur in connection with the implementation of an increase in the
aggregate total U.S. Revolving Commitments and the aggregate total Commitments
hereunder.

(c) Canadian Revolving Commitment Increases. (i) The Agent or any other Person
may arrange for existing Canadian Revolving Lenders to increase their Canadian
Revolving Commitments or for other Persons to become a Canadian Revolving Lender
hereunder and to issue revolving commitments in an amount equal to the amount of
the increase in the aggregate total of Canadian Revolving Commitments requested
by the Canadian Borrower (each such increase by either

 

121



--------------------------------------------------------------------------------

means, a “Canadian Revolving Commitment Increase”, and each such Person issuing,
or Lender increasing, its Canadian Revolving Commitment, an “Additional Canadian
Revolving Commitment Lender”); provided, however, that (A) no Canadian Revolving
Lender shall be obligated to provide a Canadian Revolving Commitment Increase as
a result of any such request by the Canadian Borrower, and the Canadian Borrower
shall not be obligated to provide any existing Canadian Revolving Lender with
the opportunity to provide a Canadian Revolving Commitment Increase, (B) any
Additional Canadian Revolving Commitment Lender which is not an existing
Canadian Revolving Lender shall be an Eligible Assignee and shall be subject to
the approval of the Agent, each Canadian Issuing Bank and the Canadian Borrower
(each such consent not to be unreasonably withheld), (C) the aggregate amount of
increases in the Canadian Revolving Commitments shall not exceed the lesser of
(1) $10,000,000 and (2) $200,000,000 less the aggregate amount of all increases
in the U.S. Revolving Commitments in accordance with Section 2.23(b). Each
Canadian Revolving Commitment Increase shall be in a minimum aggregate amount of
at least $1,000,000 and in integral multiples of $1,000,000 in excess thereof.
Each Canadian Revolving Commitment Increase shall be subject to the terms and
conditions set forth in this Section 2.23(c) and any Canadian Revolving Loans
pursuant to such Canadian Revolving Commitment Increase or new Canadian
Revolving Commitments shall be on the same terms and conditions as all other
Canadian Revolving Loans (including the Applicable Rate), except with respect to
any fees payable in connection therewith as may be separately agreed among the
Borrower Agent and the Additional Canadian Revolving Commitment Lenders. The
proceeds of any Canadian Revolving Commitment Increase may be used for general
corporate purposes.

(ii) No Canadian Revolving Commitment Increase shall become effective unless and
until each of the following conditions have been satisfied:

(A) the Canadian Borrower, the Agent, and any Additional Canadian Revolving
Commitment Lender shall have executed and delivered a customary joinder to the
Loan Documents;

(B) the Canadian Borrower shall have paid such fees and other compensation as
the Canadian Borrower and each such Additional Canadian Revolving Commitment
Lender may agree;

(C) the Canadian Borrower shall have delivered to the Agent and the Canadian
Revolving Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Agent, from counsel to the Canadian Borrower reasonably
satisfactory to the Agent (it being agreed that the counsel that delivers the
legal opinions on the Effective Date shall be satisfactory to the Agent) and
dated such date;

(D) to the extent requested by any Additional Canadian Revolving Commitment
Lender, a promissory note will be issued at the Canadian Borrower’s expense, to
each such Additional Canadian Revolving Commitment Lender, to be in conformity
with the requirements of Section 2.10 (with appropriate modification) to the
extent necessary to reflect the new Canadian Revolving Commitment of such
Additional Canadian Revolving Commitment Lender; and

(E) the Canadian Borrower shall have delivered to the Agent (1) the resolutions
adopted by the Canadian Borrower approving or consenting to such

 

122



--------------------------------------------------------------------------------

Canadian Revolving Commitment Increase and (2) a certificate of a Responsible
Officer of the Company to the effect that, after giving effect to the requested
Canadian Revolving Commitment Increase, (x) no Event of Default shall have
occurred and be continuing and (y) the representations and warranties of the
Loan Parties set forth in this Agreement and in each of the other Loan Documents
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Canadian Revolving Credit
Increase, as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date).

(iii) The Agent shall promptly notify each Lender as to the effectiveness of
each Canadian Commitment Increase (with each date of such effectiveness being
referred to herein as a “Canadian Revolving Commitment Increase Date”), and at
such time (A) the aggregate total Canadian Revolving Commitments and the
aggregate total Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate Dollar Equivalent amount of such Canadian
Revolving Commitment Increases, (B) the Commitment Schedule shall be deemed
modified, without further action, to reflect the revised Canadian Revolving
Commitments of the Lenders, and (C) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect such increased
aggregate total Commitments.

(iv) In connection with any Canadian Revolving Commitment Increases hereunder,
the Canadian Lenders and the Canadian Borrower agree that, notwithstanding
anything to the contrary in this Agreement, (A) the Canadian Borrower shall, in
coordination with the Agent, (1) repay outstanding Canadian Revolving Loans of
certain Canadian Lenders, and obtain Canadian Revolving Loans from certain other
Canadian Revolving Lenders (including the Additional Canadian Revolving
Commitment Lenders), or (2) take such other actions as reasonably may be
required by the Agent, in each case to the extent necessary so that all of the
Canadian Revolving Lenders effectively participate in each of the outstanding
Canadian Revolving Loans pro rata on the basis of their Applicable Percentages
(determined after giving effect to any increase in the aggregate total Canadian
Revolving Commitments pursuant to this Section 2.23); and (B) the Canadian
Borrower shall pay to the Canadian Revolving Lenders any costs of the type
referred to in Section 2.16 in connection with any repayment and/or prepayment
of Canadian Revolving Loans required pursuant to preceding clause (A). Without
limiting the obligations of the Canadian Borrower provided for in this
Section 2.23(c), the Agent and the Canadian Lenders agree that they will use
their commercially reasonable efforts to attempt to minimize the costs of the
type referred to in Section 2.16 which the Canadian Borrower would otherwise
occur in connection with the implementation of an increase in the aggregate
total Canadian Revolving Commitments and the aggregate total Commitments
hereunder.

 

123



--------------------------------------------------------------------------------

(d) Permitted Foreign Facilities. So long as no Default or Event of Default then
exists, or would result therefrom, the Borrower Agent shall have the right at
any time, and from time to time, to request the establishment of one or more
Permitted Foreign Facilities denominated in U.S. Dollars or other currencies to
be agreed by the Agent, the Borrower Agent and the Lenders issuing commitments
under such facility (each, an “Incremental Foreign Facility Lender”) in an
aggregate principal amount not to exceed the Dollar Equivalent of $60,000,000.
Each such Incremental Foreign Facility may provide for Loans to be made to
(i) specified U.S. Loan Parties or (ii) any Foreign Subsidiaries of the Company
and guarantied by the U.S. Loan Parties, all upon terms and conditions
(including interest rate margins, fees, Borrowing Base provisions and applicable
currency) to be agreed by the Company, the Agent and the applicable Incremental
Foreign Facility Lender(s) in accordance with Section 9.02(b). Loans to U.S.
Loan Parties under such Incremental Foreign Facilities and/or guarantees by U.S.
Loan Parties of loans made to Foreign Subsidiaries shall constitute Secured
Obligations under the Loan Documents.

(e) Establishing Permitted Foreign Facilities. The Agent may arrange for one or
more existing U.S. Revolving Lenders and/or their Affiliates to issue
commitments in an amount equal to the amount of the Incremental Foreign Facility
requested by the Borrower Agent; provided, however, that (A) no Lender shall be
obligated to provide a commitment under any Incremental Foreign Facility as a
result of any request by the Borrower Agent, and the Borrower Agent shall not be
obligated to provide any existing Lender or its Affiliates with the opportunity
to provide a commitment under any Incremental Foreign Facility established
pursuant hereto, and (B) any Person providing a commitment under an Incremental
Foreign Facility that is not an existing U.S. Revolving Lender shall be an
Eligible Assignee and shall be subject to the approval of the Agent and the
Borrower Agent (each such consent not to be unreasonably withheld) to the extent
required under Section 9.04(b)(i)(A). The proceeds of any Incremental Foreign
Facility may be used for general corporate purposes.

(i) No Incremental Foreign Facility shall become effective unless and until each
of the following conditions have been satisfied or waived by the Agent and
applicable Incremental Foreign Facility Lender(s):

(A) the applicable U.S. Borrowers, Foreign Subsidiaries and Incremental Foreign
Facility Lender(s) shall have executed and delivered definitive documentation
requested by, and in form and substance reasonably satisfactory to, the Agent to
establish such Incremental Foreign Facility;

(B) the U.S. Borrowers shall have paid such fees and other compensation as the
Borrower Agent, Agent and each such Incremental Foreign Facility Lender(s) may
agree;

(C) the Borrower Agent shall have delivered to the Agent an opinion or opinions,
in form and substance reasonably satisfactory to the Agent, from counsel to the
U.S. Borrowers that are party to such Incremental Foreign Facility;

(D) to the extent requested by any applicable Incremental Foreign Facility
Lender, a promissory note will be issued at the U.S. Borrowers’ expense, to each
such Incremental Foreign Facility Lender; and

 

124



--------------------------------------------------------------------------------

(E) the Borrower Agent shall have delivered to the Agent (1) the resolutions
adopted by each applicable U.S. Borrower and related Foreign Subsidiary
approving or consenting to such Incremental Foreign Facility and (2) a
certificate of a Responsible Officer of the Company to the effect that, after
giving effect to the requested Incremental Foreign Facility, (x) no Event of
Default shall have occurred and be continuing and (y) the representations and
warranties of the Loan Parties set forth in this Agreement and in each of the
other Loan Documents and by the Company and its Subsidiaries that are party to
the documentation establishing such Incremental Foreign Facility shall be true
and correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect, after giving
effect to such qualification, in all respects) on and as of the date of such
Incremental Foreign Facility, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, after giving effect to such qualification, in all respects) as of such
earlier date).

(ii) The Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Foreign Facility, including all amendments to the Loan Documents
approved by the Agent in accordance with Section 9.02(b) in order to establish
such Incremental Foreign Facility.

Section 2.24 Borrower Agent. Each Borrower hereby designates the Company as its
representative and agent (in such capacity, the “Borrower Agent”) for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Agent, the
Co-Collateral Agent, the Issuing Banks or any Lender. The Borrower Agent hereby
accepts such appointment. The Agent, the Co-Collateral Agent, the Issuing Banks
and the Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any notice of borrowing)
delivered by Borrower Agent on behalf of any Borrower. The Agent, the
Co-Collateral Agent, the Issuing Banks and the Lenders may give any notice or
communication with a Borrower hereunder to the Borrower Agent on behalf of such
Borrower. Each of the Agent, the Issuing Banks, the Co-Collateral Agent and the
Lenders shall have the right, in its discretion, to deal exclusively with the
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Borrower Agent shall be binding upon and
enforceable against it. Anything contained herein to the contrary
notwithstanding, no Borrower (other than the Borrower Agent) shall be authorized
to request any Borrowing or Letter of Credit hereunder without the prior written
consent of the Company.

 

125



--------------------------------------------------------------------------------

Section 2.25 Joint and Several Liability of the U.S. Borrowers. (a) Each U.S.
Borrower agrees that it is absolutely and unconditionally jointly and severally
liable, as co-borrower, for the prompt payment and performance of all Borrower
Group Obligations of U.S. Borrowers and all agreements of each of the Borrowers
under the Loan Documents. Each U.S. Borrower agrees that its co-borrower
obligations hereunder are direct obligations of payment and not of collection,
that such obligations shall not be discharged until the Termination Date.

(b) It is agreed among each U.S. Borrower, the Agent, the Co-Collateral Agent,
the U.S. Issuing Banks and the Applicable Lenders that the provisions of this
Section 2.25 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Agent, the Co-Collateral Agent,
the U.S. Issuing Banks and the Applicable Lenders would decline to make U.S.
Loans and issue U.S. Letters of Credit. Each U.S. Borrower acknowledges that its
obligations pursuant to this Section 2.25 are necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

(c) Nothing contained in this Agreement (including any provisions of this
Section 2.25 to the contrary) shall limit the liability of (i) any U.S. Borrower
to pay U.S. Loans made directly or indirectly to that U.S. Borrower (including
U.S. Loans advanced to any other U.S. Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such U.S. Borrower), U.S. LC Exposure and
all accrued interest, fees, expenses and other related Borrower Group
Obligations of U.S. Borrowers with respect thereto, for which such U.S. Borrower
shall be primarily liable for all purposes hereunder, or (ii) the Company in
respect of all of the Borrower Group Obligations of U.S. Borrowers under the
Loan Documents. The Agent, the Co-Collateral Agent, the U.S. Issuing Banks and
the Applicable Lenders shall have the right, at any time in their discretion, to
condition U.S. Loans and U.S. Letters of Credit upon a separate calculation of
borrowing availability for each U.S. Borrower and to restrict the disbursement
and use of such U.S. Loans and U.S. Letters of Credit to such U.S. Borrower.

(d) Each Borrower in each Borrower Group has requested that the Agent and the
Lenders make this credit facility available to the Borrowers in such Borrower
Group on a combined basis, in order to finance such Borrower’s business most
efficiently and economically. Within a Borrower Group, each Borrower’s business
is a mutual and collective enterprise, and such Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
such Borrower and ease the administration of their relationship with the
Lenders, all to the mutual advantage of Borrowers in such Borrower Group.
Borrowers in each Borrower Group acknowledge and agree that the Agent’s and the
Lenders’ willingness to extend credit to Borrowers in such Borrower Group and to
administer the Collateral supporting the applicable Borrower Group Obligations
on a combined basis, as set forth herein, is done solely as an accommodation to
Borrowers in such Borrower Group and at such Borrower’s request.

(e) In any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any U.S. Borrower under
this Section 2.25 or under this Agreement would otherwise be held or determined
to be avoidable, invalid or unenforceable on account of the amount of such U.S.
Borrower’s liability under this Section 2.25 or under this Agreement, then,
notwithstanding any other provision of this Section 2.25 to the contrary, the
amount of such liability shall, without any further action by the U.S. Borrowers
or the U.S. Lenders, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant U.S. Borrower’s maximum
liability (“U.S. Borrower’s Maximum Liability”)). This Section 2.25(e) with
respect to the U.S.

 

126



--------------------------------------------------------------------------------

Borrower’s Maximum Liability of each U.S. Borrower is intended solely to
preserve the rights of the U.S. Lenders to the maximum extent not subject to
avoidance under Applicable Law, and no U.S. Borrower nor any other Person or
entity shall have any right or claim under this Section with respect to such
U.S. Borrower’s Maximum Liability, except to the extent necessary so that the
obligations of any U.S. Borrower hereunder shall not be rendered voidable under
Applicable Law. Each U.S. Borrower agrees that the U.S. Obligations may at any
time and from time to time exceed the U.S. Borrower’s Maximum Liability of each
U.S. Borrower without impairing this Section 2.25(e) or this Agreement, or
affecting the rights and remedies of the U.S. Lenders hereunder, provided that
nothing in this sentence shall be construed to increase any U.S. Borrower’s
obligations hereunder beyond its U.S. Borrower’s Maximum Liability.

(f) In the event any U.S. Borrower (a “Paying Borrower”) shall make any payment
or payments under this Section 2.25 or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Agreement, each other U.S. Borrower (each a “Non-Paying Borrower”) shall
contribute to such Paying Borrower an amount equal to such Non-Paying Borrower’s
“Borrower Percentage” of such payment or payments made, or losses suffered, by
such Paying Borrower. For purposes of this Section 2.25, each Non-Paying
Borrower’s “Borrower Percentage” with respect to any such payment or loss by a
Paying Borrower shall be determined as of the date on which such payment or loss
was made by reference to the ratio of (i) such Non-Paying Borrower’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Borrower’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Borrower from any other U.S. Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate U.S. Borrower’s Maximum Liability of all U.S. Borrowers
hereunder (including such Paying Borrower) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a U.S. Borrower’s Maximum Liability has not
been determined for any U.S. Borrower, the aggregate amount of all monies
received by such U.S. Borrowers from any other U.S. Borrower after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
provision shall affect any U.S. Borrower’s several liability for the entire
amount of the U.S. Obligations (up to such U.S. Borrower’s Maximum Liability).
Each of the U.S. Borrowers covenants and agrees that its right to receive any
contribution under this Section 2.25 from a Non-Paying Borrower shall be
subordinate and junior in right of payment to the U.S. Obligations until the
Termination Date. This provision is for the benefit of all of the Agent, the
Co-Collateral Agent, the U.S. Issuing Banks, the U.S. Lenders, the U.S.
Borrowers and the U.S. Loan Guarantors and may be enforced by any one, or more,
or all of them in accordance with the terms hereof.

(g) Notwithstanding anything in this Agreement to the contrary, no Canadian Loan
Party shall guaranty, or otherwise provide credit support for, any of the U.S.
Obligations, and the Obligations of each Canadian Loan Party shall be joint and
several in nature each as to 100% of the Canadian Obligations.

(h) Each Qualified ECP hereby jointly and severally, absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support to each
Specified Obligor with respect to such CEA Swap Obligation as may be needed by
such Specified Obligor from time to time to honor all of its obligations under
the Loan Documents in respect of such CEA Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP’s obligations and undertakings under this
Section 2.25(h) voidable under any applicable fraudulent transfer

 

127



--------------------------------------------------------------------------------

or conveyance act). The obligations and undertakings of each Qualified ECP under
this Section 2.25(h) shall remain in full force and effect until payment in full
of all Obligations and termination of all Commitments. Each Loan Party intends
this Section 2.25(h) to constitute, and this Section 2.25(h) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 2.26 Loan Account; Statement of Obligations. (a) The Agent shall
maintain in accordance with its usual and customary practices an account or
accounts (“Loan Account”) evidencing the Indebtedness of the Borrowers within
each Borrower Group resulting from each Revolving Loan made to such Borrower
Group or issuance of a Letter of Credit for the account of one or more Borrowers
in such Borrower Group from time to time and all other payment Obligations
hereunder or under the other Loan Documents, including accrued interest, fees
and expenses. Any failure of the Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
the Borrowers to pay any amount owing hereunder. The Agent may maintain a single
Loan Account in the name of the Borrower Agent, and each Borrower confirms
within a Borrower Group that such arrangement shall have no effect on the joint
and several character of its liability for the Obligations of its Borrower Group
or its guaranty (if any) of the Obligations of the other Borrower Group. In the
absence of manifest error, entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.

(b) The Borrowers hereby authorize the Agent, from time to time without prior
notice to the Borrowers, to charge to the Loan Account all interest and all fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable by any Loan Party hereunder or under any of the other Loan
Documents, all fees and costs provided for in Section 2.12, and all other
payments due and payable under any Loan Document, which amounts so charged shall
thereafter constitute Revolving Loans hereunder which shall accrue interest at
the rate then applicable to Revolving Loans that are Floating Rate Loans (unless
and until converted into Interest Period Rate Loans in accordance with the terms
hereof); provided that the Agent shall not be authorized to charge any such
amount to the Loan Account unless the same shall not have been paid by any Loan
Party when payment of such amount has otherwise become due and payable hereunder
or under any other Loan Document. Any interest not paid by any Loan Party within
two Business Days after such payment of such amount has otherwise become due and
payable hereunder or under any other Loan Document shall be compounded by being
charged to the Loan Account and shall thereafter constitute Loans hereunder and
shall accrue interest at the rate then applicable to Loans that are Floating
Rate Loans (unless and until converted into Interest Period Rate Loans in
accordance with the terms hereof).

Section 2.27 Extensions of Revolving Loans and Revolving Commitments.

(a) Extensions of U.S. Revolving Loans and U.S. Revolving Commitments.

(i) The Borrower Agent may at any time and from time to time request that all or
a portion of the U.S. Revolving Commitments (including any previously extended
U.S. Revolving Commitments) existing at the time of such request (each, an
“Existing U.S. Revolving Commitment” and any related revolving loans under any
such facility, “Existing U.S. Revolving Loans”) be exchanged to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Existing
U.S. Revolving Loans related to such Existing U.S. Revolving Commitments (any
such Existing U.S.

 

128



--------------------------------------------------------------------------------

Revolving Commitments which have been so extended, “Extended U.S. Revolving
Commitments” and any related U.S. Revolving Loans, “Extended U.S. Revolving
Loans”) and to provide for other terms consistent with this Section 2.27. Prior
to entering into any U.S. Extension Agreement with respect to any Extended U.S.
Revolving Commitments, the Borrower Agent shall provide a notice to the Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing U.S. Revolving Commitments) (a “U.S. Revolving
Extension Request”) setting forth the proposed terms of the Extended U.S.
Revolving Commitments to be established thereunder, which terms shall be
identical to those applicable to the Existing U.S. Revolving Commitments from
which they are to be extended (the “Specified Existing U.S. Revolving Commitment
Class”) except (x) all or any of the final maturity dates of such Extended U.S.
Revolving Commitments may be delayed to later dates than the final maturity
dates of the Existing U.S. Revolving Commitments of the Specified Existing U.S.
Revolving Commitment Class, (y) the all-in pricing (including, without
limitation, margins, fees and premiums) with respect to the Extended U.S.
Revolving Commitments may be higher or lower than the all-in pricing (including,
without limitation, margins, fees and premiums) for the Existing U.S. Revolving
Commitments of the Specified Existing U.S. Revolving Commitment Class and
(z) the commitment fee rate with respect to the Extended U.S. Revolving
Commitments may be higher or lower than the commitment fee rate for Existing
U.S. Revolving Commitments of the Specified Existing U.S. Revolving Commitment,
in each case, to the extent provided in the applicable U.S. Extension Agreement;
provided that, notwithstanding anything to the contrary in this Section 2.27 or
otherwise, (1) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of the Extended U.S.
Revolving Loans under any Extended U.S. Revolving Commitments shall be made on a
pro rata basis with any borrowings and repayments of the Existing U.S. Revolving
Loans (the mechanics for which may be implemented through the applicable U.S.
Extension Agreement and may include technical changes related to the borrowing
and repayment procedures of this Agreement), (2) assignments and participations
of Extended U.S. Revolving Commitments and Extended U.S. Revolving Loans shall
be governed by the assignment and participation provisions set forth in
Section 9.04 and (3)(I) in the case of Section 2.09, no permanent repayment of
Extended U.S. Revolving Loans (and corresponding permanent reduction in the
related Extended U.S. Revolving Commitments) shall be permitted unless all
Existing U.S. Revolving Loans and all Existing U.S. Revolving Commitments of the
Specified Existing U.S. Revolving Commitment Class, shall have been repaid in
full and terminated, respectively and (II) in all other cases, no termination of
Extended U.S. Revolving Commitments and no repayment of Extended U.S. Revolving
Loans accompanied by a corresponding permanent reduction in Extended U.S.
Revolving Commitments shall be permitted unless such termination or repayment
(and corresponding reduction) is accompanied by at least a pro rata termination
or permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing U.S. Revolving Loans and Existing U.S. Revolving
Commitments of the Specified Existing Revolving Commitment Class (or all
Existing U.S. Revolving Commitments of such Class and related Existing U.S.
Revolving Loans shall have otherwise been terminated and repaid in full). Any
Extended U.S. Revolving Commitments of any U.S. Extension Series shall
constitute a separate Class of U.S. Revolving Commitments from Existing U.S.
Revolving Commitments of the Specified Existing U.S. Revolving Commitment Class
and from any other Existing U.S. Revolving Commitments (together with any other
Extended U.S. Revolving Commitments so established on such date).

 

129



--------------------------------------------------------------------------------

(ii) The Borrower Agent shall provide the applicable U.S. Extension Request at
least ten (10) Business Days prior to the date on which U.S. Lenders under the
Existing Class are requested to respond. Any U.S. Lender (an “Extending U.S.
Lender”) wishing to have all or a portion of its U.S. Revolving Commitments (or
any earlier Extended U.S. Revolving Commitments) of an Existing Class subject to
such U.S. Extension Request exchanged into U.S. Extended Loans/Commitments shall
notify the Agent (a “U.S. Extension Election”) on or prior to the date specified
in such U.S. Extension Request of the amount of its U.S. Revolving Commitments
(and/or any earlier Extended U.S. Revolving Commitments) which it has elected to
convert into Extended U.S. Loans/Commitments, but in no event shall any Lender
be required to become an Extending U.S. Lender. In the event that the aggregate
amount of U.S. Revolving Commitments (and any earlier Extended U.S. Revolving
Commitments) subject to U.S. Extension Elections exceeds the amount of U.S.
Extended Loans/Commitments requested pursuant to the Extension Request, U.S.
Revolving Commitments (and any earlier Extended U.S. Revolving Commitments)
subject to U.S. Extension Elections shall be exchanged to Extended U.S.
Loans/Commitments on a pro rata basis based on the amount of U.S. Revolving
Commitments (and any earlier Extended U.S. Revolving Commitments) included in
each such Extension Election. Notwithstanding the conversion of any Existing
U.S. Revolving Commitment into an Extended U.S. Revolving Commitment, such
Extended U.S. Revolving Commitment shall be treated identically to all Existing
U.S. Revolving Commitments of the Specified Existing U.S. Revolving Commitment
Class for purposes of the obligations of a U.S. Revolving Lender in respect of
U.S. Swingline Loans under Section 2.05 and U.S. Letters of Credit under
Section 2.06, except that the applicable U.S. Extension Agreement may provide
that the last day for making U.S. Swingline Loans and/or the last day for
issuing U.S. Letters of Credit may be extended and the related obligations to
make U.S. Swingline Loans and issue U.S. Letters of Credit may be continued
(pursuant to mechanics set forth in the applicable U.S. Extension Agreement) so
long as the U.S. Swingline Lender and/or the applicable U.S. Issuing Bank, as
applicable, have consented to such extensions (it being understood that no
consent of any other U.S. Lender shall be required in connection with any such
extension).

(iii) Extended U.S. Loans/Commitments shall be established pursuant to an
amendment (a “U.S. Extension Agreement”) to this Agreement (which, except to the
extent expressly contemplated by the penultimate sentence of this
Section 2.27(a)(iii) and notwithstanding anything to the contrary set forth in
Section 9.02, shall not require the consent of any U.S. Lender other than the
Extending U.S. Lenders with respect to the Extended U.S. Loans/Commitments
established thereby) executed by the Borrower Agent, the Agent and the Extending
U.S. Lenders. Notwithstanding anything to the contrary in this Section 2.27 and
without limiting the generality or applicability of Section 9.02 to any
Section 2.27 Additional Agreements, any U.S. Extension Agreement may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.27 Additional
U.S. Agreement”) to this Agreement and the other Loan Documents; provided that
such Section 2.27 Additional U.S. Agreements do not become effective prior to
the time that such Section 2.27 Additional U.S. Agreements have been

 

130



--------------------------------------------------------------------------------

consented to (including, without limitation, pursuant to consents applicable to
holders of any Extended U.S. Loans/Commitments provided for in any U.S.
Extension Agreement) by such of the U.S. Lenders, U.S. Loan Parties and other
parties (if any) as may be required in order for such Section 2.27 Additional
U.S. Agreements to become effective in accordance with Section 9.02. It is
understood and agreed that each U.S. Lender has consented, and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Loan Documents authorized by this Section 2.27 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 2.27 Additional U.S. Agreement. In connection with any U.S. Extension
Agreement, the Borrower Agent shall deliver an opinion of counsel reasonably
acceptable to the Agent (i) as to the enforceability of such U.S. Extension
Agreement, this Agreement as amended thereby, and such of the other Loan
Documents (if any) as may be amended thereby (in the case of such other Loan
Documents as contemplated by the immediately preceding sentence), (ii) to the
effect that such U.S. Extension Agreement, including without limitation, the
Extended U.S. Loans/Commitments provided for therein, does not conflict with or
violate the terms and provisions of Section 9.02 of this Agreement and (iii) as
to any other matter reasonably requested by the Agent.

(b) Extensions of Canadian Revolving Loans and Canadian Revolving Commitments.

(i) The Borrower Agent may at any time and from time to time request that all or
a portion of the Canadian Revolving Commitments (including any previously
extended Canadian Revolving Commitments) existing at the time of such request
(each, an “Existing Canadian Revolving Commitment” and any related revolving
loans under any such facility, “Existing Canadian Revolving Loans”) be exchanged
to extend the termination date thereof and the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
Existing Canadian Revolving Loans related to such Existing Canadian Revolving
Commitments (any such Existing Canadian Revolving Commitments which have been so
extended, “Extended Canadian Revolving Commitments” and any related Canadian
Revolving Loans, “Extended Canadian Revolving Loans”) and to provide for other
terms consistent with this Section 2.27. Prior to entering into any Canadian
Extension Agreement with respect to any Extended Canadian Revolving Commitments,
the Borrower Agent shall provide a notice to the Agent (who shall provide a copy
of such notice to each of the Lenders of the applicable Class of Existing
Canadian Revolving Commitments) (a “Canadian Revolving Extension Request”)
setting forth the proposed terms of the Extended Canadian Revolving Commitments
to be established thereunder, which terms shall be identical to those applicable
to the Existing Canadian Revolving Commitments from which they are to be
extended (the “Specified Existing Canadian Revolving Commitment Class”) except
(x) all or any of the final maturity dates of such Extended Canadian Revolving
Commitments may be delayed to later dates than the final maturity dates of the
Existing Canadian Revolving Commitments of the Specified Existing Canadian
Revolving Commitment Class, (y) the all-in pricing (including, without
limitation, margins, fees and premiums) with respect to the Extended Canadian
Revolving Commitments may be higher or lower than the all-in pricing (including,
without limitation, margins, fees and premiums) for the Existing

 

131



--------------------------------------------------------------------------------

Canadian Revolving Commitments of the Specified Existing Canadian Revolving
Commitment Class and (z) the commitment fee rate with respect to the Extended
Canadian Revolving Commitments may be higher or lower than the commitment fee
rate for Existing Canadian Revolving Commitments of the Specified Existing
Canadian Revolving Commitment, in each case, to the extent provided in the
applicable Canadian Extension Agreement; provided that, notwithstanding anything
to the contrary in this Section 2.27 or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of the Extended Canadian Revolving Loans under any Extended
Canadian Revolving Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Canadian Revolving Loans (the
mechanics for which may be implemented through the applicable Canadian Extension
Agreement and may include technical changes related to the borrowing and
repayment procedures of this Agreement), (2) assignments and participations of
Extended Canadian Revolving Commitments and Extended Canadian Revolving Loans
shall be governed by the assignment and participation provisions set forth in
Section 9.04 and (3)(I) in the case of Section 2.09, no permanent repayment of
Extended Canadian Revolving Loans (and corresponding permanent reduction in the
related Extended Canadian Revolving Commitments) shall be permitted unless all
Existing Canadian Revolving Loans and all Existing Canadian Revolving
Commitments of the Specified Existing Canadian Revolving Commitment Class, shall
have been repaid in full and terminated, respectively and (II) in all other
cases, no termination of Extended Canadian Revolving Commitments and no
repayment of Extended Canadian Revolving Loans accompanied by a corresponding
permanent reduction in Extended Canadian Revolving Commitments shall be
permitted unless such termination or repayment (and corresponding reduction) is
accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing
Canadian Revolving Loans and Existing Canadian Revolving Commitments of the
Specified Existing Revolving Commitment Class (or all Existing Canadian
Revolving Commitments of such Class and related Existing Canadian Revolving
Loans shall have otherwise been terminated and repaid in full). Any Extended
Canadian Revolving Commitments of any Canadian Extension Series shall constitute
a separate Class of Canadian Revolving Commitments from Existing Canadian
Revolving Commitments of the Specified Existing Canadian Revolving Commitment
Class and from any other Existing Canadian Revolving Commitments (together with
any other Extended Canadian Revolving Commitments so established on such date).

(ii) The Borrower Agent shall provide the applicable Canadian Extension Request
at least ten (10) Business Days prior to the date on which Canadian Lenders
under the Existing Class are requested to respond. Any Canadian Lender (an
“Extending Canadian Lender”) wishing to have all or a portion of its Canadian
Revolving Commitments (or any earlier Extended Canadian Revolving Commitments)
of an Existing Class subject to such Canadian Extension Request exchanged into
Canadian Extended Loans/Commitments shall notify the Agent (a “Canadian
Extension Election”) on or prior to the date specified in such Canadian
Extension Request of the amount of its Canadian Revolving Commitments (and/or
any earlier Extended Canadian Revolving Commitments) which it has elected to
convert into Extended Canadian Loans/Commitments, but in no event shall any
Lender be required to become an Extending Canadian Lender. In the event that the
aggregate amount of

 

132



--------------------------------------------------------------------------------

Canadian Revolving Commitments (and any earlier Extended Canadian Revolving
Commitments) subject to Canadian Extension Elections exceeds the amount of
Canadian Extended Loans/Commitments requested pursuant to the Extension Request,
Canadian Revolving Commitments (and any earlier Extended Canadian Revolving
Commitments) subject to Canadian Extension Elections shall be exchanged to
Extended Canadian Loans/Commitments on a pro rata basis based on the amount of
Canadian Revolving Commitments (and any earlier Extended Canadian Revolving
Commitments) included in each such Extension Election. Notwithstanding the
conversion of any Existing Canadian Revolving Commitment into an Extended
Canadian Revolving Commitment, such Extended Canadian Revolving Commitment shall
be treated identically to all Existing Canadian Revolving Commitments of the
Specified Existing Canadian Revolving Commitment Class for purposes of the
obligations of a Canadian Revolving Lender in respect of Canadian Swingline
Loans under Section 2.05 and Canadian Letters of Credit under Section 2.06,
except that the applicable Canadian Extension Agreement may provide that the
last day for making Canadian Swingline Loans and/or the last day for issuing
Canadian Letters of Credit may be extended and the related obligations to make
Canadian Swingline Loans and issue Canadian Letters of Credit may be continued
(pursuant to mechanics set forth in the applicable Canadian Extension Agreement)
so long as the Canadian Swingline Lender and/or the applicable Canadian Issuing
Bank, as applicable, have consented to such extensions (it being understood that
no consent of any other Canadian Lender shall be required in connection with any
such extension).

(iii) Extended Canadian Loans/Commitments shall be established pursuant to an
amendment (a “Canadian Extension Agreement”) to this Agreement (which, except to
the extent expressly contemplated by the penultimate sentence of this
Section 2.27(b)(iii) and notwithstanding anything to the contrary set forth in
Section 9.02, shall not require the consent of any Canadian Lender other than
the Extending Canadian Lenders with respect to the Extended Canadian
Loans/Commitments established thereby) executed by the Borrower Agent, the Agent
and the Extending Canadian Lenders. Notwithstanding anything to the contrary in
this Section 2.27 and without limiting the generality or applicability of
Section 9.02 to any Section 2.27 Additional Agreements, any Canadian Extension
Agreement may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.27 Additional Canadian Agreement”) to this Agreement and the other
Loan Documents; provided that such Section 2.27 Additional Canadian Agreements
do not become effective prior to the time that such Section 2.27 Additional
Canadian Agreements have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Canadian
Loans/Commitments provided for in any Canadian Extension Agreement) by such of
the Canadian Lenders, Canadian Loan Parties and other parties (if any) as may be
required in order for such Section 2.27 Additional Canadian Agreements to become
effective in accordance with Section 9.02. It is understood and agreed that each
Canadian Lender has consented, and shall at the effective time thereof be deemed
to consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 2.27 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.27 Additional Canadian
Agreement. In connection with any Canadian Extension Agreement, the Borrower
Agent shall deliver

 

133



--------------------------------------------------------------------------------

an opinion of counsel reasonably acceptable to the Agent (i) as to the
enforceability of such Canadian Extension Agreement, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
(in the case of such other Loan Documents as contemplated by the immediately
preceding sentence), (ii) to the effect that such Canadian Extension Agreement,
including without limitation, the Extended Canadian Loans/Commitments provided
for therein, does not conflict with or violate the terms and provisions of
Section 9.02 of this Agreement and (iii) as to any other matter reasonably
requested by the Agent.

Section 2.28 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to
Section 2.12(a);

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, all affected Lenders, the Required
Lenders, the Required U.S. Lenders, the Required Canadian Lenders or the Super
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Canadian Swingline Exposure or Canadian LC Exposure exists at the
time a Canadian Lender becomes a Defaulting Lender then:

(i) all or any part of such Canadian Swingline Exposure and Canadian LC Exposure
shall be reallocated among the non-defaulting Canadian Lenders in accordance
with their respective Applicable Percentages but only to the extent (x) the sum
of all non-defaulting Canadian Lenders’ Canadian Revolving Exposures plus such
Defaulting Lender’s Canadian Swingline Exposure and Canadian LC Exposure does
not exceed the lesser of the total of all non-defaulting Canadian Lenders’
Canadian Commitments and the Canadian Borrowing Base, as of such date, (y) no
such non-defaulting Canadian Lender’s Canadian Revolving Exposure shall exceed
such Canadian Revolving Lender’s Canadian Commitment at such time, and (z) the
conditions set forth in Section 4.02 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Canadian Borrower shall within three (3) Business
Days following notice by the Agent (x) first, prepay the Canadian Swingline
Exposure of such Defaulting Lender and (y) second, cash collateralize such
Defaulting Lender’s Canadian LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in
Section 2.06(b)(x) for so long as such Canadian LC Exposure is outstanding;

(iii) if the Canadian Borrower cash collateralizes any portion of such
Defaulting Lender’s Canadian LC Exposure pursuant to this Section 2.28(c), the
Canadian Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s
Canadian LC Exposure during the period such Defaulting Lender’s Canadian LC
Exposure is cash collateralized;

 

134



--------------------------------------------------------------------------------

(iv) if the Canadian LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.28(c), then the fees payable to the Canadian Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-defaulting Canadian Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s Canadian LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.28(c), then, without
prejudice to any rights or remedies of the applicable Canadian Issuing Bank or
any Canadian Revolving Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s Canadian LC Exposure
shall be payable to the applicable Canadian Issuing Bank until such Canadian LC
Exposure is cash collateralized and/or reallocated;

(d) if any U.S. Swingline Exposure or U.S. LC Exposure exists at the time a U.S.
Lender becomes a Defaulting Lender then:

(i) all or any part of such U.S. Swingline Exposure and U.S. LC Exposure shall
be reallocated among the non-defaulting U.S. Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-defaulting U.S. Lenders’ U.S. Revolving Exposures plus such Defaulting
Lender’s U.S. Swingline Exposure and Canadian LC Exposure does not exceed the
lesser of the total of all non-defaulting U.S. Lenders’ U.S. Commitments and the
U.S. Borrowing Base, as of such date, (y) no such non-defaulting U.S. Lender’s
U.S. Revolving Exposure shall exceed such U.S. Revolving Lender’s U.S.
Commitment at such time, and (z) the conditions set forth in Section 4.02 are
satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the U.S. Borrowers shall within three (3) Business Days
following notice by the Agent (x) first, prepay the U.S. Swingline Exposure of
such Defaulting Lender and (y) second, cash collateralize such Defaulting
Lender’s U.S. LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(a)(x) for so long as such U.S. LC Exposure is outstanding;

(iii) if the U.S. Borrowers cash collateralize any portion of such Defaulting
Lender’s U.S. LC Exposure pursuant to this Section 2.28(d), the U.S. Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s U.S. LC Exposure during
the period such Defaulting Lender’s U.S. LC Exposure is cash collateralized;

(iv) if the U.S. LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.28(d), then the fees payable to the U.S. Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-defaulting U.S. Lenders’ Applicable Percentages; or

 

135



--------------------------------------------------------------------------------

(v) if any Defaulting Lender’s U.S. LC Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.28(d), then, without prejudice to any
rights or remedies of the applicable U.S. Issuing Bank or any U.S. Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s U.S. LC Exposure shall be payable to the applicable
U.S. Issuing Bank until such U.S. LC Exposure is cash collateralized and/or
reallocated;

(e) so long as any Canadian Lender is a Defaulting Lender, the Canadian
Swingline Lender shall not be required to fund any Canadian Swingline Loan and
the Canadian Issuing Banks shall not be required to issue, amend or increase any
Canadian Letter of Credit, unless it is satisfied that the related exposure will
be 100% covered by the Commitments of the non-defaulting Canadian Lenders and/or
cash collateral will be provided by the Canadian Borrower in accordance with
Section 2.28(c), and participating interests in any such newly issued or
increased Canadian Letter of Credit or newly made Canadian Swingline Loan shall
be allocated among non-defaulting Canadian Lenders in a manner consistent with
Section 2.28(c)(i) (and Defaulting Lenders shall not participate therein);

(f) so long as any U.S. Lender is a Defaulting Lender, the U.S. Swingline Lender
shall not be required to fund any U.S. Swingline Loan and the U.S. Issuing Banks
shall not be required to issue, amend or increase any U.S. Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-defaulting U.S. Lenders and/or cash collateral will be
provided by the U.S. Borrowers in accordance with Section 2.28(d), and
participating interests in any such newly issued or increased U.S. Letter of
Credit or newly made U.S. Swingline Loan shall be allocated among non-defaulting
U.S. Lenders in a manner consistent with Section 2.28(d) (and Defaulting Lenders
shall not participate therein);

(g) in the event and on the date that each of the Agent, the Borrower Agent, the
Canadian Issuing Banks and the Canadian Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Canadian
Lender to be a Defaulting Lender, then the Canadian Swingline Exposure and
Canadian LC Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Canadian Lender’s Revolving Commitment and on such date such
Canadian Lender shall purchase at par such of the Canadian Loans of the other
Canadian Lenders (other than Canadian Swingline Loans) as the Agent shall
determine may be necessary in order for such Canadian Lender to hold such
Canadian Loans in accordance with its Applicable Percentage; and

(h) in the event and on the date that each of the Agent, the Borrower Agent, the
U.S. Issuing Banks and the U.S. Swingline Lender agrees that a Defaulting Lender
has adequately remedied all matters that caused such U.S. Lender to be a
Defaulting Lender, then the U.S. Swingline Exposure and U.S. LC Exposure of the
other Lenders shall be readjusted to reflect the inclusion of such U.S. Lender’s
Revolving Commitment and on such date such U.S. Lender shall purchase at par
such of the U.S. Loans of the other U.S. Lenders (other than U.S. Swingline
Loans) as the Agent shall determine may be necessary in order for such U.S.
Lender to hold such U.S. Loans in accordance with its Applicable Percentage.

Section 2.29 Currency Matters. Dollars are the currency of account and payment
for each and every sum at any time due from U.S. Loan Parties hereunder and
Canadian Dollars are the currency of account and payment for each and every sum
at any time due from Canadian Loan Parties hereunder, unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by the Agent. Notwithstanding the foregoing:

(a) Each repayment of a Revolving Loan or LC Obligation or a part thereof shall
be made in the currency in which such Revolving Loan or LC Obligation is
denominated at the time of that repayment;

 

136



--------------------------------------------------------------------------------

(b) Each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

(c) Each payment of fees by a U.S. Borrower pursuant to Section 2.12 shall be in
Dollars;

(d) Each payment of fees by the Canadian Borrower pursuant to Section 2.12 shall
be in Dollars;

(e) Each payment in respect of out-of-pocket costs, expenses or advances that
the Agent or the Co-Collateral Agent may incur during a Default or an Event of
Default, or during the pendency of any Bankruptcy Proceeding of any Loan Party,
and any other costs, expenses and indemnities shall be made in the currency in
which the same were incurred by the party to whom payment is to be made; and

(f) Any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars.

No payment to any Secured Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Secured Party shall have
received payment in full in the currency in which such obligation or liability
is payable pursuant to the above provisions of this Section 2.29. To the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability actual or contingent
expressed in that currency, such Loan Party (together with the other Loan
Parties within its Borrower Group or other obligors pursuant to any Guaranty of
such Borrower Group Obligations) agrees to indemnify and hold harmless such
Secured Party, with respect to the amount of the shortfall with respect to
amounts payable by such Loan Party hereunder, with such indemnity surviving the
termination of this Agreement and any legal proceeding, judgment or court order
pursuant to which the original payment was made which resulted in the shortfall.
To the extent that the amount of any such payment to a Secured Party shall, upon
an actual conversion into such currency, exceed such obligation or liability,
actual or contingent, expressed in that currency, such Secured Party shall
return such excess to the members of the affected Borrower Group.

Section 2.30 Currency Fluctuations. On any Business Day determined by the Agent,
but no less frequently than monthly, (the “Calculation Date”), the Agent shall
determine the Exchange Rate as of such date. The Exchange Rate so determined
shall become effective on the first Business Day immediately following such
determination (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date. On each Reset Date, Agent shall determine the Dollar
Equivalent of the Canadian Revolver Exposure. If, on any Reset Date, the Total
Revolver Exposure exceeds the total amount of the Commitments on such date or
the Dollar Equivalent of Canadian Revolver Exposure on such date exceeds the
Canadian Commitments on such date (the amount of any such excess referred to
herein as the “Excess Amount”) then (i) the Agent shall give notice thereof to
the Canadian Borrower and the Canadian Lenders and (ii) within three Business
Days thereafter, the Canadian Borrower shall cause such excess to be eliminated,
either by repayment of Canadian Revolving Loans or depositing of Cash Collateral
with the Agent with respect to Canadian LC Obligations and until such Excess
Amount is repaid, the Canadian Lenders shall not have any obligation to make any
Canadian Revolving Loans.

 

137



--------------------------------------------------------------------------------

Section 2.31 Collection Allocation Mechanism (CAM) and Lender Loss Sharing
Agreement. In order to implement a mechanism for the allocation and exchange of
interests in the Loans, participations in Letters of Credit and collections
thereunder among all Lenders and to provide for equitable sharing of gains and
losses under the Loan Documents, each Lender and the Agent agree as follows:

(a) Definitions. As used in this Section 2.31, the following terms shall have
the following meanings:

(i) “CAM Exchange” means the exchange of the U.S. Lenders’ interests and the
Canadian Lenders’ interests provided for in Section 2.31(b).

(ii) “CAM Exchange Date” means the first date after the Closing Date on which
there shall occur (A) any Event of Default under clause (g), (h) or (i) of
Section 7.01 with respect to a Borrower or (B) an acceleration of Loans and
termination of the Commitments pursuant to Section 7.01.

(iii) “CAM Percentage” means as to each Lender, a fraction expressed as a
percentage, (i) the numerator of which shall be the aggregate amount of such
Lender’s Commitments immediately prior to the CAM Exchange Date, and (ii) the
denominator of which shall be the amount of the Commitments of all the Lenders
immediately prior to the CAM Exchange Date.

(iv) “Designated Obligations” means all Obligations of the Borrowers with
respect to (i) principal and interest under the U.S. Revolving Loans, Canadian
Revolving Loans, Overadvance Loans and Protective Advances, (ii) unreimbursed
drawings under Letters of Credit and interest thereon, and (iii) fees under
Section 2.12.

(b) CAM Exchange. On the CAM Exchange Date, (a) each U.S. Lender shall fund its
participation in any outstanding U.S. Protective Advances and unreimbursed
drawings made under U.S. Letters of Credit in accordance with
Section 2.04(a)-(c) and Section 2.06(a), and (b) each Canadian Lender shall fund
its participation in (i) any outstanding Canadian Protective Advances in
accordance with Section 2.04(d)-(f) of this Agreement and (ii) any unreimbursed
drawings made under Canadian Letters of Credit pursuant to Section 2.06(b), and
the Lenders shall purchase at par interests in the Designated Obligations (and
shall make payments to Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse the applicable Issuing Bank for unreimbursed drawings under
outstanding Letters of Credit such that, in lieu of the interests of each Lender
in the Designated Obligations under the U.S. Commitments and the Canadian
Commitments in which it shall participate immediately prior to the CAM Exchange
Date, such Lender shall own an interest equal to such Lender’s CAM Percentage in
each component of the Designated Obligations immediately following the CAM
Exchange.

(c) Consents; Delivery of Notes. Each Lender and each Person acquiring a
participation from any Lender as contemplated by Section 9.04(c) hereby consents
and agrees to the CAM Exchange. Each Borrower agrees from time to time to
execute and deliver to Lenders all such promissory notes and other instruments
and documents as Agent shall reasonably request to evidence

 

138



--------------------------------------------------------------------------------

and confirm the respective interests and obligations of Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans under this
Agreement to Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Lender to deliver or accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(d) Distribution of Payments. As a result of the CAM Exchange, from and after
the CAM Exchange Date, each payment received by Agent pursuant to any Loan
Document in respect of any of the Designated Obligations shall be distributed to
Lenders, pro rata in accordance with their respective CAM Percentages, subject
to any applicable provisions of the ABL Intercreditor Agreement.

(e) Post-CAM Exchange Date LC Drawings. In the event that on or after the CAM
Exchange Date, the aggregate amount of the Designated Obligations shall change
as a result of the making of a disbursement under a Letter of Credit by an
Issuing Bank that is not reimbursed by U.S. Borrowers or the Canadian Borrower,
as applicable, then each Lender shall promptly reimburse each applicable Issuing
Bank for its CAM Percentage of such unreimbursed payment.

(f) Withholding and Deductions. Notwithstanding any other provision of this
Section 2.31, Agent and each Lender agree that if Agent or a Lender is required
under Applicable Law to withhold or deduct any taxes or other amounts from
payments made by it hereunder or as a result hereof, such Person shall be
entitled to withhold or deduct such amounts and pay over such taxes or other
amounts to the applicable Governmental Authority imposing such tax without any
obligation to indemnify Agent or any Lender with respect to such amounts and
without any other obligation of gross up or offset with respect thereto and
there shall be no recourse whatsoever by Agent or any Lender subject to such
withholding to Agent or any other Lender making such withholding and paying over
such amounts, but without diminution of the rights of Agent or such Lender
subject to such withholding as against Borrowers and the other Loan Parties to
the extent (if any) provided in this Agreement and the other Loan Documents. Any
amounts so withheld or deducted shall be treated as, for the purpose of this
Section 2.31, having been paid to Agent or such Lender with respect to which
such withholding or deduction was made.

(g) No Loan Party Obligations. The provisions of this Section 2.31 are solely an
agreement among the Agent and Lenders for the purpose of allocating risk and the
Loan Parties have no additional obligations with respect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

139



--------------------------------------------------------------------------------

Section 3.02 Authorization; Enforceability. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the borrowing of Loans and the other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder are, to
the extent applicable, within each applicable Loan Party’s organizational powers
and have been duly authorized by all necessary organizational and, if required,
equity holder action of such Loan Party. Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and is
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity.

Section 3.03 Governmental and Third Party Approvals; No Conflicts. The
execution, delivery and performance by each of the Loan Parties of each of the
Loan Documents to which it is a party, the borrowing of Loans and the other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or other
third party, except (i) such as have been obtained or made and are in full force
and effect, and (ii) for filings necessary to perfect Liens created pursuant to
the Loan Documents, (b) will not violate any Requirement of Law applicable to
any Loan Party or any of its Subsidiaries, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents and the Permitted Senior Facilities Documents;
except, in each case other than with respect to the creation of Liens, to the
extent that any such violation, default or right, or any failure to obtain such
consent or approval or to take any such action, would not reasonably be expected
to result in a Material Adverse Effect.

Section 3.04 Financial Condition; No Material Adverse Effect. (a) The unaudited
pro forma consolidated balance sheet of Holdings and its Subsidiaries as of
December 31, 2010, prepared after giving effect to the Transaction as if the
Transaction had occurred as of such date (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the 12-month period ended
December 31, 2010, prepared after giving effect to the Transaction as if the
Transaction had occurred at the beginning of such period (together with the Pro
Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Annual Financial Statements and the Quarterly Financial Statements and
have been prepared in good faith, based on assumptions believed by the Borrower
to be reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Target and its Subsidiaries as at December 31, 2010 and their estimated results
of operations for the period covered thereby.

(b) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Target as
of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, (i) except as otherwise expressly noted therein and
(ii) subject, in the case of the quarterly financial statements, to changes
resulting from normal year-end adjustments and the absence of footnotes.

 

140



--------------------------------------------------------------------------------

(c) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since the Effective Date.

Section 3.05 Properties. Holdings, the Company and each of its Subsidiaries has
good and insurable fee simple title to, or valid leasehold interests in, or
easements or other limited property interests in, all its real properties
(including all Mortgaged Properties) and has good and marketable title to its
personal property and assets, in each case, except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Liens
(i) permitted by Section 6.02 and elsewhere in this Agreement or (ii) arising by
operation of law (which Liens, in the case of this clause (ii) do not materially
interfere with the ability of Holdings, the Company or the relevant Subsidiary
to carry on its business as now conducted or to utilize the affected properties
or assets for their intended purposes).

Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined,that would reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect or (ii) that involve any Loan Documents.

(b) Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect (i) no Loan Party
nor any of its Subsidiaries has received written notice of any claim with
respect to any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

Section 3.07 Compliance with Laws, No Default. Each Loan Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

Section 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.

Section 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it,
except, (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP (or in the case
of the Canadian Loan Parties only, other appropriate standards) or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

141



--------------------------------------------------------------------------------

Section 3.10 Pension Plans.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state laws. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of each Loan Party, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of each Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither any U.S. Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan that when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect; (ii) each U.S. Loan Party and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) no
Canadian Pension Plan has any Unfunded Pension Liability; (iv) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher or
would not reasonably be expected to result in a Material Adverse Effect and
neither any Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date and which would reasonably be expected to result in a Material
Adverse Effect; (v) neither any Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (vi) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA; and (vii) except for a standard
termination under Section 4041(b) of ERISA, no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Canadian Loan Parties are in compliance with the requirements of the FSCO
and the PBA and other federal or provincial Applicable Laws with respect to each
Canadian Pension Plan, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. No Canadian Loan Party nor any of its
Subsidiaries has any material withdrawal liability in connection with a Canadian
Pension Plan. No Termination Event has occurred. No Lien has arisen, choate or
inchoate, in respect of Canadian Loan Parties or their property in connection
with any Canadian Pension Plan (save for contribution amounts not yet due).

Section 3.11 Disclosure. (a) All written information (other than the
Projections, the pro forma financial statements and estimates and information of
a general economic or general industry nature) concerning Holdings, the Company,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby prepared by or on behalf of the foregoing or their representatives and

 

142



--------------------------------------------------------------------------------

made available to any Lender or the Agent in connection with the Transactions on
or before the date hereof (the “Information”), when taken as a whole, as of the
date such Information was furnished to the Lenders and as of the Effective Date,
did not contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were made (giving effect to all supplements and updates).

(b) The pro forma financial statements and estimates prepared by or on behalf of
the Company or any of its representatives and that have been made available to
any Lender or the Agent in connection with the Transactions on or before the
date hereof (the “Other Information”) (i) have been prepared in good faith based
upon assumptions believed to be reasonable as of the date thereof (it being
recognized that such Other Information is as to future events and is not to be
viewed as a fact, the Other Information is subject to significant uncertainties
and contingencies, many of which are beyond the control of Holdings, the Company
and its Subsidiaries, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such Other Information may differ from the projected
results and such differences may be material), and (ii) as of the Effective
Date, have not been modified in any material respect by the Company.

Section 3.12 Solvency. As of the Effective Date, and immediately after giving
effect to the Acquisition and the consummation of the other Transactions to
occur on the Effective Date, (i) the fair value of the assets of Holdings, the
Company and its Subsidiaries, on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of Holdings, the Company and its Subsidiaries, on a consolidated basis; (ii) the
present fair saleable value of the property of Holdings, the Company and its
Subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liability of Holdings, the Company and its
Subsidiaries on a consolidated basis, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) Holdings, the Company and its
Subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Holdings, the Company and its
Subsidiaries, on a consolidated basis, will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Effective Date.

Section 3.13 Insurance. All insurance required by Section 5.10 is in full force
and effect and all premiums in respect of such insurance have been duly paid.
The Company believes that the insurance maintained by or on behalf of the
Company and the Subsidiaries is adequate and is in accordance with normal
industry practice.

Section 3.14 Capitalization and Subsidiaries. As of the date hereof, Schedule
3.14 sets forth (a) a correct and complete list of the name and relationship to
Holdings and the Company of each and all of the Company and the Company’s
Subsidiaries, (b) a true and complete listing of each class of each of
Holdings’, the Company’s and each Subsidiary’s authorized Equity Interests, of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.14, and (c) the type of entity of Holdings, the Company and each
of its Subsidiaries. All of the issued and outstanding Equity Interests of the
Subsidiaries owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable free and clear of all Liens (other than
Liens permitted pursuant to Section 6.02). As of the Effective Date, there are
no outstanding purchase options, warrants, subscription rights, agreements to
issue or sell, convertible interests or powers of attorney granted by any Loan
Party or a Subsidiary of the Company relating to Equity Interests of any Loan
Party or any Subsidiary.

 

143



--------------------------------------------------------------------------------

Section 3.15 Security Interest in Collateral.

(a) Security Interest in U.S. Collateral. The provisions of the Collateral
Documents are effective to create legal and valid Liens on the applicable U.S.
Collateral described therein in favor of the Agent, for the benefit of the
Agent, the Co-Collateral Agent, the U.S. Lenders and the other applicable
Secured Parties (to the extent such matter is governed by the law of the United
States or a jurisdiction therein); and upon the taking of all actions described
in the Loan Documents (but subject to the limitations set forth therein),
including, without limitation, the filing of UCC financing statements covering
the appropriate U.S. Collateral in the applicable location of each applicable
U.S. Loan Party and the filings of short form agreements in respect of
registered and applied for U.S. intellectual property owned by each U.S. Loan
Party, such Liens will constitute perfected Liens on the U.S. Collateral,
securing the Obligations, enforceable against the applicable U.S. Loan Party,
and having priority over all other Liens on the U.S. Collateral except in the
case of (i) Permitted Encumbrances and other Liens permitted under Section 6.02,
to the extent any such Permitted Encumbrances or such Liens would have priority
over the Liens in favor of the Agent pursuant to any Applicable Law or
otherwise, (ii) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Agent has not obtained or does not
maintain possession of such U.S. Collateral and (iii) subject to and as provided
for under the terms of the ABL Intercreditor Agreement, the Liens granted to the
applicable agent under the Senior Secured Term Loan and Pari Passu Security
Documentspermitted under Section 6.02(u) (or any extensions, renewals,
refinancing, refundings or replacements thereof in accordance with
Section 6.01(h)permitted under the Senior Secured Term Loan Documents).

(b) Security Interest in Canadian Collateral. The provisions of the Collateral
Documents are effective to create legal and valid Liens on the applicable
Canadian Collateral described in each therein in favor of the Agent, for the
benefit of the Agent, the Canadian Lenders and the other Canadian Secured
Parties (to the extent such matter is governed by the law of Canada or a
jurisdiction therein); and upon the taking of all actions described in the Loan
Documents (but subject to the limitations set forth therein), including, without
limitation, the filing of PPSA financing statements or similar filings or
registrations covering the appropriate Canadian Collateral in each applicable
jurisdiction and filings in respect of registered and applied for Canadian
intellectual property owned by each Canadian Loan Party, such Liens will
constitute perfected Liens on the Canadian Collateral, securing the Canadian
Secured Obligations, enforceable against the applicable Canadian Loan Party, and
having priority over all other Liens on the Canadian Collateral except in the
case of (i) Permitted Encumbrances and other Liens permitted under Section 6.02,
to the extent any such Permitted Encumbrances or such Liens would have priority
over the Liens in favor of the Agent pursuant to any Applicable Law or
otherwise, (ii) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Agent has not obtained or does not
maintain possession of such Canadian Collateral and (iii) subject to and as
provided for under the terms of the ABL Intercreditor Agreement, the Liens
granted to the applicable agent under the Senior Secured Term Loan and Pari
Passu Security Documentspermitted under Section 6.02(u) (or any extensions,
renewals, refinancing, refundings or replacements thereof in accordance with
Section 6.01(h)permitted under the Senior Secured Term Loan Documents).

 

144



--------------------------------------------------------------------------------

Section 3.16 Labor Disputes. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Company, threatened, (b) the hours worked by and payments made
to employees of the Loan Parties and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable federal, state,
provincial, municipal, local or foreign law dealing with such matters and
(c) all payments due from any Loan Party or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Company or any of its Subsidiaries (or any predecessor)
is a party or by which Holdings, the Company or any of the Subsidiaries (or any
predecessor) is bound.

Section 3.17 Federal Reserve Regulations. (a) On the Effective Date, none of the
Collateral is Margin Stock.

(b) None of Holdings, the Company or its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately for any purpose that entails a violation of, or that is inconsistent
with, the provisions of Regulation T, U or X.

Section 3.18 Senior Indebtedness. The obligations of the Borrowers under the
Loan Documents for unpaid principal (including reimbursement obligations with
respect to drawn Letters of Credit) and accrued interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement) constitute “Designated
Senior Indebtedness,” “Senior Debt,” “Senior Indebtedness” or any comparable
term under and as defined in the Senior Subordinated Notes (or any extensions,
renewals, refinancing, refundings or replacements thereof in accordance with
Section 6.01(h)). The Secured Obligations constitute “ABL Debt Obligations”
under and as defined in the ABL Intercreditor Agreement.

Section 3.19 Intellectual Property. Each Loan Party owns or has the lawful right
to use all material intellectual property used in the conduct of its business,
without conflict with any intellectual property rights of others, except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to any Borrower’s knowledge, threatened claim that any Loan Party’s
ownership, use, marketing, sale or distribution of any Inventory or other
product violates another Person’s intellectual property rights.

Section 3.20 Use of Proceeds. The proceeds of the Revolving Loans, Swingline
Loans and the Letters of Credit shall be used (a) to pay a portion of the
Acquisition Funds and (b) for capital expenditures, working capital needs of the
Company and its Subsidiaries and for general corporate purposes.

 

145



--------------------------------------------------------------------------------

Section 3.21 Anti-Terrorism Laws. Each Loan Party is in compliance in all
material respects with all Anti-Terrorism Laws applicable to it or its property.
No Loan Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Agent (which may include facsimile or email transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, and (ii) duly executed copies of the other Loan Documents.

(b) Permitted Senior Facilities Documents; Senior Subordinated Notes. The
Borrowers and each Loan Guarantor (i) shall have executed and delivered the
Permitted Senior Facilities Documents and the Senior Subordinated Notes
(including, without limitation, all security documents, if applicable, entered
into in connection therewith) to which each is contemplated to be a party, and
(ii) shall have received or shall receive substantially simultaneously herewith,
the proceeds of the Senior Subordinated Notes and the proceeds contemplated
under the Permitted Senior Facilities Documents.

(c) Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Effective Date, a favorable written opinion of (i) Cleary
Gottlieb Steen & Hamilton LLP, counsel for Holdings and the Company, in form and
substance reasonably satisfactory to the Agent, (ii) Vinson & Elkins LLP,
counsel for Holdings and the Company, in form and substance reasonably
satisfactory to the Agent, (iii) Canadian counsel for the Canadian Loan Parties,
(iv) Young Conaway Stargatt & Taylor, LLP, special Delaware counsel for Holdings
and the Company, and (v) local or other counsel reasonably satisfactory to the
Agent as specified on Schedule 4.01(c), in each case (A) dated the Effective
Date, (B) addressed to the Agent and the Applicable Lenders and (C) in form and
substance reasonably satisfactory to the Agent and covering such other matters
relating to the Loan Documents as the Agent shall reasonably request.

(d) Financial Statements. (i) The Agent and the Co-Collateral Agent shall have
received (1) the Pro Forma Balance Sheet, (2) the financial statements referred
to in Section 3.04(b), and (ii) the Joint Lead Arrangers shall have received the
financial statements described in clause (i) not later than fifteen
(15) consecutive Business Days (excluding the days from November 24, 2010
through November 26, 2010) prior to the Effective Date (ending on the day
immediately prior to the Effective Date); provided, that such period shall
either end prior to December 22, 2010 or commence after January 2, 2010,
(3) audited consolidated balance sheets of the Target for the 2 most recently

 

146



--------------------------------------------------------------------------------

completed fiscal years and related audited consolidated statements of earnings,
comprehensive earnings, stockholders’ equity and cash flows of the Target for
the 3 most recently completed fiscal years of the Target ended at least 90 days
prior to the Effective Date and (4) unaudited consolidated balance sheets and
related consolidated statements of earnings, comprehensive earnings,
stockholders’ equity and cash flows of the Target for each subsequent fiscal
quarter ended at least 45 days prior to the Effective Date.

(e) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its secretary or an assistant
secretary, which shall (A) certify the resolutions of its board of directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a certificate of status or a good standing certificate for each Loan
Party from its jurisdiction of organization.

(f) Specified Representations Certificate. The Agent shall have received a
certificate, signed by a Responsible Officer of the Company, dated the Effective
Date stating that the Specified Representations are true and correct as of such
date.

(g) Fees. The Lenders, the Joint Lead Arrangers, and the Agent and the
Co-Collateral Agent shall have received all fees required to be paid on the
Effective Date, and all reasonable out-of-pocket expenses required to be paid on
the Effective Date and for which invoices have been presented to the Company at
least two Business Days prior to the Effective Date (including the reasonable
documented fees and expenses of legal counsel), on or before the Effective Date.

(h) Lien and Judgment Searches. The Agent shall have received the results of
recent Lien and judgment searches in each of the jurisdictions contemplated by
the Perfection Certificate, and such search shall reveal no material judgments
and no liens on any of the assets of the Loan Parties except for liens permitted
by Section 6.02 or Liens discharged on or prior to the Effective Date pursuant
to documentation reasonably satisfactory to the Agent.

(i) ABL Intercreditor Agreement. The Agent, the applicable agents under the
Permitted Senior Facilities Documents and the Loan Parties shall have executed
and delivered the ABL Intercreditor Agreement.

(j) Funding Account. The Agent shall have received a notice setting forth the
account of the Borrower Agent (the “Funding Account”) to which the Agent is
authorized by the Borrowers to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement.

(k) Solvency. The Agent shall have received a customary certificate from the
chief financial officer of the Company certifying that Holdings, the Company and
its Subsidiaries, on a consolidated basis after giving effect to the
Transactions to occur on the Effective Date, are solvent (within the meaning of
Section 3.12).

 

147



--------------------------------------------------------------------------------

(l) Borrowing Base Certificates. The Agent and Co-Collateral Agent shall have
received prior to the Effective Date a U.S. Borrowing Base Certificate and a
Canadian Borrowing Base Certificate, each of which calculates the Initial
Borrowing Base, the U.S. Borrowing Base or the Canadian Borrowing Base, as the
case may be, as of the last Business Day of the most recent fiscal month ended
at least three (3) Business Days prior to the Effective Date.

(m) Pledged Stock; Stock Powers; Pledged Notes. Except as otherwise provided in
the ABL Intercreditor Agreement, the Agent (or its bailee) shall have received
(i) the certificates representing the shares of Equity Interests required to be
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) required to be pledged to
the Agent (or its bailee) pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(n) Perfection Certificate; Filings, Registrations and Recordings. The Agent
shall have received a completed Perfection Certificate dated the Effective Date
and signed by a Responsible Officer of the Company, together with all
attachments contemplated thereby. Each document (including any UCC or PPSA
financing statements) required by the Collateral Documents or under law or
reasonably requested by the Agent to be filed, registered or recorded in order
to create in favor of the Agent, for the benefit of the Agent, the Co-Collateral
Agent, the Lenders and other Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation and, as regards Canadian
Collateral, shall have been filed, registered or recorded; provided that, to the
extent any security interest in any Collateral cannot be provided and/or
perfected on the Effective Date (other than the pledge and perfection of the
security interests (i) in the Equity Interests of the Company and its Domestic
Subsidiaries and (ii) in other assets with respect to which a Lien may be
perfected by the filing of a financing statement under the UCC or PPSA) after
the Loan Parties’ use of commercially reasonable efforts to do so, then the
provision and/or perfection of a security interest in such Collateral shall not
constitute a condition under this Section 4.01, but instead shall be required to
be delivered after the Effective Date pursuant to arrangements and timing to be
mutually agreed by the Agent and the Company acting reasonably (and in any event
within 90 days after the Effective Date or such longer period as may be
reasonably agreed by the Agent, or, in the case of Second Priority Lien
Collateral, such longer period as permitted pursuant to the Senior Secured Term
Loan Facility).

(o) Material Adverse Effect. Since November 5, 2010, there has not been any
event, circumstance, development, condition, occurrence, state of facts, change
or effect which, individually or in the aggregate, has had or would reasonably
be expected to have a “Material Adverse Effect” (as defined in the Acquisition
Agreement).

(p) Transactions. The Acquisition shall have been consummated, or substantially
simultaneously with the Effective Date, shall be consummated, in accordance with
the terms of the Acquisition Agreement, without giving effect to any
modifications, amendments, consents or waivers by Holdings or the Company that
are material and adverse to the Lenders without the reasonable consent of the
Joint Lead Arrangers and the Co-Collateral Agent, which consent will not be
unreasonably withheld or delayed.

(q) Insurance. The Agent shall have received endorsements naming the Agent
(together with the agent (as defined in the Senior Secured Term Loan Documents),
as applicable) as an additional insured or loss payee, as applicable, subject to
the terms of the ABL Intercreditor Agreement.

 

148



--------------------------------------------------------------------------------

(r) PATRIOT Act. The Agent and Lenders shall have received no later than 5
calendar days before the Effective Date, all documentation and other information
about the Borrowers and the other Loan Parties as had been reasonably requested
in writing at least 10 Business Days prior to the Effective Date by the Lenders
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

(s) Accuracy of Representations. The Specified Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects.

(t) Equity Contribution. Substantially simultaneously with the initial fundings
contemplated by this Agreement, the Company shall have received the Equity
Contribution in at least the amount set forth in the Recitals hereto.

(u) No Material Indebtedness. After giving effect to the Acquisition and the
financing contemplated hereby, the Borrowers and their Subsidiaries will have no
material Indebtedness for borrowed money other than the Obligations hereunder,
the Senior Secured Term Loan Facility and Senior Subordinated Notes and
indebtedness issued in lieu of any of the foregoing pursuant to the Fee Letter,
the indebtedness permitted to be incurred and/or remain outstanding under the
Acquisition Agreement after the Effective Date.

The Agent shall notify the Company and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

Section 4.02 Each Credit Event. The obligation of each Revolving Lender to make
a Revolving Loan on the occasion of any Revolving Borrowing, and of any Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) The Agent shall have received, in the case of a Revolving Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Agent shall have received a notice requesting the issuance of such Letter of
Credit as required by Section 2.06(a)(ii) or (b)(ii), as applicable, or, in the
case of a Swingline Borrowing, the Swingline Lender and the Agent shall have
received a Swingline Borrowing request as required by Section 2.05(a)(i) or
(b)(i), as applicable.

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and in each of the other Loan Documents shall be true and correct in
all material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date); provided that the only Loan
Documents representations the accuracy of which shall condition the availability
of Loans and Letters of Credit hereunder on the Effective Date, shall be only
the Specified Representations.

 

149



--------------------------------------------------------------------------------

(c) After the Effective Date, at the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers within such Borrower Group on behalf of whom such extension of credit
is proposed to be made on the date thereof as to the matters specified in
paragraphs (b) and (c).

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

Section 5.01 Financial Statements; Borrowing Base and Other Information. The
Company will furnish to the Agent (which will promptly furnish such information
to the Lenders):

(a) within ninety (90) days after the end of each fiscal year of Holdings (or,
solely with respect to the first fiscal year ending after the Effective Date, as
soon as available, but in any event within 120 days), its audited consolidated
balance sheet and related statements of earnings, shareholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (whose opinion shall not be qualified as to scope of audit or
as to the status of Holdings and its consolidated Subsidiaries as a going
concern) to the effect that such consolidated financial statements present
fairly, in all material respects, the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings (or, solely with respect to the first
three of such fiscal quarters ending after the Effective Date, as soon as
available, but in any event within 60 days), its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) within thirty (30) days after the end of each of the first two fiscal months
of each fiscal quarter of Holdings (or, solely with respect to the first eight
of such fiscal months ending after the Effective Date, as soon as available, but
in any event within 45 days), its consolidated balance

 

150



--------------------------------------------------------------------------------

sheet and related statements of earnings and cash flows as of the end of and for
such fiscal month and the then elapsed portion of the fiscal year, setting forth
in each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;[reserved];

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of Holdings in
substantially the form of Exhibit C (i) certifying that no Event of Default or
Default has occurred and, if an Event of Default or Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth, in the case of the financial statements
delivered under clause (a), (b) or (c), reasonably detailed calculations of the
Fixed Charge Coverage Ratio (whether or not a Trigger Event then exists) as of
the end of the period to which such financial statements relate,
(iii) describing in reasonable detail such information with respect to Permitted
Acquisitions consummated during the preceding fiscal quarter as the Agent or the
Co-Collateral Agent may reasonably require, to the extent such information has
not previously been supplied to the Agent or the Co-Collateral Agent hereunder,
(iv) certifying as to the calculations and basis, in reasonable detail, of any
cost savings added back to EBITDA (pursuant to the provisions of clause (a)(x)
of the definition thereof), and (v) certifying, in the case of the financial
statements delivered under clause (a), a list of names of all Immaterial
Subsidiaries (if any) and Unrestricted Subsidiaries (if any);

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under
Section 6.14 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(f) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(g) within ninety (90) days (or, solely with respect to the first fiscal year
ending after the Effective Date, 120 days) after the beginning of each fiscal
year, a detailed consolidated budget of the Company and its Subsidiaries by
month for such fiscal year (including a projected consolidated balance sheet and
the related consolidated statements of projected cash flows and projected income
of the Company and its consolidated Subsidiaries for each quarter of such fiscal
year);

(h) as soon as available but in any event on or prior to the twentieth day of
each fiscal month, a Canadian Borrowing Base Certificate and a U.S. Borrowing
Base Certificate as of the close of business on the last day of the immediately
preceding fiscal month, together with such supporting information in connection
therewith as the Agent or the Co-Collateral Agent may reasonably request, and
which may include, without limitation, Inventory reports by category and
location, together with a reconciliation to the corresponding Borrowing Base
Certificate, deliver to the Agent and the Co-Collateral Agent a reasonably
detailed calculation of Eligible Inventory, Eligible Receivables and the Value
of Inventory; provided that upon the occurrence and during the continuance

 

151



--------------------------------------------------------------------------------

of a Liquidity Event, the Company shall deliver a Canadian Borrowing Base
Certificate and a U.S. Borrowing Base Certificate and such supporting
information on Wednesday of each week (or if Wednesday is not a Business Day, on
the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday (or, at any time that ana Specified Event of
Default exists, more frequently as may be requested by the Agent or the
Co-Collateral Agentwith respect to sales and collections);

(i) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificates, deliver to the Agent and the Co-Collateral Agent a schedule of
Inventory as of the last Business Day of the immediately preceding month or
week, as applicable, of the Borrower Group, itemizing and describing the kind,
type and quantity of Inventory, the applicable Borrowers’ Cost thereof and the
location thereof.

(j) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificates, thereafter deliver to the Agent and the Co-Collateral Agent a
schedule of Receivables which (i) shall be as of the last Business Day of the
immediately preceding month or week, as applicable, (ii) shall be reconciled to
the Borrowing Base Certificates as of such last Business Day, and (iii) shall
set forth a detailed aged trial balance of all of the applicable Borrower
Group’s then existing Receivables, specifying the names, balance due and, if an
Event of Default then exists, the addresses, for each Account Debtor obligated
on any Receivable so listed.

(k) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings, the Company or any Subsidiary with the SEC, or with any other
applicable securities exchange, or, after an initial public offering of shares
of capital stock of Holdings or the Company, distributed by Holdings or the
Company to its shareholders generally, as the case may be;

(l) not later than any date on which financial statements are delivered with
respect to any period in which a Pro Forma Adjustment is made, a certificate of
an Responsible Officer of the Company setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor;

(m) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act; and

(n) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent (on
behalf of any Lender) may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Holdings, or (B) Holdings’ or such direct or
indirect parent’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent any such
differences exist, such information relates to a parent of Holdings, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such

 

152



--------------------------------------------------------------------------------

parent, on the one hand, and the information relating to Holdings and its
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under clause
(a) of this Section 5.01, such materials are accompanied by a report and opinion
of PricewaterhouseCoopers LLP or other independent public or chartered
accountants of recognized national standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be qualified as to the scope of audit or as to the status of parent and its
consolidated subsidiaries as a going concern.

Documents required to be delivered pursuant to clauses (a), (b) or (j) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address provided to the Agent from time to time in writing; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency, SyndTrak or another relevant website, if any, to which
each Lender and the Agent have access (whether a commercial, third-party website
or whether sponsored by the Agent); provided that: (i) upon written request by
the Agent, the Company shall deliver paper copies of such documents to the Agent
for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Agent and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Agent of the posting of any
such documents and provide to the Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
of the compliance certificates required by clause (d) of this Section 5.01 to
the Agent.

Section 5.02 Notices of Material Events. The Company will furnish to the Agent
written notice of the following promptly after any Responsible Officer of
Holdings, the Company or any Subsidiary obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Company or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined,which
would reasonably be expected to have a Material Adverse Effect;

(c) any loss, damage or destruction to the Collateral in the amount of
$20,000,000 or more, whether or not covered by insurance;

(d) any default notice received by a Responsible Officer of the Company with
respect to any leased location or public warehouse that contains Inventory in
the amount of $5,000,000 or more; or

(e) the occurrence of an event described in clause (a), (e), (f) or (g) of the
definition of ERISA Event, the termination of a Pension Plan pursuant to
Section 4041(c) of ERISA, or (b), (c) or (d) (excluding a termination of a
Pension Plan pursuant to Section 4041(c) of ERISA) of the definition of ERISA
Event if it would reasonably be expected to result in liability of the Borrower
or any ERISA Event exceeding $2,500,000 or any Termination Event.

 

153



--------------------------------------------------------------------------------

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits (except as
such would otherwise reasonably expire, be abandoned, disposed or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or the Company’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

Section 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and where
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP (or, in case of the Canadian Loan
Parties only, other appropriate standards) or (b) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

Section 5.06 Books and Records; Inspection Rights; Appraisals; Field
Examinations. (a) Each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in accordance with GAAP in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Agent and the Co-Collateral Agent (including employees of the
Agent or the Co-Collateral Agent or any consultants, accountants, lawyers and
appraisers retained by the Agent or the Co-Collateral Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, including non-privileged environmental assessment
reports and Phase I or Phase II studies in the possession and control of the
Company, any Loan Party or any Subsidiary, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and with representatives of the
Company present, but not more than two per fiscal year (or, during the
occurrence and continuation of an Event of Default, as often as reasonably
requested).

(b) At reasonable times during normal business hours and upon reasonable prior
notice (except when an Event of Default exists) that the Agent or the
Co-Collateral Agent requests, independently of or in connection with the visits
and inspections provided for in clause (a) above, (i)

 

154



--------------------------------------------------------------------------------

the Borrowers will grant access to the Agent or the Co-Collateral Agent
(including employees of the Agent or the Co-Collateral Agent or any consultants,
accountants, lawyers and appraisers retained by the Agent or the Co-Collateral
Agent) to such Person’s books, records, accounts and Inventory so that the Agent
or the Co-Collateral Agent or an appraiser retained by the Agent or the
Co-Collateral Agent may conduct an Inventory appraisal and (ii) the Agent or the
Co-Collateral Agent may conduct (or engage third parties to conduct) such field
examinations, verifications and evaluations as the Agent or the Co-Collateral
Agent may deem necessary or appropriate; provided that the Borrowers shall only
be required to cover the costs of such periodic field exams and inventory
appraisals as follows: (i) if no five consecutive Business Day period occurs in
any fiscal year during which U.S. Excess Availability is at all times equal to
or greaterless than 4030% of the lesser of (A) the aggregate U.S. Commitments
and (B) the U.S. Borrowing Base, as of such date, no more than one such
appraisal and one such field examination shall be at the Borrowers’ expense;
(ii) in any fiscal year during whichif U.S. Excess Availability is at all times
equal to or greater than 12.5%, but is not at all times equal to or greater than
40less than 30% of the lesser of (A) the aggregate U.S. Commitments and (B) the
U.S. Borrowing Base, as of such date for five consecutive Business Days or more,
no more than two such appraisals and two such field examinations shall be at the
Borrowers’ expense; (iii) in any fiscal year following any date upon which U.S.
Excess Availability is for five (5) consecutive Business Days less than 12.5% of
the lesser of (A) the aggregate U.S. Commitments and (B) the U.S. Borrowing
Base, as of such date, up to three (3) such appraisals and three such field
examinations shall be at the Borrowers’ expense; and (ivand
(iii) notwithstanding the foregoing to the contrary, at any time after the
occurrence and during the continuation of ana Specified Event of Default, as
many appraisals and field examinations as the Agent or the Co-Collateral Agent
may request shall be at the Borrowers’ expense. The Agent and the Co-Collateral
Agent shall provide the Company with a reasonably detailed accounting of all
such expenses payable by the Borrowers.

(c) The Loan Parties acknowledge that the Agent or the Co-Collateral Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Loan Parties’ assets for internal use
by the Agent and the Co-Collateral Agent and the Lenders, subject to the
provisions of Section 9.12 hereof.

Section 5.07 Reserved.

Section 5.08 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with (a) all Anti-Terrorism Laws
applicable to it or its property and (b) all other Requirements of Law
applicable to it or its property, except in the case of Requirements of Law
described in clause (b) where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.09 Use of Proceeds. The proceeds of the Revolving Loans will be used
to pay a portion of the Acquisition Funds (including to pay a portion of the
amount needed for the redemption, defeasance and/or tender of the Existing
Notes), and for capital expenditures, and for working capital needs and general
corporate purposes. No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, for any purpose that would entail
a violation of Regulations T, U or X. No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

155



--------------------------------------------------------------------------------

Section 5.10 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts and against such risks, as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations (after giving effect to any self-insurance
reasonable and customary for similarly situated companies) and (b) all insurance
required pursuant to the Collateral Documents (and shall cause (i) the Agent to
be listed as a loss payee (together with any other loss payee in accordance with
the ABL Intercreditor Agreement) on property and casualty policies covering loss
or damage to Collateral and (ii) the Agent and the other Secured Parties to be
listed as additional insureds on liability policies). The Company will furnish
to the Agent, upon request, information in reasonable detail as to the insurance
so maintained.

Section 5.11 Additional Loan Parties; Additional Collateral; Further Assurances.

(a) Additional Loan Parties. Additional U.S. Loan Parties. Subject to Applicable
Law and any exceptions set forth in the U.S. Security Agreement, each U.S. Loan
Party shall cause (i) each of its Domestic Subsidiaries (other than any Excluded
Subsidiary) formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement and (ii) any Domestic Subsidiary that was an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary, to become a
U.S. Loan Party as promptly thereafter as reasonably practicable by executing a
Joinder Agreement in substantially the form set forth as Exhibit D hereto (the
“Joinder Agreement”). Upon execution and delivery thereof, each such Person
(i) shall automatically become, at the election of the Borrower Agent, either a
U.S. Borrower (in the case of any Domestic Subsidiary that is a Restricted
Subsidiary and is a beneficial owner of assets included in the U.S. Borrowing
Base) or a U.S. Loan Guarantor hereunder, as the case may be, and thereupon
shall have all of the respective rights, benefits, duties, and obligations in
such capacity under the Loan Documents, and (ii) will simultaneously therewith
or as soon as practicable thereafter grant Liens to the Agent, for the benefit
of the Agent and the U.S. Lenders in any property (subject to the limitations
with respect to Equity Interests set forth in paragraph (bc) of this
Section 5.11, the limitations with respect to real property set forth in
paragraph (f) of this Section 5.11, Applicable Law and any other limitations set
forth in the U.S. Security Agreement, and excluding property with respect to
which the Agent and the Borrower Agent have reasonably determined that the cost
of granting Liens on such property is excessive in relation to the value of the
security to be afforded by such property) of such U.S. Loan Party which
constitutes U.S. Collateral, on such terms as may be required pursuant to the
terms of the Collateral Documents and in such priority as may be required
pursuant to the terms of the ABL Intercreditor Agreement. Subject to the
approval of the Agent and the Co-Collateral Agent, each Domestic Subsidiary that
executes a Joinder Agreement pursuant to which such U.S. Loan Party agrees to be
bound as a U.S. Borrower hereunder shall permit the completion of a field
examination and appraisal (at the U.S. Borrowers’ cost) with results
satisfactory to the Agent and the Co-Collateral Agent.

(b) Additional Canadian Loan Parties. Subject to Applicable Law and any
exceptions set forth in any Canadian Security Agreement, each Canadian Loan
Party shall cause (i) each of its Canadian Subsidiaries (other than any Excluded
Subsidiary) formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement and (ii) any Canadian Subsidiary that was an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary, to become a
Canadian Loan Party as promptly thereafter as reasonably practicable by
executing a Joinder Agreement. Upon execution and delivery thereof, each such
Person (i) shall automatically become a Canadian Loan Party (in the case of any
Canadian Subsidiary that is a Restricted Subsidiary and is a beneficial owner of
assets included in the Canadian Borrowing Base) and thereupon shall have all of
the respective rights, benefits, duties, and obligations in such capacity under
the Loan Documents, and

 

156



--------------------------------------------------------------------------------

(ii) will simultaneously therewith or as soon as practicable thereafter grant
Liens to the Agent, for the benefit of the Agent, the Canadian Lenders and the
other Canadian Secured Parties on any property (subject to the limitations with
respect to Equity Interests set forth in paragraph (bc) of this Section 5.11,
the limitations with respect to real property set forth in paragraph (f) of this
Section 5.11, Applicable Law and any other limitations set forth in any Canadian
Security Agreement, and excluding property with respect to which the Agent and
the Borrower Agent have reasonably determined that the cost of granting Liens on
such property is excessive in relation to the value of the security to be
afforded by such property) of such Canadian Loan Party which constitutes
Canadian Collateral, on such terms as may be required pursuant to the terms of
the Collateral Documents and in such priority as may be required pursuant to the
terms of the ABL Intercreditor Agreement. Subject to the approval of the Agent
and the Co-Collateral Agent, each Canadian Subsidiary that executes a Joinder
Agreement pursuant to which such Canadian Loan Party agrees to be bound as a
Canadian Loan Party hereunder shall permit the completion of a field examination
and appraisal (at the Canadian Borrower’s cost) with results satisfactory to the
Agent and the Co-Collateral Agent.

(c) (i) Subject to the limitations set forth or referenced in this Section 5.11,
Applicable Law and any exceptions set forth in the Security Agreements, each
Borrower and each Subsidiary that is a Loan Party will cause the issued and
outstanding Equity Interests (other than Excluded Equity Interests) of each
Subsidiary directly owned by any Borrower or any Subsidiary that is a Loan Party
to be subject at all times to a first priority perfected Lien (subject to the
ABL Intercreditor Agreement and to other Liens permitted by Section 6.02), in
favor of the Agent pursuant to the terms and conditions of the Loan Documents.

(ii) Subject to the limitations set forth or referenced in this Section 5.11,
Applicable Law and any exceptions set forth in the Security Agreements
(including the ABL Intercreditor Agreement), Holdings, each Borrower and each
Subsidiary that is a Loan Party will cause, except with respect to intercompany
Indebtedness, all evidences of Indebtedness for borrowed money in a principal
amount in excess of $3,000,000 (individually) that is owing to Holdings, a
Borrower or any Subsidiary that is a Loan Party to be evidenced by a duly
executed promissory note and pledged and delivered to the Agent (or its
non-fiduciary agent or designee) under the Security Agreements and accompanied
by instruments of transfer with respect thereto endorsed in blank.

(iii) Each of Holdings, each Borrower and each Subsidiary that is a Loan Party
agrees that all Indebtedness of Holdings, the Company and each of its
Subsidiaries that is owing to any Loan Party shall be evidenced by the
Intercompany Note, which promissory note shall be required to be pledged and
delivered to the Agent (or its non-fiduciary agent or designee) under the
Security Agreements and accompanied by instruments of transfer with respect
thereto endorsed in blank.

(d) Subject to the limitations set forth or referenced in this Section 5.11,
Applicable Law and any exceptions set forth in the Security Agreements, and
without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable (including the delivery of the Real Property
Collateral Requirements)), which may be required by law or which the Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other

 

157



--------------------------------------------------------------------------------

Loan Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Collateral Documents, all at the expense of the
Loan Parties, provided, however, that no Borrower and no other Loan Party shall
be required to grant any security interest or take any action to perfect any
security interest under the law of any jurisdiction outside the United States of
America and Canada.

(e) Subject to the limitations set forth or referred to in this Section 5.11,
Applicable Law and any exceptions set forth in the Security Agreements, if any
material assets (including any real property or improvements thereto or any
interest therein) are acquired by any Borrower or any Subsidiary that is a Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreements that become subject to the Lien in favor of the Agent
upon acquisition thereof), the Borrower Agent will, as soon as reasonably
practicable, notify the Agent and the Co-Collateral Agent thereof, and, if
requested by the Agent or the Co-Collateral Agent, the Borrowers from the
applicable Borrower Group will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause the Loan Parties that
are Subsidiaries to take, such actions as shall be necessary or reasonably
requested by the Agent or the Co-Collateral Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

(f) If, at any time and from time to time after the Effective Date, Subsidiaries
that are not Loan Parties because they are Immaterial Subsidiaries comprise in
the aggregate more than 10% of Total Assets as of the end of the most recently
ended fiscal quarter of the Company or more than 10% of EBITDA for the period of
four consecutive fiscal quarters as of the end of the most recently ended fiscal
quarter of the Company, then the Company shall, not later than 45 days after the
date by which financial statements for such quarter are required to be delivered
pursuant to this Agreement, cause one or more such Subsidiaries to become
additional Loan Parties, either as a U.S. Loan Party or a Canadian Loan Party,
as applicable, (notwithstanding that such Subsidiaries are, individually,
Immaterial Subsidiaries) such that the foregoing condition ceases to be true.

(g) Notwithstanding anything to the contrary contained in this Agreement, real
property required to be mortgaged under the Loan Documents shall be limited to
real property located in the U.S. or Canada that is owned in fee by a Loan
Party, the cost or book value of which (whichever is greater) at the time of the
acquisition thereof (or, in the case of real property owned on the Effective
Date), the cost or book value of which (whichever is greater) on the Effective
Date is $3,000,000 or more (provided that the cost of perfecting such Lien is
not unreasonable in relation to the benefits to the Lenders of the security
afforded thereby in the reasonable determination of the Borrower Agent and the
Agent).

(h) Notwithstanding anything to the contrary contained herein, the Loan Parties
shall not be required to include as Collateral any Excluded Assets (as defined
in the Security AgreementAgreements).

Section 5.12 Designation of Subsidiaries. The board of directors of the Company
may at any time after the Effective Date, in accordance with the definition of
Unrestricted Subsidiary, designate any Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Subsidiary; provided that (i) immediately
before and after such designation, no Default or Event of Default shall have
occurred and be continuing, (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Permitted Senior Facilities Documents or the Senior Subordinated Notes
Documents, and (iii) no Unrestricted Subsidiary that is designated as a
Subsidiary may be redesignated as an Unrestricted Subsidiary at any time after
being so designated as

 

158



--------------------------------------------------------------------------------

a Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an investment by the Company therein at the date of designation
in an amount equal to the net book value of the Company’s investment therein,
and such investment must comply with Section 6.04 hereof. The designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

Section 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents (other than in respect of
Incremental Foreign Facilities) and Banking Services Obligations;

(b) Indebtedness under and Guarantees of (i) the Senior Subordinated Notes in an
aggregate principal amount not to exceed $175,000,000 and (ii) the Permitted
Senior Facilities in an aggregate principal amount not to exceed $650,000,000
plus, without duplication, the Permitted Senior Facilities, the Permitted Pari
Passu Secured Debt and Permitted Junior Secured Refinancing Debt, in each case,
to the extent permitted under the Senior Secured Term Loan Documents, so long as
the Company satisfies the requirements of the Senior Secured Term Loan
Documents, including without limitation, solely to the extent required under
such Senior Secured Term Loan Documents (without giving effect to any amendment
or waiver thereof not permitted by the terms of this Agreement), that
immediately after giving effect to the incurrence of such Indebtedness, the
Secured Net Leverage Ratio (as defined thereunder) would not exceed 3.5 to 1.0;

(c) Indebtedness (other than Indebtedness described in the foregoing clauses
(a) and (b)) existing on the date hereof and set forth in Schedule 6.01;

(d) Indebtedness (i) of the Company or any U.S. Loan Party to Holdings or any
Subsidiary, (ii) of any U.S. Loan Party to any other U.S. Loan Party, (iii) of
Holdings to the Company or any Subsidiary, (iv) of Sub Holdco to Holdings, the
Company or any Subsidiary, (v) of any Canadian Loan Party to any other Canadian
Loan Party, (vi) of any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, and (vii) of any Canadian Loan Party or any
Subsidiary that is not a Loan Party to the Company, Holdings, Sub Holdco or any
Subsidiary that is a U.S. Loan Party only so long as and to the extent that such
Indebtedness (A) is permitted as an investment under Section 6.04 and (B) shall
(x) be evidenced by the Intercompany Note or (y) otherwise be outstanding on the
Effective Date so long as such Indebtedness is evidenced by an intercompany note
substantially in the form of Exhibit I or, solely to the extent evidencing
Indebtedness owed by a Loan Party to a Subsidiary that is not a Loan Party,
otherwise subject to subordination terms substantially identical to the
subordination terms set forth in Exhibit I within 60 days of the Effective Date
or such later date as the Agent shall reasonably agree, in each case, to the
extent permitted by Applicable Law and not giving rise to material adverse tax
consequences;

 

159



--------------------------------------------------------------------------------

(e) Guarantees (i) by Holdings, Sub Holdco, the Company or any Subsidiary of any
Indebtedness of Holdings, the Company or any Subsidiary that is a Loan Party
expressly permitted to be incurred under this Agreement, (ii) by Holdings, Sub
Holdco, the Company or any Subsidiary of Indebtedness otherwise expressly
permitted hereunder of any Subsidiary that is not a Loan Party to the extent
such Guarantees are permitted as an investment under Section 6.04; provided that
Guarantees by Holdings, Sub Holdco, the Company or any Subsidiary that is a Loan
Party under this clause (e) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms at least as favorable to the Lenders as
the Guarantee set forth in the Intercompany Note, (iii) by Holdings, Sub Holdco,
the Company or any Subsidiary that is a Loan Party of any real property lease
obligations of the Company or any Subsidiary that is a Loan Party, and (iv) by
Holdings, Sub Holdco, the Company or any Restricted Subsidiary of obligations of
Restricted Subsidiaries in the ordinary course of business;

(f) Indebtedness (including purchase money Indebtedness and Capital Lease
Obligations) the proceeds of which are incurred exclusively to finance the
acquisition, lease, construction, repair, renovations, replacement, expansion or
improvement of any fixed or capital assets or otherwise incurred in respect of
Capital Expenditures, whether through the direct purchase of assets or the
Equity Interests of any Person owning such assets, in an aggregate principal
amount, in each case, together with all other Indebtedness issued or incurred
and outstanding under this clause (e), not to exceed the greater of
(i) $45,000,000, and (ii) 4.5% of the Total Assets (in each case determined at
the date of incurrence);

(g) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.06;

(h) Indebtedness of the Company and its Subsidiaries which represents an
extension, refinancing, refunding, replacement or renewal of any of the
Indebtedness of the Company or its Subsidiaries described in this clause (h) and
clauses (b)(i), (c), (f), (g), (k), (l), (n), (v), (w) and (tz) of this
Section 6.01; provided that, (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so extended, refinanced, refunded, replaced or
renewed, except by an amount equal to unpaid accrued interest and premium
(including applicable prepayment penalties) thereon and any original issue
discount plus fees and expenses reasonably incurred in connection therewith,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party or Subsidiary thereof, (iii) no Loan Party or
Subsidiary thereof that is not originally obligated with respect to repayment of
such Indebtedness is required to become obligated with respect thereto,
(iv) such extension, refinancing, refunding, replacement or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced, refunded, replaced or renewed, and (v) if the Indebtedness
that is extended, refinanced, refunded, replaced or renewed was subordinated in
right of payment to the Secured Obligations, then the terms and conditions of
the extension, refinancing, refunding, replacement or renewal Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Lenders as those that were applicable to the extended, refinanced, refunded,
replaced or renewed Indebtedness;

(i) Indebtedness incurred by the Company or any of its Subsidiaries constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
banker’s acceptances, warehouse receipts, or similar instruments issued or
created in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

 

160



--------------------------------------------------------------------------------

(j) Indebtedness of the Company or any Subsidiary in respect of self-insurance
and in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations, or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary of business;

(k) Indebtedness of a Person that becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries) after the
Effective Date and Indebtedness acquired or assumed in connection with Permitted
Acquisitions; provided that

(i) such Indebtedness exists at the time such Person becomes a Subsidiary or at
the time of such Permitted Acquisition and is not created in contemplation of or
in connection therewith,

(ii) such Indebtedness is not guaranteed in any respect by Holdings, Sub Holdco,
the Company or any Subsidiary (other than any such Person that so becomes a
Subsidiary or is the survivor or continuing entity of a merger or amalgamation
with such Person or any of its Subsidiaries), and

(iii) such Indebtedness is not secured by any ABL First Lien Collateral;

(l) Indebtedness of the Company or any Subsidiary issued or incurred to finance
a Permitted Acquisition; provided that

(i) (A) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date
that is 91 days after the latest Maturity Date, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default, and (B) such
Indebtedness is unsecured and, if the primary obligor of such Indebtedness is
not a Loan Party, such Indebtedness shall not be guaranteed in any respect by
Holdings, the Company or any other Loan Party except to the extent permitted
under Section 6.04; provided that a certificate of an Responsible Officer of the
Company delivered to the Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Agent notifies the Company within such five (5) Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);

(ii) (A) the Company or such other relevant Loan Party pledges the Equity
Interests of any Person acquired in such Permitted Acquisition (the “acquired
Person”) to the Agent to the extent required under Section 5.11 and (B) such
acquired Person executes a Joinder Agreement to the extent required under
Section 5.11;

 

161



--------------------------------------------------------------------------------

(iii) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred or be continuing; and

(iv) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to the issuance or incurrence of such Indebtedness and the
consummation of such acquisition, calculated on a Pro Forma Basis, after giving
effect to such incurrence or issuance, to such acquisition and to any related
Pro Forma Adjustment, as if such incurrence or issuance and acquisition had
occurred on the first day of such Test Period, shall be equal to or greater than
1.00 to 1.00;

(m) unsecured Indebtedness in respect of obligations of the Company or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that (i) such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (ii) unsecured Indebtedness in
respect of intercompany obligations of the Company or any Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

(n) other Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not exceeding the greater of (A) $55,000,000 and
(B) 5.0% of Total Assets at any one time outstanding;

(o) Swap Obligations pursuant to Swap Agreements permitted by Section 6.13;

(p) Indebtedness consisting of promissory notes issued by any Loan Party to
future, current or former officers, directors, employees, managers and
consultants thereof or their respective Controlled Investment Affiliates or
Immediate Family Members, in each case to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof) or of
the Company (following a Qualified Public Offering of the Company) permitted by
Section 6.08;

(q) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earnouts or similar obligations, in each case,
incurred in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiaries for the
purpose of financing such acquisition; provided, however, that (i) such
Indebtedness is not reflected on the balance sheet of the Company or any of its
Subsidiaries prepared in accordance with GAAP (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (i)) and (ii) the maximum aggregate liability in respect
of all such Indebtedness shall not exceed the gross proceeds, including the fair
market value of non-cash proceeds (the fair market value of such non-cash
proceeds being measured at the time such proceeds are received and without
giving effect to any subsequent changes in value), actually received by
Holdings, Sub Holdco, the Company or any of its Subsidiaries in connection with
such disposition;

 

162



--------------------------------------------------------------------------------

(r) Indebtedness consisting of obligations of Holdings, Sub Holdco, the Company
or any Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with the Transactions and Permitted
Acquisitions or any other investment expressly permitted hereunder;

(s) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence, (ii) customer
deposits and advance payments received in the ordinary course of business from
customers for goods purchased in the ordinary course of business, and
(iii) Indebtedness in respect of Banking Services provided by banks or other
financial institutions to Holdings, Sub Holdco the Company and its Subsidiaries
in the ordinary course of business, in each case incurred or undertaken in the
ordinary course of business on arm’s length commercial terms on a recourse
basis;

(t) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(u) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(v) (i) the incurrence of Indebtedness of Foreign Subsidiaries of the Company in
an amount not to exceed at any one time outstanding, 5.0% of the Foreign
Subsidiary Total Assets and (ii) the incurrence of Indebtedness of any Foreign
Subsidiary or Subsidiaries of the Company in an amount not to exceed at any one
time outstanding the Foreign Subsidiary Borrowing Base of such Foreign
Subsidiary or Subsidiaries; provided that any Indebtedness incurred under this
clause (v)(ii) shall only be permitted to be used for working capital purposes
of such Foreign Subsidiary or Subsidiaries;

(w) Indebtedness of U.S. Loan Parties and/or Foreign Subsidiaries of the Company
that are Restricted Subsidiaries in respect of Permitted Foreign Facilities
(including Incremental Foreign Facilities) in an aggregate Dollar Equivalent
amount not to exceed $60,000,000;

(x) Guarantees by any U.S. Loan Parties of any Permitted Foreign Facilities or
any extension, refinancing, refunding, replacement or renewal thereof permitted
under Section 6.01(h);

(y) Indebtedness in respect of Permitted Receivables Transactions; and

(z) (w) (i) unsecured Subordinated Indebtedness of the Company and its
Subsidiaries; and (ii) other unsecured Indebtedness of the Company and its
Subsidiaries so long as at the time of any such incurrence under this clause
(ii) and after giving Pro Forma Effect thereto, Trigger Event Excess
Availability is equal to or in excess of the greater of (A) 12.510.0% of the
lesser of (x) the aggregate Revolving Commitments and (y) the combined Borrowing
Base, as of such date, and (B) $25,000,000.

 

163



--------------------------------------------------------------------------------

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 6.01 will not
constitute an incurrence of Indebtedness.

Section 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 and any replacements,
renewals, refinancings, refundings or extensions thereof; provided that (i) such
Lien does not extend to any other property or asset of Holdings, Sub Holdco, the
Company or any Subsidiary other than after acquired property that is (A) affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted by Section 6.01 and, in each case the proceeds and
products thereof and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and extensions, renewals, refinancings, refundings
and replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent permitted under Section 6.01(h));

(d) Liens securing Indebtedness permitted under Section 6.01(f) or (g); provided
that (i) such Liens attach concurrently with or within 180 days after the
acquisition, repair, replacement, construction, renovation, expansion or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capital Lease Obligations,
such Liens do not at any time extend to or cover any assets (except for
accessions to such assets) other than the assets subject to the applicable
capitalized lease; provided that individual financings of property provided by
one lender may be cross collateralized to other financings of property provided
by such lender;

(e) Liens on the Equity Interests in, or other similar Liens resulting from
standard joint venture agreements or stockholder agreements and other similar
agreements applicable to joint ventures;

(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(g) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such investment, and (ii) consisting of an
agreement to transfer any property in a disposition permitted under Section 6.05
(other than sales, transfers and dispositions under Section 6.05(h) or (j) which
constitute Liens, which sales, transfers and dispositions constituting Liens are
not otherwise permitted under Section 6.05), in each case, solely to the extent
such investment or disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

164



--------------------------------------------------------------------------------

(h) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under Section 6.01;

(i) Liens in favor of Holdings, Sub Holdco, the Company or a Loan Party securing
Indebtedness permitted under Section 6.01, including Liens granted by an
Excluded Subsidiary that is not a Loan Party in favor of the Company or another
Loan Party in respect of Indebtedness owed by such Subsidiary;

(j) any interest or title of a lessor under leases or secured by a lessor’s
interests under leases entered into in the ordinary course of business;

(k) Liens arising by operation of law under Article 2 of the UCC in the ordinary
course of business;

(l) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(m) Liens that are rights of set-off (i) relating to the establishment of
depository relations with banks in the ordinary course of business and not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business or (iii) relating to purchase orders
and other agreements entered into with customers in the ordinary course of
business;

(n) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(o) Liens in respect of the licensing of patents, copyrights, trademarks, trade
names, other indications of origin, domain names and other forms of intellectual
property in the ordinary course of business;

(p) Liens (other than Liens on ABL First Lien Collateral) securing obligations
or Indebtedness not in excess of the greater of (i) $25,000,000 and (ii) 2.25%
of Total Assets, determined at the time of incurrence;

(q) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings, Sub Holdco, the Company or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Liens attach at
all times only to the specific assets (and not to Borrowing Base Assets of
Borrowers) that such Liens secure on the date of such acquisition or the date
such Person becomes a Loan Party or the date of such merger, amalgamation or
consolidation, as the case may be, and not to any Borrowing Base Assets of
Borrowers (other than after-acquired property that is (A) affixed or
incorporated into the property covered by such Lien, (B) subject to a Lien
securing such Indebtedness, the terms of which Indebtedness require or include a
pledge of after-acquired property (it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition or to Borrowing Base Assets of
Borrowers) and (C) the proceeds and

 

165



--------------------------------------------------------------------------------

products thereof), (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party or the date of such merger, amalgamation or consolidation, as the case may
be, and (iv) such Lien is permitted under and in accordance with
Section 6.01(k)(iii), and extensions, refinancing, refunding, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent permitted under Section 6.01(h));

(r) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 and Section 4-210 of the UCC in effect in the relevant
jurisdiction covering only the items being collected upon, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law or under general terms and conditions encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(s) Liens (other than Liens on Borrowing Base Assets) arising out of Sale and
Lease-Back transactions permitted by Section 6.06 and any extensions,
refinancing, refunding, replacements and renewals thereof;

(t) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Company or any of its Subsidiaries; provided that
such Lien secures only the obligations of the Company or such Subsidiaries in
respect of such letter of credit to the extent permitted under Section 6.01; and
provided, further, that any such goods or inventory and the proceeds thereof, up
to the Value of the Lien, shall not be Eligible Inventory or Eligible
Receivables under this Agreement;

(u) Liens securing Indebtedness, and obligations related to any Indebtedness,
permitted under Section 6.01(b) (or pursuant to any extensions, renewals,
refinancing, refundings or replacements of the Permitted Senior Facilities
permitted under the Senior Secured Term Loan Documentation and
Section 6.01(hDocuments); provided that (i) such Liens secure only the
obligations referred to in the definitive documentation for the Indebtedness
permitted under Section 6.01(b) or such separate security agreements entered
into in connection with any such permitted extensions, refinancing, refundings,
renewals and replacements, (ii) such Liens do not apply to any asset other than
Collateral that is subject to a Lien granted under a Collateral Document to
secure the Secured Obligations and (iii) all such Liens shall be subject to the
terms of, and have the priorities with respect to the Collateral as set forth
in, the ABL Intercreditor Agreement (or, in the case of other secured
Indebtedness incurred as a permitted extension, renewal, refinancing, refunding
or replacement of a Permitted Senior Facility or pursuant to Section 6.01(h), as
applicable, another intercreditor agreement in form and substance reasonably
acceptable to the Agent that is no less favorable to the Secured Parties than
the ABL Intercreditor Agreement);

(v) Liens deemed to exist in connection with investments in repurchase
agreements under Section 6.04; provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements;

(w) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located;

 

166



--------------------------------------------------------------------------------

(x) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation or other insurance related obligations (including,
but not limited to, in respect of deductibles, self insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or Canadian government bonds to secure surety or appeal bonds
to which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

(y) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Effective Date and so long as the Lien of such
Person does not attach to any ABL First Lien Collateral or if such Lien attaches
to any ABL First Lien Collateral, such Person has entered into a subordination
agreement with the Agent in form and satisfactory to the Agent;

(z) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph, telephone and cable television lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects and irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental, to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially impair their use in the operation of the business of such Person;

(aa) (x) Liens securing Secured Swap Obligations and (y) Liens on cash and
Permitted Investments securing other Swap Agreements if the aggregate amount of
all cash and Permitted Investments subject to Liens permitted by this clause
(y) at no time exceeds $15,000,000;

(bb) leases, sub-leases, licenses or sub-licenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of Holdings, Sub Holdco, the Company or any of its
Subsidiaries and do not secure any Indebtedness;

(cc) Liens arising from UCC or PPSA (or equivalent statute) financing statement
filings regarding operating leases or consignments entered into by the Company
and its Subsidiaries in the ordinary course of business;

(dd) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto and deposits made or other security
provided in the ordinary course of business to secure liability to insurance
carriers;

(ee) Liens on capital stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(ff) Deposits securing obligations owed by Holdings, Sub Holdco, the Company or
any Restricted Subsidiary in respect of any overdraft and related liabilities
arising from Banking Services, including treasury, depository and cash
management services or any ACH transfers of funds;

 

167



--------------------------------------------------------------------------------

(gg) Liens arising from precautionary UCC or PPSA financing statements or
similar filings made in respect of operating leases;

(hh) Liens solely on any cash earnest money deposits made by Holdings, Sub
Holdco, the Company or any of its Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder, so long as such cash earnest
money is held in a segregated and restricted account;

(ii) Reserved.Liens securing Indebtedness, and the obligations related to any
Indebtedness, of U.S. Loan Parties permitted under Section 6.01(w) or the
Guarantees of Indebtedness permitted under Section 6.01(x), in each case, which
may be (A) secured equally and ratably with the Obligations and (B) implemented
subject to a customary intercreditor agreement placing any payment on such
obligations or such Guarantees immediately before the current subclause seventh
of each of clauses (b)(i) and (b)(ii) of Section 2.18 but after the current
subclause sixth of each clauses (b)(i) and (b)(ii) of Section 2.18 (or, to the
extent any Incremental Foreign Facility is established, through amendments to
Section 2.18 hereof in accordance with Section 9.02(b));

(jj) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Person, to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;

(kk) additional Liens securing Indebtedness permitted to be incurred under
Section 6.01(k); provided that, (i) on a Pro Forma Basis, at the time of, and
after giving effect to, the incurrence of such Indebtedness, the Senior Secured
Leverage Ratio would be no greater than 3.50 to 1.00 and (ii) to the extent that
such Liens are contemplated to be on assets that are Collateral, the holders of
such Indebtedness (or a representative thereof on behalf of such holder) shall
have entered into the ABL Intercreditor Agreement or a similar agreement
providing that the Liens securing such Indebtedness shall rank junior to the
Liens of the Agent (or with the same priority as the Senior Secured Term Loan
Facility) with respect to Collateral; and

(ll) Liens arising under the PPSA financing statements described on Schedule
6.02(ll) hereto; provided, that no later than sixty (60) days after the
Effective Date or such longer period as may be reasonably agreed by the Agent,
Borrowers shall deliver to the Agent one of the following with respect to each
financing statement described on Schedule 6.02(ll): (i) evidence reasonably
satisfactory to the Agent that all or a portion of the Liens arising under such
financing statement constitute permitted Liens under one of the foregoing
clauses (a) through (kk) of this Section 6.02 and, if all or any portion of such
Liens do not constitute such a permitted Lien, a lien release, discharge or
termination in form and substance reasonably satisfactory to the Agent with
respect to all such non-permitted Liens; or (ii) an estoppel or non-interest
letter from the Lien holder in form and substance reasonably satisfactory to the
Agent with respect to all Lien registrations arising under such financing
statement that do not constitute permitted Liens under the foregoing clauses
(a) through (kk) of this Section 6.02.6.02; and

(mm) Liens in favor of Qualified Receivables Counterparties on Receivables
Transaction Assets owing by Qualified Account Debtors to secure obligations in
connection with Permitted Receivables Transactions.

 

168



--------------------------------------------------------------------------------

Section 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into or amalgamate or consolidate with any other Person, or
permit any other Person to merge into or amalgamate or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:

(i) any Person (excluding the Company and Holdings) may merge into the Company
or Holdings, as applicable, in a transaction in which the surviving entity is
the Company or Holdings, as applicable;

(ii) any Person may merge or amalgamate with or into any Subsidiary in a
transaction in which the surviving or continuing entity is a Subsidiary and, if
any party to such merger or amalgamation is a Subsidiary that is a Loan Party,
is or becomes a Subsidiary that is a Loan Party concurrently with such merger or
amalgamation;

(iii) any Excluded Subsidiary in any Borrower Group may merge or amalgamate with
or into any other Excluded Subsidiary within such Borrower Group in a
transaction in which the surviving or continuing entity is a Subsidiary within
the same Borrower Group;

(iv) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company, is not materially disadvantageous to the Lenders and such liquidation
or dissolution is accompanied by a disposition of the assets of such Subsidiary
to Holdings, the Company or any other Subsidiary;

(v) any Subsidiary may merge or amalgamate with or into any Person who is not a
Loan Party or Subsidiary to effect an investment permitted under Section 6.04
(other than Section 6.04(m)); provided, however, that if such Subsidiary is a
U.S. Loan Party or Canadian Loan Party, the surviving or continuing Person of
such merger shall be a U.S. Loan Party or Canadian Loan Party, as applicable;

(vi) so long as the same does not result in the liquidation, dissolution or
cessation of existence of the Company or Holdings, any merger, amalgamation,
dissolution or liquidation may be effected for the purposes of effecting a
transaction permitted by Section 6.05 (other than sales, transfers and
dispositions under Section 6.05(j)) that constitute a merger, amalgamation,
dissolution or liquidation which is not otherwise permitted under Section 6.05);

(vii) upon thirty (30) days prior written notice to the Agent, Holdings or the
Company may merge with an Affiliate of Holdings or the Company, as applicable,
solely for the purpose of reincorporating Holdings or the Company, as
applicable, in the United States, any state thereof, the District of Columbia,
or any territory thereof so long as the amount of Indebtedness of Holdings, the
Company and the Restricted Subsidiaries is not increased thereby; and

(viii) the Transactions may be consummated.

 

169



--------------------------------------------------------------------------------

(b) The Company and each Subsidiary that is a Loan Party will not, and will not
permit any of its Subsidiaries to (i) carry on and conduct its business in all
material respects other than in substantially the same manner as it is presently
conducted or in a manner reasonably related or ancillary thereto or (ii) engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries, taken as a whole, on the date of
hereof and businesses reasonably related or ancillary thereto.

(c) Neither Holdings nor Sub Holdco will engage in any business or operations
other than (i) the ownership, direct or indirect, of outstanding shares of
capital stock of the Company (and in the case of Holdings, Sub-Holdco),
(ii) performance of its obligations under and in connection with the Loan
Documents, the Permitted Senior Facilities Documents, the Senior Subordinated
Notes Documents (or any extensions, renewals, refinancing, refundings or
replacements of the Senior Subordinated Notes Documents permitted under
Section 6.01) and the other agreements contemplated hereby and thereby,
(iii) actions incidental to the consummation of the Transactions, (iv) actions
required by law to maintain its existence, (v) any public offering of its common
stock, any other issuance of its Equity Interests and performance of its
obligations under any agreements related thereto, (vi) any transaction Holdings
or Sub Holdco is permitted to enter into in this Article VI and (vii) activities
incidental to the foregoing.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger or amalgamation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the property and assets or business of another
Person or assets of any other Person constituting a business unit (whether
through purchase of assets, merger, amalgamation or otherwise), except:

(a) Permitted Investments, Investment Grade Securities and loans and advances in
connection with the sale, transfer or disposition of assets other than
Collateral;

(b) investments in existence or contemplated on the date of this Agreement and
described in Schedule 6.04; and any modification, replacement, renewal,
reinvestment or extension thereof (provided that the amount of the original
investment is not increased except as otherwise permitted by this Section 6.04),
and any investments, loans and advances existing on the date hereof by Holdings,
Sub Holdco, the Company or any Subsidiary in or to Holdings, Sub Holdco, the
Company or any other Subsidiary;

(c) (i) loans and advances to employees, directors, officers, managers,
distributors and consultants for (x) business-related travel expenses, moving
expenses and other similar expenses or payroll advances, in each case incurred
in the ordinary course of business or consistent with past practices or (y) to
fund such Person’s purchase of Equity Interests of Holdings, the Company or any
direct or indirect parent company of Holdings (provided that the amount of such
loans and advances shall be contributed to the Company in cash as common equity)
or (ii) advances to, or guarantees of Indebtedness of, employees not in excess
of $5,000,000 outstanding at any one time, in the aggregate;

 

170



--------------------------------------------------------------------------------

(d) Investmentsinvestments or loans (i) in or to Holdings, the Company or any
other U.S. Loan Party, (ii) by any Subsidiary that is not a Loan Party in or to
Holdings, the Company or any other Loan Party, (iii) by any Canadian Loan Party
in or to any other Canadian Loan Party, (iv) by any Subsidiary that is not a
Loan Party in or to any other Subsidiary that is not a Loan Party, and (v) by
Holdings, the Company or any other U.S. Loan Party in or to any Canadian Loan
Party or any Subsidiary that is not a Loan Party in an aggregate outstanding
amount for all such investments or loans under this clause (v) not to exceed the
sum of (x) the greater of (A) $75,000,000 and (B) 5.75% of Total Assets
outstanding at any time, plus (y) up to $50,000,000 for working capital purposes
and an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment or loan (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made);

(e) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business and investments as a result of
the foreclosure on any secured investment or other transfer of title with
respect to any secured investment in default;

(f) investments made to repurchase or retire Equity Interests of Holdings (or
any direct or indirect parent thereof) or the Company owned by any employee
stock ownership plan or key employee stock ownership plan of Holdings (or any
direct or indirect parent thereof) or the Company;

(g) investments in the form of Swap Agreements permitted by Section 6.01;

(h) investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with Holdings, Sub Holdco,
the Company or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

(i) investments and other assets received in connection with the dispositions of
assets permitted by Section 6.05;

(j) investments constituting deposits described in Section 6.02;

(k) accounts receivable or notes receivable arising and trade credit granted in
the ordinary course of business and other credits to suppliers or vendors in the
ordinary course of business;

(l) Permitted Acquisitions;

(m) Liens, Indebtedness, fundamental changes, dispositions, Restricted Payments
and Restricted Debt Payments permitted under Sections 6.01, 6.02, 6.03 (except
to the extent constituting the acquisition of a Person that becomes a Subsidiary
or the acquisition by Holdings, Sub Holdco, the Company or any Subsidiary of all
or substantially all the assets or businesses of a Person or of assets
constituting a business unit, line of business or division of such Person),
6.05, 6.06 and 6.08, respectively, solely to the extent constituting Liens,
Indebtedness, fundamental changes, dispositions, Restricted Payments and
Restricted Debt Payments which are permitted under the foregoing Sections 6.01,
6.02, 6.03, 6.05, 6.06 and 6.08, respectively, which Liens, Indebtedness,
fundamental changes,

 

171



--------------------------------------------------------------------------------

dispositions, Restricted Payments and Restricted Debt Payments are not otherwise
permitted by this Section 6.04; provided, that for the avoidance of doubt, no
Restricted Payment or Restricted Debt Payments shall be permitted under this
clause (m) unless such Restricted Payment or Restricted Debt Payment complies
with the terms and conditions set forth in Section 6.08;

(n) the Transactions;

(o) investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(p) in exchange for any other investment or investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement or delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or received upon the foreclosure with respect to any
secured investment or other transfer of title with respect to any secured
investment and investments in satisfaction of judgments against such other
Person;

(q) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings in accordance with
Section 6.08(a);

(r) advances of payroll payments in the ordinary course of business to satisfy
ordinary course payroll and other obligations of such company;

(s) (i) investments, purchases and other acquisitions of assets to the extent
that payment for such investments, purchases and other acquisitions of assets is
made solely with Qualified Equity Interests of Holdings (or of any direct or
indirect parent thereof) or the Company or (ii) investments, purchases and other
acquisitions of assets to the extent the payment for such investment, purchases
and other acquisitions of assets is made with the cash proceeds from the
issuance by Holdings (or any direct or indirect parent thereof) or the Company
of Qualified Equity Interests or a substantially contemporaneous capital
contribution in respect of Qualified Equity Interests of Holdings or the
Company;

(t) extensions or advances of trade credit, asset purchases (including purchases
of Inventory, supplies and materials), the lease of any asset and the licensing
or contribution of intellectual property pursuant to joint marketing or other
arrangements with other Persons, in each case in the ordinary course of
business;

(u) guarantees by Holdings, the Company or any Subsidiary of leases (other than
capitalized leases) for which another Loan Party is the lessee or of other
obligations of Holdings, the companyCompany or any Subsidiary that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(v) other investments, loans and advances; provided that, at the time such
investment, loan or advance is made and after giving effect thereto, each of the
Payment Conditions is satisfied;

 

172



--------------------------------------------------------------------------------

(w) other investments, loans and advances which, together with any Restricted
Payments made pursuant to
Section 6.08(a)(x) and Restricted Debt Payments made pursuant to
Section 6.08(b)(vi), do not exceed $25,000,000 in the aggregate; provided that,
at the time such investment, loan or advance is made and after giving effect
thereto, no Event of Default or Liquidity Event exists or has occurred and is
continuing;

(x) any investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(y) investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(z) investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business; and

(aa) investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business.

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

In connection with any merger (or other acquisition of the assets) of a
Subsidiary that is not a Borrower with and into (or toby) a Borrower, or any
Permitted Acquisition or other acquisition of assets permitted hereunder,
whether by purchase of stock, merger, or purchase of assets and whether in a
single transaction or series of related transactions, up to $20,000,000 of the
Inventory and/or Receivables so acquired shall not(but no such acquired
Inventory or Receivables in excess of such amount) immediately may be included
in the applicable Borrowing Base (subject to the provisions of the definitions
“Borrowing Base,” “Eligible Inventory” and “Eligible Receivables” until such
time as) prior to completion by the Agent and the Co-Collateral Agent shall have
completed theirof its diligence in respect of such Inventory and Receivables in
their. All acquired Inventory and Receivables in excess of the foregoing amount
shall be excluded from the Borrowing Base until such time as the Agent completes
its diligence in respect thereof in its Permitted Discretion). In connection
with such diligence, the Agent and the Co-Collateral Agent may obtain, at the
applicable Borrower Group’s expense, an appraisal and commercial finance exam
with respect to such Receivables and Inventory as theyit may reasonably deem
desirable in theirits Permitted Discretion and such appraisal and exam shall be
paid for by the applicable Borrower Group and shall not be limited by or
included in the number of appraisals and field exams reimbursable under the
terms of Section 5.06(b).

Section 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business, or of property no longer used or useful in the
conduct of the business of the Company and its Subsidiaries;

 

173



--------------------------------------------------------------------------------

(b) sales, leases, transfers and dispositions to the Company or any Subsidiary,
provided that any such sales, transfers or dispositions to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) sales, leases, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of (i) investments permitted by clauses
(a), (h), (i), (j) and (p) of Section 6.04, (ii) investments permitted by clause
(b) of Section 6.04 by a Loan Party to another Loan Party and by a Subsidiary
that is not a Loan Party to a Loan Party or any Subsidiary, in each case made in
the ordinary course of business and (iii) other investments to the extent
required by or made pursuant to customary buy/sell arrangements made in the
ordinary course of business between the parties to agreements related thereto;

(e) Sale and Lease-Back transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Subsidiary (a “Recovery Event”);

(g) Reserved.sales, transfers and dispositions of Receivables Transaction Assets
in connection with a Permitted Receivables Transaction;

(h) sales, transfers and other dispositions of assets that are not otherwise
permitted by any other paragraph of this Section; provided that (i) with respect
to any such sale, transfer or disposition of (A) ABL First Lien Collateral,
Holdings, the Company or the Restricted Subsidiary, as applicable, shall receive
fair market value consisting of 100% cash consideration for such Collateral and
(B) any other assets, for a purchase price in excess of $10,000,000, the Company
or a Subsidiary shall receive not less than 75% of such consideration in the
form of cash or Permitted Investments; provided that, for purposes of
determining what constitutes cash under the foregoing sub-clause (B) of this
Section 6.05(h)(i), (1) any liabilities (as shown on the Company’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Company or such Subsidiary, other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable sale, transfer or
disposition and for which the Company and all of the Subsidiaries shall have
been validly released by all applicable creditors in writing and (2) any
securities received by the Company or such Subsidiary from such transferee that
are converted by the Company or such Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable sale,
transfer or disposition, (ii) after giving effect to any such sale, transfer or
disposition, no Event of Default shall have occurred and be continuing, and
(iii) to the extent applicable, the Net Cash Proceeds thereof are used to prepay
the Revolving Loans as required by Section 2.11(c);

(i) sales, leases, transfers and dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

 

174



--------------------------------------------------------------------------------

(j) sales, leases, transfers and dispositions permitted by Sections 6.03 and
6.08 and Liens permitted by Section 6.02;

(k) leases, subleases, space leases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings, Sub Holdco, the Company and its Subsidiaries;

(l) sales, leases, transfers and dispositions listed on Schedule 6.05; and

(m) sales, transfers and other dispositions of assets not constituting
Collateral; provided that (i) after giving effect to any such sale, transfer or
disposition, no Event of Default shall have occurred and be continuing and
(ii) the Net Cash Proceeds of such sale, transfer or disposition are
concurrently reinvested by the Company and its Subsidiaries in its business for
general working capital purposes.

Section 6.06 Sale and Lease-Back Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted so long as (a) such Sale and Lease-Back Transaction (i) is made for
cash consideration in an amount not less than the fair value of such property,
(ii) is pursuant to a lease on market terms and (b) the aggregate amount of
Attributable Debt for all Sale and Lease-Back Transactions does not exceed
$60,000,000 at any time outstanding.

Section 6.07 Accounting Changes. The Company will not make any change in method
of determining fiscal year and fiscal quarter end dates; provided, however, that
the Company may, upon written notice to the Agent, change the financial
reporting convention specified above to any other financial reporting convention
reasonably acceptable to the Agent, in which case the Company and the Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

Section 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Holdings nor the Company will declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(i) Holdings may make (A) Restricted Payments payable solely in Qualified Equity
Interests of Holdings, (B) Restricted Payments from the Net Cash Proceeds of the
issuance by Holdings of Qualified Equity Interests or a substantially
contemporaneous capital contributions in respect of Qualified Equity Interests
of Holdings and (C) Restricted Payments from the proceeds of Restricted Payments
permitted under this Section 6.08 that are received from the Company;

(ii) the Company may make Restricted Payments payable solely in Qualified Equity
Interests of the Company and may make Restricted Payments from the Net Cash
Proceeds of the issuance by the Company of Qualified Equity Interests or a
substantially contemporaneous capital contribution in respect of Qualified
Equity Interests of the Company;

 

175



--------------------------------------------------------------------------------

(iii) the Company may make Restricted Payments to Holdings (and Holdings may
make Restricted Payments to any direct or indirect parent thereof) the proceeds
of which are used to purchase, repurchase, retire, redeem or otherwise acquire
the Equity Interests of Holdings (or of any such direct or indirect parent of
Holdings) or of the Company (following a Qualified Public Offering of the
Company) (including related stock appreciation rights or similar securities)
held by any future, present or former employee, director, officer, manager or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings, the Company, any of its Subsidiaries or any of its
direct or indirect parent companies pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any stock subscription or shareholder agreement (including, for the avoidance
of doubt, any principal and interest payable on any notes issued by Holdings,
the Company or any direct or indirect parent company of Holdings in connection
with such purchase, repurchase, retirement, redemption or other acquisition),
including any Equity Interest rolled over by management of Holdings, the Company
or any direct or indirect parent company of Holdings in connection with the
Transactions; provided that the aggregate amount of Restricted Payments made
under this clause does not exceed $5,000,000 for any fiscal year (which amount
shall be increased to $10,000,000 on and after the date of a Qualified Public
Offering); provided, further, that each of the amounts in any fiscal year under
this clause may be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Qualified Equity Interests of the Company
and, to the extent contributed to the Company, the cash proceeds from the sale
of Qualified Equity Interests of Holdings or any direct or indirect parent
company of Holdings, in each case to any future, present or former employees,
directors, officers, managers, or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) of Holdings, the Company, any
of its Subsidiaries or any of its direct or indirect parent companies that
occurs after the Effective Date, to the extent the cash proceeds from the sale
of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (i) or (ii) of this Section 6.08(a);
plus

(B) the cash proceeds of key man life insurance policies received by Holdings,
the Company or its Subsidiaries after the Effective Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iii);

(D) and provided, further, that cancellation of Indebtedness owing to the
Company from any future, present or former employees, directors, officers,
managers, or consultants of the Company (or their respective Controlled
Investment Affiliates or Immediate Family Members), any direct or indirect
parent company of the Company or any of the Company’s Subsidiaries in connection
with a repurchase of Equity Interests of the Issuer or any of its direct or
indirect parent companies will not be deemed to constitute a Restricted Payment
for purposes of this covenant or any other provision of this Agreement;

 

176



--------------------------------------------------------------------------------

(iv) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(v) the Company may make Restricted Payments to Holdings (together with loans or
advances made pursuant to Section 6.04(q)) in amounts required for Holdings or
any direct or indirect parent company of Holdings to pay, in each case, without
duplication,

(A) franchise and excise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

(B) with respect to any taxable year (or portion thereof) beginning after the
date hereof with respect to which Holdings is treated as a partnership or
disregarded entity for U.S. federal income tax purposes, Holdings’ direct or
indirect equity owners to fund the income tax liabilities (including estimated
tax liabilities) of such equity owners in respect of their indirect ownership of
the Borrower for such taxable year (or portion thereof), in an aggregate amount
assumed to equal the product of (i) the net taxable income of the Borrowers
(including, for the avoidance of doubt, any income that flows through to the
Borrowers from pass-through Subsidiaries of the Borrowers or pursuant to the
Subpart F of the Code) for the taxable year in question (or portion thereof)
reduced by any cumulative net taxable loss with respect to all prior taxable
years (or portions thereof) beginning after the date hereof (determined as if
all such periods were one period) to the extent such cumulative net taxable loss
is of a character (ordinary or capital) that would permit such loss to be
deducted against the income of the taxable year in question (or portion thereof)
and (ii) the highest combined marginal federal and applicable state and/or local
income tax rate (taking into account the deductibility of state and local income
taxes for U.S. federal income tax purposes and the character of the taxable
income in question (i.e., long term capital gain, qualified dividend income,
etc.)) applicable to any such equity owner for the taxable year in question (or
portion thereof);

(C) customary salary, bonus and other benefits payable to employees, directors,
officers and managers of Holdings or any direct or indirect parent company of
Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and its Subsidiaries,
including the Holdings’ proportionate share of such amounts relating to such
parent entity being a public company;

(D) general corporate operating and overhead costs and expenses of Holdings or
any direct or indirect parent company of Holdings, to the extent such costs and
expenses are attributable to the ownership or operation of the Company and its
Subsidiaries, including the Company’s proportionate share of such amounts
relating to such parent entity being a public company;

(E) fees and expenses other than to Affiliates of Holdings related to any
unsuccessful equity or debt offering of such parent company;

 

177



--------------------------------------------------------------------------------

(F) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings, the Company or any direct or
indirect parent company of Holdings; and

(G) amounts payable pursuant to the Management Services Agreement (including any
amendment thereto so long as any such amendment is not materially
disadvantageous in the good faith judgment of the board of directors of the
Company to the Lenders when taken as a whole, as compared to the Management
Services Agreement as in effect on the Effective Date), solely to the extent
such amounts are not paid directly by the Company or its Subsidiaries.

(vi) to the extent constituting Restricted Payments, Holdings and the Company
may enter into and consummate transactions expressly permitted by any provision
of Section 6.03 or 6.09 (other than Section 6.09(e));

(vii) the Company may make Restricted Payments to Holdings to finance any
investment permitted to be made pursuant to Section 6.04 (other than
Section 6.04(m)); provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such investment and (B) Holdings
shall, immediately following the closing thereof, cause (i) all property
acquired (whether assets or Equity Interests) to be contributed to the Company
or its Subsidiaries or (ii) the merger (to the extent permitted in Section 6.03)
of the Person formed or acquired into the Company or its Subsidiaries in order
to consummate such investment;

(viii) in addition to the foregoing Restricted Payments, Holdings and the
Company may make additional Restricted Payments; provided that each of the
Payment Conditions is satisfied;

(ix) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of capital stock of, or Indebtedness owed to the Company or
a Subsidiary by, any Unrestricted Subsidiary;

(x) other Restricted Payments by Holdings and the Company which, together with
investments, loans and advances made pursuant to Section 6.04(w) and Restricted
Debt Payments made pursuant to Section 6.08(b)(viivi), do not exceed $25,000,000
in the aggregate; provided that, at the time such Restricted Payments are made
and after giving effect thereto, no Liquidity Event or Event of Default exists
or has occurred and is continuing;

(xi) to the extent constituting Restricted Payments, Holdings and the Company
may make any non-compete, bonus or “earn-out” payments payable to former
stockholders of Holdings (or any direct or indirect parent thereof) or the
Company pursuant to agreements in effect on the Effective Date;

(xii) Holdings may make Restricted Payments with the proceeds of the issuance of
Indebtedness of Holdings permitted by Section 6.01(n) (other than such
Indebtedness Guaranteed by or secured directly or indirectly by the assets of
the

 

178



--------------------------------------------------------------------------------

Company or any of its Subsidiaries); provided that immediately before and
immediately after giving effect to such Restricted Payment, the Company must be
in compliance with the Payment Conditions applicable to Specified Restricted
Payments; and

(xiii) Holdings and the Company may make Restricted Payments in respect of any
payments made or expected to be made by Holdings, the Company or any Subsidiary
or any direct or indirect parent company of Holdings in respect of withholding
or similar taxes payable upon exercise of Equity Interests by any future,
present or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) and any
repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal on the
Permitted Senior Facilities, the Senior Subordinated Notes, any other
Subordinated Indebtedness or any Indebtedness that refinances, extends, refunds,
replaces or renews any such Indebtedness (collectively, “Restricted
Indebtedness”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Indebtedness (collectively, “Restricted Debt
Payments”), except:

(i) extensions, refinancings, refundings, replacements and renewals of (A) the
Permitted Senior Facilities and (B) any other Restricted Indebtedness to the
extent permitted by Section 6.01;

(ii) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
(other than ABL First Lien Collateral) so long as such sale is permitted by
Section 6.05 (other than sales, transfers and dispositions under
Section 6.05(j));

(iii) payment of Restricted Indebtedness in exchange for or with proceeds of any
substantially contemporaneous issuance of Qualified Equity Interests or
substantially contemporaneous capital contribution in respect of Qualified
Equity Interests of Holdings or the Company;

(iv) payment of Restricted Indebtedness with the Net Cash Proceeds of Qualified
Equity Interests of Holdings or the Company;

(v) other Restricted Debt Payments; provided that each of the Payment Conditions
is satisfied (it being understood and agreed that, if an irrevocable notice or
contractual obligation is given in, made or arises in respect of any Restricted
Debt Payment, the foregoing conditions only need to be satisfied at the time of
the giving of such irrevocable notice or entering into (or effectiveness of) any
such contractual obligation);

 

179



--------------------------------------------------------------------------------

(vi) other Restricted Debt Payments which, together with any investments, loans
or advances made pursuant to Section 6.04(w) and Restricted Payments made
pursuant to Section 6.08(a)(x), do not exceed $25,000,000 in the aggregate;
provided that, at the time such Restricted Debt Payments are made and after
giving effect thereto, no Liquidity Event or Event of Default exists or has
occurred and is continuing;

(vii) payments of interest when due and scheduled payments of principal under
and in accordance with the Permitted Senior Facilities; and

(viii) mandatory prepayments of Restricted Indebtedness under and in accordance
with the Permitted Senior Facilities.

Section 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are on terms and conditions substantially as
favorable to such Loan Party as would be obtainable by such Loan Party at the
time in a comparable arm’s-length transaction from unrelated third parties that
are not Affiliates, (b) transactions between or among Holdings, the Company and
any Subsidiary (other than an Unrestricted Subsidiary) not involving any other
Affiliate, (c) any investment permitted by Section 6.04, (d) any Indebtedness
permitted under Section 6.01 or Lien permitted under Section 6.02, (e) any
Restricted Payment or Restricted Debt Payment permitted by Section 6.08, (f) the
payment of reasonable fees and out-of-pocket costs to directors of Holdings (or
any direct or indirect parent thereof), the Company or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of Holdings (or any direct
or indirect parent thereof), the Company or its Subsidiaries in the ordinary
course of business, (g) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by
Holdings’ (or its direct or indirect parent company’s) or the Company’s board of
directors, (h) the payment of (A) management or monitoring or similar fees to
the Sponsor and Sponsor termination fees and related indemnitiesthe Management
Fees, any Subsequent Fee and reasonable expenses and (B) management, consulting,
monitoring and transaction advisory services fees (including indemnification and
other similar amounts) with respect to transactions in respect of which the
Sponsor provides any transaction, advisory or other similar services, in each
case, pursuant to, and in accordance with,pursuant to the Management Services
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees and related expenses,Management Fees, Subsequent Fee or expenses
(including indemnification and similar amounts) accrued in any prior year as
such agreements are in effect as of the Effective Date, or any amendment
thereto, in an annual amount not to), and any one-time payment under the
Management Services Agreement of a Success Fee to the Sponsor in the event of
either a Change in Control or the completion of a Qualified Public Offering;
provided, however, that (x) the amount of the annual Management Fees under the
Management Services Agreement shall not exceed the greater of (1) $3,000,000 and
(2) 2.0% of EBITDA for the preceding year; providedcalendar year (excluding any
catch-up payments made with respect to amounts not paid in a prior period due to
the continuance of an Event of Default as described in the second proviso to
this clause (h)) and (y) the amount of any Success Fee shall not exceed an
amount equal to the Management Fees for the most recent four consecutive
calendar quarters multiplied by three (3); provided, further, that, other than
in the case of the payment of indemnities and out-of-pocket expenses, no Event
of Default has occurred and is continuing or would result after giving effect to
such payment (and during the existence of any such Event

 

180



--------------------------------------------------------------------------------

of Default, such fees may accrue but may not be paid), (i) any contribution to
the capital of Holdings (or any direct or indirect parent company thereof) by
the Sponsor or any Affiliate thereof or any purchase of Equity Interests of
Holdings (or any direct or indirect parent company thereof) by the Sponsor or
any Affiliate thereof, (j) the Transactions, (k) payments by Holdings (and any
direct or indirect parent thereof), the Company and its Subsidiaries pursuant to
the tax sharing agreements among Holdings (and any such parent thereof), the
Company and the Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Company and its Subsidiaries, (l) transactions
pursuant to permitted agreements in existence on the Effective Date and set
forth on Schedule 6.09 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect and (m) payments by the
Company or any Subsidiary to any of the Sponsor for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
which payments are approved by a majority of the disinterested members of the
board of directors of Holdings (or such parent) or the Company in good faith.

Section 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other contractual arrangement to which it is a party or by which
its property is bound that prohibits, restricts or imposes any condition upon
the ability of such Loan Party or any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets for the benefit of
the Secured Parties under the Loan Documents; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law, by any Loan
Document, by the Permitted Senior Facilities Documents or by the Senior
Subordinated Notes Documents (or any extensions, renewals, refinancings,
refunding or replacements of the Senior Subordinated Notes Documents permitted
under Section 6.01), (ii) the foregoing shall not apply to restrictions and
conditions (A) existing on the date hereof identified on Schedule 6.10 and
(B) to the extent any such restrictions or conditions permitted by clause (A) is
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension, refunding, replacement or
refinancing of such Indebtedness so long as such renewal, extension, refunding,
replacement or refinancing does not expand the scope of any such restriction or
condition, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to any agreement or other instrument of a Person
acquired in a Permitted Acquisition or other investment permitted by
Section 6.04 in existence at the time of such Permitted Acquisition (but not
created in connection therewith or in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person so
acquired; (v) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vi) the foregoing shall not apply to
(A) customary restrictions and provisions in joint venture agreements and other
similar agreements applicable to joint ventures to the extent such joint
ventures are permitted hereunder, (B) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest or
(C) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business and (vii) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness of
a Subsidiary that is not a Loan Party that is permitted by Section 6.01 or to
any cash or other deposits permitted by Section 6.02.

 

181



--------------------------------------------------------------------------------

Section 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under
(a) (i) the Permitted Senior Facilities Documents or any instrument or agreement
governing any permitted refinancing Indebtedness in respect of any Permitted
Senior Facilities Documents (collectively, the “Subject Senior Debt Documents”)
if such amendment, modification or waiver constitutes a Specified Senior
Amendment, or (ii) the Senior Subordinated Notes Documents (or any instrument or
agreement governing any permitted refinancing Indebtedness in respect of any
Permitted Senior Facilities Documents or Senior Subordinated Notes Documents) to
the extent any such amendment, modification or waiver would be adverse to the
Lenders in any material respect, or (b) the Management Services Agreement, to
the extent that any such amendment, modification or waiver would increase the
amount of any management feesManagement Fees or Success Fee payable thereunder
from the amounts set forth in the Management Services Agreement as in effect on
the Effective Date.

Section 6.12 [Reserved].

Section 6.13 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which such
Loan Party has actual exposure (other than those in respect of Equity Interests
of such Loan Party or any of its Subsidiaries), and (b) Swap Agreements entered
into in the ordinary course of business in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Loan Party or any Subsidiary.

Section 6.14 Fixed Charge Coverage Ratio. The Company will not permit its Fixed
Charge Coverage Ratio as of the last day of any Test Period to be lower than
1.00 to 1.00; provided, that such Fixed Charge Coverage Ratio will only be
tested as of the last day of the Test Period ending immediately prior to the
date on which a Trigger Event shall have occurred and shall continue to be
tested as of the last day of each Test Period thereafter until such Trigger
Event is no longer continuing.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower or other Loan Party shall fail to pay (i) any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise, or
(ii) any interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document within five (5) Business Days after it
shall become due and payable;

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, Borrowing Base Certificate or
other certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any Loan Document, shall prove to have
been materially incorrect when made or deemed made;

(c) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained (i) in Sections 2.21 (solely with respect to post-closing
collateral perfection obligations of the Loan Parties and the application of
amounts during the continuance of a Liquidity

 

182



--------------------------------------------------------------------------------

Event), 5.06(b), and 5.09, or in Article VI (subject to the Cure Right in
Section 7.02 in connection with any Default under Section 6.14), (ii) in
Section 5.01(h) (after a two (2) Business Day grace period), or (iii) in
Section 5.02(a) or 5.03 (but only with respect to Holdings’ or the Company’s
existence) (provided that if (A) any such Default described in this clause
(iii) is of a type that can be cured within five (5) Business Days and (B) such
Default could not materially adversely impact the Lender’s Liens on the
Collateral, such Default shall not constitute an Event of Default for five
(5) Business Days after the occurrence of such Default so long as the Loan
Parties are diligently pursuing the cure of such Default);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(a) and (c) above) and such default shall continue unremedied for a period of
thirty (30) days after written notice thereof to the Borrower Agent from the
Agent or the Required Lenders;

(e) (i) any Loan Party shall fail to make any payment beyond the applicable
grace period (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Material Indebtedness, or (ii) any
event or condition occurs (other than with respect to Material Indebtedness
constituting Derivative Transactions, termination events or equivalent events
pursuant to the terms of the related Swap Agreements in accordance with the
terms thereof and not as a result of any default thereunder by any Loan Party)
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with the giving of notice, if required) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this paragraph (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(f) a Change in Control shall occur;

(g) an involuntary proceeding shall be commenced or an involuntary petition or
other proceeding shall be filed seeking (i) liquidation, reorganization or other
relief in respect of a Loan Party or any Subsidiary of any Loan Party or its
debts, or of a substantial part of its assets, under any federal, state,
provincial or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, interim receiver,
national receiver, monitor, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary of any Loan Party or for a
substantial part of its assets, and, in any such case of clause (i) or (ii),
such proceeding or petition shall continue undismissed and unstayed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (g) of this Article VII,
(iii) apply for or consent to the appointment of a receiver, interim receiver,
national receiver, monitor, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors;

 

183



--------------------------------------------------------------------------------

(i) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts in excess of
the threshold amount that constitutes Material Indebtedness as they become due;

(j) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (in each case to the extent not
covered by third-party insurance as to which the insurer has been notified of
such judgment and does not deny coverage), shall be rendered against any Loan
Party or any combination of Loan Parties with respect to ABL First Lien
Collateral, and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed,
satisfied or bonded, or any writ or warrant of attachment or execution or
similar process is issued against all or any material part of the property that
constitutes ABL First Lien Collateral of any Loan Party and is not released,
vacated, stayed or bonded within sixty (60) days after its issue;

(k) (i) an ERISA Event occurs with respect to a Pension Plan which has resulted
or could reasonably be expected to result in liability of the Loan Parties under
Title IV of ERISA to the Pension Plan or the PBGC that, when taken together with
all other ERISA Events that have occurred and are continuing, would reasonably
be expected to result in a Material Adverse Effect, (ii) the Loan Parties or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan that, when taken together
with all other ERISA Events that have occurred and are continuing, would
reasonably be expected to result in a Material Adverse Effect or (iii) a
Termination Event shall occur which, in the Agent’s determination, constitutes
grounds for the termination under any Applicable Law, of any Canadian Pension
Plan or for the appointment by the appropriate Governmental Authority of a
trustee for any Canadian Pension Plan, or if any Canadian Pension Plan shall be
terminated or any such trustee shall be requested or appointed, or if any
Canadian Loan Party is in default with respect to payments to a Multiemployer
Plan or Canadian Pension Plan resulting from its complete or partial withdrawal
from such Canadian Pension Plan and any such event may reasonably be expected to
have a Material Adverse Effect or any Lien arises (save for contribution amounts
not yet due) in connection with any Canadian Pension Plan.;

(l) the Loan Guaranty at any time after its execution and delivery and for any
reason, other than as expressly permitted hereunder or thereunder, shall fail to
remain in full force or effect, or any action shall be taken by any Loan Party
to discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Loan Guarantor shall deny or disaffirm in writing that it has
any further liability under the Loan Guaranty to which it is a party;

(m) (i) any Collateral Document after delivery thereof pursuant to the terms of
the Loan Documents shall for any reason, other than pursuant to the terms
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.05), fail to create a valid and perfected security interest
with the priority required by the Collateral Documents (subject to the ABL
Intercreditor Agreement) in any Collateral purported to be covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file UCC or PPSA continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has been notified and has not
denied coverage, or (ii) any Collateral Document shall fail to remain in full
force or effect or any action shall be taken by any Loan Party to discontinue or
to assert the invalidity or unenforceability of any Collateral Document;

 

184



--------------------------------------------------------------------------------

(n) any material provision of any Loan Document at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.05) or as a result of the occurrence of the Termination Date, ceases to be
in full force and effect, or any Loan Party shall challenge in writing the
validity or enforceability of any Loan Document or any Loan Party shall deny in
writing that it has any further liability or obligation under any Loan Document
(other than as a result of the occurrence of the Termination Date) or purports
in writing to revoke or rescind any Loan Document; or

(o) the Obligations referred to in Section 3.18 shall cease to constitute senior
indebtedness under the subordination provisions of any document or instrument
evidencing any permitted Subordinated Indebtedness (including the Indebtedness
under the Permitted Senior Facilities Documents or the Senior Subordinated Notes
Documents (or any extensions, renewals, refinancings, refunding or replacements
of the Senior Subordinated Notes Documents permitted under Section 6.01)) or
such subordination provision shall be invalidated or otherwise cease, for any
reason, to be valid, binding and enforceable obligations of the parties thereto;

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Agent, take any
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
and (iii) require that the Borrowers deposit in the U.S. LC Collateral Account
and/or the Canadian LC Collateral Account, as applicable, an amount in cash
equal to 103% of the then outstanding U.S. LC Exposure and/or Canadian LC
Exposure; provided that upon the occurrence of an event with respect to any Loan
Party described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower, and the obligation of the Borrowers to cash
collateralize the outstanding Letters of Credit as aforesaid shall automatically
become effective, in each case without further act of the Agent or any Lender.

Section 7.02 Cure Right. (a) Notwithstanding anything to the contrary contained
in this Article VII, in the event that the Company fails to comply with the
requirements of Section 6.14, until the expiration of the 10th day subsequent to
the date the certificate calculating the Fixed Charge Coverage Ratio is required
to be delivered pursuant to Section 5.01(d), Holdings (or any direct or indirect
parent thereof) shall have the right to issue Permitted Cure Securities for cash
or otherwise receive cash contributions to (or in the case of any direct or
indirect parent of Holdings receive equity interests in Holdings for its cash
contributions to) the capital of Holdings (collectively, the “Cure Right”), and
upon contribution by Holdings of such cash in return for common Equity Interests
or for existing Equity Interests to the Company (the “Cure Amount”) pursuant to
the exercise by the Company of such Cure Right, the Fixed Charge Coverage Ratio
under Section 6.14 shall be recalculated giving effect to the following pro
forma adjustments:

 

185



--------------------------------------------------------------------------------

(i) EBITDA shall be increased with respect to such applicable fiscal quarter and
any Test Period that contains such fiscal quarter, solely for the purpose of
measuring the Fixed Charge Coverage Ratio under Section 6.14 and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustments, the Company
shall then be in compliance with Section 6.14, the Company shall be deemed to
have satisfied the requirements of Section 6.14 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.14
that had occurred shall be deemed cured for purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each twelve month
period there shall be at least two three-month periods during which the Cure
Right is not exercised, (ii) there shall be no more than five Cure Rights
exercised during the term of this Agreement, (iii) the Cure Amount shall be no
greater than the amount required for purposes of complying with Section 6.14 and
(iv) all Cure Amounts shall be disregarded for purposes of determining any
baskets or ratios with respect to the other covenants contained in the Loan
Documents.

Section 7.03 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (g) or (h) of
Section 7.01, any reference in any such paragraph to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such paragraph; provided that if it is necessary
to exclude more than one Subsidiary from paragraph (g) or (h) of Section 7.01
pursuant to this Section 7.03 in order to avoid an Event of Default thereunder,
all excluded Subsidiaries shall be considered to be a single consolidated
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

ARTICLE VIII

THE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Agent
and the Co-Collateral Agent (each, an “Appointed Agent”) as its agent and
authorizes each Appointed Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to each Appointed Agent by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto. Without
limiting the generality of the foregoing, the Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Loan Party or other Person; (c) act as collateral
agent for Secured Parties for purposes of perfecting and administering Liens
under the Loan Documents, and for all other purposes stated therein;
(d) together with the Co-Collateral Agent, manage, supervise or otherwise deal
with Collateral; and (e) take any enforcement action or otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
Applicable Law or otherwise. The Appointed Agents alone shall be authorized to
determine whether any Accounts or Inventory constitute Eligible Receivables or
Eligible Inventory, or whether to impose or release any reserve, which
determinations and judgments, if exercised in good faith, shall exonerate each
Appointed Agent from liability to any Lender or other Person for any error in
judgment.

 

186



--------------------------------------------------------------------------------

Any bank serving as an Appointed Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Appointed Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Loan Parties or any subsidiary of a Loan Party or other Affiliate
thereof as if it were not the Agent hereunder.

For the purposes of creating a solidarité active in accordance with Article 1541
of the Civil Code of Québec between each Secured Party, taken individually, on
the one hand, and the Agent, on the other hand, each Loan Party and each such
Secured Party acknowledge and agree with the Agent that such Secured Party and
the Agent are hereby conferred the legal status of solidary creditors of each
such Loan Party in respect of all Obligations owed by each such Loan Party to
the Agent and such Secured Party hereunder and under the other Loan Documents
(collectively, the “Solidary Claim”) and that, accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Québec, each such
Obligor is irrevocably bound towards the Agent and each Secured Party in respect
of the entire Solidary Claim of the Agent and such Secured Party. As a result of
the foregoing, the parties hereto acknowledge that the Agent and each Secured
Party shall at all times have a valid and effective right of action for the
entire Solidary Claim of the Agent and such Secured Party and the right to give
full acquittance for it. Accordingly, and without limiting the generality of the
foregoing, the Agent, as solidary creditor with each Secured Party, shall at all
times have a valid and effective right of action in respect of the Solidary
Claim and the right to give a full acquittance for same. By its execution of the
Loan Documents to which it is a party, each such Loan Party not a party hereto
shall also be deemed to have accepted the stipulations hereinabove provided. The
parties further agree and acknowledge that such Liens (hypothecs) under the
Collateral Documents and the other Loan Documents shall be granted to the Agent,
for its own benefit and for the benefit of the Secured Parties, as solidary
creditor as hereinabove set forth.

No Appointed Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) no Appointed Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) no Appointed Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Appointed Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, no Appointed Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Loan Party or any of its subsidiaries that is communicated to or obtained by
the bank serving as an Appointed Agent or any of its Affiliates in any capacity.
No Appointed Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of, or for any losses not directly
and solely caused by, its own gross negligence or willful misconduct. No
Appointed Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to such Appointed Agent by the Borrower
Agent or a Lender, and no Appointed Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 

187



--------------------------------------------------------------------------------

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Agent and the other Lenders thereof in writing. Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Agent and the Required Lenders, it will not take any
enforcement action, accelerate the Obligations under any Loan Documents, or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC or PPSA sales or other similar dispositions of
Collateral. Notwithstanding the foregoing, however, a Lender may take action to
preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Obligations held by such Lender, including the filing of proofs of claim
in a Bankruptcy Proceeding.

Each Appointed Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Appointed Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. Each Appointed Agent may consult with legal counsel (who may be counsel
for any Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Each Appointed Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more agents, co-agents or sub-agents
appointed by such Appointed Agent. Each Appointed Agent and any such agents,
co-agents or sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The Lenders shall
execute and deliver such documents as any Appointed Agent deems appropriate to
vest any rights or remedies in such agents, co-agents or sub-agent. The
exculpatory provisions of the preceding paragraphs shall apply to any such
agents, co-agents or sub-agent and to the Related Parties of any Appointed Agent
and any agents, co-agents or such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as such Appointed Agent.

Subject to the appointment and acceptance of a successor to any Appointed Agent
as provided in this paragraph, any Appointed Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Agent. Upon any such
resignation, the Required Lenders shall have the right, with the consent (not to
be unreasonably withheld or delayed) of the Company, to appoint a successor;
provided that, during the existence and continuation of an Event of Default, no
consent of the Company shall be required. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Appointed Agent gives notice of its
resignation, then the retiring Appointed Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Appointed Agent which shall be a
commercial bank or an Affiliate of any such commercial bank and, so long as no
Event of Default shall have occurred and be continuing, shall be reasonably
acceptable to the Company. Upon the acceptance of its appointment as an
Appointed Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Appointed Agent, and the retiring Appointed Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Company to a successor
Appointed Agent shall be the same as those payable to its predecessor unless
otherwise

 

188



--------------------------------------------------------------------------------

agreed between the Company and such successor. After the Appointed Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Appointed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as an Appointed Agent.
Any successor to Bank of America, N.A. by merger or acquisition of stock or this
loan shall continue to be the Agent hereunder without further act on the part of
the parties hereto, unless such successor resigns as provided above.

Each Lender acknowledges that it has, independently and without reliance upon
any Appointed Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Appointed Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of any Appointed Agent; (b) no Appointed Agent
(i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report or
(ii) shall be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Agent undertakes no obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold each Appointed Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorneys’ fees) incurred by any Appointed Agent or such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender and any action
such Lender may take as a result of or any conclusion it may draw from any such
Report.

The co-arrangers, joint bookrunners andarranger, bookrunner, syndication agent
and a documentation agent shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

 

189



--------------------------------------------------------------------------------

if to any Loan Party, to the Borrower Agent at:

Nexeo Solutions Holdings, LLC

5200 Blazer Parkway

Dublin, Ohio 43107

9303 New Trails Dr., Suite 400

The Woodlands, TX 77381

Attention: Stephen BowaterRoss Crane, Executive Vice President and

Telephone: 614-790-6469

Chief Financial Officer

Facsimile No.: 859-357-5546281-297-0999

if to Bank of America, N.A., as the Agent, an Issuing Bank or the Swingline
Lender, at:

Bank of America, N.A.

CityPlace 1

185 Asylum Street

Hartford, Connecticut 06103

Attention: Robert Mahoney

Facsimile No.: 860-952-6830

if to General Electric Capital Corporation, as the Co-Collateral Agent, at:

General Electric Capital Corporation

299 Park Avenue

New York, New York 10171

Attention: Accolade Account Manager

Facsimile No.: 646-428-7094

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to Section 5.01(d)
unless otherwise agreed by the Agent and the applicable Lender. The Agent or the
Borrower Agent (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed

 

190



--------------------------------------------------------------------------------

to have been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Agent, an
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, to the extent permitted by law, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, any Lender or an Issuing Bank may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document (other than any such amendment to effectuate any modification thereto
expressly contemplated by the terms of such other Loan Documents), pursuant to
an agreement or agreements in writing entered into by the Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (A) increase the Commitment of
any Lender (including any Defaulting Lender) without the written consent of such
Lender; it being understood that a waiver of any condition precedent set forth
in Article IV or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Revolving Commitments, or the making of any Protective Advance,
so long as in compliance with the provisions of Section 2.04, shall not
constitute an increase of any Revolving Commitment of any Revolving Lender;
provided that any change to the second proviso to the second sentence of
Section 2.04(a) shall require the written consent of each Revolving Lender,
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender directly affected
thereby (including any Defaulting Lender), (C) postpone any scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the provisions of Section 2.13(c)
providing for the default rate of interest, or to waive any obligations of the
Borrowers to pay interest at such default rate, (D) change Section 2.18 in a
manner that would alter the pro rata sharing of payments required thereby or
order of payments specified therein without the written consent of each Lender
directly and adversely affected thereby, except for intercreditor arrangements
or amendments to Section 2.18 in connection with the establishment of any

 

191



--------------------------------------------------------------------------------

Permitted Foreign Facility in order to place any payment on such guarantees and
other obligations immediately before the current subclause seventh of each of
clauses (b)(i) and (b)(ii) of Section 2.18, but after the current subclause
sixth of each of clauses (b)(i) and (b)(ii) of Section 2.18, which such
intercreditor arrangement or amendments shall only require the consent of the
Agent and the Borrower Agent, (E) increase the advance rates set forth in the
definition of Borrowing Base without the written consent of the Super Majority
Lenders, (F) change any of the provisions of this Section 9.02 or the definition
of (1) “Required Lenders”, “Super Majority Lenders” or any other provision of
any Loan Document specifying the number or percentage of Revolving Lenders (or
Revolving Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Revolving Lender, (2) “Required U.S. Lenders”
without the written consent of each U.S. Lender or (3) “Required Canadian
Lenders” without the written consent of each Canadian Lender, (G) release all or
substantially all of the U.S. Loan Guarantors from their obligations under the
U.S. Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 6.03, 6.05 or 10.11 hereof), without
the written consent of each U.S. Lender, (H) release all or substantially all of
the Canadian Loan Guarantors from their obligations under the Canadian Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents,
including pursuant to Section 6.03, 6.05 or 10.11 hereof), without the written
consent of each Canadian Lender (I) except as provided in clause (c) or (d) of
this Section 9.02 or in any Collateral Document, release all or substantially
all of the U.S. Collateral, without the written consent of each Lender,
(J) except as provided in clause (c) or (d) of this Section 9.02 or in any
Collateral Document, release all or substantially all of the Canadian
Collateral, without the written consent of each Canadian Lender, (K) except for
changes necessary to implement any Permitted Foreign Facility, make any change
to the definition of “U.S. Borrowing Base”, “Eligible U.S. Inventory”, “Eligible
U.S. Receivable”, “Canadian Borrowing Base”, “Eligible Canadian Inventory”,
“Eligible Canadian Receivable” or add any new categories of eligible assets, in
each case, that would have the effect of increasing the amount of the U.S.
Borrowing Base or the Canadian Borrowing Base, without the written consent of
the Super Majority Lenders, (L) make any change to the definition of “Net
Orderly Liquidation Value” or “Value”, in each case, that would have the effect
of increasing either BorrowerBorrowing Base, without the written consent of the
Super Majority Lenders, or (M) (1) subordinate the Obligations hereunder to any
other Indebtedness or (2) except as provided by operation of applicable Law or
in the ABL Intercreditor Agreement, subordinate the Liens granted hereunder or
under the other Loan Documents to any other Lien, in each case without the prior
written consent of all Lenders directly affected thereby; and provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Agent, the Co-Collateral Agent, any Issuing Bank or any Swingline
Lender hereunder without the prior written consent of the Agent, the
Co-Collateral Agent, such Issuing Bank or such Swingline Lender, as the case may
be. The Agent may also amend the Commitment Schedule to reflect assignments
entered into pursuant to Section 9.04. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased without the consent of such Lender (it being
understood that any Commitment or Loan held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).

Notwithstanding the provisions of (x) this clause (b) to the contrary, the terms
and conditions of any Incremental Foreign Facility (and any amendment,
modification, waiver or consent with respect thereto) shall only require the
consent of the Agent, the Borrower Agent and the applicable Incremental Foreign
Facility Lenders and (y) sub-clauses (D), (E), (F), (K), (L) and/or (M) of this
clause (b) to the contrary, the Loan Documents may be amended

 

192



--------------------------------------------------------------------------------

(including, without limitation, amending Section 2.18 as described in sub-clause
(D) of this clause (b)) with the written consent of only the Borrower Agent and
the Agent, as shall be necessary or appropriate to implement any Permitted
Foreign Facility and associated Guarantees, Liens and intercreditor terms either
as a stand-alone facility or as an Incremental Foreign Facility, as the case may
be, and in any case to the extent permitted under Applicable Law, rule and
regulation.

In addition, the Agent may amend the Commitment Schedule without the consent of
the Lenders to reflect assignments entered into pursuant to Section 9.04.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased without the
consent of such Lender (it being understood that any Commitment or Loan held or
deemed held by any Defaulting Lender shall be excluded from a vote of the
Lenders hereunder requiring any consent of the Lenders).

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) upon the
Termination Date, (ii) upon the sale or other disposition of the property
constituting such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Loan Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Loan Party, upon termination or expiration
of such lease, (iv) subject to paragraph (b) of this Section 9.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (v) to the extent the property constituting such Collateral is
owned by any Loan Guarantor, upon the release of such Loan Guarantor from its
obligations under its Loan Guaranty in accordance with the provisions of this
Agreement, (vi) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agent and the
Lenders pursuant to the Collateral Documents, and (vii) as required pursuant to
the terms of the ABL Intercreditor Agreement; provided that the Agent may, in
its discretion, release the Lien on Collateral valued in the aggregate not in
excess of $5,000,000 during each fiscal year without consent of any Lender. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral to the extent required under the provisions of
the Loan Documents. In connection with the foregoing, the Agent shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents and
any information that such Loan Party shall reasonably request to evidence such
termination or release. Any such execution and delivery of documents pursuant to
this Section 9.02(c) shall be without recourse to or warranty by the Agent.

(d) Notwithstanding anything to the contrary contained in Section 9.02,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Agent and may be amended and waived with the consent of the
Agent at the request of the Borrower Agent without the need to obtain the
consent of any other Lenders if such amendment or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

193



--------------------------------------------------------------------------------

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Revolving Lender”, “each Lender”, “each Revolving Lender
directly affected thereby”, “each Lender directly affected thereby” or similar
words or phrases, the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) an Eligible Assignee which is reasonably satisfactory to
the Company and the Agent shall agree, as of such date, to purchase for cash at
par the Loans and other Obligations due to the Non-Consenting Lender pursuant to
an Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, (ii) the replacement Lender shall pay the processing and
recordation fee referred to in Section 9.04(b)(ii)(C), if applicable in
accordance with the terms of such Section, (iii) the replacement Lender shall
grant its consent with respect to the applicable proposed amendment, waiver or
consent and (iv) the Borrowers shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable documented out-of-pocket expenses incurred by the Agent, the
Co-Collateral Agent, each of the Joint Lead Arrangers and their respective
Affiliates, including the reasonable fees, charges and disbursements of
McGuireWoods LLP and Ogilvy Renault LLP, counsel for the Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation of the Loan Documents and related
documentation, (ii) all reasonable documented out-of-pocket expenses incurred by
the Agent, the Co-Collateral Agent and their respectiveits Affiliates, including
the reasonable fees, charges and disbursements of one firm of outside legal
counsel to the Agent and the Co-Collateral Agent in connection with any
amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated),
(iii) all reasonable documented out-of-pocket expenses incurred by the Agent,
the Co-Collateral Agent, Issuing Banks or the Lenders, including the reasonable
documented fees, charges and disbursements of any counsel for the Agent, for the
Co-Collateral Agent and for one law firm retained by the Lenders, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable documented out-of-pocket expenses incurred during any workout,
restructuring or related negotiations in respect of such Loans of Letters of
Credit, and (iv) subject to any other provisions of this Agreement and the Loan
Documents, all reasonable documented out-of-pocket expenses incurred by the
Agent and the Co-Collateral Agent in the administration of the Loan Documents.
Expenses reimbursable by the Company under this Section include, without
limiting the generality of the foregoing, subject to any other applicable
provision of any Loan Document, reasonable documented out-of-pocket costs and
expenses incurred in connection with:

(i) appraisals;

 

194



--------------------------------------------------------------------------------

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Agent or the Co-Collateral Agent or
(notwithstanding any reference to “out-of-pocket” above in this Section 9.03)
the internally allocated fees for each Person employed by the Agent or the
Co-Collateral Agent with respect to each field examination;

(iii) lien and title searches, title insurance and endorsements to Title
Insurance Policies;

(iv) taxes, fees and other charges for recording any Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

Other than to the extent required to be paid on the Effective Date, all amounts
due under this paragraph (a) shall be payable by the Company within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.

(b) Each Borrower shall indemnify the Agent, the Co-Collateral Agent, each Joint
Lead Arranger, each Issuing Bank and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related reasonable and documented
out-of-pocket fees, expenses (including the reasonable fees, disbursements and
other charges of one counsel for all Indemnitees and, solely in the case of an
actual conflict of interest, one additional counsel to the affected indemnified
Person and their related Persons taken as a whole, and if reasonably necessary,
of a single separate firm of local counsel in any relevant material jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for all Indemnitees (and, in the case of an actual or perceived conflict of
interest (as reasonably determined by the Indemnitee affected by such conflict)
where such Indemnitee informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee) incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or by any
Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses or
fees (i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, its Affiliates or any of its Related
Parties, (ii) result from a material breach of the obligations of any such
Indemnitee or one of its Related Parties under the Loan

 

195



--------------------------------------------------------------------------------

Documents or (iii) disputes brought by and between and among
IndemnitiesIndemnitees (not involving an act or omission of the Borrowers, the
Loan Parties or their Affiliates as determined by a court of competent
jurisdiction in a final and non-appealable decision); provided that the Agent,
the Co-Collateral Agent, Issuing Banks and Swingline Lenders shall remain
indemnified in respect of such disputes to the extent otherwise entitled to be
so indemnified.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Agent, the Co-Collateral Agent an Issuing Bank or any Swingline
Lender under paragraph (a) or (b) of this Section 9.03, each Lender severally
agrees to pay to the Agent, the Co-Collateral Agent, such Issuing Bank or the
Swingline Lenders, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent, the
Co-Collateral Agent, any Issuing Bank or any Swingline Lender in its capacity as
such.

(d) To the extent permitted by Applicable Law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided, that the
foregoing does not relieve any Loan Party of its obligations under
Section 9.03(b) with respect to special, indirect, consequential or punitive
damages awarded to a third party.

(e) All amounts due under this Section 9.03 shall be paid, unless otherwise
specified, promptly after written demand therefor.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Company without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04(a) (any attempted
assignment or transfer not complying with the terms of this Section 9.04(a)
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section 9.04(a)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Company; provided that no consent of the Company shall be required if an
Event of Default pursuant to Sections 7.01(a), (g) or (h) has occurred and is
continuing or if such assignment is to a Lender or an Affiliate or branch of a
Lender or an Approved Fund;

 

196



--------------------------------------------------------------------------------

(B) the Agent; provided that no consent of the Agent shall be required if such
assignment is to a Lender or an Affiliate or branch of a Lender or an Approved
Fund;

(C) each applicable Swingline Lender; and

(D) each applicable Issuing Bank.

(ii) Notwithstanding the foregoing or anything to the contrary set forth herein,
any assignment of any Loans or Commitments to any Purchasing Debt Affiliate
shall also be subject to the requirements of Section 9.04(f).

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate or
branch of a Lender or an Approved Fund or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or the principal amount of Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not be less than $5,000,000 unless each of the Company and
the Agent otherwise consent; provided that no such consent of the Company shall
be required if an Event of Default specified in paragraphs (a), (g) or (h) of
Section 7.01 has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the Agent);
and

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, (1) to the Agent an Administrative
Questionnaire and (2) to the Borrower Agent (with a copy to the Agent) the tax
forms required by Sections 2.17(e) and (f).

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

197



--------------------------------------------------------------------------------

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances occurring on
or prior to the effective date of such assignment). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section 9.04.

(v) The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower Agent, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax forms required by Section 9.04(b)(iii)(D)(2) (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(a)(iv) or (v), 2.06(b)(iv) or (v), 2.07(b),
2.18(c) or 9.03(c), the Agent shall have no obligation to accept such Assignment
and Assumption and record the information therein in the Register unless and
until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(vii) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments

 

198



--------------------------------------------------------------------------------

thereof which have not become effective, are as set forth in such Assignment and
Assumption, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
any Borrower or any Subsidiary or the performance or observance by any Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee,
legally authorized to enter into such Assignment and Assumption; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.04(a) or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Agent, the Co-Collateral Agent, such assigning Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Agent and the Co-Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Agent or the Co-Collateral Agent, as the case may be, by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(c) (i) Any Lender may, without the consent of any Borrower, the Borrower Agent,
the Agent, the Co-Collateral Agent the Issuing Banks or the Swingline Lenders,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the Agent,
the Co-Collateral Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section 9.04, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation, acting solely as a non-fiduciary agent (solely for tax
purposes) of the Borrower, shall maintain a register for the recordation of the
names and addresses of the Participants and principal amount (and stated
interest) of each Participant’s interest in the Loans or other

 

199



--------------------------------------------------------------------------------

obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender, each Loan Party and the Agent shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) or (f), as applicable, as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower Agent, the option to provide to the Borrowers all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to the Borrowers pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including its obligations under Section 2.15,
2.16 or 2.17), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes including
approval of any amendment, waiver or other modification of any provision of the
Loan Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrowers, the Borrower Agent and the
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

 

200



--------------------------------------------------------------------------------

(f) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Commitments and/or Loans to any
Purchasing Debt Affiliate in accordance with this Section 9.04(f); provided
that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(ii) no Loan or Commitment may be assigned to a Purchasing Debt Affiliate
pursuant to this Section 9.04(f), if after giving effect to such assignment,
Purchasing Debt Affiliates in the aggregate would own in excess of 10% of all
Commitments then outstanding; and

(iii) no U.S. Loan or U.S. Commitment or Canadian Loan or Canadian Commitment
may be assigned to a Purchasing Debt Affiliate pursuant to this Section 9.04(f),
if after giving effect to such assignment, Purchasing Debt Affiliates in the
aggregate would own in excess of 10% of all U.S. Commitments or Canadian
Commitments, respectively, then outstanding;

Notwithstanding anything to the contrary in this Agreement, no Purchasing Debt
Affiliate that becomes a Lender shall have any right to (A) attend (including by
telephone or internet), or review any document, notes, models or other report or
instrument prepared for or arising from, any meeting or discussions (or portion
thereof), among the Agent, the Co-Collateral Agent or any other Lender or any
counsel, consultant or advisor of the Agent, the Co-Collateral Agent or any
Lender, to which representatives of the Loan Parties are not invited,
(B) receive any information or material prepared by the Agent, the Co-Collateral
Agent, any other Lender or any counsel, consultant or advisor of any of the
foregoing or any communication by or among the Agent, the Co-Collateral Agent,
one or more other Lenders or any counsel, consultant or advisor of any of the
foregoing, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Commitments and Loans required to be delivered to Lenders
pursuant to Article II), (C) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against the Agent, Co-Collateral Agent, any other
Lender or any officer, director, counsel, consultant or agent of any of the
foregoing with respect to any duties or obligations or alleged duties or
obligations of such Person under the Loan Documents, or (D) the benefit of any
advice provided by counsel to the Agent or the other Lenders or to challenge the
attorney-client privilege of the communications between the Agent, the other
Lenders and such counsel.

(g) Notwithstanding anything in Section 9.04 or the definitions of “Required
Lenders”, “Required Canadian Lenders”, “Required U.S. Lenders” or “Super
Majority Lenders” to the contrary, for purposes of determining whether the
applicable Required Lenders, the Super Majority Lenders or any other requisite
Class vote required by this Agreement have (i) consented (or not consented) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Agent, the Co-Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any

 

201



--------------------------------------------------------------------------------

Loan Document, all Commitments held by any Purchasing Debt Affiliate shall be
deemed to be not outstanding for all purposes of calculating whether the
Required Canadian Lenders, Required U.S. Lenders or Required Lenders (as
applicable) or the Super Majority Lenders (or requisite vote of any Class of
Lenders) have taken any actions.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, the Co-Collateral Agent, an Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreement with respect to fees payable to
the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 9.07 Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Revolving Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Revolving Lender or Affiliate to or for the credit or the account
of any Borrower or any Loan Guarantor against any of and all the Secured
Obligations held by such Revolving Lender, irrespective of whether or not such
Revolving Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Revolving Lender
shall notify the

 

202



--------------------------------------------------------------------------------

Borrower Agent and the Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section 9.08. The rights of each
Revolving Lender under this Section 9.08 are in addition to other rights and
remedies (including other rights of setoff) which such Revolving Lender may
have.

NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

(b) Each party hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of any U.S. federal or New York State court sitting
in New York, New York, in any action or proceeding arising out of or relating to
any Loan Documents, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. Any party to this Agreement
that cannot receive service of process in the United States hereby appoints an
Affiliate domiciled in the United States that can receive service of process in
the Unites States as its process agent.

 

203



--------------------------------------------------------------------------------

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Agent, the Co-Collateral Agent, each
Issuing Bank and the each Lender (the “Subject Persons”) agrees (and each Lender
agrees to cause its SPC, if any) to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed
(a) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by Applicable Law or compulsory legal process based on the advice of counsel (in
which case each Subject Person agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by Applicable Law, to inform the Company promptly
thereof prior to disclosure), (b) upon the request or demand of any regulatory
authority having jurisdiction over such Subject Person or any of its Affiliates
(in which case such Subject Person agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority) to the extent
practicable and not prohibited by Applicable Law, to inform the Company promptly
thereof prior to disclosure), (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by a Subject
Person or any of its Affiliates or any Related Parties thereto in violation of
this Agreement or any other confidentiality obligations owing to the Company or
its Related Parties, (d) to the extent that such information is received by a
Subject Person from a third party that is not, to such Subject Person’s
knowledge, subject to contractual or fiduciary confidentiality obligations owing
to the Company or any of its Related Parties, (e) to the extent that such
information is independently developed by such Subject Person, (f) to the
Subject Persons’ Affiliates and to its and their respective employees, legal
counsel, independent auditors, professionals and other experts or agents who
need to know such information in connection with this Agreement, the other Loan
Documents and the Transactions (including in connection with protecting or
enforcing the Subject Persons’ rights with respect to the Loan Documents) and
who are informed of the confidential nature of such information and are or have
been advised of their obligation to keep information of this type confidential,
(g) to potential or prospective Lenders, Participants or Assignees and to any
direct or indirect, actual or prospective, contractual counterparty to any Swap
Agreement relating to the Company or any of its Subsidiaries, in each case who
are instructed that they shall be bound by the terms of this paragraph (or
language substantially similar to this paragraph), (h)

 

204



--------------------------------------------------------------------------------

to another Subject Person, (i) if the Company provides its prior written consent
to the proposed disclosure, or (j) for purposes of establishing a “due
diligence” defense; provided that the disclosure of any such information to any
Lenders, Participants, Assignees or counterparties or to prospective Lenders,
Participants, Assignees or counterparties referred to above shall be made
subject to the acknowledgment and acceptance by such persons that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
the Company). For the purposes of this Section 9.12, “Information” means all
information received from any Loan Party relating to the Loan Parties or their
businesses, the Sponsor or the Transactions other than any such information that
is available to the Agent, the Co-Collateral Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any Margin Stock for
the repayment of the Borrowings provided for herein and acknowledges that the
Collateral shall not include any Margin Stock. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Banks nor any
Lender shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

Section 9.14 PATRIOT Act. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the PATRIOT Act, the Agent and Lenders are
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow the Agent and Lenders to indentifyidentify it in accordance with the
PATRIOT Act. The Agent and Lenders will also require information regarding each
personal guarantor, if any, and may require information regarding Borrowers’
management and owners, such as legal name, address social security number and
date of birth.

Section 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Agent, the Co-Collateral Agent and/or their respectiveits
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates. In addition, each Loan Party and each Lender hereby acknowledges
that an Affiliate of the Agent was an initial purchaser of the Senior
Subordinated Notes.

Section 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent, the Co-Collateral Agent and the Lenders, in assets which, in accordance
with Article 9 of the UCC or with the PPSA or any other Applicable Law can be
perfected only by possession. Should any Lender or the Co-Collateral Agent
obtain possession of any such Collateral, such Lender or the Co-Collateral Agent
shall notify the Agent thereof, and, promptly upon the Agent’s request therefor
shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

Section 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall

 

205



--------------------------------------------------------------------------------

exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with Applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.17 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate, or the Bank
of Canada Overnight Rate with respect to Canadian Loans, to the date of
repayment, shall have been received by such Lender.

Section 9.18 Cumulative Effect; Conflict of Terms; Entire Agreement; Credit
Inquiries; No Advisory or Fiduciary Responsibility. Each Loan Party hereby
agrees and confirms that:

(a) The provisions of the Loan Documents are cumulative. The parties acknowledge
that the Loan Documents may use several limitations, tests or measurements to
regulate similar matters, and they agree that these are cumulative and that each
must be performed as provided. Except as otherwise provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document (other than the ABL Intercreditor Agreement), the
provision herein shall govern and control.

(b) Time is of the essence of the Loan Documents. The Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof, and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

(c) Each Loan Party hereby authorizes the Agent and the Lenders (but they shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Borrower or Subsidiary.

(d) In connection with all aspects of each transaction contemplated by any Loan
Document, the Borrowers acknowledge and agree that (a)(i) this credit facility
and any related arranging or other services by the Agent, the Co-Collateral
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between the Borrowers and such Person; (ii) the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) the Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of the Agent, the Co-Collateral Agent, the Lenders, their
Affiliates and any arranger is and has been acting solely as a principal in
connection with this credit facility, is not the financial advisor, agent or
fiduciary for the Borrowers, any of their Affiliates or any other Person, and
has no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth therein; and (c) the Agent, the
Co-Collateral Agent, Lenders, their Affiliates and any arranger may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers and their Affiliates, and have no obligation to disclose any of
such interests to the Borrowers or their Affiliates.

 

206



--------------------------------------------------------------------------------

Section 9.19 Confirmation, Ratification and Affirmation by Loan Parties. Each
Loan Party hereby agrees and confirms that:

(a) The obligations of each Loan Guarantor contained in the U.S. Loan Guaranty
shall remain in full force and effect and are hereby confirmed, renewed,
affirmed and continued by this Agreement.

(b) All rights, benefits, interests, duties, liabilities and obligations of the
parties to the Collateral Documents and the agreements, documents and
instruments executed and delivered in connection therewith are hereby confirmed,
renewed, affirmed and continued hereby. Without limitation of the foregoing, all
security interests, pledges, assignments and other Liens previously granted by
any Loan Guarantor, as a Grantor, pursuant to the Collateral Documents are
hereby confirmed, renewed, affirmed and continued, and all such security
interests, pledges, assignments and other Liens shall remain in full force and
effect as security for all Secured Obligations with no change in the priority
applicable thereto, in each case, subject only to Liens permitted under the Loan
Documents, to the extent provided therein.

(c) Each Loan Guarantor acknowledges and stipulates that the U.S. Loan Guaranty
and the Canadian Loan Guarantee, as applicable, and the Collateral Documents and
each other Loan Document (including, without limitation, in each reference
herein to the Loan Documents), each agreement regarding Banking Services in
respect of Secured Banking Services Obligations and each Swap Agreement in
respect of Secured Swap Obligations executed by such Loan Guarantor are legal,
valid and binding obligations of such Loan Guarantor that are enforceable
against such Loan Guarantor in accordance with the terms thereof, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium, or other laws affecting creditors’ rights generally
and by general principles of equity, as set forth in such Loan Documents, and
the security interests and liens granted under the Collateral Documents and each
other Loan Document by such Loan Guarantor in favor of the Agent, for the
benefit of the Secured Parties, are and continue to be, duly perfected, security
interests and liens having the priority set forth in the ABL Intercreditor
Agreement, in each case, to the full extent provided by the terms of the
Collateral Documents and each other Loan Document and subject only to Liens
permitted under the Loan Documents, to the extent provided therein.

Section 9.20 INTERCREDITOR AGREEMENT. REFERENCE IS MADE TO THE ABL INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE ABL INTERCREDITOR AGREEMENT, (B) AGREES THAT IT WILL BE
BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE ABL
INTERCREDITOR AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO
THE ABL INTERCREDITOR AGREEMENT AS ABL AGENT (AS DEFINED IN THE ABL
INTERCREDITOR AGREEMENT) AND ON BEHALF OF SUCH LENDER. THE FOREGOING PROVISIONS
ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THIS AGREEMENT TO EXTEND
CREDIT TO BORROWERS AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF
SUCH PROVISIONS AND THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT.

Section 9.21 Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be the Exchange Rate on the date
two (2) Business Days preceding that on which judgment is given. Each Loan Party
agrees that its obligation in respect of any Original Currency due from it
hereunder shall, notwithstanding any judgment or payment in such other currency,
be discharged only to the extent that, on the Business Day following the date
the Agent receives payment of any sum so adjudged to be due

 

207



--------------------------------------------------------------------------------

hereunder in the Second Currency, the Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased
(a) is less than the amount originally due in the Original Currency, each Loan
Party agrees as a separate obligation and notwithstanding any such payment or
judgment to indemnify the Agent and the Applicable Lenders against such loss or
(b) is more than the amount originally due in the Original Currency, the Agent
agrees to remit to the applicable Loan Parties the excess.

ARTICLE X

U.S. LOAN GUARANTY

Section 10.01 Guaranty. Each U.S. Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, and absolutely and unconditionally guarantees to the Lenders the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations (collectively the “U.S.
Guaranteed Obligations”). Each U.S. Loan Guarantor further agrees that the U.S.
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.

Section 10.02 Guaranty of Payment. This U.S. Loan Guaranty is a guaranty of
payment and not of collection. Each U.S. Loan Guarantor waives any right to
require the Agent, the Co-Collateral Agent, any Issuing Bank or any Lender to
sue any Borrower, any Loan Guarantor, any other guarantor, or any other Person
obligated for all or any part of the U.S. Guaranteed Obligations (each, a “U.S.
Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the U.S. Guaranteed Obligations.

Section 10.03 No Discharge or Diminishment of U.S. Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each U.S. Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than as expressly
provided in Section 10.11), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the U.S. Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the U.S. Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any U.S. Obligated Party, or their assets or any resulting
release or discharge of any obligation of any U.S. Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any U.S. Loan Guarantor may
have at any time against any U.S. Obligated Party, the Agent, the Co-Collateral
Agent, any Issuing Bank, any Lender, or any other Person, whether in connection
herewith or in any unrelated transactions.

(b) The obligations of each U.S. Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the U.S. Guaranteed
Obligations or otherwise, or any provision of Applicable Law or applicable
Regulation purporting to prohibit payment by any U.S. Obligated Party, of the
U.S. Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any U.S. Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Agent,
the Co-Collateral Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to

 

208



--------------------------------------------------------------------------------

all or any part of the U.S. Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
U.S. Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of
any indirect or direct security for the obligations of each Borrower for all or
any part of the U.S. Guaranteed Obligations or any obligations of any other
guarantor of or other Person liable for any of the U.S. Guaranteed Obligations;
(iv) any action or failure to act by the Agent, the Co-Collateral Agent, any
Issuing Bank or any Lender with respect to any collateral securing any part of
the U.S. Guaranteed Obligations; or (v) any default, failure or delay, willful
or otherwise, in the payment or performance of any of the U.S. Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such U.S. Loan Guarantor or that would
otherwise operate as a discharge of any U.S. Loan Guarantor as a matter of law
or equity (other than as expressly provided in Section 10.11).

Section 10.04 Defenses Waived. To the fullest extent permitted by Applicable
Law, each U.S. Loan Guarantor hereby waives any defense based on or arising out
of any defense of any Borrower or any U.S. Loan Guarantor or the
unenforceability of all or any part of the U.S. Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
U.S. Loan Guarantor or any law or regulation of any jurisdiction or any other
event affecting any term of a U.S. Guaranteed Obligation, other than the
termination of a U.S. Loan Guarantor’s obligations hereunder as expressly
provided in Section 10.11. Without limiting the generality of the foregoing,
each U.S. Loan Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any U.S. Obligated Party, or any other Person. The
Agent may, at its election, foreclose on any U.S. Collateral held by it by one
or more judicial or nonjudicial sales, accept an assignment of any such U.S.
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any collateral securing all or a part of the U.S. Guaranteed Obligations,
compromise or adjust any part of the U.S. Guaranteed Obligations, make any other
accommodation with any U.S. Obligated Party or exercise any other right or
remedy available to it against any U.S. Obligated Party, without affecting or
impairing in any way the liability of such U.S. Loan Guarantor under this U.S.
Loan Guaranty except to the extent the U.S. Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
Applicable Law, each U.S. Loan Guarantor waives any defense arising out of any
such election even though that election may operate, pursuant to Applicable Law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any U.S. Loan Guarantor against any U.S. Obligated Party or any
security.

Section 10.05 Rights of Subrogation. No U.S. Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any U.S.
Obligated Party, or any collateral, until the Loan Parties and the U.S. Loan
Guarantors have fully performed all their obligations to the Agent, the
Co-Collateral Agent, the Issuing Banks and the Lenders.

Section 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the U.S. Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each U.S. Loan Guarantor’s obligations under this U.S.
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made. If acceleration of the time for payment of
any of the U.S. Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the U.S. Guaranteed
Obligations shall nonetheless be payable by the U.S. Loan Guarantors forthwith
on demand by the Lender.

 

209



--------------------------------------------------------------------------------

Section 10.07 Information. Each U.S. Loan Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the U.S. Guaranteed Obligations and the nature, scope and extent of the risks
that each U.S. Loan Guarantor assumes and incurs under this U.S. Loan Guaranty,
and agrees that none of the Agent, the Co-Collateral Agent, any Issuing Bank or
any Lender shall have any duty to advise any U.S. Loan Guarantor of information
known to it regarding those circumstances or risks.

Section 10.08 Maximum Liability. The provisions of this U.S. Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any U.S.
Loan Guarantor under this U.S. Loan Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such U.S. Loan Guarantor’s liability under this U.S. Loan Guaranty, then,
notwithstanding any other provision of this U.S. Loan Guaranty to the contrary,
the amount of such liability shall, without any further action by the U.S. Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”). This Section 10.08 with respect to the Maximum Liability
of each U.S. Loan Guarantor is intended solely to preserve the rights of the
Lenders to the maximum extent not subject to avoidance under Applicable Law, and
no U.S. Loan Guarantor nor any other Person or entity shall have any right or
claim under this Section 10.08 with respect to such Maximum Liability, except to
the extent necessary so that the obligations of any U.S. Loan Guarantor
hereunder shall not be rendered voidable under Applicable Law. Each U.S. Loan
Guarantor agrees that the U.S. Guaranteed Obligations may at any time and from
time to time exceed the Maximum Liability of each U.S. Loan Guarantor without
impairing this U.S. Loan Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that nothing in this sentence shall be construed to
increase any U.S. Loan Guarantor’s obligations hereunder beyond its Maximum
Liability. Notwithstanding the foregoing, nothing contained in this Agreement
(including any provisions of this Article X to the contrary) shall limit the
liability of the Company in respect of all of the Obligations under the Loan
Documents.

Section 10.09 Contribution. In the event any U.S. Loan Guarantor (a “Paying U.S.
Guarantor”) shall make any payment or payments under this U.S. Loan Guaranty or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this U.S. Loan Guaranty, each other U.S.
Loan Guarantor (each a “Non-Paying U.S. Guarantor”) shall contribute to such
Paying U.S. Guarantor an amount equal to such Non-Paying U.S. Guarantor’s
“Guarantor Percentage” of such payment or payments made, or losses suffered, by
such Paying U.S. Guarantor. For purposes of this Article X, each Non-Paying U.S.
Guarantor’s “Guarantor Percentage” with respect to any such payment or loss by a
Paying U.S. Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying U.S.
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying U.S. Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying U.S. Guarantor from
any U.S. Borrower after the date hereof (whether by loan, capital infusion or by
other means) to (ii) the aggregate Maximum Liability of all U.S. Loan Guarantors
hereunder (including such Paying U.S. Guarantor) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any U.S. Loan Guarantor, the aggregate amount of all monies received by such
U.S. Loan Guarantors from any U.S. Borrower after the date hereof (whether by
loan, capital infusion

 

210



--------------------------------------------------------------------------------

or by other means). Nothing in this provision shall affect any U.S. Loan
Guarantor’s several liability for the entire amount of the U.S. Guaranteed
Obligations (up to such U.S. Loan Guarantor’s Maximum Liability). Each of the
U.S. Loan Guarantors covenants and agrees that its right to receive any
contribution under this U.S. Loan Guaranty from a Non-Paying U.S. Guarantor
shall be subordinate and junior in right of payment to the termination of a U.S.
Loan Guarantor’s obligations hereunder as expressly provided in Section 10.11.
This provision is for the benefit of all of the Agent, the Co-Collateral Agent,
the Issuing Banks, the. Lenders, the Borrowers and the U.S. Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

Section 10.10 Liability Cumulative. The liability of each U.S. Loan Party as a
U.S. Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each U.S. Loan Party to the Agent, the
Co-Collateral Agent, the Issuing Banks and the Lenders under this Agreement and
the other Loan Documents to which such U.S. Loan Party is a party or in respect
of any obligations or liabilities of the other U.S. Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

Section 10.11 Termination; Release of U.S. Loan Guarantors and U.S. Borrowers.
The U.S. Loan Guaranty of all U.S. Loan Guarantors shall terminate on the
Termination Date. Notwithstanding anything in Section 9.02(b) to the contrary
(i) a U.S. Loan Guarantor or a U.S. Borrower that is a U.S. Subsidiary shall
automatically be released from its obligations hereunder and its U.S. Loan
Guaranty and obligations as a U.S. Borrower shall be automatically released upon
the consummation of any transaction permitted hereunder as a result of which
such U.S. Loan Guarantor or U.S. Borrower ceases to be a U.S. Subsidiary of the
Company and (ii) so long as no Event of Default has occurred and is continuing,
(A) if a U.S. Loan Guarantor or a U.S. Borrower is or becomes an Excluded
Subsidiary, then such U.S. Loan Guarantor shall be automatically released from
its obligations hereunder and its U.S. Loan Guaranty and obligations as a U.S.
Borrower shall be automatically released upon notification thereof from the
Borrower Agent to the Agent. In connection with any such release, the Agent
shall execute and deliver to any U.S. Loan Guarantor or U.S. Borrower that is a
U.S. Subsidiary, at such U.S. Loan Guarantor’s or U.S. Borrower’s expense, all
documents that such U.S. Loan Guarantor or U.S. Borrower shall reasonably
request to evidence termination or release. Any execution and delivery of
documents pursuant to the preceding sentence of this Section 10.11 shall be
without recourse to or warranty by the Agent.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

211